


Exhibit 10.4

WATTS WATER TECHNOLOGIES, INC.

PENSION PLAN

(As Amended and Restated Effective as of January 1, 2006)

--------------------------------------------------------------------------------



TABLE OF CONTENTS

INTRODUCTION   i
Article 1—
DEFINITIONS
 
1  
1.01
"Accumulated Contributions Account"
 
1   1.02 "Actuarial Equivalent"   1   1.03 "Actuary"   1   1.04 "Affiliated
Employer"   1   1.05 "Beneficiary"   2   1.06 "Board of Directors"   2   1.07
"Code"   2   1.08 "Committee"   2   1.09 "Compensation"   2   1.10 "Contingent
Annuitant"   3   1.11 "Covered Compensation"   3   1.12 "Effective Date"   3  
1.13 "Eligible Employee"   3   1.14 "Employee"   3   1.15 "Employer"   3   1.16
"ERISA"   4   1.17 "Fiduciary"   4   1.18 "Final Average Compensation"   4  
1.19 "Highly Compensated Employee"   4   1.20 "Limitation Year"   4   1.21
"Maximum Offset Allowance"   4   1.22 "Normal Retirement Age"   5   1.23
"Participant"   5   1.24 "Plan"   5   1.25 "Plan Administrator"   5   1.26 "Plan
Year"   5   1.27 "Prior Plan"   5   1.28 "Retired Participant"   5   1.29
"Social Security Benefit"   5   1.30 "Social Security Compensation"   6   1.31
"Social Security Retirement Age"   6   1.32 "Social Security Taxable Wage Base"
  6   1.33 "Sponsoring Employer"   6   1.34 "Terminated Participant"   6   1.35
"Trust"   6   1.36 "Trust Fund" or "Trust"   6   1.37 "Trustee"   6
Article 2—
SERVICE
 
7  
2.01
SERVICE PRIOR TO JANUARY 1, 1985
 
7   2.02 CREDITING OF SERVICE ON OR AFTER JANUARY 1, 1985   7   2.02.1 BREAK IN
SERVICE DEFINED ON AND AFTER JANUARY 1, 1985   7   2.02.2 RECREDITING OF SERVICE
UPON REEMPLOYMENT   8   2.03 HOUR OF SERVICE DEFINED   8   2.04 BENEFIT SERVICE
  9   2.05 VETERAN'S BENEFITS   9
Article 3—
PARTICIPATION
 
9  
3.01
PARTICIPATION REQUIREMENTS
 
9   3.02 PARTICIPATION UPON REEMPLOYMENT   14
Article 4—
RETIREMENT DATES
 
16  
4.01
NORMAL RETIREMENT DATE
 
16   4.02 EARLY RETIREMENT DATE   16   4.03 DEFERRED RETIREMENT DATE   16
Article 5—
RETIREMENT BENEFITS
 
17  
5.01
FORM OF NORMAL RETIREMENT BENEFIT
 
17   5.02 SPOUSE JOINT AND SURVIVOR ANNUITY   17   5.02.1 AMOUNT OF SPOUSE JOINT
AND SURVIVOR ANNUITY   17   5.02.2 ELECTION OUT OF SPOUSE JOINT AND SURVIVOR
ANNUITY   17

--------------------------------------------------------------------------------



  5.02.3 INFORMATION FURNISHED TO PARTICIPANT   17   5.02.4 SPOUSAL CONSENT
REQUIRED   18   5.03 AMOUNT OF NORMAL RETIREMENT BENEFIT   18   5.03.1 MINIMUM
BENEFIT FOR PARTICIPANTS ON JANUARY 1, 1979   21   5.03.2 ACCRUED BENEFIT   21  
5.04 MAXIMUM RETIREMENT BENEFITS   22   5.04.1 LIMITATION APPLICABLE TO DEFINED
CONTRIBUTION PLAN PARTICIPANTS   25   5.04.2 AFFILIATED EMPLOYERS   26   5.05
EARLY RETIREMENT BENEFIT   26   5.05.1 SOCIAL SECURITY OPTION   27   5.06
DEFERRED RETIREMENT BENEFIT   27   5.07 SUSPENSION OF BENEFIT DISTRIBUTIONS   28
  5.08 RETIREMENT PRIOR TO JANUARY 1, 1985   29   5.09 PARTICIPANTS WHO ATTAINED
NORMAL RETIREMENT AGE OR WHO RETIRED PRIOR TO JANUARY 1, 1986   29   5.10
DISABILITY RETIREMENT BENEFITS   29   5.11 MINIMUM DISTRIBUTION REQUIREMENTS  
30   5.12 RETROACTIVE ANNUITY STARTING DATE   33
Article 6—
TERMINATION OF SERVICE
 
35  
6.01
REQUIREMENTS FOR VESTED BENEFITS
 
35   6.02 VESTED BENEFITS   35   6.02.1 COMPUTATION OF A VESTED BENEFIT   35  
6.02.2 EARLY COMMENCEMENT OF A VESTED BENEFIT   35
Article 7—
DEATH OF PARTICIPANT
 
36  
7.01
DEATH PRIOR TO RETIREMENT
 
36   7.02 SURVIVING SPOUSE BENEFIT   36   7.03 AMOUNT OF SURVIVING SPOUSE
BENEFIT   36   7.04 DEATH AFTER COMMENCEMENT OF BENEFITS OR NORMAL RETIREMENT
AGE   37
Article 8—
OPTIONAL FORMS OF BENEFIT
 
38  
8.01
TIME FOR ELECTION
 
38   8.02 CONTINGENT ANNUITANT OPTION   38   8.03 TEN YEAR CERTAIN LIFE ANNUITY
OPTION   38   8.04 FIVE YEAR CERTAIN LIFE ANNUITY OPTION   38   8.05 REFUND OF
ACCUMULATED CONTRIBUTION ACCOUNT   38   8.06 WHEN OPTION EFFECTIVE   39   8.07
BENEFICIARY   40   8.08 LIMITATION OF ELECTION OF OPTION   40   8.09 SPOUSAL
CONSENT REQUIREMENT   40
Article 9—
CHANGE IN STATUS AND TRANSFER
 
41  
9.01
CHANGE IN STATUS FROM ELIGIBLE EMPLOYEE TO NON-ELIGIBLE EMPLOYEE
 
41   9.02 CHANGE IN STATUS FROM NON-ELIGIBLE EMPLOYEE TO ELIGIBLE EMPLOYEE   41
  9.02.1 NON-DUPLICATION OF BENEFITS   41

2

--------------------------------------------------------------------------------



  9.03 TRANSFER IN EMPLOYMENT   41   9.03.1 EMPLOYMENT WITH AN AFFILIATED
EMPLOYER   41   9.04 EMPLOYMENT WITH WATTS FLUIDAIR CO.    42   9.05 EMPLOYMENT
WITH SPENCE ENGINEERING COMPANY, INC.    42
Article 10—
ADMINISTRATION
 
43  
10.01
ALLOCATION OF RESPONSIBILITY AMONG FIDUCIARIES FOR PLAN AND TRUST ADMINISTRATION
 
43   10.02 INDEMNIFICATION   43   10.03 APPOINTMENT OF COMMITTEE   43   10.04
RECORDS AND REPORTS   44   10.05 OTHER COMMITTEE POWERS AND DUTIES   44   10.06
RULES AND DECISIONS   45   10.07 COMMITTEE PROCEDURES   45   10.08 AUTHORIZATION
OF BENEFIT PAYMENTS   45   10.09 APPLICATION AND FORMS FOR PAYMENT   45   10.10
PROCEDURE FOR CLAIMING BENEFITS UNDER THE PLAN   46   10.11 APPEAL AND REVIEW
PROCEDURE   47   10.12 EVIDENCE   47
Article 11—
FUNDING OF THE PLAN
 
48  
11.01
MEDIUM OF FUNDING
 
48   11.02 CONTRIBUTIONS   48   11.03 FUND TO BE FOR THE EXCLUSIVE BENEFIT OF
PARTICIPANTS   48   11.04 FORFEITURES   48   11.05 INTERESTS OF PARTICIPANTS IN
TRUST FUND   48   11.06 PAYMENT OF EXPENSES   48
Article 12—
PAYMENT OF RETIREMENT BENEFITS
 
49  
12.01
PAYMENT OF SMALL AMOUNTS
 
49   12.02 DEEMED DISTRIBUTION   49   12.03 PAYMENTS FOR INCAPACITATED PERSONS  
50   12.04 SPENDTHRIFT   50   12.05 PAYMENT UNDER QUALIFIED DOMESTIC RELATIONS
ORDERS   50   12.06 LATEST COMMENCEMENT OF BENEFITS   50   12.07 COMMENCEMENT OF
BENEFITS PRIOR TO NORMAL RETIREMENT AGE   50   12.08 DISTRIBUTION OF BENEFITS
BEGINNING BEFORE DEATH AND AFTER DEATH   51   12.09 DIRECT ROLLOVER
DISTRIBUTIONS   51
Article 13—
AMENDMENTS TO OR TERMINATION OF THE PLAN
 
53  
13.01
RIGHTS OF THE EMPLOYER TO AMEND OR TERMINATE
 
53   13.02 TERMINATION OF THE PLAN   53   13.03 LIMITATIONS ON BENEFITS UPON
TERMINATION   53   13.04 ALLOCATION OF ASSETS   53   13.05 DISTRIBUTION MEDIA  
54
Article 14—
DISTRIBUTION LIMITATIONS AND EARLY TERMINATION PROVISIONS
 
55  
14.01
DISTRIBUTION LIMITATIONS
 
55
Article 15—
TOP-HEAVY PROVISIONS
 
57  
15.01
TOP HEAVY PROVISIONS
 
57


3

--------------------------------------------------------------------------------




Article 16—
MISCELLANEOUS
 
61  
16.01
RIGHTS AGAINST THE EMPLOYER
 
61   16.02 RETURN OF CONTRIBUTIONS   61   16.03 MERGER   61   16.04 LEASED
EMPLOYEES   61   16.05 APPLICABLE LAW   62   16.06 HEADINGS   62   16.07 GENDER
AND NUMBER   62

4

--------------------------------------------------------------------------------




INTRODUCTION

The Watts Industries, Inc. Retirement Plan for Salaried Employees, previously
known as the Watts Regulator Co. Retirement Plan for Salaried Employees,
(hereinafter the "Plan") was established, effective January 1, 1985, as a
successor to and a continuation of the Retirement Plan for Salaried Employees of
the Watts Regulator Co. and the Retirement Plan for Employees of the Webster
Foundry Division (hereinafter "the Prior Plans").

Effective January 1, 1997, Consolidated Precision Corp. adopted the Plan for its
Eligible Employees who had been employees of Circle Seal Controls;

Effective January 1, 1998, Ames Company, Inc. adopted the Plan for its Eligible
Employees;

Effective March 17, 1998, Atkomatic Valve Company adopted the Plan for its
Eligible Employees;

Effective April 1, 1998, Aerodyne Controls Corporation adopted the Plan for its
Employees who became Eligible Employees of Circle Seal Corporation on January 5,
1998;

Effective October 18, 1999, the following Employers spun-off from the Plan into
the CIRCOR International, Inc. Retirement Plan for Salaried Employees: Circle
Seal Controls, Inc., (including Aerodyne Controls Corporation, Consolidated
Precision Corp., Keane Controls Corporation, Atkomatic Valve Company), KF
Industries, Inc. (including Eagle Value), Industrial Products Division, Leslie
Controls, Inc., Spence/Nicholson Engineering Company, Inc.;

Effective January 1, 2001, McCraney, Inc. (dba "Spacemaker") and Watts
Heatway, Inc. (now called Watts Radiant, Inc.) adopted the Plan for their
Eligible Employees; and

Effective January 1, 2002, Premier Manufactured Systems, Inc. adopted the Plan
for its Eligible Employees.

Effective December 31, 2001, the Watts Industries, Inc. Hourly Pension Plan was
merged into the Plan and its terms and conditions were incorporated into the
Plan as Part A. Effective January 1, 2002, the Plan was renamed the Watts
Industries, Inc. Pension Plan.

Effective October 15, 2003 Watts Industries, Inc. changed its name to Watts
Water Technologies, Inc. and changed the name of the Plan to Watts Water
Technologies, Inc. Pension Plan.

Additional amendments to the Plan have been made adding additional Employers and
making other changes.

It is the intention of the Employer that the Plan as herein amended and restated
shall continue to be recognized as a qualified pension plan under
Sections 401(a) and 501(a) of the Internal Revenue Code. The provisions of the
Plan as set forth in this Plan document shall apply only to an Eligible Employee
who terminates employment on or after the effective date of a provision as set
forth herein. The rights and benefits, if any, of an Employee who terminated
employment prior to the effective date of a provision as set forth herein shall
be determined in accordance with the provisions of the Plan as in effect on the
date his employment terminated.

i

--------------------------------------------------------------------------------



ARTICLE 1—DEFINITIONS

The following words and phrases shall be defined as stated unless a different
meaning is plainly required by the context:

1.01"Accumulated Contributions Account" means (i) the sum of the amounts, if
any, contributed prior to January 1, 1987 by the Participant to the Pension Plan
for Employees of Spence Engineering Company, plus (ii) 5% interest per year
through December 31, 1987 and at the rate(s) provided under
Section 411(c)(2)(C)(iii) of the Code from January 1, 1988 to the first day of
the calendar month coincident with or immediately following the date of
withdrawal or the date of benefit commencement.

1.02"Actuarial Equivalent" or any term of similar import, wherever used in the
Plan, means a benefit of equivalent value determined as follows:

(a)For purposes of any determination requiring actuarial equivalence under
Article 15:

(1)For determination dates occurring prior to the Plan Year beginning January 1,
2006, the Actuarial Equivalent will be determined using a 5% interest rate and
the UP-1984 Mortality Table for employees and the UP-1984 Mortality Table set
back three years for beneficiaries;

(2)For determination dates occurring beginning on or after January 1, 2006, the
Actuarial Equivalent will be determined using a 5% interest rate and the
mortality table prescribed in Revenue Ruling 2001-62.

(b)For purposes of Section 8.05, 12.01, 12.02, or for a form of payment that
decreases during the life of the Participant merely because of the cessation or
reduction of Social Security supplements, and for any lump sum distribution date
occurring on or after January 1, 2003, Actuarial Equivalent will be determined
by using the mortality table defined in Code Section 417(e)(3)(A)(ii)(I), and
using an interest rate equal to the rate defined in Code
Section 417(e)(3)(A)(ii)(II) for the month of November immediately preceding the
Plan Year of the distribution date. For purposes of this subsection, the term
"distribution date" means the date as of which an amount is paid.

(c)For purposes of Article 13, the Actuarial Equivalent will be determined as
specified in regulations promulgated by the Pension Benefit Guaranty
Corporation.

(d)For all other purposes, the Actuarial Equivalent will be determined using a
6% interest rate and the mortality table prescribed in Revenue Ruling 2001-62.

1.03"Actuary" means the actuarial consultant or actuarial consultants designated
from time to time to make actuarial computations in connection with the Plan.

1.04"Affiliated Employer" means any of the following (other than the Employer):

(a)Any corporation which is a member of a controlled group of corporations which
includes the Employer, determined under the provisions of Section 414(b) of the
Code;

(b)Any trade or business which is under common control (as defined in
Section 414(c) of the Code) with the Employer;

(c)Any organization which is a member of an affiliated service group (as defined
in Section 414(m) of the Code) which includes the Employer; and

(d)Any other entity required to be aggregated with the Employer pursuant to
regulations under Section 414(o) of the Code.

1

--------------------------------------------------------------------------------





A corporation, trade or business or member of an affiliated service group shall
be treated as an Affiliated Employer only while it is a member of the controlled
group.

1.05"Beneficiary" means any person other than a Contingent Annuitant entitled to
receive any death benefits payable upon the death of the Participant.

1.06"Board of Directors" or "Board" means the Board of Directors of Watts Water
Technologies, Inc. or any successor thereto.

1.07"Code" means the Internal Revenue Code of 1986, as amended from time to
time. Reference to a specific provision of the Code shall include such
provision, any valid regulation or ruling promulgated thereunder, and any
provision of future law that amends, supplements, or supersedes such provision.

1.08"Committee" means the Pension Plan Committee appointed to administer the
Plan as set forth in Article 10.

1.09"Compensation" shall mean the total compensation payable to an Employee by
the Employer and reportable to the Federal Government for income tax purposes on
Form W-2, or any form prescribed by the Internal Revenue Service to take its
place, including salary, bonuses, commissions and overtime pay, but excluding
stock option rights, any severance pay or termination pay, moving expenses,
tuition reimbursement and other forms of extraordinary earnings or the value
thereof.

Compensation includes contributions made on behalf of an Employee by the
Employer pursuant to a salary deferral agreement under Section 401(k) of the
Code and/or a salary reduction agreement pursuant to a cafeteria plan
established under Section 125 of the Code.

In no event shall a Participant's Compensation taken into account under the Plan
for any Plan Year exceed $150,000 or such other amount as the Secretary of the
Treasury may determine for such Plan Year in accordance with Section 401(a)(17)
of the Code. Any change in the dollar amount set forth above as adjusted by the
Secretary of the Treasury in accordance with Section 401(a)(17) of the Code
shall apply only to Compensation taken into account for Plan Years beginning
with the Plan Year in which such change is effective.

For purposes of Section 1.18, Compensation shall also mean compensation paid by
an Affiliated Employer prior to the effective date of its inclusion in this
Plan.

For purposes of this definition of Compensation, contributions pursuant to a
cafeteria plan established under Section 125 of the Code shall include any
amounts not available to a Participant in cash in lieu of group health coverage
because the Participant is unable to certify that he or she has other health
coverage. An amount will be treated as a contribution under Section 125 of the
Code only if the Employer does not request or collect information regarding the
Participant's other health coverage as part of the enrollment process for the
health plan.

Notwithstanding any provision of the Plan the contrary, in no event shall a
Participant's Compensation taken into account under the Plan for any Plan Year
beginning on or after January 1, 2002 exceed the applicable limit specified in
Code Section 401(a)(17)(A) for any Plan Year. This dollar limit on Compensation
shall be adjusted for cost-of-living increases in accordance with
Section 401(a)(17)(B) of the Code. The cost-of-living adjustment shall apply
only to Compensation taken into account for Plan Years beginning with the Plan
Year in which such increase is effective.

For purposes of determining benefit accruals in Plan Years beginning after
December 31, 2001 for Participants who earn an Hour of Service after
December 31, 2001, Compensation for any prior Plan Year shall be limited to
$200,000.

2

--------------------------------------------------------------------------------



1.10"Contingent Annuitant" means the person designated by the Participant to
receive a benefit under the Contingent Annuitant Option following the death of
the Participant in accordance with Article 8.

1.11"Covered Compensation" means, for any Plan Year, the average (without
indexing) of the Social Security Taxable Wage Bases in effect at the beginning
of the Plan Year under Section 230 of the Social Security Act for each calendar
year during the 35-year period ending with the last day of the calendar year in
which the Participant attains or will attain his or her Social Security
Retirement Age. In determining a Participant's Covered Compensation for a Plan
Year, the Social Security Taxable Wage Base for the current Plan Year and any
subsequent Plan Year shall be assumed to be the same as those in effect for the
Plan Year for which the determination is being made. A Participant's Covered
Compensation for any Plan Year after the 35-year period is the Participant's
Covered Compensation for the Plan Year in which the Participant attained his or
her Social Security Retirement Age.

A Participant's Covered Compensation shall be automatically adjusted for each
Plan Year in accordance with these rules.

1.12"Effective Date" means January 1, 1997 for this restated Plan. The original
Effective Date of the Plan is January 1, 1985.

1.13"Eligible Employee" means any person who is an Employee of the Employer and
who is paid on a salaried basis, including any officer or director engaged in a
capacity other than solely as a director. The term "Employee" shall not include
any person employed by the Employer who is covered under a collective bargaining
agreement which does not provide for this Plan, or any Employee who is a leased
employee within the meaning of Section 414(n)(2) of the Code.

1.14"Employee" means any person currently employed by the Employer or an
Affiliated Employer. The term Employee also includes any leased employees of the
Employer or an Affiliated Employer within the meaning of Section 414(n)(2) of
the Code to the extent such employees are deemed to be "Employees" in accordance
with the provisions of Section 16.04.

1.15"Employer" means Watts Water Technologies, Inc. (formerly known as Watts
Industries, Inc.) or any successor thereto, and any other entity now or
hereafter affiliated with Watts Water Technologies, Inc. which adopts this Plan
by vote of its Board and with the consent of Watts Water Technologies, Inc. The
term "Employer" also includes all of the foregoing as the context may require.
As of January 1, 1997, the following Affiliated Employers have adopted the Plan
and are therefore considered to be an Employer: Watts Regulator Company, Spence
Engineering Co., Inc., KF Industries, Inc., Leslie Controls, Inc., Rudolph
Labranche, Inc., Watts Automatic Control Valve Company, Inc., Circle Seal
Controls, Inc., Contromatics, Inc., Nicholson Steam Trap, Inc., KF Sales Corp.,
Anderson-Barrows Metal Corporation and Webster Valve, Inc. Effective January 1,
1998, the term "Employer" includes Ames Company, Inc. Effective October 18,
1999, Industrial Products Division, KF Industries, Inc. (including Eagle Value),
Circle Seal Controls, Inc., (including Aerodyne Controls Corporation,
Consolidated Precision Corp., Keane Controls Corporation, Atkomatic Valve
Company), Leslie Controls, Contromatics, Inc. and Spence/Nicholson Engineering
Company, Inc. are no longer considered to be an Employer due to their spin-off
to CIRCOR International, Inc. Effective January 1, 2001, the term "Employer"
includes McCraney (dba "Spacemaker") and Watts Radiant, Inc. (formerly called
Watts Heatway, Inc.). Effective January 1, 2002, the term "Employer" includes
Premier Manufactured Systems, Inc. and Watts Distribution Company, Inc.
Effective June 20, 2005, the term "Employer" includes Alamo Water Refiners, Inc.
Effective January 1, 2006, the term "Employer" includes Core Industries, Inc.,
Flowmatic Systems, Inc., H. F. Scientific, Inc., Orion Enterprises, Inc., and
Watts Sea Tech, Inc.

3

--------------------------------------------------------------------------------



1.16"ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time. Reference to a specific provision of ERISA shall
include such provision, any valid regulation or filing promulgated thereunder,
and any provision of future law that amends, supplements, or supersedes such
provision.

1.17"Fiduciary" means the Employer, the Committee, the Trustee, and/or other
parties named as Fiduciaries pursuant to Section 10.1, but only with respect to
the specific responsibilities of each for Plan and Trust administration, as
described in Article 10.

1.18"Final Average Compensation" means the average of the Employee's
Compensation for the sixty (60) consecutive months during the last one hundred
and twenty (120) months of his Service prior to his Normal Retirement Date (as
defined in Section 4.01) for which he received the highest total Compensation.
If a Participant has not completed at least sixty (60) months of Service with
the Employer, his Final Average Compensation shall be the average of his
Compensation during his period of Service with the Employer.

1.19"Highly Compensated Employee" means any active Employee who performed
services for the Employer or an Affiliated Employer during the Determination
Year and who:

(a)was a 5% owner (within the meaning of Section 416(i)(l)(B)(i) of the Code at
any time during the Determination Year or the Look-Back Year; or

(b)received compensation from the Employer or an Affiliated Employer in excess
of $80,000 (as adjusted pursuant to 415(d) of the Code) during the Look-Back
Year, and was among the to 20% of Employees when ranked on the basis of
compensation paid during the Look-Back Year.

The term Highly Compensated Employee shall also include any former Highly
Compensated Employee who terminated employment with the Employer or an
Affiliated Employer prior to the Determination Year, performs no services for
the Employer or an Affiliated Employer during the Determination Year, and was a
Highly Compensated Employee in either his or her year of termination of
employment or in any Determination Year ending on or after his attainment of age
55.

For purposes of determining an Employee's compensation under this Section 1.20,
compensation shall mean the "Employee's Section 415 compensation" (as defined in
Section 5.04(c)) reportable on Form W-2, plus all contributions made on behalf
of the Employee by the Employer or an Affiliated Employer pursuant to a salary
deferral agreement maintained by the Employer or an Affiliated Employer under
any cash or deferred arrangement described in Section 401(k) of the Code or any
salary reduction agreement pursuant to a cafeteria plan established under
Section 125 of the Code by the Employer or Affiliated Employer, and effective
January 1, 2001, any amounts deferred under Section 132(f)(4) of the Code.

For purposes of this Section, the "Look-Back Year" means the period of the
twelve consecutive months immediately preceding the Determination Year. Also for
purposes of this Section, "Determination Year" means the Plan Year that is being
tested for purposes of determining if an Employee is a Highly Compensated
Employee.

1.20"Limitation Year" means the calendar year.

1.21"Maximum Offset Allowance" means at Social Security Retirement Age, (i),
(ii), or (iii) below, whichever is applicable, (i) if a Participant's Social
Security Retirement Age is 65, .0075 of his Social Security Compensation;
(ii) if a Participant's Social Security Retirement Age is 66, .0068 of his
Social Security Compensation; or (iii) if a Participant's Social Security
Retirement Age is 67 or higher, .00625 of his Social Security Compensation,
multiplied by his years of Benefit Service (up to a maximum of 25 years).

4

--------------------------------------------------------------------------------



Notwithstanding the foregoing, the Maximum Offset Allowance shall not exceed 1/2
of the benefit determined without regard to the offset, based on the lessor of
Social Security Compensation or Final Average Compensation.

1.22"Normal Retirement Age" means the Participant's age on the later of: (a) the
Participant's 65th birthday; or (b) the earlier of (i) five years of Service, or
(ii) the fifth anniversary of the date on which the Participant began
participation in the Plan, except with respect to a Participant who on
December 31, 1991 was participating in the Spence Plan or who on October 1, 1993
was participating in the Henry Pratt Plan, the term "Normal Retirement Age"
means the Participant's 65th birthday.

1.23"Participant" means any Employee who has satisfied the eligibility
requirements for participation in the Plan as set forth in Article 3 and is a
Participant hereof.

1.24"Plan" means the Watts Water Technologies, Inc. Pension Plan.

1.25"Plan Administrator" means the Committee, notwithstanding the fact that
certain administrative functions under or with respect to this Plan may have
been delegated to any other person, persons, or entity.

1.26"Plan Year" means the twelve-month period beginning on January 1 and ending
on the following December 31.

1.27"Prior Plan" means each or both, as the context may require, of the
following: (a) the Retirement Plan for Salaried Employees of the Watts
Regulator Co., and (b) the Retirement Plan for Employees of the Webster Foundry
Division.

1.28"Retired Participant" means a former Participant who has retired under the
terms of the Plan and who has become eligible to receive benefits under the
Plan.

1.29"Social Security Benefit"means the primary insurance benefit payable
annually to an Employee under Title II of the Social Security Act as in effect
on the date he terminates his employment or on his Normal Retirement Date (as
defined in Section 4.01), if earlier, computed without regard to any reduction
or loss of benefits which may result due to other income, delay in making
application or any other reason; provided, however, that in the case of an
Employee who terminates his employment prior to his attainment of age
sixty-five, his Social Security Benefit shall be computed in accordance with the
following provisions:

(a)If such Employee has satisfied the eligibility requirements for Early
Retirement under Section 4.02 prior to his termination, his Social Security
Benefit will be based on the assumption that he received no further compensation
from his termination date until he reached age sixty-five;

(b)If such Employee has not satisfied the requirements for Early Retirement
under Section 4.02 prior to his termination, his Social Security Benefit will be
based on the assumption that he remained in the Service of the Employer until he
reached age sixty-five and that he continued to receive the same rate of
compensation from the Employer as in effect on his termination date until he
reached age sixty-five.

The income used for purposes of computing a Participant's Social Security
Benefit will be the portion of his annual Compensation which is treated as wages
for purposes of the Social Security Act. The Participant's income earned prior
to his first full year of employment as an Employee will be estimated by
applying a 6% salary scale projected backwards from his first full year of
employment with the Employer.

In the event the Participant furnishes the Committee with documentation from the
Social Security Administration of his actual salary history on a year-by-year
basis, the Participant's Social Security

5

--------------------------------------------------------------------------------






Benefit will be adjusted accordingly. The Participant must make application to
the Social Security Administration for such information during a reasonable
period of time, but not longer than six (6) months after the later of (i) the
date the Participant ceases working for the Company, and (ii) the date the
Participant is notified of his benefit under this Plan. If a Participant's
benefit is adjusted in accordance with this Section 1.30, the adjusted benefit
will commence after the date the Participant furnishes to the Committee
documentation of his actual salary history.

1.30"Social Security Compensation" means the lesser of the Participant's Covered
Compensation or the average of the Participant's Compensation in the three year
period ending with the Plan Year of termination or retirement. In determining a
Participant's Compensation for any such year, earnings in excess of the Social
Security Taxable Wage Base in effect for each year shall be disregarded.

1.31"Social Security Retirement Age" means:

(a)for persons born prior to 1938, age 65;

(b)for persons born in 1938 or later but prior to 1955, age 66; and

(c)for persons born in 1955 or later, age 67.

1.32"Social Security Taxable Wage Base" means the contribution and benefit limit
in effect under Section 230 of the Social Security Act on the first day of the
Plan Year.

1.33"Sponsoring Employer" means Watts Water Technologies, Inc. (formerly known
as Watts Industries, Inc.) or any successor thereto.

1.34"Terminated Participant" means a former Participant who has ceased to be an
Employee prior to his Normal Retirement Date (as defined in Section 4.01) for
any reason other than death or retirement in accordance with the terms of the
Plan.

1.35"Trust" means the agreement between the Employer and the Trustee which
constitutes part of this Plan, or any other Trust created by agreement between
the Employer and a Trustee named therein which shall also constitute a part of
this Plan, as the same may be amended from time to time.

1.36"Trust Fund" or "Trust" means the Watts Water Technologies, Inc. Master
Trust, maintained in accordance with the terms of the agreement under which the
Trust was established, as it may be amended from time to time.

1.37"Trustee" means the person, persons, or entity named as Trustee, or any
successor to that office.

6

--------------------------------------------------------------------------------



ARTICLE 2—SERVICE

2.01    SERVICE PRIOR TO JANUARY 1, 1985

        With respect to employment prior to January 1, 1985, Service shall mean
"Service" as defined under the Prior Plans.

2.02    CREDITING OF SERVICE ON OR AFTER JANUARY 1, 1985

With respect to employment on and after January 1, 1985, Service shall be
determined as follows:

(a)An Employee must accumulate at least 1,000 Hours of Service during a 12-month
computation period in order to be credited with a year of Service.

(b)The 12-month computation period for purposes of determining a year of Service
for vesting under Section 6.02 is the Plan Year. Effective January 1, 2005, for
purposes of determining a year of Service for vesting under Section 6.02, if an
Eligible Employee does not have 1,000 Hours of Service in a Plan Year because he
or she commences or re-commences employment with the Employer after the first
day of a Plan Year or terminates his or her employment or retires prior to the
end of a Plan Year, he or she shall be credited with one (1) year of Service if
the sum of the partial years of Service for each Plan Year containing such
commencement (or recommencement) of employment and each corresponding Plan Year
containing his or her subsequent termination of employment (or retirement)
totals one (1) or more. A partial year of Service is equal to the ratio of the
Participant's Hours of Service credited during each Plan Year over 1,000.

(c)The 12-month computation period for purposes of determining a year of Service
for eligibility under Section 3.01 is the 12-month period beginning when the
Employee first performs an Hour or Service and the subsequent computation
periods shall be the Plan Year beginning with the Plan Year that includes the
first anniversary of the date the Participant first performs an Hour of Service.
The 12-month computation period for purposes of determining a year of Service
for Benefit Service purposes as set forth in Section 2.05 is the Plan Year.

(d)During any computation period during which an Employee's Hours of Service
cannot be determined, the Employee shall be credited with 190 Hours of Service
for each month during such period in which he or she completes an Hour of
Service.

(e)Notwithstanding any other provision of this Section 2, Service with the
entities listed in Section 3.01(b) shall be taken into account for eligibility
and vesting purposes.


2.02.1    BREAK IN SERVICE DEFINED ON AND AFTER JANUARY 1, 1985

Service shall be considered broken by the following, provided that Service will
not be broken during any Plan Year in which an Employee completes more than 500
Hours of Service:

(a)voluntary quit;

(b)discharge;

(c)illness or injury in excess of one year;

(d)layoff in excess of one year;

(e)authorized leave of absence in excess of one year;

(f)failure to return to the Service of the Employer upon the expiration of an
authorized leave of absence; or within the period of time entitling an Employee
to reemployment rights after discharge from the Armed Forces of the United
States of America.

7

--------------------------------------------------------------------------------



For purposes of the Plan, a one year Break in Service shall be deemed to have
occurred at the end of any Plan Year in which an Employee fails to accumulate
more than 500 Hours of Service.

2.02.2    RECREDITING OF SERVICE UPON REEMPLOYMENT

If a Participant incurs a Break-in-Service and is subsequently reemployed and he
thereafter meets the definition of Eligible Employee and completes one year of
Service, as provided in Section 3.03, his prior Service shall be reinstated as
of his date of reemployment.

2.03    HOUR OF SERVICE DEFINED

Hour of Service means:

(a)Each hour for which an Employee is directly or indirectly paid or entitled to
payment for the performance of duties for the Employer or an Affiliated
Employer, such hours to be credited to the computation period in which the
duties are performed;

(b)Each hour for which an Employee is directly or indirectly paid or entitled to
payment on account of a period of time during which no duties are performed for
the Employer or an Affiliated Employer (irrespective of whether the employment
relationship has terminated) due to vacation, holiday, illness, incapacity
(including disability), lay-off, jury duty, military duty or leave of absence
(but excluding any payments made or due under a plan maintained solely for the
purpose of complying with workmen's compensation, unemployment compensation, or
disability insurance laws); provided, however, that no more than 501 hours shall
be credited to an Employee under this paragraph (b) on account of any single
continuous period of absence;

(c)Each hour, not credited under (a) or (b) above during any absence listed in
Section 2.02, which does not break his Service, provided that the Employee
retires or returns to the employ of the Employer or an Affiliated Employer upon
the expiration of such absence;

(d)Each hour not counted under paragraphs (a), (b), or (c) above for which back
pay, irrespective of mitigation of damages, is awarded or agreed to by the
Employer or an Affiliated Employer; such hours to be credited under the
computation period to which the back pay award or agreement is applicable;

(e)Hours credited under paragraphs (b) and (c) above shall be computed on the
basis of the number of hours for which the Employee would have been compensated
if he had continued to work his regular work schedule during his period of
absence; provided, however, that in the case of hours credited under
paragraph (b), such number of hours shall not be less than the number of hours
the Employee would receive if such computation had been made in accordance with
the provisions of Section 2530.200b-2(b) and (c) of the Labor Department
Regulations which are incorporated herein by reference.

(f)Solely for purposes of determining whether a Break-in-Service has occurred
with respect to Section 2.02.1, each non-compensated hour during a period of
absence from the Employer (i) by reason of the Employee's pregnancy, (ii) by
reason of the birth of the Employee's child, (iii) by reason of the placement of
a child with the Employee in connection with the adoption of such child by the
Employee, or (iv) for purposes of caring for such child for a period beginning
immediately following such birth or placement shall be credited to the Employee.
For purposes of this subsection (f) the following special rules will apply:

(i)any Hour of Service credited hereunder with respect to an absence shall be
credited (A) only in the Plan Year in which the absence begins, if the Employee
would be prevented from incurring a Break-in-Service in such year solely because
of Hours of

8

--------------------------------------------------------------------------------



Service credited hereunder for such absence, or (B) in any other case in the
immediately following Plan Year;

(ii)no Hours of Service shall be credited hereunder unless the Employee
furnishes the Committee with such information as the Committee may reasonably
require (in such form and at such time as the Committee may reasonably require)
establishing (A) that the absence from work is an absence described hereunder,
and (B) the number of days for which the absence lasted;

(iii)in no event shall more than 501 Hours of Service be credited to an Employee
hereunder for any absence by reason of any one pregnancy or the placement of any
one child.

Hours of Service to be credited to an individual during an absence described in
this Section 2.03(f) above will be determined by the Committee with reference to
the individual's most recent normal work schedule; provided that if the
Committee cannot so determine the number of Hours to be credited, there shall
instead be credited eight (8) Hours of Service for each day of absence.

2.04    BENEFIT SERVICE

With respect to employment prior to January 1, 1985, Benefit Service shall mean
"Benefit Service" as defined in the Prior Plans.

With respect to employment on and after January 1, 1985, Benefit Service, for
purposes of determining a Participant's benefit under the Plan means his years
of Service earned as an Eligible Employee excluding any service prior to such
Eligible Employee's twenty first birthday. For purposes of this Section 2.05, a
year of Service is any Plan Year in which the Participant is credited with 1000
Hours of Service. During any computation period in which an Eligible Employee's
Hours of Service cannot be determined, the Eligible Employee shall be credited
with 190 Hours of Service for each month during such period in which he or she
completes one Hour of Service.

However, if an Eligible Employee does not have 1,000 Hours of Service in a Plan
Year because he or she enters or, following a Break in Service, re-enters
employment with the Employer after the first day of a Plan Year or terminates
his or her employment or retires prior to the end of a Plan Year, he or she
shall be deemed to have accrued a partial year of service for such Plan Year
equal to the ratio that his or her credited Hours of Service for such Plan Year
bears to 1,000.

2.05    VETERAN'S BENEFITS

Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Section 414(u) of the Internal Revenue Code.

ARTICLE 3—PARTICIPATION

3.01    PARTICIPATION REQUIREMENTS

(a)Subject to the provisions of paragraph (b) below:

Any Eligible Employee who was a Participant on December 31, 1996 shall continue
to participate in the Plan as of January 1, 1997 in accordance with the
provisions of this restated Plan.

Any other Eligible Employee shall become a Participant on the first day of the
month coinciding with or next following the date on which he has both attained
age 21 and completed at least one year of Service, provided he is then an
Eligible Employee.

9

--------------------------------------------------------------------------------



(b)Notwithstanding any provision in the Plan to the contrary, the following
provisions shall apply:

(i)Effective January 1, 1987, a nonunion employee of James Jones Company on or
after December 19, 1986 shall be eligible to join the Plan on the first day of
the month coinciding with or next following the date on which he attains age 21
and completes one year of Service. Subject to the rules of the Plan, service
with James Jones Company from the later of December 31, 1969 or date of hire by
James Jones Company and prior to January 1, 1987 shall be recognized for vesting
and eligibility purposes. Service for benefit accrual purposes shall begin on or
after January 1, 1987 and shall end on the earlier of September 4, 1996 or the
date a Participant terminates his Service.

(ii)Effective January 1, 1989, an Eligible Employee of KF Industries, Inc.,
Leslie Controls, Inc., Rudolph LaBranche, Inc., or Watts Automatic Control Valve
Company, Inc. shall be eligible to join the Plan on the first day of the month
coinciding with or next following the date on which he attains age 21 and
completes one year of Service. Subject to the rules of the Plan, service with KF
Industries, Inc., Leslie Controls, Inc., Rudolph LaBranche, Inc., or Watts
Automatic Control Valve Company, Inc. prior to January 1, 1989 shall be
recognized for vesting and eligibility purposes. Service for benefit accrual
purposes shall begin on or after January 1, 1989. Service with KF
Industries, Inc. and Leslie Controls, Inc. for all purposes shall not be taken
into account after October 18, 1999.

(iii)Effective July 19, 1990, an Eligible Employee of Nicholson Steam Trap, Inc.
shall be eligible to join the Plan on the first day of the month coinciding with
or next following the date on which he attains age 21 and completes one year of
Service. Subject to the rules of Article II of the Plan, service with Nicholson
Steam Trap, Inc. prior to July 19, 1990 shall be recognized for vesting and
eligibility purposes. Service for benefit accrual purposes shall begin on or
after July 19, 1990. Service with Nicholson Steam Trap, Inc. for all purposes
shall not be taken into account after October 18, 1999.

(iv)Effective September 7, 1990, an Eligible Employee of Circle Seal
Controls, Inc. shall be eligible to join the Plan on the first day of the month
coinciding with or next following the date on which he attains age 21 and
completes one year of Service. Subject to the rules of the Plan, service with
Circle Seal Controls, Inc. prior to September 7, 1990 shall be recognized for
vesting and eligibility purposes. Service for benefit accrual purposes shall
begin on or after September 7, 1990. Service with Circle Seals Controls, Inc.
for all purposes shall not be taken into account after October 18, 1999.

(v)Effective January 1, 1991, an Eligible Employee of Industrial Products
Division shall be eligible to join the Plan on the first day of the month
coinciding with or next following the date on which he attains age 21 and
completes one year of Service. Subject to the rules of the Plan, service with
Industrial Products Division prior to January 1, 1991 shall be recognized for
all purposes. Service with Industrial Products Division for all purposes shall
not be taken into account after October 18, 1999.

(vi)Effective January 1, 1991, an Eligible Employee of Eagle Valve shall be
eligible to join the Plan on the first day of the month coinciding with or next
following the date on which he attains age 21 and completes one year of Service.
Subject to the rules of the Plan, service with Eagle Valve prior to January 1,
1991 shall be recognized for vesting and eligibility purposes. Service for
benefit accrual purposes shall begin on or after January 1, 1991. Service with
Eagle Valve for all purposes shall not be taken into account after October 18,
1999.

10

--------------------------------------------------------------------------------



(vii)Effective December 31, 1991, an Eligible Employee of Spence Engineering
Company, Inc. shall be eligible to join the Plan on the first day of the month
coinciding with or next following the date on which he attains age 21 and
completes one year of Service. Subject to the rules of the Plan, service with of
Spence Engineering Company, Inc. prior to January 1, 1992 shall be recognized
for all purposes. Service for benefit accrual purposes shall begin on or after
January 1, 1992. Service with of Spence Engineering Company, Inc. for all
purposes shall not be taken into account after October 18, 1999.

(viii)Effective January 1, 1993, an Eligible Employee of Contromatics, Inc.
shall be eligible to join the Plan on the first day of the month coinciding with
or next following the date on which he attains age 21 and completes one year of
Service. Subject to the rules of the Plan, service with Contromatics, Inc. prior
to January 1, 1993 shall be recognized for vesting and eligibility purposes.
Service for benefit accrual purposes shall begin on or after January 1, 1993.
Service with Contromatics, Inc. for all purposes shall not be taken into account
for October 18, 1999.

(ix)Effective October 1, 1993 an Eligible Employee of Henry Pratt Company shall
be eligible to join the Plan on the first day of the month coinciding with or
next following the date on which he attains age 21 and completes one year of
Service. Subject to the rules of the Plan, service with Henry Pratt Company
prior to October 1, 1993 shall be recognized for vesting and eligibility
purposes. Service for benefit accrual purposes shall begin on or after
October 1, 1993 and shall end on the earlier of September 4, 1996 or the date a
Participant terminates his Service.

(x)Effective August 31, 1995, a salaried employee of Keane Controls Corporation
who became an employee of Circle Seal Controls, Inc. shall become an Eligible
Employee for purposes of the Plan and shall become a Participant in the Plan as
of the later of August 31, 1995 or the date such Eligible Employee meets the
requirements of Section 3.01(a). An Eligible Employee's service with Keane
Controls Corporation, prior to its acquisition by the Employer, shall be taken
into account for eligibility and vesting purposes. However, such Eligible
Employee's Benefit Service shall be taken into account only with regard to
service with the Employer commencing August 31, 1995. Service with Keane
Controls Corporation for all purposes shall not be taken into account after
October 18, 1999.

(xi)Effective January 1, 1996 an Eligible Employee of Anderson-Barrows Metal
Corporation shall be eligible to join the Plan on the first day of the month
coinciding with or next following the date on which he attains age 21 and
completes one year of Service. Subject to the rules of the Plan, service with
Anderson-Barrows Metal Corporation prior to January 1, 1996 shall be recognized
for vesting and eligibility purposes. Service for benefit accrual purposes shall
begin on or after January 1, 1996.

(xii)Effective January 1, 1997, an employee of Consolidated Precision Corp. who
became an employee of Circle Seals Controls shall become an Eligible Employee
for purposes of the Plan and shall become a Participant in the Plan as of the
later of January 1, 1997 or the date the Eligible Employee meets the
requirements of Section 3.01(a). An Eligible Employee's service with
Consolidated Precision Corp. prior to its acquisition by the Employer shall be
taken into account for eligibility and vesting purposes. However, such Eligible
Employee's Benefit Service shall be taken into account only with regard to
service with the Employer commencing January 1, 1997. Service with Consolidated
Precision Corp. for all purposes shall not be taken into account after
October 18, 1999.

(xiii)Effective January 1, 1998, a salaried employee of Ames Company, Inc. shall
become an Eligible Employee under this Plan and shall become a Participant in
the Plan as of the

11

--------------------------------------------------------------------------------



later of January 1, 1998 or the date the Eligible Employee meets the
requirements of Section 3.01(a). Such Eligible Employee's service with Ames
Company, Inc. prior to its acquisition by the Employer shall be taken into
account for eligibility and vesting. However, such Eligible Employee's Benefit
Service shall be taken into account only with regard to service with the
Employer commencing January 1, 1998.

(xiv)Effective March 17, 1998, a salaried employee of Atkomatic Valve Company
who became an employee of Circle Seal Controls, Inc. shall become an Eligible
Employee for purposes of the Plan and shall become a Participant in the Plan as
of the later of March 17, 1998 or the date the Eligible Employee meets the
requirements of Section 3.01(a). An Eligible Employee's service with Atkomatic
Valve Company, prior to its acquisition by the Employer, shall be taken into
account for eligibility and vesting. However, such Eligible Employee's.Benefit
Service shall be taken into account only with regard to service with the
Employer commencing March 17, 1998. Service with Atkomatic Valve Company for all
purposes shall not be taken into account after October 18, 1999.

(xv)Effective April 1, 1998, a salaried employee of Aerodyne Controls
Corporation who became an Eligible Employee of Circle Seal Corporation on
January 5, 1998 shall be eligible to participate in the Plan on the first day of
the month coinciding with or next following the date he attains age 21 and
completes one year of Service. Service with Aerodyne Controls Corporation prior
to January 5, 1998 shall be taken into account for eligibility and vesting
purposes. However, such Eligible Employee's Benefit Service shall be taken into
account only with regard to service with the Employer commencing April 1, 1998.
Service with Aerodyne Controls Corporation for all purposes shall not be taken
into account after October 18, 1999.

(xvi)Effective January 1, 2001, a salaried employee of McCraney, Inc. (dba
"Spacemaker") or Watts Heatway, Inc. (now called Watts Radiant, Inc.) shall
become an Eligible Employee under this Plan and shall become a Participant in
the Plan as of the later of January 1, 2001 or the date the Eligible Employee
meets the requirements of Section 3.01(a). Such Eligible Employee's service with
of McCraney, Inc. (dba "Spacemaker") or Watts Heatway, Inc. (now called Watts
Radiant, Inc.) prior to its acquisition by the Employer shall be taken into
account for eligibility and vesting. However, such Eligible Employee's Benefit
Service shall be taken into account only with regard to service with the
Employer commencing January 1, 2001.

(xvii)Effective November 1, 2001, a salaried employee of Powers Process Controls
Division of Marks Controls Corporation (PPC) shall become an Eligible Employee
under this Plan and shall become a Participant in the Plan as of the later of
November 1, 2001 or the date the Eligible Employee meets the requirements of
Section 3.01(a). Such Eligible Employee's service with PPC prior to its
acquisition by the Employer shall be taken into account for eligibility and
vesting. However, such Eligible Employee's Benefit Service shall be taken into
account only with regard to service with the Employer commencing November 1,
2001.

(xviii)Effective January 1, 2002, a salaried employee of Premier Manufactured
Systems, Inc. shall become an Eligible Employee under this Plan and shall become
a Participant in the Plan as of the later of January 1, 2002 or the date the
Eligible Employee meets the requirements of Section 3.01(a). Such Eligible
Employee's service with of Premier Manufactured Systems, Inc. prior to its
acquisition by the Employer shall be taken into account for eligibility and
vesting. However, such Eligible Employee's Benefit Service shall be taken into
account only with regard to service with the Employer commencing January 1,
2002.

12

--------------------------------------------------------------------------------



(xix)Effective July 1, 2002, a salaried employee of Hunter Innovations, Inc.
("Hunter") who became an Employee as a result of Hunter's acquisition by the
Sponsoring Employer shall become an Eligible Employee under this Plan and shall
become a Participant in the Plan as of the later of July 1, 2002 or the date the
Eligible Employee meets the requirements of Section 3.01(a). Such Eligible
Employee's service with Hunter Innovation, Inc., Watts Industries, Inc. and Ames
Company, Inc. prior to Hunter's acquisition by the Sponsoring Employer shall be
taken into account for eligibility and vesting. However, such Eligible
Employee's Benefit Service shall be taken into account only with regard to
service with the Employer commencing July 1, 2002.

(xx)Effective June 20, 2005, a salaried employee of Alamo Water Refiners, Inc.
("Alamo") who became an Employee as a result of Alamo's acquisition by the
Sponsoring Employer shall become an Eligible Employee under this Plan and shall
become a Participant in the Plan as of the later of June 20, 2005 or the date
the Eligible Employee meets the requirements of Section 3.01(a). Such Eligible
Employee's service with Alamo prior to acquisition by the Sponsoring Employer
shall be taken into account for eligibility and vesting. However, such Eligible
Employee's Benefit Service shall be taken into account only with regard to
service with the Employer commencing June 20, 2005.

(xxi)Effective January 1, 2006, a salaried employee of Flowmatic Systems, Inc.
("Flowmatic") who became an Employee as a result of Flowmatic's acquisition by
the Sponsoring Employer shall become an Eligible Employee under this Plan and
shall become a Participant in the Plan as of the later of January 1, 2006 or the
date the Eligible Employee meets the requirements of Section 3.01(a). Such
Eligible Employee's service with Flowmatic prior to acquisition by the
Sponsoring Employer shall be taken into account for eligibility and vesting.
However, such Eligible Employee's Benefit Service shall be taken into account
only with regard to service with the Employer commencing January 1, 2006.

(xxii)Effective January 1, 2006, a salaried employee of H.F. Scientific, Inc.
("HFS") who became an Employee as a result of HFS' acquisition by the Sponsoring
Employer shall become an Eligible Employee under this Plan and shall become a
Participant in the Plan as of the later of January 1, 2006 or the date the
Eligible Employee meets the requirements of Section 3.01(a). Such Eligible
Employee's service with HFS prior to acquisition by the Sponsoring Employer
shall be taken into account for eligibility and vesting. However, such Eligible
Employee's Benefit Service shall be taken into account only with regard to
service with the Employer commencing January 1, 2006.

(xxiii)Effective January 1, 2006, a salaried employee of Orion Enterprises, Inc.
("Orion") who became an Employee as a result of Orion's acquisition by the
Sponsoring Employer shall become an Eligible Employee under this Plan and shall
become a Participant in the Plan as of the later of January 1, 2006 or the date
the Eligible Employee meets the requirements of Section 3.01(a). Such Eligible
Employee's service with Orion prior to acquisition by the Sponsoring Employer
shall be taken into account for eligibility and vesting. However, such Eligible
Employee's Benefit Service shall be taken into account only with regard to
service with the Employer commencing January 1, 2006.

(xxiv)Effective January 1, 2006, a salaried employee of Watts Seatech, Inc.
("Seatech") who became an Employee as a result of Seatech's acquisition by the
Sponsoring Employer shall become an Eligible Employee under this Plan and shall
become a Participant in the Plan as of the later of January 1, 2006 or the date
the Eligible Employee meets the requirements of Section 3.01(a). Such Eligible
Employee's service with Seatech prior to acquisition by the Sponsoring Employer
shall be taken into account for eligibility and

13

--------------------------------------------------------------------------------



vesting. However, such Eligible Employee's Benefit Service shall be taken into
account only with regard to service with the Employer commencing January 1,
2006.

(xxv)Effective January 1, 2006, a salaried employee of Core Industries, Inc.
("Core") who became an Employee as a result of Core's acquisition by the
Sponsoring Employer (the "Core Acquisition") shall become an Eligible Employee
under this Plan and shall become a Participant in the Plan as of the later of
January 1, 2006 or the date the Eligible Employee meets the requirements of
Section 3.01(a). Such Eligible Employee's service with Core prior to acquisition
by the Sponsoring Employer shall be taken into account for eligibility and
vesting. However, such Eligible Employee's Benefit Service shall be taken into
account only with regard to service with the Employer commencing January 1,
2006. In the case of any salaried Employee (a) who was employed by Core in its
DeZurik line of business in St. Pauls, North Carolina, and (b) who became an
Employee in June of 2006, such Employee's service with Core prior to the Core
Acquisition shall be taken into account for eligibility and vesting; however,
such Employee's Benefit Service shall be taken into account only with regard to
service with the Employer commencing July 1, 2006.


3.02    PARTICIPATION UPON REEMPLOYMENT

(a)Subject to the provisions of paragraph (b) below, each Participant who is
reemployed following a Break in Service pursuant to Section 2.02.1 shall
participate again as of his reemployment date provided he has met the
requirements of Section 2.02.2.

(b)For participants who participated in the Spence Plan on December 31, 1991

(i)Reemployment of Terminated Participant who is Vested in Retirement Benefit.

a.In the event of the reemployment of a Terminated Participant who has met the
requirements for a Vested Benefit under Section 6.02(a), such Terminated
Participant shall be entitled to participate in the Plan immediately upon
reemployment.

b.If such Terminated Participant has not received a refund of the balance in his
Accumulated Contributions Account, his Benefit Service before his termination of
employment will be fully restored and combined with his subsequent Benefit
Service to calculate his benefit under the Plan upon his subsequent retirement
or other termination of employment.

c.If such Terminated Participant has received a refund of the balance in his
Accumulated Contribution Account, he may repay such amount to the Employer
pursuant to the requirements set forth in subparagraph (iii) below. If he repays
such amount, his Benefit Service before his termination of employment will be
fully restored and combined with his subsequent Benefit Service to calculate his
benefit under the Plan upon his subsequent retirement or other termination of
employment. If he does not repay such amount, upon his subsequent retirement or
other termination of employment he shall be entitled to receive a benefit equal
to the benefit provided in Section 5.03 as of his initial termination date plus
a benefit calculated using the Benefit Service credited to him from the date of
reemployment to his subsequent retirement or other termination of employment.

(ii)Reemployment of Terminated Participant who is Not Vested in Retirement
Benefit.

a.In the event of the reemployment of a Terminated Participant who has not
incurred a Break in Service, but who has not met the requirements for a Vested
Benefit under

14

--------------------------------------------------------------------------------



Section 6.02(a), such Terminated Participant shall be entitled to participate in
the Plan immediately upon his reemployment.

(1)If such Terminated Participant has not received a refund of the balance in
his Accumulated Contribution Account, his Benefit Service before his termination
of employment will be combined with his subsequent Benefit Service to calculate
his benefit under the Plan upon his subsequent retirement or other termination
of employment.

(2)If such Terminated Participant has received a refund of the balance in his
Accumulated Contribution Account, he may repay such amount to the Employer
pursuant to the requirements set forth in subparagraph (iii) below. If he repays
such amount, his Benefit Service before his termination of employment will be
combined with his subsequent Benefit Service to calculate his benefit under the
Plan upon his subsequent retirement or other termination of employment. If such
Terminated Participant does not repay such amount, upon his subsequent
retirement or other termination of employment he shall be entitled to a benefit
calculated using the Benefit Service credited to him from the date of
reemployment to his subsequent retirement or other termination of employment. If
such Terminated Participant does not repay such amount, upon his subsequent
retirement or other termination of employment his benefit shall be calculated
using Benefit Service as defined in Section 2.05 provided, however, that Benefit
Service prior to January 1, 1987 shall not be included.



(iii)Repayment.

A Terminated Participant who has received a refund of the balance in his
Accumulated Contribution Account and who has subsequently resumed employment
prior to incurring five consecutive one-year Breaks in Service may repay to the
Employer for credit to the Fund the full amount of such cash settlement with
interest compounded annually at the rate of 5% per annum (or such other rate as
may be prescribed by the Secretary of the Treasury) from the date as of which
such cash settlement was determined to the date of repayment. Repayment must be
made prior to the occurrence of the earlier of five consecutive one-year Breaks
in Service, or five years after the date of reemployment.

15

--------------------------------------------------------------------------------





ARTICLE 4—RETIREMENT DATES

4.01    NORMAL RETIREMENT DATE

The Normal Retirement Date of a Participant shall be the first day of the month
coinciding with or next following his Normal Retirement Age.

4.02    EARLY RETIREMENT DATE

Except as provided below, a Participant who has reached his fifth-fifth birthday
and who has completed at least ten years of Service may elect upon written
notice to the Committee on an Early Retirement Date which may be the first day
of any month subsequent to the date of such election and prior to his Normal
Retirement Date.

Notwithstanding the foregoing, in the case of a Participant who was hired prior
to January 1, 1992 (excluding a former participant of the Spence Plan or the
Henry Pratt Plan) who has reached his fifty-fifth birthday and who has completed
at least five years of Service may elect upon written notice to the Committee an
Early Retirement Date which may be the first day of any month subsequent to the
date of such election and prior to his Normal Retirement Date.

4.03    DEFERRED RETIREMENT DATE

If a Participant remains in the Service of the Employer or an Affiliated
Employer after his Normal Retirement Date, his Deferred Retirement Date shall be
the first day of the month which coincides with or next follows the date of his
actual retirement.

16

--------------------------------------------------------------------------------



ARTICLE 5—RETIREMENT BENEFITS

5.01    FORM OF NORMAL RETIREMENT BENEFIT

Except as provided in Section 5.02, a Participant's Normal Retirement Benefit
under the Plan shall be an annuity for life, payable monthly, commencing on the
Participant's Normal Retirement Date (as defined in Section 4.01) and
terminating with the monthly payment preceding his death.

5.02    SPOUSE JOINT AND SURVIVOR ANNUITY

In lieu of the life annuity payable under Section 5.01, a Participant who is
married on his benefit commencement date shall receive his retirement benefit in
the form of a Spouse Joint and Survivor Annuity as described in Section 5.02.1,
provided he has not made an election under Section 5.02.2 to have his benefit
paid under the life annuity form described in Section 5.01 or under an optional
form described in Section 5.05.1 or Article 8.

5.02.1    AMOUNT OF SPOUSE JOINT AND SURVIVOR ANNUITY

The Spouse Joint and Survivor Annuity shall be a reduced amount payable to a
Participant for his lifetime with provision for continuation of 50% of such
reduced amount to the Participant's spouse for the duration of the spouse's
lifetime after the death of the Participant

All such amounts shall be the Actuarial Equivalent of the benefits set forth
hereafter in this Article 5 which are payable on a single life basis.

5.02.2    ELECTION OUT OF SPOUSE JOINT AND SURVIVOR ANNUITY

A married Participant may elect, pursuant to Section 5.02.4, not to receive his
benefit in the form of the Spouse Joint and Survivor Annuity by delivering to
the Committee, during the election period described below, his written election
to have his benefits paid under the form described in Section 5.01 or under an
optional form described in Section 5.05.1 or Article 8. The election period with
respect to the life annuity form described in Section 5.01 and the Spouse Joint
and Survivor Annuity shall be a ninety (90) day period ending on the
Participant's benefit commencement date. The Participant may revoke such
election by filing a written revocation with the Committee at any time during
such election period. The election by a married Participant of an optional form
described under Section 5.05.1 or Article 8 shall be made in accordance with the
provisions of Section 5.02.4, and Section 5.05.1 or Article 8, whichever is
applicable.

5.02.3    INFORMATION FURNISHED TO PARTICIPANT

No fewer than 30 days and no more than 90 days before a Participant's benefit
commencement date, the Committee shall furnish each Participant with general
information on the Spouse Joint and Survivor Annuity. Such general information
shall be in writing and shall include:

(a)The terms and conditions of the Spouse Joint and Survivor Annuity:

(b)The Participant's right to elect, and the effect of electing, to waive the
Spouse Joint and Survivor Annuity;

(c)The rights of the spouse;

(d)The right to revoke, and the effect of revoking, an election to waive the
Spouse Joint and Survivor Annuity;

(e)The eligibility conditions and material features of the optional forms of
payment available under the Plan;

17

--------------------------------------------------------------------------------



(f)The relative values of the optional forms of payment available under the
Plan; and

(g)Such other information as may be required under applicable regulations.

The Committee shall also furnish the Participant, upon his written request made
within sixty (60) days following the date he is furnished such general
information, additional information explaining the financial effect upon his
pension (in terms of dollars per pension payment) of making such election. Such
additional information shall be furnished to the Participant within thirty
(30) days following the date the Participant's written request is received by
the Committee.

The notice described above is not required if the Actuarial Equivalent value of
the Participant's nonforfeitable accrued benefit is less than or equal to $3,500
($5,000 commencing October 1, 2001) on the Participant's benefit commencement
date.

The benefit commencement date for a distribution in a form other than a Spouse
Joint and Survivor Annuity may be less than 30 days after receipt of the written
explanation described in the preceding paragraph provided: (a) the Participant
has been provided with information that clearly indicates that the Participant
has at least 30 days to consider whether to waive the Spouse Joint and Survivor
Annuity and elect (with spousal consent) to a form of distribution other than a
Spouse Joint and Survivor Annuity; (b) the Participant is permitted to revoke
any affirmative distribution election at least until the benefit commencement
date or, if later, at any time prior to the expiration of the 7-day period that
begins the day after the explanation of the Spouse Joint and Survivor Annuity is
provided to the Participant' and (c) the benefit commencement date is a date
after the date the written explanation was provided to the Participant.

5.02.4    SPOUSAL CONSENT REQUIRED

Notwithstanding anything herein to the contrary, the election by a married
Participant of an optional form described in Article 8 or Section 5.05.1 or the
normal form described in Section 5.01 shall not take effect unless:

(a)his surviving spouse consents in writing to such an election, such election
specifies the Beneficiary and the form of benefit payment elected by the
Participant in lieu of the Spouse Joint and Survivor Annuity, and such consent
acknowledges the effect of such election and is witnessed by a Plan
representative or a notary public; or

(b)it is established to the satisfaction of the Committee that the consent
required under (a) above may not be obtained because there is no spouse or the
spouse cannot be located, or the Participant can show by court order that he is
legally separated from his spouse or has been abandoned by the spouse within the
meaning of local law, or due to other circumstances as the Secretary of the
Treasury may prescribe.

Any consent by a spouse under (a) above, or a determination by the Committee
with respect to such spouse under (b) above, shall be effective only with
respect to such spouse.

5.03    AMOUNT OF NORMAL RETIREMENT BENEFIT

(a)Subject to the provisions of Section 5.03.1 and 5.04, the annual Normal
Retirement Benefit payable to a Participant who retired under the Plan on or
after January 1, 1985 and on or after his Normal Retirement Date but prior to
January 1, 1986 shall be an amount equal to forty percent (40%) of his Final
Average Compensation less fifty percent (50%) of his Social Security Benefit,
multiplied by a fraction (not to exceed one) the numerator of which is his years
(and fractions thereof) of his Benefit Service and the denominator of which is
30.

(b)Subject to the provisions of Section 5.03.1 and 5.04, the annual Normal
Retirement Benefit payable to a Participant who retired under the Plan on or
after January 1, 1986 and on or

18

--------------------------------------------------------------------------------



after his Normal Retirement Date but prior to January 1, 1989 shall be an amount
equal to forty-five percent (45%) of his Final Average Compensation less fifty
percent (50%) of his Social Security Benefit, multiplied by a fraction not to
exceed one) the numerator of which is his years (and fractions thereof) of his
Benefit Service and the denominator of which is 25.

(c)Subject to the provisions of paragraphs (d) and (e) and Sections 5.03.1 and
5.04, the annual Normal Retirement Benefit payable to a Participant who retires
under the Plan on or after January 1, 1989 and on or after his Normal Retirement
Date shall be an amount equal to the greater of (i), (ii), (iii) or (iv) below:

(i)1.67% times the Participant's Final Average Compensation less the Maximum
Offset Allowance, the result of which is multiplied by his years of Benefit
Service (maximum of 25 years);

(ii)1.00% times the Participant's Final Average Compensation multiplied by his
years of Benefit Service (maximum of 25 years);

(iii)the Participant's accrued benefit as of March 15, 1990 (or December 31,
1988 if the Participant is a highly compensated employee as defined in
Section 414(q)(1)(A) or (B) of the Code);

(iv)the Participant's accrued benefit under the Plan determined as of the
December 31 preceding the date of determination.

(d)For Participants Who Participated in the Spence Plan on December 31, 1991

(i)Notwithstanding the foregoing provisions of this Section, with respect to a
Participant who participated in the Spence Plan on December 31, 1991 and who
retires under this Plan on or after January 1, 1994 and on or after his annual
Normal Retirement Date, his annual Normal Retirement Benefit shall equal the sum
of (A) and (B) but in no event less than (C) where:

(A)is equal to the sum of (1), (2), (3), and (4) below:

(1)5/8 of 1% of the Participant's Final Average Compensation multiplied by his
years of benefit service earned prior to June 1, 1975 under the Spence Plan.

(2)3/4 of 1% of the Participant's Final Average Compensation multiplied by his
years of benefit service earned on and after June 1, 1975 through May 31, 1980
under the Spence Plan.

(3)7/8 of 1% of the Participant's Final Average Compensation multiplied by his
years of benefit service earned on and after June 1, 1980 through May 31, 1985
under the Spence Plan.

(4)1% of the Participant's Final Average Compensation multiplied by his years of
benefit service earned on and after June 1, 1985 through December 31, 1986 under
the Spence Plan.



The amount of the benefit calculated in accordance with this paragraph (d)(i)(A)
shall be actuarially increased to reflect the change in the normal form of
benefit payment from a 5 year certain and continuous annuity to a single life
annuity.

(B)is equal to the greater of (1) or (2) below:

(1)1.67% times the Participant's Final Average Compensation less the Maximum
Offset Allowance, the result of which is multiplied by his years of Benefit
Service earned under the Spence Plan on or after January 1, 1987 but prior to

19

--------------------------------------------------------------------------------



January 1, 1992, and Benefit Service earned under the Plan on or after
January 1, 1992 (maximum of 25 years).

(2)1.00% of the Participant's Final Average Compensation multiplied by his years
of benefit service earned under the Spence Plan on and after January 1, 1987 but
prior to January 1, 1992 and his years of Benefit Service earned on and after
January 1, 1992 under the Plan (up to a maximum of 25 years).

Notwithstanding the foregoing, a Participant who is credited with a 1,000 Hours
of Service under the Spence Plan during the twelve-month period beginning on
June 1, 1985 and ending on May 31, 1986 and during the twelve-month period
beginning on January 1, 1986 and ending on December 31, 1986 shall be credited
with 2 years of Benefit Service for purposes of Section 5.03(d)(i)(A)(4) to
reflect the change in the Spence Plan's plan year to a calendar year.

(C)is equal to the greater of (1) or (2) below:

(1)the Actuarial Equivalent of the Participant's Accumulated Contributions
Account.

(2)the Participant's accrued benefit determined under the Spence Plan as of
December 31, 1991.



(e)For Participants Who Participated in the Henry Pratt Plan on September 30,
1993

Notwithstanding the foregoing provisions of this Section, with respect to a
Participant who participated in the Henry Pratt Plan on September 30, 1993 and
who retires under this Plan on or after September 30, 1993 and on or after his
annual Normal Retirement Date, his Normal Retirement Benefit shall be an amount
based on a maximum of 25 years of "Combined Total Benefit Service" (as defined
below) and equal to the sum of (i) and (ii), where:

(i)is the Participant's accrued benefit earned under the Henry Pratt Plan as of
September 30, 1993 multiplied by a fraction, the numerator of which equals the
Participant's Final Average Compensation determined as of his retirement date
and the denominator of which equals the Participant's Final Average Compensation
determined as of December 31, 1993.

(ii)is the Participant's accrued benefit, if any, determined in accordance with
Section 5.03(c) for years of Benefit Service earned on or after October 1, 1993
under the Plan.

For purposes of determining a Participant's accrued benefit under
paragraph (e)(i) above, the following shall apply:

(A)If the Participant was hired by the Henry Pratt Company on or before
September 7, 1988, he shall be credited with service under the Henry Pratt Plan
beginning on September 7, 1988 and ending on September 30, 1993 and such service
shall be counted in years and completed months;

(B)If the Participant was hired by the Henry Pratt Company after September 7,
1988, he shall be credited with service under the Henry Pratt Plan beginning on
his date of employment and ending on September 30, 1993 and such service shall
be counted in years and completed months.

For purposes of this Section 5.03(e), "Combined Total Benefit Service" means
service earned under the Henry Pratt Plan and Benefit Service earned under the
Plan. In the event a Participant's Combined Total Benefit Service exceeds
twenty-five (25) years on his date of

20

--------------------------------------------------------------------------------



retirement with the Employer, the Participant's Normal Retirement Benefit shall
be determined by decreasing his years of service earned under the Henry Pratt
Plan by the number of years which exceeds twenty-five (25) and the benefit
calculated under paragraph (e)(i) above shall be recalculated using the
Participant's accrued benefit as of September 30, 1993.

(f)This subsection (f) shall apply to any Participant who had his retirement
benefit determined under Part B of the Plan and who after January 1, 1997,
transferred to Regtrol Inc. (hereinafter referred to as a "Transferred Jameco
Participant").

A Transferred Jameco Participant's Normal Retirement Benefit shall be an amount
based on a maximum of 25 years of "Combined Total Benefit Service" and equal to
the sum of (i) and (ii) where:

(i)is the Transferred Jameco Participant's accrued benefit based on the formula
under Part B of the Plan in effect as of the transfer date and determined based
upon (1) his years of Service under Part B of the Plan as of the transfer date
and (2) his Average Monthly Compensation under Section 1.05 of Part B and his
Covered Compensation under Section 1.16 of Part B as of his retirement or
termination date.

(ii)is the Transferred Jameco Participant's accrued benefit, if any, determined
in accordance with Section 5.03(c) for years of Benefit Service earned on or
after transfer date.

For purposes of this Section 5.03(f), "Combined Total Benefit Service" means
benefit service earned under Part B of this Plan and Benefit Service earned
under subsection (ii) above. In the event a Participant's Combined Total Benefit
Service exceeds twenty-five (25) on his date of retirement or termination of
employment with the Employer, the Transferred Jameco Participant's retirement
benefit shall be determined by decreasing his years of service under
subsection (i) by the number of years of service which exceeds twenty-five and
substituting such benefit service with years of Benefit Service under
subsection (ii).

However, in no event shall a Transferred Jameco Participant's accrued benefit be
less than his accrued benefit based upon his years of benefit Service as of his
transfer date as calculated under Part B.

5.03.1    MINIMUM BENEFIT FOR PARTICIPANTS ON JANUARY 1, 1979

The annual normal retirement benefit of a Participant who was an Employee on
January 1, 1979 shall in no event be less than an amount equal to the sum of
(a) and (b) below for each year of Benefit Service:

(a)1% of that portion of his Compensation in each calendar year subject to taxes
under the Federal Insurance Contributions Act, as adjusted by regulation each
year, plus

(b)2% of that portion of his Compensation in each calendar year in excess of
that amount subject to taxes under the Federal Insurance Contributions Act, as
adjusted by regulation each year.


5.03.2    ACCRUED BENEFIT

To determine a Participant's accrued benefit under Section 5.03(a) and (b) at
any time prior to his Normal Retirement Date, there shall first be determined
the amount of Normal Retirement Benefit that the Participant would have received
if he had remained in the employ of the Employer to his Normal Retirement Date
but based on his Final Average Compensation and Social Security Benefit as of
the date such benefit is being determined. Such amount shall be multiplied by a
fraction in which the numerator is the number of years of Benefit Service

21

--------------------------------------------------------------------------------



(including fractions thereof) that the Participant has completed and the
denominator is the number of years of Benefit Service (including fractions
thereof) that the Participant would have completed if he had remained in the
employ of the Employer to his Normal Retirement Date.

A Participant's accrued benefit under Section 5.03(c), (d) and (e) is the
benefit as defined under Section 5.03(c), (d) or (e) based on Final Average
Compensation and Benefit Service as of the date the accrued benefit is being
determined.

Notwithstanding the above, in the case of a Participant whose Compensation for a
Plan Year beginning prior to January 1, 1994 exceeded $150,000, such
Participant's Accrued Benefit shall not be less than an amount equal to the sum
of his or her Accrued Benefit determined as of December 31, 1993 plus an amount
equal to the Participant's Accrued Benefit determined in accordance with the
provisions of this Section 5.03.2 based on Years of Benefit Service earned by
the Participant after December 31, 1993.

5.04    MAXIMUM RETIREMENT BENEFITS

(a)For Plan Years beginning after 1986, the actual or projected annual amount of
a Participant's benefit payable within a Limitation Year shall not exceed the
lesser of (i) and (ii) below:

(i)the dollar limitation specified in Code Section 415(b)(1)(A) (The new limit
specified in Section 415(b)(1)(A) of the Code shall apply only to Participants
who are credited with at least one Hour of Service on or after the first day of
the first Limitation Year beginning after December 31, 2001.), or

(ii)100% of the Participant's average annual Section 415 Compensation (as
defined in paragraph (c) below) for the three consecutive calendar years (or, if
his period of employment is less than three years, for his entire period of
employment) as a Participant during which he received the greatest aggregate
Section 415 Compensation;

(b)In no event shall the limitations in paragraph (a) above be less than $10,000
if the Participant has not at any time participated in a defined contribution
plan maintained by the Employer or an Affiliated Employer.

(c)The term "Section 415 Compensation" means wages, salaries, and fees for
professional services and other amounts received from the Employer and all
Affiliated Employers during the Limitation Year (without regard to whether or
not an amount is paid in cash) for personal services actually rendered in the
course of employment with the Employer, to the extent such amounts are
includable in gross income, including, but not limited to, overtime pay, tips,
bonuses, commissions to paid salesmen, compensation for services on the basis of
a percentage of profits, commissions on insurance premiums, fringe benefits,
reimbursements, and expense allowances, and excluding the following:

(i)amounts contributed by the Employer or Affiliated Employer on behalf of the
Employee pursuant to a salary deferral agreement under this Plan or any other
cash or deferred arrangement described in Section 401(k) of the Code, to any
salary reduction agreement pursuant to a cafeteria plan established under
Section 125 of the Code, or to any other plan of deferred compensation, and
which are not includable in the Employee's gross income for the taxable year in
which contributed, or any distributions from a plan of deferred compensation;

(ii)amounts realized from the exercise of a non-qualified stock option, or when
restricted stock (or property) held by the Employee either becomes free
transferable or is no longer subject to a substantial risk of forfeiture;

22

--------------------------------------------------------------------------------



(iii)amounts realized with respect to the sale, exchange, or other disposition
of stock acquired under a qualified stock option; and

(iv)other amounts which receive special tax benefits, or contributions made by
the Employer (whether or not under a salary reduction agreement) towards the
purchase of an annuity described in Section 403(b) of the Code (whether or not
the amounts are excludable from the Employee's gross income).

For purposes of applying the limitations of this Section, the term "Section 415
Compensation" means the compensation actually paid or includable in the
Employee's gross income for the Limitation Year.

Effective January 1, 1998, Section 415 Compensation earnings shall include
(i) any elective deferrals as defined in Code Section 402(g)(3), and (ii) any
amount which is contributed or deferred by the Employer at the election of the
Employee and which is not includable in the gross income of the Employee by
reason of Code Section 125 or 457. Effective January 1, 2001, Section 415
Compensation shall include any amounts deferred under Section 132(f)(4) of the
Code.

For Limitation Years beginning on or after January 1, 1998, for purposes of
determining Section 415 Compensation, amounts included pursuant to Section 125
of the Code shall include amounts not available to a Participant in cash in lieu
of group health coverage because the Participant is unable to certify that he or
she has other health coverage. An amount will be treated as an amount under
Section 125 only if the Employer does not request or collect information
regarding the Participant's other health coverage as part of the enrollment
process for the health plan.

(d)The dollar limitation described in paragraph (a)(i) above shall be increased
by the cost of living adjustment factor prescribed by the Secretary of the
Treasury under Section 415(d) of the Code. Such adjustment factor shall be
applied to all Participants, including Participants and Beneficiaries receiving
benefits from the Plan and to such items as the Secretary shall prescribe.

(e)For Limitation Years beginning prior to January 1, 2002, if the benefit
payable to a Participant commences prior to the Participant's Social Security
Retirement Age, but on or after the date he attains age 62, the maximum annual
amount determined under paragraph (a)(i) above shall be reduced as follows:

(i)if the Participant's Social Security Retirement age is 65, by 5/9ths of 1%
for each month by which the commencement of payment of his benefits precedes the
month in which he attains age 65; or

(ii)if the Participant's Social Security Retirement age is 66 or 67, by 5/9ths
of 1% for each of the first 36 months and 5/12ths of 1% for each additional
month by which the commencement of payment of his benefits precedes the month in
which he attains his Social Security Retirement Age.

For Limitation Years beginning on or after January 1, 2002, if the benefit
payable to a Participant commences prior to age 62, the maximum dollar
limitation defined in paragraph (a)(i), adjusted by paragraph (d), shall be the
actuarial equivalent of such amount payable at age 62. For purposes of this
paragraph, actuarial equivalent shall be based on the plan's early retirement
reductions or the mortality table specified in Code Section 417(e)(3) and an
interest rate of 5%, whichever produces the smaller amount.

(f)Effective for Limitation Years beginning on or after January 1, 2002, if the
benefit payable to a Participant commences after his or her attainment of age
65, the dollar limitation defined in

23

--------------------------------------------------------------------------------



paragraph (a)(i) above, adjusted by paragraph (d), shall be increased so it is
the actuarial equivalent of such amount payable commencing at age 65. For
purposes of this paragraph, actuarial equivalent shall be determined using the
assumptions in Section 1.02(d), or the mortality table specified in Code
Section 417(e)(3)(A)(ii)(I) and an interest rate of 5%, whichever produces the
smaller increase.

(g)The annual benefit is a retirement benefit under the Plan which is payable
annually in the form of a single life annuity. If the benefit payable to a
Participant is not in the form of a single life annuity nor in the form of a
Spouse Joint and Survivor Annuity, then the maximum annual amount determined
under paragraph (a) above shall be reduced in accordance with the applicable
regulations so that it is the actuarial equivalent of such amount as payable in
the normal form. For purposes of this paragraph, actuarial equivalent shall be
determined using the assumptions in Section 1.02(d) except that mortality shall
be based on the mortality table specified in Section 417(e)(3)(A)(ii)(I) of the
Code.

(h)If the Participant has completed less than 10 years of Plan participation,
the maximum annual amount determined under paragraph (a)(i) above shall be
adjusted by multiplying such amount by a fraction, the numerator of which is the
Participant's number of years of Plan participation (or parts thereof) and the
denominator of which is 10. To the extent provided in regulations or in other
guidance issued by the Internal Revenue Service, the preceding sentence shall be
applied separately with respect to each change in the benefit structure of the
Plan.

(i)If the Participant has completed less than 10 years of Service, the maximum
amount determined under Section paragraph (a)(ii) above (without regard to
paragraph (a)(i) above) shall be adjusted by multiplying such amount by a
fraction, the numerator of which is the Participant's number of years of Service
(or parts thereof) and the denominator of which is 10. To the extent provided in
regulations or in other guidance issued by the Internal Revenue Service, the
preceding sentence shall be applied separately with respect to each change in
the benefit structure of the Plan.

(j)In no event shall the provisions of paragraph (h) or paragraph (i) above
reduce the limitations in paragraph (a) to an amount less than one tenth of such
limitations, determined without regard to the provisions of paragraph (h) and
paragraph (i).

(k)If a Participant is, or has ever been, covered under more than one defined
benefit plan maintained by the Employer, the sum of the Participant's annual
benefits from all such plans may not exceed the maximum permissible amount.

(l)Transitional Rule.    Notwithstanding the foregoing provisions of this
Section 5.04, the maximum limitation on annual benefits with respect to any
person who was a Participant prior to January 1, 1983 and whose annual benefit
(determined without regard to any changes in the plan after July 1, 1982 and
without regard to cost-of-living adjustments, if any, occurring after July 1,
1982) as of December 31, 1982, exceeds the limitations set forth in this
Section 5.04, shall be such Participant's annual benefit as of December 31,
1982; provided that such Participant's annual benefit did not exceed the maximum
limitation thereon as of December 31, 1982.

(m)Notwithstanding any other Plan provision to the contrary, with respect to
distributions with benefit commencement dates occurring on or after January 1,
2003, the mortality table used for purposes of adjusting any benefit or
limitation under Section 415(b)(2)(B), (C), or (D) of the Code as set forth in
Subsections (e), (f), or (g) of this Section 5.04 shall be the mortality table
specified in Section 417(e)(3)(A)(ii)(I) of the Code.

24

--------------------------------------------------------------------------------



(n)Notwithstanding any provision in the Plan to the contrary, for Plan Years
beginning in 2004 and 2005, when determining the maximum distribution under Code
Section 415(b)(2)(E)(ii), the adjustment for optional forms of payment subject
to Code Section 417(e)(3) will use an interest rate assumption of 5.5% or the
rate used in the Plan (whichever provides a greater straight life annuity).


5.04.1    LIMITATION APPLICABLE TO DEFINED CONTRIBUTION PLAN PARTICIPANTS

(a)If a Participant is also a participant in any defined contribution plan
maintained by the Employer or an Affiliated Employer, the sum of the defined
benefit plan fraction and the defined contribution plan fraction for any year
shall not exceed 1.0 as provided in Section 415(e) of the Code and any
regulations issued thereunder.

(b)The defined benefit fraction for any Limitation Year is a fraction, the
numerator of which is the sum of the Participant's projected annual benefits
under all defined benefit plans (whether or not terminated) maintained by the
Employer, and the denominator of which is the lesser of 1.25 times the dollar
limit determined under Sections 415(b) and 415(d) of the Code and adjusted in
accordance with Section 5.04(h) and (i) for the Limitation Year, or 1.4 times
100% of the Participant's highest average annual Section 415 Compensation
(including any adjustments under Section 415(b) of the Code) for any three
consecutive years.

Notwithstanding the above, if the Participant was a participant as of the first
day of the first Limitation Year beginning after December 31, 1986 in one or
more defined benefit plans maintained by the Employer which were in existence on
May 6, 1986, the denominator of this fraction will not be less than 1.25 times
the sum of the annual benefits under such plans which the Participant had
accrued as of the close of the last Limitation Year beginning before January 1,
1987, disregarding any changes in the terms and conditions of the Plan after
May 5, 1986. The preceding sentence applies only if the defined benefit plans
individually and in the aggregate satisfied the requirements of Section 415 of
the Code for all Limitation Years beginning before January 1, 1987.

(c)The defined contribution plan fraction for any Limitation Year is a fraction,
the numerator of which is the sum of the annual additions to the Participant's
accounts under all defined contribution plans (whether or not terminated)
maintained by the Employer for the current and all prior Limitation Years
(including the annual additions attributable to the Participant's nondeductible
employee contributions to all defined benefit plans, whether or not terminated,
maintained by the Employer, and the annual additions attributable to all welfare
benefit funds, as defined in Section 419(e) of the Code, and individual medical
accounts, as defined in Section 415(l)(2) of the Code, maintained by the
Employer), and the denominator of which is the sum of the maximum aggregate
amounts for the current and all prior Limitation Years of service with the
Employer (regardless of whether a defined contribution plan was maintained by
the Employer). The maximum aggregate amount in any Limitation Year is the lesser
of 1.25 times the dollar limitation determined under Sections 415(b) and 415(d)
of the Code in effect under Section 415(c)(1)(A) of the Code, or 35% of the
Participant's Section 415 Compensation (as defined in Section 5.04(c)) for such
Limitation Year.

For purposes of calculating the numerator in the defined contribution plan
fraction, a Participant's after tax payroll deduction contributions made before
1987, if any, shall be taken into account to the extent such contributions
exceed the lesser of:

(i)6% of the Participant's Section 415 Compensation (as defined in
Section 5.04(c)) for the Limitation Year, or

(ii)50% of the amount of such payroll deduction contributions for the Limitation
Year.

25

--------------------------------------------------------------------------------





If the Employee was a Participant as of the end of the first day of the first
Limitation Year beginning after December 31, 1986, in one or more defined
contribution plans maintained by the Employer which were in existence on May 6,
1986, the numerator of this fraction will be adjusted if the sum of this
fraction and the defined benefit fraction would otherwise exceed 1.0 under the
terms of this Plan. Under the adjustment, an amount equal to the product of
(1) the excess of the sum of the fractions over 1.0 times (2) the denominator of
this fraction, will be permanently subtracted from the numerator of this
fraction. The adjustment is calculated using the fractions as they would be
computed as of the end of the last Limitation Year beginning before January 1,
1987, and disregarding any changes in the terms and conditions of the Plan made
after May 5, 1986, but using the Section 415 limitation applicable to the first
Limitation Year beginning on or after January 1, 1987.

(d)For the purpose of determining the denominators in the preceding two
fractions, the maximum benefit allowable and the maximum annual additions shall
be deemed to be equal to the lesser of:

(i)140% of the percentage limits, or

(ii)125% of the dollar limits provided in Sections 415(b) and 415(c) of the Code
for each such year.

(e)Any adjustment necessary to comply with the limitations of this section shall
be made in the Participant's benefit payable under the relevant defined benefit
plan; but under no circumstances may the accrued benefit of a Participant in a
defined benefit plan decrease as a result of a Plan amendment to change the
combined plan limits.

(f)Effective January 1, 2000, the provisions of this Section 5.041 shall no
longer be effective.


5.04.2    AFFILIATED EMPLOYERS

For purposes of Sections 5.04 and 5.041, the Employer and all Affiliated
Employers shall be considered one employer, and the limitations shall be
applicable to the total benefits received from the Employer and all Affiliated
Employers. Further, in determining what is an Affiliated Employer for the
purposes of these Sections, the phrase "more than 50%" shall be substituted for
"at least 80%" each place it appears in Section 1563(a)(1) of the Code.

5.05    EARLY RETIREMENT BENEFIT

The Early Retirement Benefit of a Participant who elects to retire on an Early
Retirement Date (as defined in Section 4.02) on or after January 1, 1985 shall
be the benefit computed in (a) or (b) below, as elected by the Participant:

(a)a benefit commencing on his Normal Retirement Date (as defined in
Section 4.01) in an amount equal to his accrued Normal Retirement Benefit
determined in accordance with the provisions of Section 5.03 or 5.031, whichever
is applicable, and Section 5.03.2;

(b)a reduced benefit commencing on his Early Retirement Date or the first day of
any month thereafter but prior to his Normal Retirement Date, as elected by the
Participant, which benefit shall be computed as in (a) above, reduced by 5/9 of
1% for each of the first sixty months by which commencement of benefits precedes
his Normal Retirement Date, and by 5/18 of 1% for each month thereafter, if any,
by which commencement of benefits precedes his Normal Retirement Date.

Notwithstanding the foregoing provisions of this Section 5.05, with respect to a
Participant who on September 30, 1993 was participating in the Henry Pratt Plan,
his Early Retirement Benefit shall not be less than the benefit he could have
received if he retired under the early retirement provisions of the Henry Pratt
Plan on September 30, 1993.

26

--------------------------------------------------------------------------------



5.05.1    SOCIAL SECURITY OPTION

A Participant who is entitled to receive an Early Retirement Benefit and has
elected to have such benefit commence prior to the date he is entitled to
receive benefits under Title II of the Social Security Act, may elect to receive
a Social Security Option under which he will receive a larger monthly benefit
prior to the date he is first entitled to receive benefits under Title II of the
Social Security Act and a smaller benefit after he is first entitled to receive
benefits under Title II of the Social Security Act so that, to the extent
possible, the Participant will receive a level monthly income when his payments
under the Plan and his income under Title II of the Social Security Act are
taken in to account; provided, however, that his payments under the Social
Security Option will be the Actuarial Equivalent of the Early Retirement Benefit
he would have received if he had not elected such an option.

If a Participant elects a benefit under this Section, no benefits will be
payable to anyone upon his death.

5.06    DEFERRED RETIREMENT BENEFIT

(a)   Retirement Prior to Age 701/2

Each Participant who continues in the employ of the Employer or an Affiliated
Employer after attaining his Normal Retirement Age and retires prior to age
701/2 shall be entitled upon actual retirement to receive a monthly Deferred
Retirement Benefit. The Deferred Retirement Benefit payable under this
paragraph (a) shall be determined in accordance with Section 5.03 or 5.03.1,
whichever is applicable, based on the Participant's years of Benefit Service
(including fractions thereof) as of his retirement date, and the rate of benefit
in effect under the Plan on his retirement date.

(b)   Commencement of Benefits While Actively Employed

Prior to January 1, 1997, the Deferred Retirement Benefit payable to a
Participant who attains age 701/2 and who continues to be an Employee shall be
equal to the Participant's accrued benefit determined as of the last day of the
Plan Year in which the Participant attains age 701/2. The Deferred Retirement
Benefit payable under this paragraph (b) shall be determined in accordance with
Section 5.03 or 5.03.1, whichever is applicable, and shall be payable in the
form of a single life annuity. The Deferred Retirement Benefit shall commence no
later than the January 1 immediately following the Plan Year in which the
Participant attains age 701/2.

The monthly benefit of a Participant who has begun receiving benefits and who
continues to be an Employee after his attainment of age 701/2 shall be adjusted,
effective on the January 1 following the Plan Year in which the Participant's
benefit commenced and on each succeeding January 1 prior to the Participant's
Deferred Retirement Date, to reflect the effect of changes in the Participant's
accrued benefit since the previous January 1. The final adjustment shall be made
as of the Participant's Deferred Retirement Date. Adjustments required by this
paragraph shall include a reduction equal to the Actuarial Equivalent of any
benefit payments already made with respect to the Participant. In no event,
however, will the benefit payable to the Participant be reduced as a result of
this paragraph. Furthermore, the operation of this paragraph will not affect the
form of benefit payment previously elected by the Participant.

Any Participant, other than a 5% owner as defined in Code Section 416(i), who
attains age 701/2 after December 31, 1996 but before January 1, 2002 shall have
the option to commence receiving retirement benefits at any time commencing on
or after the January 1 following the Plan Year in which such Participant attains
age 701/2. Any Participant, other than a 5% owner as defined in Code
Section 416(i), who attains age 701/2 on or after January 1, 2002, shall

27

--------------------------------------------------------------------------------






commence receiving retirement benefits no later than the January 1 of the
calendar year following the calendar year in which he attains age 701/2 or the
calendar year in which he retires, whichever is later. Participants who are 5%
owners must continue to commence receiving benefits on the January 1 following
the Plan Year in which they attained age 701/2.

Effective January 1, 1997, a Participant's Deferred Retirement Benefit shall be
equal to the greater of (i) the Actuarial Equivalent of his or her Deferred
Retirement Benefit determined as of April 1 of the calendar year following the
calendar year in which the Participant attained age 701/2, or (ii) the
Participant's Deferred Retirement Benefit determined as of his or her Deferred
Retirement Date.

Upon such Participant's actual Deferred Retirement Date, he shall then be
eligible to make the election as described in Section 5.02.2.

5.07    SUSPENSION OF BENEFIT DISTRIBUTIONS

(a)   Conditions for Suspension

If any Participant is reemployed by the Employer or an Affiliated Employer on or
after his benefit commencement date and before age 701/2, or if any Participant
continues in employment with the Employer or an Affiliated Employer after his
Normal Retirement Date (as defined in Section 4.01), the benefit payable for a
calendar month will be permanently withheld if the Participant completes 40 or
more Hours of Service in the calendar month or in the four or five week payroll
period ending in the calendar month.

The benefit permanently withheld will be the actual amount scheduled to be paid
for the calendar month in which the conditions for suspension are met.

(b)   Redetermination of Benefits

Upon the subsequent termination of employment of a Participant who was eligible
to begin receiving payments under the Plan on his prior termination of
employment date (whether or not such benefit payments had actually commenced),
the Participant's retirement benefit shall be redetermined in accordance with
the provisions of this Plan applicable to him as of his subsequent termination
of employment date, as if no prior benefit payments had been made. His
retirement benefit, as so redetermined, shall then be reduced by (i) the
Actuarial Equivalent of the benefit payments, if any, previously made to such
Participant prior to his Normal Retirement Date or (ii) in the case of a lump
sum payment, the Actuarial Equivalent of the payment other than the portion of
the payment attributable to the period (if any) after the Participant's Normal
Retirement Date and before his reemployment commencement date. The form of
payment of any retirement benefit to which he may thereafter become entitled
shall be determined in accordance with the provisions of Article 5 at the time
he subsequently retires without regard to the form in which his benefit had
previously been paid.

The Participant's retirement benefit as so redetermined shall not be less than
his retirement benefit prior to the suspension of payments.

(c)   Resumption of Benefits

In the case of a Participant who was receiving benefit payments prior to
reemployment, payment of such benefits shall resume no later than the first day
of the third calendar month following the month in which the Participant ceases
to satisfy the conditions for suspension described in paragraph (a) above.

28

--------------------------------------------------------------------------------



If the period of suspension is less than three months, the Participant's benefit
shall continue to be paid in the same form of payment as was in effect before
the suspension.

The amount of the Participant's benefit shall be redetermined, taking into
account increased service and any benefits paid before suspension, and shall not
be less than the amount of benefit the Participant was receiving prior to
suspension.

(d)   Notice of Suspension

If a Participant continues to be employed (or is reemployed) by the Employer or
an Affiliated Employer after his Normal Retirement Date (as defined in
Section 4.01) and the commencement of his benefit payments is delayed (or, in
the case of reemployment, suspended) in accordance with the provisions of
paragraph (a) above, the Committee shall give written notice to such Participant
as required under Department of Labor Regulations 2530.203-3(b)(4) no later than
the end of the first calendar month or payroll period in which the payment of
benefits would have commenced if the Participant had not remained in or returned
to employment.

5.08    RETIREMENT PRIOR TO JANUARY 1, 1985

Except as specified otherwise here-in, the monthly retirement benefit of a
Participant who retired from the Service of the Employer prior to January 1,
1985 shall be determined in accordance with the applicable provisions of the
Prior Plan as in effect on the date of his retirement.

5.09    PARTICIPANTS WHO ATTAINED NORMAL RETIREMENT AGE OR WHO RETIRED PRIOR TO
JANUARY 1, 1986

Commencing January 1, 1986, the monthly retirement benefit of an active
Participant who attained Normal Retirement Age prior to January 1, 1986 or of a
Retired Participant who retired prior to January 1, 1986 shall be increased by
2.5% for each year between the date such active Participant attained Normal
Retirement Age or the date such Retired Participant retired and the anniversary
of such date which occurs in 1986; provided that each such Participant or
Retired Participant shall be entitled to a monthly benefit increase of at least
$10.00.

5.10    DISABILITY RETIREMENT BENEFITS

(a)In the event a Participant becomes disabled prior to October 1, 2001 while
employed with the Employer so that he is receiving disability benefits under the
Employer's long term disability program and is eligible for and is receiving
disability benefits under Title II of the Social Security Act or becomes
disabled on or after October 1, 2001 while employed with the Employer so that he
is eligible for and is receiving disability benefits under Title II of the
Social Security Act, such Participant shall continue to be credited with years
of Service for vesting and years of Benefit Service for the period he remains
disabled and such crediting shall cease upon the earlier of the Participant's
recovery from disability, death, election of Early Retirement or Normal
Retirement Date. During the period of disability such Participant shall be
credited with Compensation equal to the greater of his Compensation credited in
the Plan Year he becomes disabled or the Compensation credited for the
immediately preceding Plan Year. In addition, such disabled Participant's
Maximum Offset Allowance shall be determined as of the date he becomes disabled.
If a Participant's disability continues until his Normal Retirement Date, his
Normal Retirement Benefit shall commence as of the date elected by the
Participant in accordance with the normal form of benefit described as
Section 5.01 or 5.02, whichever is applicable, or the optional retirement
benefit, if elected by the Participant, as set forth in Article 5.

29

--------------------------------------------------------------------------------



(b)A Participant who on December 31, 1991 participated in the Pension Plan for
Salaried Employees of Spence Engineering Company, Inc. and who met the
requirements for a monthly disability benefit thereunder shall continue to
receive the disability benefit under this Plan.

The monthly disability benefit will terminate with the last payment due
preceding the earliest of the following to occur:

(i)the tenth day after the Trustee receives notice from the Employer that the
Participant has ceased to be entitled to disability benefits under the Social
Security Act;

(ii)the date of the Participant's death; or

(iii)the Participant's Normal Retirement Date or, if elected, the Participant's
Early Retirement Date.


5.11    MINIMUM DISTRIBUTION REQUIREMENTS

(a)General Rules (i)Effective Date.    The provisions of this Section 5.11 will
apply for purposes of determining required minimum distributions for calendar
years beginning with the 2003 calendar year.

(ii)Precedence.    The requirements of this article will take precedence over
any inconsistent provisions of the Plan.

(iii)Requirements of Treasury Regulations Incorporated.    All distributions
required under this Section 5.11 will be determined and made in accordance with
the Treasury regulations under Section 401(a)(9) of the Code.

(iv)TEFRA Section 242(b)(2) Elections.    Notwithstanding the other provisions
of this Section 5.11, other than paragraph (a)(iii) above, distributions may be
made under a designation made before January 1, 1984, in accordance with
Section 242(b)(2) of the Tax Equity and Fiscal Responsibility Act ("TEFRA") and
the provisions of the Plan that relate to Section 242(b)(2) of TEFRA.

(b)Time and Manner of Distribution (i)Required Beginning Date.    The
Participant's entire interest will be distributed, or begin to be distributed,
to the Participant no later than the Participant's Required Beginning Date.

(ii)Death of Participant Before Distributions Begin.    If the Participant dies
before distributions begin, the Participant's entire interest will be
distributed, or begin to be distributed, no later than as follows:

(A)If the Participant's surviving Spouse is the Participant's sole Designated
Beneficiary, then distributions to the surviving Spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 701/2, if later.

(B)If the Participant's surviving Spouse is not the Participant's sole
Designated Beneficiary, then distributions to the Designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

(C)If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant's death, the Participant's entire interest
will be distributed by

30

--------------------------------------------------------------------------------



December 31 of the calendar year containing the fifth anniversary of the
Participant's death.

(D)If the Participant's surviving Spouse is the Participant's sole Designated
Beneficiary and the surviving Spouse dies after the Participant but before
distributions to the surviving Spouse begin, this Subsection 5.11(b)(ii), other
than Subsection 5.11(b)(ii)(A), will apply as if the surviving Spouse were the
Participant.

For purposes of this Subsection 5.11(b)(ii) and Subsection 5.11(e),
distributions are considered to begin on the Participant's Required Beginning
Date (or, if Subsection 5.11(b)(ii)(D) applies, the date distributions are
required to begin to the surviving Spouse under Subsection 5.11(b)(ii)(A). If
annuity payments irrevocably commence to the Participant before the
Participant's Required Beginning Date (or to the Participant's surviving Spouse
before the date distributions are required to begin to the surviving Spouse
under Subsection 5.11(b)(ii)(A), the date distributions are considered to begin
is the date distributions actually commence.

(iii)Form of Distribution.    Unless the Participant's interest is distributed
in the form of an annuity purchased from an insurance company or in a single sum
on or before the Required Beginning Date, as of the first Distribution Calendar
Year distributions will be made in accordance with Sections (c), (d) and (e) of
this Section 5.10. If the Participant's interest is distributed in the form of
an annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Section 401(a)(9) of the Code and
the Treasury regulations. Any part of the Participant's interest which is in the
form of an individual account described in Section 414(k) of the Code will be
distributed in a manner satisfying the requirements of section 401(a)(9) of the
Code and the Treasury regulations that apply to individual accounts.



(c)Determination of Amount to be Distributed Each Year (i)General Annuity
Requirements. If the Participant's interest is paid in the form of annuity
distributions under the plan, payments under the annuity will satisfy the
following requirements:

(A)the annuity distributions will be paid in periodic payments made at intervals
not longer than one year;

(B)the distribution period will be over a life (or lives) or over a period
certain not longer than the period described in Subsection (d) or (e);

(C)once payments have begun over a period certain, the period certain will not
be changed even if the period certain is shorter than the maximum permitted;

(D)payments will either be nonincreasing or increase only as follows:

(1)by an annual percentage increase that does not exceed the annual percentage
increase in a cost-of-living index that is based on prices of all items and
issued by the Bureau of Labor Statistics;

(2)to the extent of the reduction in the amount of the Participant's payments to
provide for a survivor benefit upon death, but only if the Beneficiary whose
life was being used to determine the distribution period described in
Subsection (d) dies or is no longer the Participant's Beneficiary pursuant to a
Qualified Domestic Relations Order within the meaning of section 414(p);

(3)to provide cash refunds of employee contributions upon the Participant's
death; or

(4)to pay increased benefits that result from a Plan amendment.

31

--------------------------------------------------------------------------------



(ii)Amount Required to be Distributed by Required Beginning Date.    The amount
that must be distributed on or before the Participant's Required Beginning Date
(or, if the Participant dies before distributions begin, the date distributions
are required to begin under Subsection 5.11(b)(ii)(A) or (B) is the payment that
is required for one payment interval. The second payment need not be made until
the end of the next payment interval even if that payment interval ends in the
next calendar year. Payment intervals are the periods for which payments are
received, e.g., bi-monthly, monthly, semi-annually, or annually. All of the
Participant's benefit accruals as of the last day of the first Distribution
Calendar Year will be included in the calculation of the amount of the annuity
payments for payment intervals ending on or after the Participant's Required
Beginning Date.

(iii)Additional Accruals After First Distribution Calendar Year.    Any
additional benefits accruing to the Participant in a calendar year after the
first Distribution Calendar Year will be distributed beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such amount accrues.



(d)Requirements For Annuity Distributions That Commence During Participant's
Lifetime (i)Joint Life Annuities Where the Beneficiary Is Not the Participant's
Spouse.    If the Participant's interest is being distributed in the form of a
Joint and Survivor Annuity for the joint lives of the Participant and a
nonspouse Beneficiary, annuity payments to be made on or after the Participant's
Required Beginning Date to the Designated Beneficiary after the Participant's
death must not at any time exceed the applicable percentage of the annuity
payment for such period that would have been payable to the Participant using
the table set forth in Q&A-2 of Section 1.401(a)(9)-6T of the Treasury
regulations. If the form of distribution combines a Joint and Survivor Annuity
for the joint lives of the Participant and a nonspouse Beneficiary and a period
certain annuity, the requirement in the preceding sentence will apply to annuity
payments to be made to the Designated Beneficiary after the expiration of the
period certain.

(ii)Period Certain Annuities.    Unless the Participant's Spouse is the sole
Designated Beneficiary and the form of distribution is a period certain and no
life annuity, the period certain for an annuity distribution commencing during
the Participant's lifetime may not exceed the applicable distribution period for
the Participant under the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations for the calendar year that
contains the Benefit Commencement Date. If the Benefit Commencement Date
precedes the year in which the Participant reaches age 70, the applicable
distribution period for the Participant is the distribution period for age 70
under the Uniform Lifetime Table set forth in Section 1.401(a)(9)-9 of the
Treasury regulations plus the excess of 70 over the age of the Participant as of
the Participant's birthday in the year that contains the Benefit Commencement
Date. If the Participant's Spouse is the Participant's sole Designated
Beneficiary and the form of distribution is a period certain and no life
annuity, the period certain may not exceed the longer of the Participant's
applicable distribution period, as determined under this Subsection (d)(ii), or
the joint life and last survivor expectancy of the Participant and the
Participant's Spouse as determined under the Joint and Last Survivor Table set
forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant's and Spouse's attained ages as of the Participant's and Spouse's
birthdays in the calendar year that contains the Benefit Commencement Date.

(e)Requirements For Minimum Distributions Where Participant Dies Before Date
Distributions Begin (i)Participant Survived by Designated Beneficiary.    If the
Participant dies before the date distribution of his or her interest begins and
there is a Designated Beneficiary, the Participant's entire interest will be
distributed, beginning no later than the time described

32

--------------------------------------------------------------------------------



in Subsection (b)(ii)(A) or (B), over the life of the Designated Beneficiary or
over a period certain not exceeding:

(A)unless the Benefit Commencement Date is before the first Distribution
Calendar Year, the Life Expectancy of the Designated Beneficiary determined
using the Beneficiary's age as of the Beneficiary's birthday in the calendar
year immediately following the calendar year of the Participant's death; or

(B)if the Benefit Commencement Date is before the first Distribution Calendar
Year, the Life Expectancy of the Designated Beneficiary determined using the
Beneficiary's age as of the Beneficiary's birthday in the calendar year that
contains the Benefit Commencement Date.



(ii)No Designated Beneficiary.    If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant's death, distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death

(iii)Death of Surviving Spouse Before Distributions to Surviving Spouse
Begin.    If the Participant dies before the date distribution of his or her
interest begins, the Participant's surviving Spouse is the Participant's sole
Designated Beneficiary, and the surviving Spouse dies before distributions to
the surviving Spouse begin, this Subsection (e) will apply as if the surviving
Spouse were the Participant, except that the time by which distributions must
begin will be determined without regard to Subsection (b)(ii)(A).



(f)Definitions (i)Designated Beneficiary.    The individual who is designated as
the Beneficiary under Section 8.07 of the Plan and is the designated beneficiary
under Section 401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4, of the
Treasury regulations.

(ii)Distribution Calendar Year.    A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant's Required Beginning
Date. For distributions beginning after the Participant's death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin pursuant to Subsection (b)(ii).

(iii)Life Expectancy.    Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.

(iv)Required Beginning Date.    The date described in Section 5.06(b) of the
Plan.


5.12    RETROACTIVE ANNUITY STARTING DATE

Effective as of January 1, 2004, in the event a written notice of a
Participant's optional forms of payment (the "QJSA notice") is required and
provided after the Participant's annuity starting date as defined in Q&A-10(b)
of Section 1.401(a)-20 of the Treasury Regulations, the Participant's annuity
starting date shall be deemed a"retroactive annuity starting date". In such
event, the following provisions shall apply:

(a)The date the first payment is actually made to the Participant (the "current
annuity starting date") shall occur no later than 90 days after the date the
QJSA notice is provided to the Participant (unless any delay beyond the 90 days
is attributable to administrative delay in the payment of benefits).

33

--------------------------------------------------------------------------------



(b)The QJSA notice shall include the Participant's right to elect either a
retroactive annuity starting date or a current annuity starting date.

(c)The information included in the QJSA notice shall include information based
on both the Participant's retroactive annuity starting date and current annuity
starting date.

(d)The Participant shall have the opportunity to elect in writing either (a) a
benefit determined based on the retroactive annuity starting date or (b) a
benefit determined based on the current annuity starting date.

(e)In the event that (a) a Participant elects to receive his benefit determined
as of a retroactive annuity starting date and (b) under the form of payment
elected by such Participant the benefit payable to the Participant's spouse upon
the Participant's death would be less than the benefit payable to such spouse if
the Participant had elected to receive a 50% joint and survivor annuity with his
spouse as beneficiary determined and payable as of the current annuity starting
date, then the Participant's spouse must consent in writing to the Participant's
election of such retroactive annuity starting date.

(f)Except in the case where payment of the Participant's benefit (other than a
form of payment that is subject to Section 417(e) of the Internal Revenue Code)
commences no more than 12 months after the retroactive annuity starting date,
the Participant's benefit determined based on the retroactive annuity starting
date (including any interest adjustments) shall satisfy the requirements of
Section 415 of the Internal Revenue Code if the current annuity starting date
were to be substituted for the retroactive annuity starting date for all
purposes of determining the limits under Section 415 of the Internal Revenue
Code, including for purposes of determining the applicable interest rate and the
applicable mortality table used to adjust such limits.

(g)If the Participant's benefit is payable in a form of payment which would have
been subject to Section 417(e) of the Internal Revenue Code if payment had
commenced as of the retroactive annuity starting date, then the amount of
payment as of the current annuity starting date shall be no less than the amount
of payment produced by applying the applicable interest rate and the applicable
mortality table (defined in Section 417(e)(3) of the Internal Revenue Code),
determined as of such date to the annuity form that was used to determine the
amount of payment as of the Participant's retroactive annuity starting date.

(h)In the event that a Participant elects (with spousal consent, if applicable)
to receive his benefit determined as of a retroactive annuity starting date, the
Participant shall receive a make-up payment to reflect any missed payment or
payments for the period from the retroactive annuity starting date to the date
of the actual make-up payment, with an appropriate adjustment for interest from
the date the missed payment or payments would have been made (including, if
applicable, a payment of the single-sum value of the Participant's retirement
income) to the date of the actual make-up payment. If the Participant's benefit
is paid in a form other than a single-sum payment, the benefit payments, other
than any required make-up payment, shall be in an amount that is equal to the
amount which would have been paid to the Participant had payments actually
commenced on his retroactive annuity starting date.

(i)For purposes of the foregoing, references to a Participant's spouse shall
include an alternate payee who, under the terms of a qualified domestic
relations order, is required to be treated as a surviving spouse in the event of
the Participant's death.

(j)Notwithstanding the foregoing, a benefit shall not be determined based on a
retroactive annuity starting date to the extent not permitted under applicable
law (including regulations and other administrative guidance under the Internal
Revenue Code).

(k)The provisions of this Section 5.12 shall also apply to Part A and Part B of
this Plan.

34

--------------------------------------------------------------------------------





ARTICLE 6—TERMINATION OF SERVICE

6.01    REQUIREMENTS FOR VESTED BENEFITS

There are no benefits payable under the Plan if a Participant's employment
terminated prior to the date he is entitled to retire and receive a benefit
under the Plan, except as provided in Section 7.03(d), 8.05, and this Article 6.

6.02    VESTED BENEFITS

(a)A Participant whose employment terminates on or after January 1, 1989 and who
ceases to be an Employee prior to Normal Retirement Age for any reason except
death or retirement under the Plan shall be entitled to a deferred vested
benefit commencing on his Normal Retirement Date (as defined in Section 4.01)
equal to his accrued Normal Retirement Benefit determined in accordance with the
provisions of Section 6.021 multiplied by his vesting percentage in accordance
with the following schedule:


Years of Service


--------------------------------------------------------------------------------

  Vesting Percentage

--------------------------------------------------------------------------------

  Less than 5 years   0 % 5 years or more   100 %

(b)A Participant shall be fully vested in his Accumulated Contribution Account,
if any, at all times.

(c)Effective September 4, 1996, a Participant who is an Employee of Henry Pratt
Company or James Jones Company on September 4, 1996 shall be 100% vested and
shall be entitled to a deferred vested benefit commencing on his Normal
Retirement Date equal to his Accrued Normal Retirement Benefit determined in
accordance with the provisions of Section 6.021(c).


6.02.1    COMPUTATION OF A VESTED BENEFIT

(a)The amount of a deferred vested benefit payable to a Terminated Participant
under Section 6.02(a) shall be equal to his accrued benefit as determined under
Section 5.032. Notwithstanding the foregoing, the amount of deferred vested
benefit payable to a Terminated Participant who was an Employee on January 1,
1979 shall in no event be less than his accrued benefit determined in accordance
with the provisions of Section 5.031.

(b)The amount of a deferred vested benefit payable to a Terminated Participant
under Section 6.02(b) shall not be less than the Actuarial Equivalent of the
balance in his Accumulated Contribution Account, if any.


6.02.2    EARLY COMMENCEMENT OF A VESTED BENEFIT

(a)A Terminated Participant entitled to a Vested Benefit under Section 6.02 may
elect to have such benefit commence at any time after he is eligible to elect an
Early Retirement Date pursuant to Section 4.02. In such case and subject to the
provisions of paragraph (b) below, his benefit shall be computed as in
Section 6.021, but shall be reduced by 5/9 of 1% for each of the first sixty
(60) months by which his benefit commencement date precedes his Normal
Retirement Date, and by 5/18 of 1% for each month thereafter, if any, by which
his benefit commencement date precedes his Normal Retirement Date.

(b)The Vested Benefit of a Participant, who on September 30, 1993 was
participating in the Henry Pratt Plan and who elects early commencement as
described in paragraph (a) above, shall not be less than the benefit he could
have received if he elected early commencement of his benefit under the vested
retirement provisions of the Henry Pratt Plan on September 30, 1993.

35

--------------------------------------------------------------------------------





ARTICLE 7—DEATH OF PARTICIPANT

7.01    DEATH PRIOR TO RETIREMENT

There are no death benefits payable under the Plan in the event of the death of
a Participant, Retired Participant or Terminated Participant prior to the
commencement of his retirement benefits under the Plan, except as may be
provided under the Surviving Spouse Benefit described in Section 7.02 or as may
be provided under Section 7.04.

7.02    SURVIVING SPOUSE BENEFIT

Effective August 23, 1984, the spouse of a Participant or a Terminated
Participant shall be eligible to receive a Surviving Spouse Benefit after the
Participant's or Terminated Participant's death if the Participant or Terminated
Participant has fulfilled the following requirements at the date of death:

(a)He has been legally married to such spouse throughout the twelve-month period
ending on the date of his death;

(b)He has met the requirements for a Vested Benefit under Section 6.02;

(c)He has not attained Normal Retirement Age; and

(d)He has not commenced receiving benefits under the Plan.


7.03    AMOUNT OF SURVIVING SPOUSE BENEFIT

If a Participant or Terminated Participant dies after fulfilling all the
requirements of Section 7.02, his spouse shall be entitled to a lifetime benefit
under the Plan. If the surviving spouse of the Participant or Terminated
Participant consents, such benefit shall commence on the first day of the month
following the later of the Participant's or Terminated Participant's death or
the date the Participant or Terminated Participant would have met the
requirements for Early Retirement under Section 4.02. If such surviving spouse
does not consent to receive benefits as described above, benefits shall commence
on the first day of any month thereafter, as elected by the surviving spouse,
but not later than the date the Participant or Terminated Participant would have
attained age 65.

The Surviving Spouse Benefit shall be equal to (a), (b), (c) or (d) below:

(a)If the Participant or Terminated Participant dies after meeting the
requirements for Early Retirement as provided under Section 4.02, the Surviving
Spouse Benefit shall be equal to the amount which would have been payable to the
spouse if the Participant or Terminated Participant had retired on the date
preceding his date of death and he had been entitled to a Spouse Joint and
Survivor Annuity;

(b)If the Participant or Terminated Participant dies before meeting the
requirements for Early Retirement as provided under Section 4.02, but after
meeting the requirements for a Vested Benefit under Section 6.02(a), the
Surviving Spouse Benefit shall be equal to the amount which would have been
payable to the spouse if the Participant or Terminated Participant had:

(i)terminated service on the date of his death;

(ii)survived to the earliest retirement age under Section 4.02;

(iii)retired at that time and was entitled to receive a Spouse Joint and
Survivor Annuity; and

(iv)died on the day following attainment of the earliest retirement age; or

36

--------------------------------------------------------------------------------



(c)If the Participant's or Terminated Participant's surviving spouse elects a
benefit commencement date other than the first day of the month following the
date of the Participant's or Terminated Participant's death or the date the
Participant or Terminated Participant would have met the requirements for Early
Retirement under Section 4.02, the Surviving Spouse Benefit under (a) or
(b) above, whichever is applicable, shall be actuarially adjusted to reflect the
actual date of benefit commencement.

(d)For Participants Who Participated in the Spence Plan

If the Participant or Terminated Participant dies before meeting the
requirements for Early Retirement as provided under Section 4.02 and before
meeting the requirements for a Vested Benefit under Section 6.02(a), but after
meeting the requirements for a Vested Benefit under Section 6.02(b), the
Surviving Spouse Benefit shall be equal to the Actuarial Equivalent of the
balance in the Participant's or Terminated Participant's Accumulated
Contribution Account and shall be paid to the spouse as a life annuity.

7.04    DEATH AFTER COMMENCEMENT OF BENEFITS OR NORMAL RETIREMENT AGE

There are no death benefits payable under the Plan upon the death of a
Participant on or after his Normal Retirement Age or after a Participant has
commenced receiving benefits under the Plan, except as follows:

(a)If a Participant is receiving a Spouse Joint and Survivor Annuity as
described in Section 5.02, any benefits becoming due will be paid in accordance
with the terms of such Spouse Joint and Survivor Annuity;

(b)If a Participant has elected an optional benefit under Article 8, any
benefits becoming due will be paid in accordance with the terms of such option;

(c)If a Participant dies after attaining his Normal Retirement Age but before
his Deferred Retirement Date, the Spouse Joint and Survivor Annuity as described
in Section 5.02 shall be deemed to be in effect on behalf of such Participant,
provided he has not made an election under Section 5.02.2 to receive his
benefits under another form of payment.

37

--------------------------------------------------------------------------------





ARTICLE 8—OPTIONAL FORMS OF BENEFIT

8.01    TIME FOR ELECTION

Subject to the restrictions set forth in Section 8.08, in lieu of receiving the
life annuity referred to in Section 5.01 or the Spouse Joint and Survivor
Annuity referred to in Section 5.02, a Participant may elect, by written
application filed with the Committee, to have his retirement benefit paid under
one of the forms of benefit set forth in this Article 8, provided that such
election is made prior to actual retirement under the Plan and in accordance
with the procedures set forth in Section 5.02.4 (if such Participant is married)
and in this Article 8. Neither Section 5.01 nor Section 5.02 shall apply if an
effective election is made under this Article; provided, however, that a married
Participant may, at any time during the election period established by the
Committee under Section 5.02.2, rescind his election of an option under this
Article 8 and receive his retirement benefit in the form of an annuity for life
under Section 5.01 or a Spouse Joint and Survivor Annuity under Section 5.02 if
he has met the requirements therefor.

8.02    CONTINGENT ANNUITANT OPTION

A Participant may elect an option in accordance with Section 5.02, under which
option he will receive an actuarially reduced benefit during his lifetime after
retirement and 100%, 662/3% or 50% of such reduced amount will be continued to a
person designated by the Participant at the time of election of the option (and
referred to as a Contingent Annuitant) for the duration of the Contingent
Annuitant's lifetime.

8.03    TEN YEAR CERTAIN LIFE ANNUITY OPTION

A Participant may elect an option in accordance with Section 502, under which
option he will receive an actuarially reduced benefit during his lifetime after
retirement with a provision that if he dies after his Normal Retirement Age or
after commencement of his benefit payments but prior to receiving one hundred
twenty (120) monthly retirement payments, the balance of such one hundred twenty
(120) monthly retirement payments shall be paid to the Participant's
Beneficiary.

8.04    FIVE YEAR CERTAIN LIFE ANNUITY OPTION

A Participant who was a participant in the Spence Plan and who was employed by
Spence Engineering Company, Inc. prior to January 1, 1987 may elect an option at
least ninety days prior to his benefit commencement date, under which option he
will receive an Actuarially Equivalent benefit during his lifetime after
retirement with a provision that if he dies after his Normal Retirement Age or
after commencement of his benefit payments but prior to receiving sixty
(60) monthly retirement payments, the balance of such sixty (60) monthly
retirement payments shall be paid to the Participant's Beneficiary.

8.05    REFUND OF ACCUMULATED CONTRIBUTION ACCOUNT

This Section shall apply only to a Participant who participated in the Spence
Plan on December 31, 1991 and who made employee contributions to the Spence Plan
prior to January 1, 1987.

(a)Refund of Accumulated Contribution Account on and after Retirement or Other
Termination of Employment.

A Participant may elect to receive on or after the date of his retirement or
other termination of employment and before his benefit commencement date, a
refund of the balance, if any, in his Accumulated Contribution Account.

38

--------------------------------------------------------------------------------



If a Participant elects a refund of his Accumulated Contribution Account under
this Section 8.05(a), his Normal Retirement Benefit provided in Section 5.03
shall be reduced by the Actuarial Equivalent of his Accumulated Contribution
Account and his Accumulated Contribution Account shall be reduced to zero.

Notwithstanding the foregoing provisions of this Section 8.05(a), if the
Actuarial Equivalent value of a Participant's entire nonforfeitable benefit
exceeds $3,500 ($5,000 commencing October 1, 2001), the Participant's spouse, if
any, must consent to the Participant's election to withdraw the balance in his
Accumulated Contribution Account. For this purpose, a spousal consent is valid
only if made no earlier than 90 days before the date of withdrawal, is effective
when received by the Committee and must:

(i)Be in writing on a form provided by the Committee;

(ii)Acknowledge the effect of the consent; and

(iii)Be witnessed by a notary public or Plan representative.

Any such consent will be valid only with respect of the spouse who signs the
consent. Spousal consent is not required, however, if the Participant
establishes to the satisfaction of the Committee that there is no Spouse, the
Spouse cannot be located, or the Participant can show by court order that he is
legally separated or has been abandoned by the spouse within the meaning of
local law, or if otherwise permitted under applicable regulations.

If the spouse is legally incompetent to give consent, the spouse's legal
guardian, who may be the Participant, may consent to the withdrawal.

(b)Refund of Accumulated Contributions Upon Cessation of Benefit Payments or
Upon Death

Notwithstanding any contrary provisions of the Plan, upon cessation of all
benefit payments under the provisions of the Plan in respect of a Participant
who has not received a refund of the balance of his Accumulated Contribution
Account, if any, including payments to a spouse, Contingent Annuitant or
Beneficiary, or upon the death of a Participant in respect of whom no benefits
are payable, the excess, if any, of the balance of the Participant's Accumulated
Contribution Account over the aggregate benefit payments made hereunder in
respect of such Participant shall be paid to his Beneficiary in a single lump
sum. A suspension of benefits under Section 5.07 shall not be deemed to be a
cessation under this Section.

8.06    WHEN OPTION EFFECTIVE

If a Participant who elects an option under this Article 8 dies prior to Normal
Retirement Age or prior to the date his benefits commence, if earlier, the
election shall be void and no benefit will be paid under the option. If the
Participant's Contingent Annuitant, or Beneficiary if applicable, dies prior to
the commencement of retirement benefits to the Participant and prior to the
Participant's Normal Retirement Age, the Participant may either (a) designate
another Contingent Annuitant, or Beneficiary, if applicable, prior to his Normal
Retirement Age, (b) receive the form of benefit at retirement which would have
been payable to him had the option not been elected, or (c) elect another
optional form of benefit under Article 8. Notwithstanding the first sentence of
this Section 8.06, if the Participant has elected a Deferred Retirement Date,
and if the Participant dies after his Normal Retirement Date but before his
Deferred Retirement Date, the Contingent Annuitant or Beneficiary, if
applicable, shall receive the reduced amount of retirement benefit payable under
the option. If the Participant has elected a Deferred Retirement Date, and if
either the Contingent Annuitant or Beneficiary, if applicable, dies after the
Participant's Normal Retirement Date but before his Deferred Retirement Date,
the election shall be void and the

39

--------------------------------------------------------------------------------



Participant will receive the benefit which would have been payable to him had
the option not been elected, unless another option is elected.

8.07    BENEFICIARY

A Participant who elects an option under Section 8.03 or 8.04 shall designate,
on a form provided by the Committee, a Beneficiary to receive any death benefit
which may become payable under the designated option. The Participant may change
his designation of Beneficiary from time to time by written notice filed with
the Committee. If no designated Beneficiary survives to receive all benefits
which may become due under the Plan, any such benefits becoming due shall be
paid to any one or more of the following classes of successive Beneficiaries
surviving the Participant: the Participant's (a) spouse, (b) issue, (c) parents,
(d) brothers and sisters, or (e) executors and administrators.

8.08    LIMITATION OF ELECTION OF OPTION

No option shall be effective under this Article if the anticipated effect would
be to extend the period of payments beyond the joint life expectancy of the
Participant and his Contingent Annuitant or Beneficiary; or would violate the
minimum distribution incidental benefit requirement of Section 1.401(a)(9)-2 of
the proposed regulations, or any provision of future law that amends,
supplements, or supersedes such provision.

8.09    SPOUSAL CONSENT REQUIREMENT

Notwithstanding anything herein contained to the contrary, the election by a
married Participant of an optional form of benefit shall not take effect unless
the requirements set forth in Section 5.02.4 have been satisfied.

40

--------------------------------------------------------------------------------



ARTICLE 9—CHANGE IN STATUS AND TRANSFER

9.01    CHANGE IN STATUS FROM ELIGIBLE EMPLOYEE TO NON-ELIGIBLE EMPLOYEE

If a Participant is included in this Plan for a part of his period of employment
with the Employer or an Affiliated Employer and then loses his status as an
Eligible Employee, as defined in this Plan, he will not accrue any further
benefits under this Plan; however, all Service with the Employer or an
Affiliated Employer will be taken into account in determining his eligibility
rights to receive any benefits previously accrued under this Plan.

In the event an Employee loses his status as an Eligible Employee, his benefit
shall be determined using his Final Average Compensation, Covered Compensation,
and years of Benefit Service on the date he ceases to be an Eligible Employee.
If the Employee's status again changes and he becomes an Eligible Employee and
resumes participation under the Plan, his years of Benefit Service shall be
aggregated and his benefit shall be determined using his Final Average
compensation and Covered Compensation on the latest date he ceases to be an
Eligible Employee.

9.02    CHANGE IN STATUS FROM NON-ELIGIBLE EMPLOYEE TO ELIGIBLE EMPLOYEE

If a Participant is included in this Plan after a period of Service with the
Employer when he was not an Eligible Employee, as defined in this Plan, all his
Service with the Employer or an Affiliated Employer will be counted only for
purposes of determining his eligibility to participate in the Plan and his
rights to receive benefits under this Plan.

9.02.1    NON-DUPLICATION OF BENEFITS

If benefits are payable on account of the same period of employment with the
Employer or an Affiliated Employer, under this Plan and another qualified
defined benefit plan toward which the Employer contributes (or has contributed),
the benefits payable under this Plan on account of such period shall be reduced
by the Actuarial Equivalent of any benefit payable to him under such other plan
calculated in the same form and manner as is the benefit payable under this Plan
on account of the same period of Service. However, if such other Plan provides
for a similar reduction of benefits, then this Section shall be disregarded with
respect to an Eligible Employee whose most recent period of participation in
this Plan is earlier than his most recent period of participation in such other
plan.

9.03    TRANSFER IN EMPLOYMENT

For purposes of determining vested benefits and eligibility, a direct transfer
in employment between the Employer and a wholly owned subsidiary of the
Employer, whether or not it adopts the Plan, shall not be deemed to effect any
break in Service as to the Eligible Employee or Participant so transferring, as
long as he retains his status as an Eligible Employee with such subsidiary. His
Benefit Service with such subsidiary prior to the date of its adoption of the
Plan shall be counted for purposes of the Plan to the extent specified in the
vote of the board of directors of such subsidiary adopting the Plan. The
Eligible Employee or Participant shall not lose his right to any Benefit Service
he had accrued with the Employer prior to the date of his transfer in employment
to the subsidiary, provided that there shall be no duplication in benefits based
on such Benefit Service.

9.03.1    EMPLOYMENT WITH AN AFFILIATED EMPLOYER

For purposes of determining a Participant's eligibility to participate in the
Plan and his right to a Vested Benefit under Section 6.02, any employment with
an Affiliated Employer shall be treated as Service with the Employer; such
Service to be determined by the Committee in accordance with

41

--------------------------------------------------------------------------------



the Service provisions of Article 2 applied in a uniform, nondiscriminatory
manner to all Participants and to be based on the employment records of the
Affiliated Employer. In no event shall a person who has completed such Service
enter the Plan prior to his employment with the Employer or accrue any benefits
under the Plan in respect of such Service, except as provided in Section 9.03.

9.04    EMPLOYMENT WITH WATTS FLUIDAIR CO.

If a Participant was included in one of the Prior Plans and ceased to be an
Employee, as defined in such Prior Plan, because prior to July 1, 1981 he
entered employment with and became included in a pension plan of Watts
Fluidair Co. (formerly known as Watts Fluid Power Co.), he will not accrue any
further benefits under this Plan; however, all service earned with Watts
Fluidair Co. will be taken into account in determining his eligibility rights to
receive any benefits previously accrued under the Prior Plan. If a Participant
who transferred from employment with Watts Regulator Co. to Watts Fluidair Co.
prior to July 1, 1981 is included in this Plan after a period of employment with
Watts Fluidair Co., all his service with Watts Fluidair Co. will be counted for
purposes of determining his eligibility to participate in this Plan and his
eligibility rights to receive benefits under this Plan, and will be counted for
purposes of determining his Benefit Service hereunder. His accrued benefit as
determined under Section 5.03.2 shall be reduced by the Actuarial Equivalent of
the benefit payable to him under any Watts Fluidair Co. plan calculated in the
same form and manner as the benefit payable under this Plan.

9.05    EMPLOYMENT WITH SPENCE ENGINEERING COMPANY, INC.

If an Employee transfers from Spence Engineering Company Inc. to Watts
Regulator Co. prior to December 31, 1987, his total service with Spence
Engineering Company, Inc. will be counted for purposes of determining his
eligibility to participate in this Plan and his eligibility to receive benefits
under this Plan, and will be counted for purposes of determining his Benefit
Service hereunder.

42

--------------------------------------------------------------------------------



ARTICLE 10—ADMINISTRATION

10.01    ALLOCATION OF RESPONSIBILITY AMONG FIDUCIARIES FOR PLAN AND TRUST
ADMINISTRATION

The Fiduciaries shall have only those powers, duties, responsibilities and
obligations as are specifically given to them under this Plan or the Trust. Any
power, duty, responsibility or obligation relating to the control, management,
or administration of the Plan or Trust Fund which is not specifically allocated
to any Fiduciary, or with respect to which the allocation is in doubt, shall be
deemed allocated to the Employer. In general, the Employer shall have the sole
responsibility for making the contributions, as specified in Article 11 and
subject to the provisions of Article 11, necessary to provide benefits under the
Plan. The Sponsoring Employer by action of its Board shall have the sole
authority to appoint and remove the Trustee and the members of the Committee and
to amend or terminate, in whole or in part, this Plan and the Trust. The
Committee shall have the sole responsibility for the administration of this
Plan, as specifically described in this Plan and the Trust. The Trustee shall
have the sole responsibility for the administration of the Trust and the
management of the Trust assets, except as otherwise specifically provided in
this Plan and the Trust.

The Sponsoring Employer, by written instrument filed with the records of the
Plan, may designate fiduciary capacities and/or Fiduciaries other than those
named herein. A Fiduciary may serve in more than one fiduciary capacity in
respect to the Plan. A Fiduciary shall have the authority to delegate
responsibilities, as provided above, and may employ one or more parties to
render advice with regard to any responsibility he has under the Plan.

10.02    INDEMNIFICATION

The Employer shall indemnify each member (and former member) of the Committee
and any other employee, officer or director (and former employee, officer or
director) of the Employer against any claims, loss, damage, expense and
liability (other than amounts paid in settlement not approved by the Employer)
reasonably incurred by him in connection with any action or failure to act to
which he may be party by reason of his membership on the Committee or
performance of an authorized duty or responsibility for or on behalf of the
Employer pursuant to the Plan or Trust unless the same is determined to be the
result of the individual's gross negligence or willful misconduct. Such
indemnification by the Employer shall be made only to the extent (i) such
expense or liability is not payable to or on behalf of such person under
liability insurance coverage; and (ii) the Trust is precluded from assuming such
expense or liability because of the operations of ERISA Section 410 or other
applicable law. The foregoing right to indemnification shall be in addition to
any other rights to which any such person may be entitled as a matter of law.

10.03    APPOINTMENT OF COMMITTEE

The Plan shall be administered by a Committee consisting of at least three
(3) persons who shall be appointed by and serve at the pleasure of the Board. A
person who is selected as a member of the Committee also may serve in one or
more other fiduciary capacities with respect to the Plan and may be a
Participant. The Board shall have the right to remove any member of the
Committee at any time, and a member may resign at any time by written
resignation to the Board. The Board may fill by appointment any vacancy in the
membership of the Committee. All usual and reasonable expenses of the Committee
incurred by them in the administration of the Plan and Trust, including but not
limited to fees and expenses of professional advisors referred to above, shall
be paid by the Trust Fund unless such expenses are paid by the Employer. All or
part of such expenses may be paid by the Employer, but the Employer shall be
under no obligation to pay any

43

--------------------------------------------------------------------------------



such expenses. Any members of the Committee who are full-time employees of the
Employer shall not receive compensation with respect to their services as a
member of the Committee.

10.04    RECORDS AND REPORTS

The Committee shall exercise such authority and responsibility as it deems
appropriate in order to comply with the Code, ERISA, and governmental
regulations issued thereunder relating to records of Participants, Service and
Benefit Service, benefits, notifications to Participants, annual registration
with the Internal Revenue Service, and annual reports to the Department of
Labor. The Employer and the Committee shall each keep or cause to be kept such
Employee and Participant data and other records, and shall each reasonably give
notice to the other of such information, as shall be proper, necessary or
desirable to effectuate the purpose of the Plan. Neither the Employer nor the
Committee shall be required to duplicate any records kept by the other.

10.05    OTHER COMMITTEE POWERS AND DUTIES

The Committee shall have such duties and powers as may be necessary to discharge
its duties hereunder, including, but not by way of limitation, the following:

(a)To construe and interpret the Plan, including the supplying of any omissions
in accordance with the intent of the Plan, decide all questions of eligibility,
determine the amount, manner and time of payment of any benefits hereunder, and
to authorize the payment of benefits;

(b)To prescribe forms and procedures to be followed by the Participants,
spouses, and Beneficiaries filing applications for benefits;

(c)To prepare and distribute, in such manner as the Committee determines to be
appropriate, information explaining the Plan;

(d)To receive from the Employer and from Participants such information as shall
be necessary for the proper administration of the Plan;

(e)To furnish the Employer, upon request, such annual reports with respect to
the administration of the Plan as are reasonable and appropriate;

(f)To receive, review and keep on file (as it may deem convenient or proper)
reports of the financial condition, and of the receipts and disbursements, of
the Trust Fund from the Trustee;

(g)To appoint, employ or designate individuals to assist in the administration
of the Plan and any other agents it deems advisable, including legal and
actuarial counsel;

(h)To make such equitable and practical adjustments as may be necessary to
correct mistakes of fact or other errors; and

(i)To authorize amendments of the Plan by a Company officer, provided such
amendments are of a non-substantive nature and do not significantly increase the
cost of the Plan; and

(j)To exercise such other powers and duties as the Board may delegate to it.

The Committee may retain auditors, accountants, physicians, actuaries, legal
counsel and other professional advisors selected by it. The opinion of, or
information and data contained in any certificate or report or other material
prepared by any such auditor, physician, actuary, accountant, legal counsel, or
other professional advisor, shall be full and complete authority and protection
in respect of any action taken, suffered or omitted by the Committee or other
Fiduciary in good faith and in accordance with such opinion or information and
no member of the Committee or other Fiduciary shall be deemed imprudent by
reason of any such action.

44

--------------------------------------------------------------------------------



10.06    RULES AND DECISIONS

The Committee may adopt such rules as it deems necessary, desirable or
appropriate for the proper and efficient administration of the Plan and as are
consistent with the provisions of the Plan. Rules and decisions of the Committee
shall not discriminate in favor of officers, directors, or Highly Compensated
Employees of the Employer. When making a determination or calculation, the
Committee shall be entitled to rely upon information furnished by a Participant,
spouse, Contingent Annuitant or Beneficiary, the Employer, the legal counsel of
the Employer, an Actuary, consultant, or the Trustee. The Committee shall have
and shall exercise complete discretionary authority to construe, interpret and
apply all of the terms of the Plan, including all matters relating to
eligibility for benefits, amount, time or form of benefits, and any disputed or
allegedly doubtful Plan terms. Any such construction, administration,
interpretation or application shall be final, binding and conclusive upon all
persons including, but not by way of limitation, Employees, Participants,
spouses, Contingent Annuitants, Beneficiaries, and their heirs, and personal
representatives, and any other person claiming an interest under the Plan and
shall not be deemed imprudent. In exercising such discretion, the Committee
shall give controlling weight to the intent of the Plan.

10.07    COMMITTEE PROCEDURES

The Committee may act at a meeting or in writing without a meeting. All
decisions of the Committee shall be made by the vote of the majority including
actions in writing taken without a meeting. The Committee may adopt such
operating procedures and regulations as it deems desirable for the conduct of
its affairs and may authorize a member, or each member, of the Committee to act
on its behalf in certain administrative matters deemed by them to be routine in
nature, including the execution of documents. No Committee member who is a
Participant shall have any vote in any decision of the Committee made uniquely
with respect to such Committee member or his benefits hereunder.

10.08    AUTHORIZATION OF BENEFIT PAYMENTS

The Committee shall issue directions to the Trustee concerning all benefits
which are to be paid from the Trust Fund pursuant to the provisions of the Plan,
and certify that all such directions are in accordance with the Plan.

10.09    APPLICATION AND FORMS FOR PAYMENT

The Committee shall require a Participant to complete and file with the
Committee an application for distribution of benefits and all other forms
approved by the Committee for the purpose and to furnish all pertinent
information requested by the Committee. The Committee may rely upon all such
information furnished to it, including the Participants current mailing address.
To the extent that the Committee shall prescribe forms for use by the
Participants, former Participants, and their respective spouses, Contingent
Annuitants or Beneficiaries in communicating with the Employer or the Committee,
as the case may be, and shall establish periods during which communications may
be received, they and the Employer shall respectively be protected in
disregarding any notice or communication for which a form shall so have been
prescribed and which shall not be made on such form and any notice or
communication for the receipt of which a period shall so have been established
and which shall not be received during such period, or in accepting any notice
or communication which shall not be made on the proper form and/or received
during the proper period. The Employer and the Committee shall respectively also
be protected in acting upon any notice or other communication purporting to be
signed by any person and reasonably believed to be genuine and accurate, and
shall not be deemed imprudent by reason of so doing.

45

--------------------------------------------------------------------------------



10.10    PROCEDURE FOR CLAIMING BENEFITS UNDER THE PLAN

(a)Claims for benefits under the Plan made by a Participant or Beneficiary
covered by the Plan must be submitted in writing to the Committee. Approved
claims will be processed and instructions issued to the Trustee authorizing
payments as claimed.

If a claim is denied in whole or in part, the Committee shall notify the
claimant of its decision by written notice, in a manner calculated to be
understood by the claimant. The Committee shall set forth in the notice:

(i)the specific reason or reasons for the denial of the claim;

(ii)the specific references to the pertinent Plan provisions on which the denial
is based;

(iii)a description of any additional material or information necessary to
perfect the claim, and an explanation of why such material or information is
necessary;

(iv)an explanation of the Plan's claim review procedure; and

(v)a statement of the claimant's right to bring a civil action in accordance
with section 502(a) of ERISA if the claimant's claim is denied upon review.

Such notification shall be given within 90 days after the claim is received by
the Committee. This period may be extended for another 90 days if the claimant
is notified that the extension is necessary due to matters beyond the control of
the Plan, before the end of the original 90-day period. Any notice for an
extension will explain the reason for the extension and the date by which the
Committee expects to rule on the claim.

(b)Upon denial of a claim in whole or in part, a claimant or his duly authorized
representative shall have the right to submit a written request to the Committee
for a full and fair review of the denied claim, to submit written comments,
documents, records, and other information relating to the claim, and to be
provided, upon request and free of charge, access to, and copies of, all
documents, records and other information relevant to the claimant's claim for
benefits. A request for review of a claim must be submitted within 60 days of
receipt by the claimant of written notice of the denial of the claim.

The Committee shall advise the claimant of the results of the review within
60 days after receipt of the written request for review. This period may be
extended for another 60 days if the Committee determines that special
circumstances require an extension of time for processing the request and if
written notice of such extension and circumstances is given to such claimant
within the initial 60 day period. Any notice for an extension will explain the
reason for the extension and the date by which the Committee expects to rule on
the claim.

In the event an appeal is denied, the claimant will be notified in writing. The
Committee shall set forth in the notice:

(i)the specific reason or reasons for the denial of the claim;

(ii)the specific references to the pertinent Plan provisions on which the denial
is based;

(iii)a statement of the claimant's right to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant's claim for benefits; and

(iv)a statement of the claimant's right to bring a civil action in accordance
with Section 502(a) of ERISA.

46

--------------------------------------------------------------------------------



The decision of the Committee by majority vote shall be final and binding upon
any and all claimants, including but not limited to Participants and their
Beneficiaries, and any other individuals making a claim through or under them.

10.11    APPEAL AND REVIEW PROCEDURE

If a claim has been denied by the reviewing Committee member, the claimant may
appeal the denial within sixty (60) days after his receipt of written notice
thereof by submitting in writing to the Committee a request for review of the
denial of such claim. A claimant may also submit a written statement of issues
and comments concerning his claim, and he may request an opportunity to review
the Plan, the Trust and any other pertinent documents (which shall be made
available to him by the Committee within thirty (30) days after its receipt of a
copy of the request) at a convenient location during regular business hours.

If an appeal is made, the Committee shall render its final decision with the
specific reasons therefor in writing and transmit it to the claimant by
certified mail within 60 days of its receipt of the request for review (or
within 120 days in the event a hearing is granted).

All interpretations, determinations, and decisions of the Committee or its
designated representative with respect to any issue herein will be final,
conclusive, and binding upon all interested parties.

10.12    EVIDENCE

Evidence required of anyone under the Plan may be given by certificate,
affidavit, document or in such other form as the person to whom such evidence is
given considers appropriate.

47

--------------------------------------------------------------------------------



ARTICLE 11—FUNDING OF THE PLAN

11.01    MEDIUM OF FUNDING

The Plan will be funded through one or more Trust Funds established by the
Employer.

11.02    CONTRIBUTIONS

The Employer shall make such contributions to the Trust Fund from time to time
as may be necessary to maintain the Plan on a sound actuarial basis and meet the
funding requirements of ERISA. In determining such contributions, the earnings
of the Trust Fund and any amounts forfeited by Terminated Participants shall be
considered as a part of the Trust Fund in establishing the cost of maintaining
the Plan.

11.03    FUND TO BE FOR THE EXCLUSIVE BENEFIT OF PARTICIPANTS

The contributions made to the Trust Fund by the Employer under the Plan shall be
for the exclusive benefit of Participants, Retired Participants, and Terminated
Participants, and no part of the Trust Fund shall revert to the Employer, except
such amounts as may remain after the satisfaction of all liabilities to
Participants, Retired Participants, Terminated Participants, surviving spouses,
Contingent Annuitants, and Beneficiaries upon termination of the Plan.

11.04    FORFEITURES

All amounts forfeited by Terminated Participants shall be used to reduce the
Employer's cost of the Plan, and shall not be used to increase the benefits of
other Participants under the Plan.

11.05    INTERESTS OF PARTICIPANTS IN TRUST FUND

No Participant shall have any right, title or interest in any part of the assets
of any Trust Fund except as and to the extent expressly provided by the Plan.

11.06    PAYMENT OF EXPENSES

It is intended that the administrative and all other expenses of the Plan shall
be paid by the Trust Fund, unless such expenses are paid by the Employer. All or
part of such expenses may be paid by the Employer, but the Employer shall be
under no obligation to pay any such expenses.

48

--------------------------------------------------------------------------------



ARTICLE 12—PAYMENT OF RETIREMENT BENEFITS

12.01    PAYMENT OF SMALL AMOUNTS

(a)Effective for distributions determined on or after March 28, 2005, if the
Actuarial Equivalent of the accrued benefit payable to the Participant or the
death benefit payable to the Participant's surviving spouse under the Plan does
not exceed $1,000 on the date of distribution, or does not exceed $5,000 as of a
distribution date on or after the Participant's Normal Retirement Date, such
amount shall be automatically paid to the Participant or surviving spouse in a
lump sum.

Distribution shall be made as soon as practicable after the Participant's
termination of employment or death.

(b)Effective for distributions determined on and after March 28, 2005, if the
Actuarial Equivalent of the accrued benefit payable to the Participant or the
death benefit payable to the Participant's surviving spouse under the Plan
exceeds $1,000 but is not in excess of $5,000 as of the date of distribution
prior to the Participant's Normal Retirement Date, the Participant or surviving
spouse may elect in writing, on a form provided by the Committee, to receive the
distribution in a lump sum at any time prior to the Participant's Normal
Retirement Date. If the Participant or surviving spouse does not make a timely
election, the lump sum option under this Section 12.01(b) will be available at
the Participant's or surviving spouse's election prior to the Participant's
Normal Retirement Date only if the Actuarial Equivalent of the accrued benefit
payable to the Participant or the death benefit payable to the Participant's
surviving spouse is not in excess of $5,000 as of any subsequent distribution
date. If the Actuarial Equivalent of the accrued benefit payable to the
Participant or the death benefit payable to the Participant's surviving spouse
exceeds $5,000, then the provisions of this Section 12.01(b) shall not apply.

(c)Notwithstanding the provisions of Section 12.01(a) and Section 12.01(b), if
the Actuarial Equivalent of the Participant's accrued benefit derived from
Employer contributions is $5,000 or less after distribution of the Participant's
Accumulated Contribution Account, a Participant may elect to receive a
distribution equal to the Actuarial Equivalent of his remaining
Employer-provided accrued benefit provided the appropriate spousal consent as
set forth in Section 5.02.4 is obtained.

(d)Payment of such small amounts shall be in final satisfaction of any rights
with respect to a Participant's benefits under the Plan. No distribution shall
be made under this Section 12.01 after a Participant's benefit commencement
date, unless the Participant and the Participant's spouse, or where the
Participant has died, the surviving spouse consents in writing to such
distribution.

(e)For purposes of this Section, the accrued benefit payable to the Participant
or the death benefit payable to a Participant's surviving spouse shall also
include any amounts payable under Parts A and B of this Plan.


12.02    DEEMED DISTRIBUTION

If the Actuarial Equivalent of the vested portion of a Participant's accrued
benefit is zero, the Participant shall be deemed to have received a single sum
distribution of the vested portion of his accrued benefit on his date of
termination of employment and the nonvested portion of his accrued benefit shall
thereupon be forfeited. If such Participant resumes employment covered under the
Plan before the date he incurs a Break in Service on or after January 1, 1985
which equals or exceeds the greater of five years or the number of years of
Service which the Employee

49

--------------------------------------------------------------------------------



completed prior to the Break in Service, the nonvested portion of the accrued
benefit forfeited pursuant to this Section 12.02 shall be restored on the
Participant's date of reemployment.

12.03    PAYMENTS FOR INCAPACITATED PERSONS

Whenever, in the Committee's opinion, a person entitled to receive any payment
of a benefit, or installment thereof, hereunder is under a legal disability or
is incapacitated in any way so as to be unable to manage his financial affairs,
the Committee may direct the Trustee to make payments to the legal
representative of such person. Any payment of a benefit or installment thereof
in accordance with the provisions of this Section shall be a complete discharge
of any liability for the making of such payment under the provisions of the
Plan.

If any Beneficiary of any Participant or former Participant shall be a minor,
the Trustee shall be fully protected in making any payment required to be made
to such minor to any person who shall be a custodian or guardian for such minor.

12.04    SPENDTHRIFT

Except as provided in Section 12.05, no benefit payable at any time under the
Plan shall be subject in any manner to alienation, anticipation, sale, transfer,
assignment, pledge, attachment or encumbrance of any kind. No benefit and no
Trust Fund established in connection with the Plan shall in any manner be
subject to the debts or liabilities of any person entitled to such benefit.
Effective August 5, 1997, the Plan shall recognize judgements or settlements
described in Sections 401(a)(13)(C) and (D).

12.05    PAYMENT UNDER QUALIFIED DOMESTIC RELATIONS ORDERS

Notwithstanding any provision of the Plan to the contrary, if there is entered
any qualified domestic relations order (within the meaning of Section 414(p) of
the Code and ERISA Section 206(d)(3)(B), as added by the Retirement Equity Act
of 1984) that affects the payment of benefits hereunder, such benefits shall be
paid in accordance with the applicable requirements of such order.

12.06    LATEST COMMENCEMENT OF BENEFITS

In no case, unless the Participant otherwise elects in accordance with
Section 401(a)(14) of the Code and the Treasury Regulations promulgated
thereunder, will the payment of benefits to any Participant commence later than
the 60th day after the latest of the following: (i) the close of the Plan Year
of the Participant's Normal Retirement Date (as defined in Section 4.01);
(ii) the close of the Plan Year in which occurs the tenth anniversary of the
year in which the Participant commenced participation in the Plan; or (iii) the
close of the Plan Year in which the Participant terminates his service with the
Employer and all Affiliated Employers, subject to the requirements of Code
Section 401(a)(9).

12.07    COMMENCEMENT OF BENEFITS PRIOR TO NORMAL RETIREMENT AGE

Notwithstanding anything herein to the contrary, except as provided in
Section 12.01, no benefit shall commence to the Participant or the Participant's
spouse prior to the date the Participant attains or would have attained his
Normal Retirement Age without the consent of the Participant and the
Participant's spouse, if required by applicable law. Such consent must be
obtained not more than 90 days prior to the benefit commencement date.

50

--------------------------------------------------------------------------------



12.08    DISTRIBUTION OF BENEFITS BEGINNING BEFORE DEATH AND AFTER DEATH

(a)Distribution Beginning Before Death.    If distribution to the Participant
has begun and the Participant dies before his entire Vested Benefit has been
distributed, the remaining portion of such Vested Benefit shall be distributed
to his Beneficiary or Contingent Annuitant, as least as rapidly as under the
method of payment in effect at the Participant's date of death.

(b)Distribution Beginning After Death.    If the Participant dies before
commencement of his Vested Benefit, distribution of the Participant's entire
Vested Benefit shall be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant's death, except that:

(i)if the Participant's designated Beneficiary is an individual other than the
Participant's spouse, the Participant's interest may be distributed over the
life expectancy of his Beneficiary, beginning on or before December 31 of the
calendar year immediately following the calendar year in which the Participant
died; and

(ii)if the Participant's designated Beneficiary is his spouse, the Participant's
interest may be distributed over the life expectancy of his spouse, beginning on
or before the later of:

(A)December 31 of the calendar year next following the calendar year in which
the Participant died; or

(B)December 31 of the calendar year in which the Participant would have attained
age 701/2.

12.09    DIRECT ROLLOVER DISTRIBUTIONS

Notwithstanding any provision of the Plan to the contrary, if any distribution
to a Distributee (i) is made on or after January 1, 1993, (ii) totals $200 or
more, and (iii) constitutes an Eligible Rollover Distribution, the Distributee
may elect on a form provided by the Committee to have all or part of such
Eligible Rollover Distribution paid in a direct rollover to an Eligible
Retirement Plan selected by the Distributee. For this purpose, a Distributee, an
Eligible Rollover Distribution, and an Eligible Retirement Plan shall be defined
as follows:

(a)Distributee includes an Employee or former Employee. In addition, the
Employee's or former Employee's surviving spouse and the Employee's or former
Employee's spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Section 414(p) of the Code, are
Distributees with regard to the interest of the spouse or former spouse.

(b)Eligible Rollover Distribution means any distribution of all or any portion
of the balance to the credit of a Distributee, except that an Eligible Rollover
Distribution does not include any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee's designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Section 401(a)(9) of the Code;
effective January 1, 1999, any hardship distribution as defined by Code
Section 401(k) (2)(B)(i)(IV); and the portion of any distribution that is not
includable in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to employer securities).

Effective for distributions after December 31, 2001,

(1)an Eligible Rollover Distribution does not include any hardship distribution,
and

(2)a portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax employee
contributions which are not includible

51

--------------------------------------------------------------------------------



in gross income. However, such portion may be paid only to an individual
retirement account or annuity described in Section 408(a) or (b) of the Code, or
to a qualified defined contribution plan described in Section 401(a) or 403(a)
of the Code which agrees to separately account for amounts so transferred,
including separately accounting for the portion of such distribution which is
includible in gross income and the portion of such distribution which is not so
includible.

(c)Eligible Retirement Plan means a plan described below:

(i)an individual retirement account described in Section 408(a) of the Code;

(ii)an individual retirement annuity (other than an endowment contract)
described in Section 408(b) of the Code;

(iii)with respect to Participants and Distributees who are alternate payees
only, a qualified defined contribution plan and exempt trust described in
Sections 401(a) and 501(a) of the Code respectively, the terms of which permit
the acceptance of rollover contributions; or

(iv)with respect to Participants and Distributees who are alternate payees only,
an annuity plan described in Section 403(a) of the Code.

If an election is made to have only a part of an eligible rollover distribution
paid in a direct rollover, the amount of the direct rollover must total $500 or
more.

Direct rollovers shall be accomplished in accordance with procedures established
by the Committee.

Effective for distributions after December 31, 2001, an Eligible Retirement Plan
shall also mean an annuity contract described in Section 403(b) of the Code and
an eligible plan under Section 457(b) of the Code which is maintained by an
eligible employer described in Section 457(e)(1)(A) of the Code.

The definition of Eligible Retirement Plan shall also apply in the case of a
distribution to a surviving Spouse, or to a Spouse or former Spouse who is the
Alternate Payee under a qualified domestic relations order, as defined in Code
Section 414(p).

52

--------------------------------------------------------------------------------



ARTICLE 13—AMENDMENTS TO OR TERMINATION OF THE PLAN

13.01    RIGHTS OF THE EMPLOYER TO AMEND OR TERMINATE

(a)While it is the intention of the Employer to continue the Plan indefinitely,
the Employer reserves the right to modify, amend or terminate the Plan in whole
or in part at any time by an instrument in writing pursuant to authority of a
vote of the Board of Directors; provided, however, that the Plan shall not be
amended in such manner as would cause or permit any part of the Trust to be
diverted for purposes other than for the exclusive benefit of Participants,
Retired Participants, and Terminated Participants; decrease a Participant's
accrued benefit or eliminate an optional form of payment with respect to
benefits accrued as of the later of the (a) the date such amendment is adopted,
or (b) the date the amendment becomes effective; or to revert to or become the
property of the Employer, prior to the satisfaction of all liabilities under the
Plan with respect to Participants, Retired Participants, Terminated
Participants, surviving spouses, Contingent Annuitants, and Beneficiaries.

(b)If any Plan amendment changes the vesting schedule set forth in Section 6.02,
each Participant who has completed at least three (3) years of Service on the
effective date of the change in the vesting schedule shall have his vesting
percentage computed in accordance with the vesting schedule which produces the
highest vested benefit.


13.02    TERMINATION OF THE PLAN

(a)Upon termination of the Plan due to any reason, or partial termination in
accordance with the regulations of the Treasury Department, the rights of all
non-vested Participants affected by such termination to benefits accrued prior
to the date of such termination shall be nonforfeitable. The assets of the Plan
shall thereupon be allocated in accordance with the provisions of Sections 13.03
and 13.04. No Participant or any other person shall have the right to seek
payment of benefits directly from the Employer and all persons shall look solely
to the Trust Fund for payment of benefits. Such payments shall be made only to
the extent that the funds held in the Trust are sufficient therefor, except as
may be otherwise guaranteed by the Pension Benefit Guaranty Corporation.

(b)Upon termination of the Plan, benefits of missing Participants shall be
treated in accordance with Section 4050 of ERISA.


13.03    LIMITATIONS ON BENEFITS UPON TERMINATION

The allocation of the amounts in Section 13.04 shall be based on the actuarial
value of the benefit payable under the Plan at Normal Retirement Age as a life
annuity, without death benefit, not in excess of the lesser of:

(a)100% of the Participant's monthly compensation averaged over the five
consecutive years in which his compensation was the highest; or

(b)such amount as determined according to the regulations of the Pension Benefit
Guaranty Corporation. Such amount shall be subject to adjustment each year to
reflect changes in the Social Security contribution and benefit base, any such
adjustments shall be in accordance with regulations issued by the Pension
Benefit Guaranty Corporation.


13.04    ALLOCATION OF ASSETS

After providing for the expenses incurred in terminating the Plan, the assets
shall be used and applied for the benefit of Retired Participants (including
surviving spouses, Contingent Annuitants, and Beneficiaries), Participants, and
Terminated Participants who at the date of retirement or

53

--------------------------------------------------------------------------------



termination of employment may have been entitled to retirement benefits, to be
allocated in the following order:

(a)First:    the accrued benefit equal to 10% of the Participant's Accumulated
Contributions Account, plus 5% interest thereon from the date of termination,
accrued to age 65.

(b)Second:    If any assets remain after allocation for the purposes of
paragraph (a), assets shall be allocated to provide pensions for life, on the
basis of the Plan provisions in effect at the beginning of the five-year period
ending on the date of Plan termination, to Retired Participants (including
surviving spouses, Contingent Annuitants, and Beneficiaries receiving benefits)
who have been receiving benefits for three years prior to the date of
termination and Participants and Terminated Participants who have met the
requirements for normal or early retirement benefit at least three years prior
to the date of termination.

(c)Third:    If any assets remain after allocation for the purposes of
paragraphs (a) and (b), they shall be allocated to provide a benefit for life,
on the basis of the Plan provisions in effect five years prior to the date of
Plan termination, to all other Retired Participants (including surviving
spouses, Contingent Annuitants, and Beneficiaries receiving benefits) and all
other Participants and Terminated Participants who are not included in
paragraph (a) and who have met the requirements for Normal or Early Retirement
or for a Vested Benefit under Article 6 at the date of termination.

(d)Fourth:    If any assets remain after allocation for the purposes of
paragraphs (a), (b), and (c), they shall be allocated to provide the benefit, if
any, in excess of the benefit provided by the allocations under paragraphs (a),
(b), and (c) necessary to bring the benefits of Retired Participants (including
surviving spouses, Contingent Annuitants, and Beneficiaries) and all
Participants and Terminated Participants who have met the requirements for
Normal or Early Retirement or a Vested Benefit under Article 6 at the date of
Plan termination up to the full amount of the accrued retirement benefit
provided under the Plan as of the date of Plan termination, such benefits to be
determined without regard to the maximum benefit stated in Section 13.03.

(e)Fifth:    If any assets remain after allocation for the purposes of
paragraphs (a), (b), (c), and (d), they shall be allocated to provide benefits
to all other Participants of the Plan on the date of Plan termination, such
benefits to be determined without regard to the maximum benefit stated in
Section 13.03.

(f)Sixth:    If any assets remain after the complete allocation for the
foregoing purposes of this Article 13, they shall be returned to the Employer.

If the allocable assets are insufficient to provide in full for the allocations
under any of the foregoing paragraphs after the provision for all allocations
under previous paragraphs, each allocation under such paragraph as to which
assets are insufficient shall be reduced pro-rata.

No allocations will be made under the foregoing Section with respect to any
benefits accrued under the Plan after the Secretary of the Treasury has issued
notice that the Plan does not meet the requirements of Section 401(a) of the
Code.

13.05    DISTRIBUTION MEDIA

The allocations for which provision is made in this Article 13 may be
accomplished through:

(a)group contracts or individual annuity contracts; or

(b)cash, or

(c)any combination of the foregoing.

54

--------------------------------------------------------------------------------





ARTICLE 14—DISTRIBUTION LIMITATIONS AND EARLY TERMINATION PROVISIONS

14.01    DISTRIBUTION LIMITATIONS

(a)For purposes of this Section 14.01, the following terms shall have the
indicated meaning:

(i)"Benefits" means the sum of the Participant's accrued benefit and all other
benefits to which he is entitled under the Plan, but excluding any death benefit
provided for by insurance on the Participant's life.

(ii)"Restricted Participant" means, with respect to a Plan Year, a Highly
Compensated Employee who is a Participant and who, if there are more than 25
Highly Compensated Employees, is one of the 25 Highly Compensated Employees with
the highest Total Annual Pay, as defined in subparagraph (iii) below.

An individual who is a Restricted Participant in a Plan Year shall be a
Restricted Participant in a subsequent Plan Year only if he satisfies the
conditions of the previous sentence in such subsequent Plan Year.

If more than one individual has the same Total Annual Pay, the younger
individual shall be deemed to have the higher Total Annual Pay.

(iii)"Total Annual Pay" means, with respect to any Plan Year:

(A)In the case of a Highly Compensated Employee who is not currently employed by
the Employer or an Affiliated Employer, the greater of his Section 415
Compensation (as defined in Section 5.04(c)) for the Plan Year in which he
ceased to be employed by the Employer or an Affiliated Employer, or his
Section 415 Compensation for the Plan Year immediately preceding that Plan Year,
and

(B)In the case of a Highly Compensated Employee who is currently employed by the
Employer or an Affiliated Employer, the greater of his Section 415 Compensation
for the Plan Year in question or for the prior Plan Year.



(b)Subject to paragraph (c) below, a Restricted Participant may not receive his
Benefits under this Plan in the form of a single lump sum payment, or other
benefit form under which payments during a single year would exceed the annual
payments that would be made on behalf of such Participant under a single life
annuity that is the Actuarial Equivalent of his benefits (other than the
benefits described in paragraph (c)(iii) below).

(c)The limitation of paragraph (b) above shall not apply:

(i)to any payment, if the value of Plan assets after such payment equals or
exceeds 110% of the value of the Plan's "current liabilities" (within the
meaning of Section 412(1)(7) of the Code); or

(ii)if the value of the Restricted Participant's Benefit is less than 1% of the
value of such current liabilities, or

(iii)to payment of benefits attributable to transferred balances from defined
contribution plans or to employee contributions.

(d)In the event that Congress provides by statute, or the Internal Revenue
Service provides by regulation or ruling, that the limitations set forth in this
Section 14.01 are not necessary for the Plan to meet the requirements of
Section 401(a) or other applicable provisions of the Code then in effect, such
limitations shall become void and shall no longer apply without the necessity of
further amendment to the Plan.

55

--------------------------------------------------------------------------------



(e)Notwithstanding the foregoing, the limitations of paragraph (b) above shall
not apply to any Restricted Participant otherwise subject thereto who enters
into a prior written agreement with the Committee to the effect that if the Plan
is terminated and distribution of benefits has been or will be made to such
Participant regardless of the limitation of paragraph (b) above, such
Participant (or, in the case of his death, his estate or representatives) shall
repay to the Trustee a sum equal to the total amounts by which his benefits
under the Plan shall exceed benefits determined under the preceding limitation
("Restricted Benefits").

56

--------------------------------------------------------------------------------





ARTICLE 15—TOP-HEAVY PROVISIONS

15.01    TOP HEAVY PROVISIONS

(a)For purposes of this Section, the following terms shall have the meanings
indicated below:

(i)"Aggregation Group" means either:

(A)A "Permissive Aggregation Group". The Committee may also include any other
qualified plan not required to be included in the Required Aggregation Group,
provided the resulting group, taken as a whole, would continue to satisfy the
provisions of Sections 401(a)(4) and 410 of the Code. Such group shall be known
as a Permissive Aggregation Group.

(B)A "Required Aggregation Group". In determining a Required Aggregation Group
hereunder, each qualified plan of the Employer or an Affiliated Employer in
which a Key Employee participates and each other plan of the Employer or an
Affiliated Employer, including terminated plans maintained within the one-year
period ending on the Determination Date, which enables any plan in which a Key
Employee participates to meet the requirements of Sections 401(a)(4) or 410 of
the Code will be required to be aggregated. Such group shall be known as a
Required Aggregation Group. Notwithstanding the foregoing, the Required
Aggregation Group will not include "safe harbor" plans described in
Section 401(k)(12) and 401(m)(11) of the Code.


Solely for purposes of determining if the Plan or any other qualified plan in
the Required Aggregation Group is a top heavy plan for a Plan Year, the accrued
benefits of Non Key Employees shall be determined for Plan Years beginning after
1986 under the method, if any, which is uniformly applied for accrual purposes
under all defined benefit plans maintained by the Employer or Affiliated
Employers or, if there is no such method, as if such benefit accrued not more
rapidly than under the slowest accrual rate permitted under Section 411(b)(1)(C)
of the Code.


In no event shall this Plan be considered a top heavy plan if it is part of a
Required Aggregation Group or a Permissive Aggregation Group that is not a top
heavy group.


Only those plans of the Employer or Affiliated Employers in which the
determination dates fall within the same calendar year shall be aggregated in
order to determine whether such plans are top heavy plans.

(ii)"Determination Date" means the last day of the preceding Plan Year, except
that for the first Plan Year the Determination Date is the last day of that Plan
Year.

(iii)"Employee", "Former Employee", "Key Employee" and "Non Key Employee" shall
also include Beneficiaries of such an employee.

(iv)"Key Employee" means any employee or former employee (including any deceased
employee) of the Employer or an Affiliated Employer who at any time during the
Plan Year containing the Determination Date for the Plan Year in question is:

(A)An officer of the Employer or Affiliated Employer, if such individual
received Section 415 Compensation of more than $130,000 as adjusted. No more
than 50 employees (or, if lesser, the greater of 3 employees or 10% of the
employees) shall be treated as officers (exclusive of employees described in
Section 414(q)(8) of the Code).

57

--------------------------------------------------------------------------------



(B)A 5% owner of the Employer or an Affiliated Employer. A "5% owner" means a
person owning (or considered as owning, within the meaning of Section 318 of the
Code) more than 5% of the outstanding stock of the Employer or an Affiliated
Employer, or stock possessing more than 5% of the total combined voting power of
all stock of the Employer or an Affiliated Employer (or having more than 5% of
the capital or profits interest in any Employer or Affiliated Employer that is
not a corporation determined under similar principles).

(C)A 1% owner of the Employer or an Affiliated Employer having Section 415
Compensation of more than $150,000. A "1% owner" means any person who would be
described in paragraph (a)(iv)(B) above if "1%" were substituted for "5%" in
each place where it appears in paragraph (a)(iv)(B).



A Key Employee shall be determined in accordance with the provisions of
Section 416(i) of the Code.

(v)"Non Key Employee" means an employee who is not a Key Employee, including any
employee who is a former Key Employee.

(vi)"Valuation Date" means the date used to calculate the value of accrued
benefits or account balances for purposes of determining the top heavy ratio
specified in paragraph (b) below.

For purposes of this Plan, the Valuation Date shall be the valuation date used
for computing the Plan's minimum funding requirements under Section 412 of the
Code. For each other plan, the Valuation Date shall be, subject to Section 416
of the Code, the most recent Valuation Date which falls within or ends within
the twelve consecutive months ending on the applicable determination date for
such plan.

(b)Top Heavy Plan

The Plan shall be deemed a top heavy plan for a Plan Year if, as of the
Valuation Date preceding the applicable Determination Date, the sum of (1) the
present value of accrued benefits of Key Employees under this Plan and all other
defined benefit plans in the Aggregation Group, and (2) the account balances of
Key Employees under all defined contribution plans in the Aggregation Group
exceeds 60% of the sum of (3) the present value of accrued benefits of all
Participants under this Plan and all other defined benefit plans in the
Aggregation Group (but excluding Participants who are former Key Employees); and
(4) the account balances of all Participants under all defined contribution
plans in the Aggregation Group.

For purposes of this test, the following rules shall apply:

(i)Subject to subparagraph (ii) below, any distributions from this Plan or any
other plan in the Aggregation Group, and any accrued benefit distributed from
any other plan in the Aggregation Group during the one-year period ending on the
Determination Date (in the case of any distribution made for a reason other than
separation from service, death or disability, the five-year period ending on the
Determination Date) shall be taken into consideration.

(ii)The benefits of and distributions to all former employees who have not been
credited with at least one Hour of Service during the one-year period ending on
the Determination Date shall be disregarded, provided, however, that if such
former Employee again completes an Hour of Service with the Employer after such
one-year period, such former Employee's accounts shall be taken into
consideration.

58

--------------------------------------------------------------------------------



Notwithstanding any provision of this paragraph (ii) to the contrary, in any
Plan Year in which this Plan is a top heavy Plan, each Non-Key Employee who is
also covered under a defined contribution plan of the Employer, shall accrue a
Minimum Benefit as provided by this Plan.

Notwithstanding any provision of this paragraph (ii) to the contrary, in any
Plan Year in which this Plan is a top heavy Plan, each Non-Key Employee who is
also covered under a defined contribution plan of the Employer, shall have
credited to his defined contribution plan account a minimum Employer
contribution equal to the minimum contribution provided by such defined
contribution plan; however, in no event shall the minimum Employer contribution
be less than 5% of such Participant's Section 415 Compensation. No Minimum
Benefit shall accrue under this Plan.

(iii)If an Employee is a Non Key Employee for the Plan Year containing the
Determination Date, but such individual was a Key Employee during any previous
Plan Year, the value of his or her benefits and distributions shall not be taken
into consideration.

(iv)Solely for purposes of determining if the Plan or any other plan in the
Required Aggregation Group is a top heavy plan for a Plan Year, the accrued
benefits under any defined benefit plans of Non Key Employees shall be
determined for Plan Years beginning after 1986 under the method, if any, which
is uniformly applied for accrual purposes under all defined benefit plans
maintained by the Employer or an Affiliated Employer or, if there is no such
method, as if such benefit accrued not more rapidly than under the slowest
accrual rate permitted under Section 411(b)(1)(C) of the Code.

(v)The determination of account balances under all defined contribution plans in
the Aggregation Group shall be increased for contributions due as of the
Determination Date to the extent required under Section 416 of the Code.

(vi)The determination of the present value of accrued benefits under all defined
benefit plans in the Aggregation Group shall be based on the interest rate and
mortality table specified in Section 1.02(a).

(vii)Distributions, rollovers and trust to trust transfers shall be taken into
consideration to the extent required under Section 416 of the Code.

(viii)"Deductible employee contributions" (within the meaning of
Section 501(c)(18)(D) of the Code) contributed to any plan in the Aggregation
Group shall not be taken into consideration.

The calculation of the top heavy ratio shall be made in accordance with the
provisions of Section 416 of the Code.

(c)Notwithstanding any other provision of the Plan to the contrary, for any Plan
Year in which the Plan is deemed to be a top heavy plan, the following
provisions shall apply:

(i)Minimum Vesting

Any Participant who completes an Hour of Service in a Plan Year in which the
Plan is deemed to be a top heavy plan shall have a nonforfeitable interest in a
percentage of his or her Accrued Benefit determined by multiplying the Accrued
Benefit by the applicable percentage from the following schedule:

Years of Vesting Service


--------------------------------------------------------------------------------

  Vested Percentage

--------------------------------------------------------------------------------

  Less than 3 years   0 % 3 or more years   100 %

59

--------------------------------------------------------------------------------



Furthermore, if the vesting schedule under the Plan for any Plan Year shifts
into or out of the above schedule because of the Plan's top heavy status, such
shift shall be regarded as an amendment to the Plan's vesting schedule.

The provisions of this paragraph (c)(i) shall not be applied to reduce the
Participant's vested percentage computed in accordance with the provisions of
the Plan.

(ii)Minimum Benefit

Each Participant who is a Non-Key Employee shall have an Accrued Benefit
calculated as of the last day of the top heavy Plan Year or, if earlier, as of
his or her termination of employment date occurring during such Plan Year, at
least equal to the product of (A) 2% of his or her Section 415 Compensation (as
defined in Section 415(c) of the Code) from an Employer or Affiliated Employer
during the five consecutive years for which the Participant had the highest
Compensation, and (B) his or her years of Benefit Service up to a maximum of ten
years. For purposes of this paragraph (ii), years of Benefit Service shall not
include Plan Years during which the Plan is not a top heavy plan nor a Plan Year
in which no Key or former Key Employee benefits under the Plan.

For purposes of this Plan, the minimum annual retirement benefit means a benefit
payable annually in the form of a single life annuity (with no ancillary
benefits) beginning at a Participant's Normal Retirement Date.

If a Non-Key Employee participates in a defined contribution plan included in
the Aggregation Group, the minimum benefit shall be provided under this
Subsection.

(iii)In any Plan Year that the Plan ceases to be top heavy, the above provisions
shall no longer apply, except that the portion of a Participant's Accrued
Benefit which was vested pursuant to paragraph (i) above shall remain vested.

60

--------------------------------------------------------------------------------





ARTICLE 16—MISCELLANEOUS

16.01    RIGHTS AGAINST THE EMPLOYER

Neither the establishment of the Plan, nor the Trust Fund, nor any modification
thereof, nor the payment of benefits hereunder shall be construed as giving any
Employee or Participant the right to be retained in the service of the Employer
or as interfering with the right of the Employer to discharge any Employee at
any time.

16.02    RETURN OF CONTRIBUTIONS

(a)In the event that the Commissioner of Internal Revenue (or his or her
delegate) determines that the Plan is not initially qualified under the Code,
any Employer contributions made to the Plan shall be returned to the Employer
within one year after the date the initial qualification is denied, provided
application for qualification is made by the time prescribed by law for filing
the Employer's return for the fiscal year in which the Plan is adopted, or such
later date as the Secretary of the Treasury may prescribe.

(b)Nothing herein shall prohibit a return to the Employer, within one year after
payment, of excess sums contributed to the Trust Fund as a result of a mistake
of fact.

(c)Each employer contribution is specifically conditioned on the deductibility
of the contribution under Section 404 of the Code, and to the extent such
contribution, or any part thereof, is disallowed, the contribution, or any part
thereof that is disallowed, shall be returned to the Employer within one year
after the date of disallowance.

(d)The return of a contribution to the Employer pursuant to paragraph (b) or
(c) above shall be permitted hereunder only if the amount so returned (i) is the
excess of the amount actually contributed over the amount which would have
otherwise been contributed, (ii) does not include the earnings attributable to
such contribution and (iii) is reduced by any losses attributable to such
contribution.


16.03    MERGER

Unless otherwise permitted by law or regulations, the Plan shall not be merged
into, or consolidated with, nor shall any assets or liabilities be transferred
to, any other pension or retirement plan under circumstances resulting in a
transfer of assets or liabilities from the Plan to such other plan unless
immediately after any such merger, consolidation or transfer each Employee would
if such other plan then terminated, receive a benefit which is equal to or
greater than the benefit he would have been entitled to receive immediately
before the merger, consolidation or transfer, if the Plan had then terminated.

16.04    LEASED EMPLOYEES

For purposes of the Plan, the term "leased employee" means any person who would
not otherwise be considered an Employee but who, pursuant to an agreement
between the Employer or an Affiliated Employer and a leasing organization
(within the meaning of Section 414(n)(2) of the Code) has performed services for
the Employer or Affiliated Employer on a substantially full time basis for a
period of at least one year, and such services are performed under the primary
direction or control of the Employer or Affiliated Employer. Contributions or
benefits provided a leased employee by the leasing organization which are
attributable to services performed for the Employer or Affiliated Employer shall
be treated as provided by the Employer or Affiliated Employer.

61

--------------------------------------------------------------------------------



A leased employee shall not be considered an Employee if:

(a)Such individual is covered by a money purchase pension plan providing (i) a
nonintegrated employer contribution rate of at least ten percent of his
"Section 415 Compensation" (as defined in Section 5.04(c)), but including
amounts contributed pursuant to a salary reduction agreement which are not
includable in gross income under Section 125, 402(a)(8), 402(h), or 403(b) of
the Code, (ii) immediate participation, and (iii) full and immediate vesting;
and

(b)leased employees constitute twenty percent or less of the Employer's or
Affiliated Employer's nonhighly compensated workforce (within the meaning of
Section 414(n)(5)(C)(ii) of the Code).


16.05    APPLICABLE LAW

The provisions of this Plan shall be governed and construed in accordance with
the laws of the Commonwealth of Massachusetts.

16.06    HEADINGS

The headings of the Plan are inserted for convenience of reference only, and
shall have no effect upon the meaning of the provisions hereof.

16.07    GENDER AND NUMBER

Wherever used in this instrument, a masculine person shall be deemed to include
the masculine and feminine gender, and a singular word shall be deemed to
include the singular and plural, in all cases where the context requires.

IN WITNESS WHEREOF, Watts Water Technologies, Inc. has caused this instrument to
be executed by its authorized officer and its seal affixed hereto this day of,
2007.

    WATTS WATER TECHNOLOGIES, INC.
(seal)
 
By
 
         

--------------------------------------------------------------------------------

62

--------------------------------------------------------------------------------



PART A

WATTS WATER TECHNOLOGIES, INC.
PENSION PLAN

WATTS WATER TECHNOLOGIES, INC.

HOURLY PENSION PLAN

(Amended and Restated Effective as of January 1, 2006)

--------------------------------------------------------------------------------



TABLE OF CONTENTS

INTRODUCTION   i
ARTICLE 1—DEFINITIONS
 
1
1.01
 
Actuarial Equivalent
 
1 1.02   Actuary   1 1.03   Affiliated Employer   1 1.04   Beneficiary   1 1.05
  Benefit Commencement Date   1 1.06   Board of Directors or Board   2 1.07  
Code   2 1.08   Committee   2 1.09   Contingent Annuitant   2 1.10   Effective
Date   2 1.11   Eligible Employee   2 1.12   Employee   2 1.13   Employer   2
1.14   ERISA   2 1.15   Fiduciary   3 1.16   Highly Compensated Employee   3
1.17   Limitation Year   3 1.18   Normal Retirement Age   3 1.19   Participant  
3 1.20   Plan   3 1.21   Plan Administrator   3 1.22   Plan Year   3 1.23  
Prior Plan   3 1.24   Retired Participant   4 1.25   Social Security Retirement
Age   4 1.26   Sponsoring Employer   4 1.27   Terminated Participant   4 1.28  
Trust   4 1.29   Trust Fund or Trust   4 1.30   Trustee   4
ARTICLE 2—SERVICE
 
5
2.01
 
Service Prior To January 1, 1985
 
5 2.02   Vesting And Eligibility Service On Or After January 1, 1985   5 2.02.1
  Break In Service Defined On And After January 1, 1985   5 2.02.2   Break In
Service Rules Applicable To Years Of Service On And After January 1, 1985   6
2.03   Hour Of Service Defined   6 2.04   Benefit Service Prior To January 1,
1985   7 2.05   Benefit Service On And After January 1, 1985   7 2.06  
Veteran's Benefits   8
ARTICLE 3—PARTICIPATION
 
8
3.01
 
Participation Requirements
 
8 3.02   Participation Upon Reemployment   11
ARTICLE 4—RETIREMENT DATES
 
12
4.01
 
Normal Retirement Date
 
12 4.02   Early Retirement Date   12 4.03   Deferred Retirement Date   12

--------------------------------------------------------------------------------




ARTICLE 5—RETIREMENT BENEFITS
 
13
5.01
 
Form Of Normal Retirement Benefit
 
13 5.02   Spouse Joint And Survivor Annuity   13 5.02.1   Amount Of Spouse Joint
And Survivor Annuity   13 5.02.2   Election Out Of Spouse Joint And Survivor
Annuity   13 5.02.3   Information Furnished To Participant   13 5.02.4   Spousal
Consent Required   14 5.03   Amount Of Normal Retirement Benefit For
Regtrol, Inc. Employees   14 5.03.1   Amount Of Normal Retirement Benefit For
Webster Valve Division Employees   15 5.03.2   Amount Of Normal Retirement
Benefit For Webster Foundry Division Employees   15 5.03.3   Amount Of Normal
Retirement Benefit For Kf Industries, Inc. Employees   16 5.03.4   Amount Of
Normal Retirement Benefit For Leslie Controls, Inc. Employees   16 5.03.5  
Amount Of Normal Retirement Benefit For Rudolph Labranche, Inc. Employees   16
5.03.6   Amount Of Normal Retirement Benefit For Watts Automatic Control
Valve, Inc. Employees   17 5.03.7   Amount Of Normal Retirement Benefit For
Circle Seal Controls, Inc. Employees   17 5.03.8   Amount Of Normal Retirement
Benefit For Eagle Valve Company, Inc. Employees   17 5.03.9   Amount Of Normal
Retirement Benefit For Contromatics, Inc. Employees   18 5.03.10   Amount Of
Normal Retirement Benefit For Anderson-Barrows Employees   18 5.03.11   Amount
Of Normal Retirement Benefit For Ames Company Employees   18 5.03.12   Amount Of
Normal Retirement Benefit For Aerodyne Controls Corporation Employees   19
5.03.13   Amount Of Normal Retirement Benefit For Mccraney, Inc. (Dba
"Spacemaker") Or Watts Radiant, Inc. Employees   19 5.03.14   Amount Of Normal
Retirement Benefit For Premier Manufactured Systems Inc. Employees   20 5.03.15
  Amount Of Normal Retirement Benefit   20 5.04   Maximum Annual Benefit   20
5.04.1   Limitation Applicable To Defined Contribution Plan Participants   23
5.04.2   Affiliated Employers   24 5.05   Early Retirement Benefit   24 5.05.2  
Social Security Option   25 5.06   Deferred Retirement Benefit   25 5.07  
Suspension Of Benefit Distributions   26 5.08   Retirement Prior To January 1,
1985   27 5.09   Participants Who Attained Normal Retirement Age Or Who Retired
Prior To January 1, 1986   27 5.10   Transfer Adjustment To Normal Retirement
Benefit   27 5.11   Disability Retirement Benefits   28 5.12   Minimum
Distribution Requirements   28
ARTICLE 6—TERMINATION OF SERVICE
 
32
6.01
 
Requirements For Vested Benefits
 
32 6.02   Vested Benefits   32 6.02.1   Computation Of A Vested Benefit   32
6.02.2   Early Commencement Of A Vested Benefit   32
ARTICLE 7—DEATH OF PARTICIPANT
 
33
7.01
 
Death Prior To Retirement
 
33 7.02   Surviving Spouse Benefit   33 7.03   Amount Of Surviving Spouse
Benefit   33 7.04   Death After Commencement Of Benefits Or Normal Retirement
Age   34

--------------------------------------------------------------------------------




ARTICLE 8—OPTIONAL FORMS OF BENEFIT
 
35
8.01
 
Time For Election
 
35 8.02   Contingent Annuitant Option   35 8.03   Ten Year Certain Life Annuity
Option   35 8.04   When Option Effective   35 8.05   Beneficiary   36 8.06  
Limitation Of Election Of Option   36 8.07   Spousal Consent Requirement   36
ARTICLE 9—CHANGE IN STATUS AND TRANSFER
 
37
9.01
 
Change In Status From Eligible Employee To Non-Eligible Employee
 
37 9.02   Change In Status From Non-Eligible Employee To Eligible Employee   37
9.02.1   Non-Duplication Of Benefits   37 9.03   Transfer In Employment   37
9.03.1   Employment With An Affiliated Employer   37
ARTICLE 10—ADMINISTRATION
 
38
10.01
 
Allocation Of Responsibility Among Fiduciaries For Plan And Trust Administration
 
38 10.02   Indemnification   38 10.03   Appointment Of Committee   38 10.04  
Records And Reports   39 10.05   Other Committee Powers And Duties   39 10.06  
Rules And Decisions   40 10.07   Committee Procedures   40 10.08   Authorization
Of Benefit Payments   40 10.09   Application And Forms For Payment   40 10.10  
Procedure For Claiming Benefits Under The Plan   41 10.11   Appeal And Review
Procedure   42 10.12   Evidence   42
ARTICLE 11—FUNDING OF THE PLAN
 
43
11.01
 
Medium Of Funding
 
43 11.02   Contributions   43 11.03   Fund To Be For The Exclusive Benefit Of
Participants   43 11.04   Forfeitures   43 11.05   Interests Of Participants In
Trust Fund   43 11.06   Payment Of Expenses   43
ARTICLE 12—PAYMENT OF RETIREMENT BENEFITS
 
44
12.01
 
Payment Of Small Amounts
 
44 12.02   Deemed Distribution   44 12.03   Payments For Incapacitated Persons  
44 12.04   Spendthrift   45 12.05   Payment Under Qualified Domestic Relations
Orders   45 12.06   Latest Commencement Of Benefits   45 12.07   Commencement Of
Benefits Prior To Normal Retirement Age   45 12.08   Distribution Of Benefits
Beginning Before Death And After Death   45 12.09   Distribution Limitations  
46 12.10   Direct Rollover Distributions   47

--------------------------------------------------------------------------------




ARTICLE 13—AMENDMENTS TO OR TERMINATION OF THE PLAN
 
48
13.01
 
Rights Of The Employer To Amend Or Terminate
 
48 13.02   Termination Of The Plan   49 13.03   Limitations On Benefits Upon
Termination   49 13.04   Allocation Of Assets   49 13.05   Distribution Media  
50
ARTICLE 14—TOP-HEAVY PROVISIONS
 
51
14.01
 
Top Heavy Provisions
 
51
ARTICLE 15—MISCELLANEOUS
 
55
15.01
 
Rights Against The Employer
 
55 15.02   Return Of Contributions   55 15.03   Merger   55 15.04   Leased
Employees   55 15.05   Applicable Law   56 15.06   Headings   56 15.07   Gender
And Number   56
APPENDIX A
 
57

--------------------------------------------------------------------------------



INTRODUCTION

        The Watts Industries, Inc. Hourly Pension Plan, previously known as the
Watts Regulator Co. Hourly Pension Plan, (hereinafter the "Plan") was
established, effective January 1, 1985, as a successor to and a continuation of
(i) the Webster Foundry Division Hourly Pension Plan, (ii) the Webster Valve
Division Hourly Pension Plan, and (iii) the Regtrol, Inc. Hourly Pension Plan
(hereinafter the "Prior Plans").

        Effective October 18, 1999, all liabilities determined as of October 18,
1999 attributable to active Participants who become Employees of CIRCOR
International, Inc. ("CIRCOR") as a result of the corporate spin-off and all
allocable assets associated with such liabilities as determined pursuant to
Section 4044 of ERISA using the "safe harbor" assumptions used by the Pension
Benefit Guaranty Corporation, as required by Treasury Regulation
Section 1.414(l)-1(b)(5)(ii), shall be transferred to the CIRCOR
International, Inc. Retirement Plan for Hourly Employees (CIRCOR Hourly Plan).

        The physical transfer of assets shall be completed as soon as
practicable following receipt by CIRCOR of a favorable determination letter from
the Internal Revenue Service to the effect that the CIRCOR Hourly Plan meets the
qualification requirements of Code Section 401(a) or an opinion from CIRCOR's
legal counsel reasonably satisfactory to Watts Industries, Inc. to the effect
that the CIRCOR Hourly Plan meets the qualification requirements of Code
Section 401(a).

        The amount of assets to be transferred to the CIRCOR Hourly Plan will be
equal to the October 18, 1999 allocated amount, which shall be based on the fair
market value of Plan assets as of October 18, 1999 plus any portion of the
minimum required contribution for the 1999 Plan year not contributed by
October 18, 1999, plus investment return as earned by the trust from October 18,
1999 to the most recent trust statement date prior to the transfer date, plus
interest based upon the average of the three-month Treasury bill rates as
published by the Wall Street Journal from the most recent monthly trust
statement date to the transfer, date, less allocated benefit payments and
expenses from October 18, 1999 to the transfer date.

        The Plan was last restated by Watts Industries, Inc. (hereinafter the
"Sponsoring Employer") effective January 1, 1994 to comply with the Tax Reform
Act of 1986, the Omnibus Budget Reconciliation Acts of 1986, 1987, 1989 and
1993, the Technical and Miscellaneous Revenue Act of 1988, and the Unemployment
Compensation Amendments of 1992. The Sponsoring Employer is hereby amending and
restating the Plan, unless specifically stated otherwise, effective January 1,
1997 to comply with the General Agreement on Tariffs and Trade, the Uniformed
Services Employment and Reemployment Rights Act, Small Business Job Protection
Act of 1996, the Tax Reform act of 1997, and the Internal Revenue Service
Restructuring and Reform Act of 1998.

        Effective December 31, 2001, the Plan shall be merged into the Watts
Industries, Inc. Retirement Plan for Salaried Employees, which effective
January 1, 2002 shall be renamed the Watts Industries, Inc. Pension Plan and its
terms and conditions shall be incorporated into and made a part thereof as
Part A.

        Effective October 15, 2003, Watts Industries, Inc. has changed its name
to Watts Water Technologies, Inc. (formerly known as Watts Industries, Inc.).

        Additional changes have been made to the Plan adding additional
Employers and making other changes.

        It is the intention of the Sponsoring Employer that the Plan as herein
amended and restated shall continue to be recognized as a qualified pension plan
under Sections 401(a) and 501(a) of the Internal Revenue Code. The provisions of
the Plan as set forth in this Plan document shall apply only to an Eligible
Employee who terminates employment on or after the effective date of a provision
as set forth herein. The rights and benefits, if any, of an Employee who
terminated employment prior to the effective date of a provision as set forth
herein shall be determined in accordance with the provisions of the Plan as in
effect on the date his employment terminated.

i

--------------------------------------------------------------------------------



ARTICLE 1—DEFINITIONS

The following words and phrases shall be defined as stated unless a different
meaning is plainly required by the context:

1.01"Actuarial Equivalent" or any term of similar import, wherever used in the
Plan, means a benefit of equivalent value determined as follows: (a)For purposes
of any determination requiring actuarial equivalence under Article 14:

(1)For determination dates occurring prior to the Plan Year beginning January 1,
2006, the Actuarial Equivalent will be determined using a 5% interest rate and
the UP-1984 Mortality Table for Employees and the UP-1984 Mortality Table set
back three years for Beneficiaries;

(2)For determination dates occurring on or after January 1, 2006, the Actuarial
Equivalent will be determined using a 5% interest rate and the mortality table
prescribed in Revenue Ruing 2001-62.

(b)For purposes of Section 12.01, 12.02, or for a form of payment that decreases
during the life of the Participant merely because of the cessation or reduction
of Social Security supplements, and for any lump sum distribution date occurring
on or after January 1, 2003, Actuarial Equivalent will be determined by using
the mortality table defined in Code Section 417(e)(3)(A)(ii)(I) and using an
interest rate equal to the rate defined in Code Section 417(e)(3)(A)(ii)(II) for
the month of November immediately preceding the Plan Year of the distribution
date. For purposes of this subsection, the term "distribution date" means the
date as of which an amount is paid.

(c)For purposes of Article 13, the Actuarial Equivalent will be determined as
specified in regulations promulgated by the Pension Benefit Guaranty
Corporation.

(d)For all other purposes, the Actuarial Equivalent will be determined using a
6% interest rate and the mortality table prescribed in Revenue Ruling 2001-62.

1.02"Actuary" means the actuarial consultant or actuarial consultants designated
from time to time to make actuarial computations in connection with the Plan.

1.03"Affiliated Employer" means any of the following (other than the Employer):

(a)Any corporation which is a member of a controlled group of corporations which
includes the Employer, determined under the provisions of Section 414(b) of the
Code;

(b)Any trade or business which is under common control (as defined in
Section 414(c) of the Code) with the Employer;

(c)Any organization which is a member of an affiliated service group (as defined
in Section 414(m) of the Code) which includes the Employer; and

(d)Any other entity required to be aggregated with the Employer pursuant to
regulations under Section 414(o) of the Code.

A corporation, trade or business or member of an affiliated service group shall
be treated as an Affiliated Employer only while it is a member of the controlled
group.

1.04"Beneficiary" means any person other than a Contingent Annuitant entitled to
receive any death benefits payable upon the death of the Participant.

1.05"Benefit Commencement Date" means the first day of the month on which an
amount is paid in accordance with the provisions of the Plan. If benefit
payments are suspended pursuant to

1

--------------------------------------------------------------------------------



Section 5.07 for a Participant who has not terminated employment and who does
not receive a benefit payment, the recommencement of benefit payments shall be
treated as a new Benefit Commencement Date.

1.06"Board of Directors" or "Board" means the Board of Directors of the
Sponsoring Employer.

1.07"Code" means the Internal Revenue Code of 1986, as amended from time to
time. Reference to a specific provision of the Code shall include such
provision, any valid regulation or ruling promulgated thereunder, and any
provision of future law that amends, supplements, or supersedes such provision.

1.08"Committee" means the Pension Committee appointed to administer the Plan as
set forth in Article 10.

1.09"Contingent Annuitant" means the person designated by the Participant to
receive a benefit under the Contingent Annuitant Option following the death of
the Participant in accordance with Article 8.

1.10"Effective Date" means January 1, 1997 for this restated Plan. The original
Effective Date of the Plan is January 1, 1985.

1.11"Eligible Employee" means any person who is an Employee of the Employer and
whose remuneration is regularly computed on an hourly, daily, piecework, or
other comparable basis, thereby excluding any person whose remuneration is
regularly computed on an annual, monthly, semi-monthly, weekly, commission or
other comparable basis. The term "Employee" shall not include any person
employed by the Employer who is covered under a collective bargaining agreement
which does not provide for participation in this Plan, or any Employee who is a
leased employee within the meaning of Section 414(n)(2) of the Code.

1.12"Employee" means any person currently employed by the Employer or an
Affiliated Employer. The term "Employee" also includes any leased employees of
the Employer or an Affiliated Employer within the meaning of Section 414(n)(2)
of the Code to the extent such employees are deemed to be "Employees" in
accordance with the provisions of Section 15.04.

1.13"Employer" means Watts Water Technologies, Inc. (formerly known as Watts
Industries, Inc.) or any successor thereto, and any other entity which now or
hereafter affiliated with Watts Water Technologies, Inc which adopts the Plan by
the vote of its Board with the consent of Watts Water Technologies, Inc. The
following entities affiliated with Watts Water Technologies, Inc. have adopted
the Plan and are therefore considered to be an Employer: Watts Regulator Co., KF
Industries, Inc., Leslie Controls, Inc., Rudolph Labranche, Inc., Watts
Automatic Control Valve Co., Inc., Circle Seal Controls, Inc., Anderson-Barrows
Metal Corporation and Webster Valve, Inc. Effective January 1, 2001, the term
"Employer" also includes McCraney, Inc. (dba "Spacemaker") and "Watts
Heatway, Inc." (now called Watts Radiant, Inc.) Effective October 18, 1999,
Industrial Products Division, KF Industries, Inc., Circle Seal Controls, Inc.
and Leslie Controls are no longer considered to be an Employer due to their
spinoff to CIRCOR International, Inc. Effective January 1, 2002, the term
"Employer" includes Watts Distribution Company, Inc. Effective June 20, 2005,
the term "Employer" includes Alamo Water Refiners, Inc. Effective January 1,
2006, the term "Employer" includes Core Industries, Inc., Flowmatic
Systems, Inc., H. F. Scientific, Inc., Orion Enterprises, Inc., and Watts Sea
Tech, Inc.

The term "Employer" also includes all of the foregoing as the context may
require.

1.14"ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time. Reference to a specific provision of ERISA shall
include such provision, any valid regulation or filing promulgated thereunder,
and any provision of future law that

2

--------------------------------------------------------------------------------



1.15"Fiduciary" means the Employer, the Committee, the Trustee, and/or other
parties named as Fiduciaries pursuant to Section 10.1, but only with respect to
the specific responsibilities of each for Plan and Trust administration, as
described in Article 10.

1.16"Highly Compensated Employee" means, with respect to a Plan Year, any
Employee who performs services for the Employer or an Affiliated Employer during
the Determination Year and who:

(a)Was a 5% owner (within the meaning of Section 416(i)(l)(B)(i) of the Code) at
any time during the Determination Year or Look Back Year; or

(b)Received compensation from the Employer or an Affiliated Employer in excess
of $80,000 (as adjusted pursuant to Section 415(d) of the Code) during the Look
Back Year; and was among the top 20% of Employees when ranked on the basis of
compensation paid during the Look Back Year.

The term Highly Compensated Employee shall also include any former Highly
Compensated Employee who terminated employment with the Employer or an
Affiliated Employer prior to the Determination Year, performs no services for
the Employer or an Affiliated Employer during the Determination Year, and was a
Highly Compensated Employee in either his or her year of termination of
employment or in any Determination Year ending on or after his attainment of
age 55.

For purposes of determining an Employee's compensation under this Section,
compensation shall mean the Employee's Section 415 Compensation (as defined in
Section 5.04(c)), but including any amounts contributed on behalf of the
Employee by an Employer or Affiliated Employer pursuant to a salary deferral
agreement under this Plan (or any other cash or deferred arrangement described
in Section 401(k) of the Code), to any salary reduction agreement pursuant to a
cafeteria plan established under Section 125 of the Code, or effective
January 1, 2001 any amounts deferred under Section 132(f)(4) of the Code.

For purposes of this Section, "Look Back Year" means the period of twelve
consecutive months immediately preceding the Determination Year. Also for
purposes of this Section, "Determination Year" means the Plan Year that is being
tested for purposes of determining if an Employee is a Highly Compensated
Employee.

1.17"Limitation Year" means the calendar year.

1.18"Normal Retirement Age" means the Participant's age on the later of:

(a)the Participant's 65th birthday; or

(b)the fifth anniversary of the date on which the Participant began
participation in the Plan.

1.19"Participant" means any Employee who has satisfied the eligibility
requirements for participation in the Plan as set forth in Article 3 and is a
Participant hereof.

1.20"Plan" means Part A of the Watts Water Technologies, Inc. Pension Plan.

1.21"Plan Administrator" means the Committee, notwithstanding the fact that
certain administrative functions under or with respect to this Plan may have
been delegated to any other person, persons, or entity.

1.22"Plan Year" means the twelve-month period beginning on January 1 and ending
on the following December 31.

1.23"Prior Plan" means each or all, as the context may require, of the
following: (a) the Webster Foundry Division Hourly Pension Plan, (b) the Webster
Valve Division Hourly Pension Plan, and (c) the Regtrol, Inc. Hourly Pension
Plan.

3

--------------------------------------------------------------------------------



1.24"Retired Participant" means a former Participant who has retired under the
terms of the Plan and who has become eligible to receive benefits under the
Plan.

1.25"Social Security Retirement Age" means:

(a)for persons born prior to 1938, age 65;

(b)for persons born in 1938 or later but prior to 1955, age 66; and

(c)for persons born in 1955 or later, age 67.

1.26"Sponsoring Employer" means Watts Industries, Inc. or any successor thereto.

1.27"Terminated Participant" means a former Participant who has ceased to be an
Employee prior to his Normal Retirement Date (as defined in Section 4.01) for
any reason other than death or retirement in accordance with the terms of the
Plan.

1.28"Trust" means the agreement between the Employer and the Trustee which
constitutes part of this Plan, or any other trust created by agreement between
the Employee and a Trustee named therein which shall also constitute a part of
this Plan, as the same may be amended from time to time.

1.29"Trust Fund" or "Trust" means the Watts Water Technologies, Inc. Master
Trust maintained in accordance with the terms of the agreement under which the
Trust was established as it may be amended from time to time.

1.30"Trustee" means the person, persons, or entity named as Trustee, or any
successor to that office.

4

--------------------------------------------------------------------------------



ARTICLE 2—SERVICE

2.01    SERVICE PRIOR TO JANUARY 1, 1985

With respect to employment prior to January 1, 1985, Service shall mean
"Service" as defined under the Prior Plans.

2.02    VESTING AND ELIGIBILITY SERVICE ON OR AFTER JANUARY 1, 1985

An Employee must accumulate at least 1,000 Hours of Service during a 12-month
computation period in order to be credited with a year of Service for vesting
and eligibility purposes. The 12-month computation period for purposes of
determining a year of Service for vesting under Section 6.02 is the Plan Year.
The 12-month computation period for purposes of determining a Year of Service
for eligibility under Section 3.01 is the 12-month period beginning when the
Employee first performs an Hour of Service and the subsequent computation
periods shall be the Plan Year beginning with the Plan Year that includes the
first anniversary of the date the Participant first performs an Hour of Service.

If an Employee, who has not incurred a Break in Service, fails to complete at
least 1,000 Hours of Service during such Plan Year, he shall be credited with a
portion of a year of Service as provided in the following:

Hours of Service


--------------------------------------------------------------------------------

  Service (1.0 = 1 year)

--------------------------------------------------------------------------------

1,000 or more   1.0 936-999   .5 728-935   .4 501-727   .3 less than 501   0

During any computation period in which an Employee's Hours of Service cannot be
determined, the Employee shall be credited with 190 Hours of Service for each
month during such period in which he or she completes one Hours of Service.

Notwithstanding any other provision of this Section 2, Service with the entities
listed in Section 3.01(b) shall be taken into account for vesting and
eligibility purposes.

2.02.1    BREAK IN SERVICE DEFINED ON AND AFTER JANUARY 1, 1985

Service shall be considered broken by the following, provided that Service will
not be broken during any Plan Year in which an Employee completes more than 500
Hours of Service:

(a)voluntary quit;

(b)discharge;

(c)illness or injury in excess of one year;

(d)layoff in excess of one year;

(e)authorized leave of absence in excess of one year; or

(f)failure to return to the Service of the Employer upon the expiration of an
authorized leave of absence; or within the period of time entitling an Employee
to reemployment rights after discharge from the Armed Forces of the United
States of America.

5

--------------------------------------------------------------------------------



For purposes of the Plan, a one-year Break in Service shall be deemed to have
occurred at the end of any Plan Year in which an Employee fails to accumulate
more than 500 Hours of Service.

2.02.2    BREAK IN SERVICE RULES APPLICABLE TO YEARS OF SERVICE ON AND AFTER
JANUARY 1, 1985

If an Employee whose service is broken is subsequently reemployed by the
Employer or an Affiliated Employer and completes one year of Service, as
provided in Section 3.03, his prior Service shall be reinstated as of his
reemployment date, provided the conditions of (a) or (b) below have been met:

(a)if he had met the requirements for a Vested Benefit under Article 6 at the
time his prior Service was broken; or

(b)if he has not met the requirements for a Vested Benefit, and the date of
reemployment is on or after January 1, 1985, and upon his reemployment, the
number of consecutive one-year Breaks in Service between the date his prior
Service is deemed broken and his date of reemployment does not equal or exceed
the greater of five (5) years or the aggregate number of his years of Service
prior to his most recent Break in Service.

(c)Effective October 1, 2001, if a Participant incurs a Break-in-Service and is
subsequently reemployed and he thereafter meets the definition of Eligible
Employee and completes one year of Service, as provided in Section 3.03, his
prior Service shall be reinstated as of his date of reemployment.


2.03    HOUR OF SERVICE DEFINED

Hour of Service means:

(a)Each hour for which an Employee is directly or indirectly paid or entitled to
payment for the performance of duties for the Employer or an Affiliated
Employer; such hours to be credited to the computation period in which the
duties are performed;

(b)Each hour for which an Employee is directly or indirectly paid or entitled to
payment on account of a period of time during which no duties are performed for
the Employer or an Affiliated Employer (irrespective of whether the employment
relationship has terminated) due to vacation, holiday, illness, incapacity
(including disability), lay-off, jury duty, military duty or leave of absence
(but excluding any payments made or due under a plan maintained solely for the
purpose of complying with workmen's compensation, unemployment compensation, or
disability insurance laws); provided, however, that no more than 501 hours shall
be credited to an Employee under this paragraph (b) on account of any single
continuous period of absence;

(c)Each hour, not credited under (a) or (b) above during any absence listed in
Section 2.02, which does not break his Service, provided that the Employee
retires or returns to the employ of the Employer or an Affiliated Employer upon
the expiration of such absence;

(d)Each hour not counted under paragraphs (a), (b), or (c) above for which back
pay, irrespective of mitigation of damages, is awarded or agreed to by the
Employer or an Affiliated Employer; such hours to be credited under the
computation period to which the back pay award or agreement is applicable;

(e)Hours credited under paragraphs (b) and (c) above shall be computed on the
basis of the number of hours for which the Employee would have been compensated
if he had continued to work his regular work schedule during his period of
absence; provided, however, that in the case of hours credited under
paragraph (b), such number of hours shall not be less than the

6

--------------------------------------------------------------------------------



number of hours the Employee would receive if such computation had been made in
accordance with the provisions of Section 2530.200b-2(b) and (c) of the Labor
Department Regulations which are incorporated herein by reference;

(f)Solely for purposes of determining whether a Break-in-Service has occurred
with respect to Section 2.02.1, each non-compensated hour during a period of
absence from the Employer (i) by reason of the Employee's pregnancy, (ii) by
reason of the birth of the Employee's child, (iii) by reason of the placement of
a child with the Employee in connection with the adoption of such child by the
Employee, or (iv) for purposes of caring for such child for a period beginning
immediately following such birth or placement shall be credited to the Employee.
For purposes of this subsection (f) the following special rules will apply:

(i)any Hour of Service credited hereunder with respect to an absence shall be
credited (A) only in the Plan Year in which the absence begins, if the Employee
would be prevented from incurring a Break-in-Service in such year solely because
of Hours of Service credited hereunder for such absence, or (B) in any other
case in the immediately following Plan Year;

(ii)no Hours of Service shall be credited hereunder unless the Employee
furnishes the Committee with such information as the Committee may reasonably
require (in such form and at such time as the Committee may reasonably require)
establishing (A) that the absence from work is an absence described hereunder,
and (B) the number of days for which the absence lasted;

(iii)in no event shall more than 501 Hours of Service be credited to an Employee
hereunder for any absence by reason of any one pregnancy or the placement of any
one child.

Hours of Service to be credited to an individual during an absence described in
this Section 2.03(f) above will be determined by the Committee with reference to
the individual's most recent normal work schedule; provided that if the
Committee cannot so determine the number of Hours to be credited, there shall
instead be credited eight (8) Hours of Service for each day of absence.

2.04    BENEFIT SERVICE PRIOR TO JANUARY 1, 1985

With respect to employment prior to January 1, 1985, Benefit Service shall mean
"Benefit Service" as defined in the Prior Plan.

2.05    BENEFIT SERVICE ON AND AFTER JANUARY 1, 1985

With respect to employment on and after January 1, 1985, Benefit Service, for
purposes of determining an Eligible Employee's benefit under the Plan, means his
years of Service earned as an Eligible Employee. Each Plan Year an Eligible
Employee shall be credited with a year of Benefit Service provided he is
credited with 2080 Hours of Service in such Plan Year. In the event an Eligible
Employee does not complete 2080 Hours of Service during the Plan Year a partial
year of Benefit Service (computed to the nearest 1/10th year) shall be credited
by dividing his total number of Hours of Service earned as an Eligible Employee
in such Plan Year by 2,080. However, an Eligible Employee shall not be credited
with any Benefit Service based upon Hours of Service earned prior to his
twenty-first birthday, nor shall he be credited with more than one full year of
Benefit Service for any one Plan Year.

During any computation period in which an Eligible Employee's Hours of Service
can not be determined, the Eligible Employee shall be credited with 190 Hours of
Service for each month during such period in which he or she completes one Hours
of Service.

Notwithstanding any other provisions to the contrary, Benefit Service shall be
measured commencing with the date set forth in Section 3.01(b).

7

--------------------------------------------------------------------------------



2.06    VETERAN'S BENEFITS

Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Section 414(u) of the Internal Revenue Code.

ARTICLE 3—PARTICIPATION

3.01    PARTICIPATION REQUIREMENTS

(a)Subject to the provisions of paragraph (b) below:

(i)Any Eligible Employee who was a Participant on December 31, 1996 shall
continue to participate in the Plan as of January 1, 1997 in accordance with the
provisions of this restated Plan.

(ii)Any eligible employee who has both attained age 21 and completed at least
one year of Service as of the Effective Date shall become a Participant on the
Effective Date.

(iii)Any other Eligible Employee shall become a Participant on the first day of
the month coinciding with or next following the date on which he has both
attained age 21 and completed at least one year of Service, provided he is then
an Eligible employee.

(b)Notwithstanding any provision in the Plan to the contrary, Service with the
entities listed below shall be taken into account in accordance with the
following provisions:

(i)Effective January 1, 1989, an Eligible Employee of KF Industries, Inc.,
Leslie Controls, Inc., Rudolph LaBranche, Inc., or Watts Automatic Control Valve
Company shall be eligible to join the Plan on the first day of the month
coinciding with or next following the date on which he attains age 21 and
completes one year of Service. An Eligible Employee's service with KF
Industries, Inc., Leslie Controls, Inc., Rudolph LaBranche, Inc., or Watts
Automatic Control Valve Company prior to January 1, 1989 shall count in
determining whether such Employee has satisfied the one year of Service
requirement.

(ii)Effective September 7, 1990, an Eligible Employee of Circle Seal
Controls, Inc. shall be eligible to join the Plan on the first day of the month
coinciding with or next following the date on which he attains age 21 and
completes one year of Service. An Eligible Employee's service with Circle Seal
Controls, Inc. prior to September 7, 1990 shall count in determining whether
such Employee has satisfied the one year of Service requirement.

(iii)Effective January 1, 1991, an Eligible Employee of Eagle Valve
Company, Inc. shall be eligible to join the Plan on the first day of the month
coinciding with or next following the date on which he attains age 21 and
completes one year of Service. An Eligible Employee's service with Eagle Valve
Company, Inc. prior to January 1, 1991 shall count in determining whether such
Employee has satisfied the one year of Service requirement.

(iv)Effective January 1, 1993, an Eligible Employee of Contromatics, Inc. shall
be eligible to join the Plan on the first day of the month coinciding with or
next following the date on which he attains age 21 and completes one year of
Service. An Eligible Employee's service with Contromatics, Inc. prior to
January 1, 1993 shall count in determining whether such Employee has satisfied
the one year of Service requirement.

(v)Effective April 1, 1998, an Employee of Aerodyne Controls Corporation who
became an Eligible Employee of Circle Seal Corporation on January 5, 1998 shall
be eligible to

8

--------------------------------------------------------------------------------



participate in the Plan on the first day of the month next following the date on
which he attains age 21 and completes one year of Service.

An Eligible Employee's service with Aerodyne Controls Corporation prior to
January 5, 1998 shall be taken into account for eligibility and vesting
purposes. However, such Eligible Employee's Benefit Service shall be taken into
account only with regard to service with the Employer commencing April 1, 1998."

(vi)Effective January 1, 1997, an employee of Consolidated Precision Corp. who
became an employee of Circle Seal Controls, Inc. shall become an Eligible
Employee for purposes of the Plan and shall become a Participant in the Plan as
of the later of January 1, 1997 or the date such Eligible Employee meets the
requirements of Section 3.01(a). An Eligible Employee's service with
Consolidated Precision Corp., prior to its acquisition by the Employer, shall be
taken into account for eligibility and vesting purposes. However, such Eligible
Employee's Benefit Service shall be taken into account only with regard to
service with the Employer commencing January 1, 1997.

(vii)Effective January 1, 1997, an hourly employee of Anderson Barrows Metals
Corporation shall become an Eligible Employee under this Plan and shall become a
Participant in the Plan as of the later of January 1, 1997 or the date such
Eligible Employee meets the requirements of Section 3.01(a). Such Eligible
Employee's service with Anderson Barrows Metals Corporation prior to its
acquisition by the Employer, shall be taken into account for eligibility and
vesting. However, such Eligible Employee's Benefit Service shall be taken into
account only with regard to service with the Employer commencing January 1,
1997.

(viii)Effective January 1, 1998, an hourly employee of Ames Company, Inc. shall
become an Eligible Employee under this Plan and shall become a Participant in
the Plan as of the later of January 1, 1998 or the date such Eligible Employee
meets the requirements of Section 3.01(a). Such Eligible Employee's service with
Ames Company, Inc. prior to its acquisition by the Employer, shall be taken into
account for eligibility and vesting. However, such Eligible Employee's Benefit
Service shall be taken into account only with regard to service with the
Employer commencing January 1, 1998.

(ix)An hourly employee of Keane Controls Corporation who became an employee of
Circle Seal Controls, Inc. shall become an Eligible Employee for purposes of the
Plan and shall become a Participant in the Plan as of the later of August 31,
1995 or the date such Eligible Employee meets the requirements of
Section 3.01(a). An Eligible Employee's service with Keane Controls Corporation,
prior to its acquisition by the Employer, shall be taken into account for
eligibility and vesting purposes. However, such Eligible Employee's Benefit
Service shall be taken into account only with regard to service with the
Employer commencing August 31, 1995

(x)Notwithstanding the above, effective October 18, 1999, service with KF
Industries, Inc., Circle Seal Controls, Inc., Aerodyne Controls Corporation,
Leslie Controls, Inc. Consolidated Precision Corporation and the Industrial
Products Division shall not be taken into account for any reason due to the
spin-off of those entities to CIRCOR International, Inc.

(xi)Effective January 1, 2001, an hourly employee of McCraney, Inc. (dba
"Spacemaker") or Watts Heatway, Inc. (now called Watts Radiant, Inc.) shall be
come an Eligible Employee under this Plan and shall become a Participant in the
Plan as of the later of January 1, 2001 or the date such Eligible Employee meets
the requirements of Section 3.01(a). Such Eligible Employee's service with of
McCraney, Inc. (dba "Spacemaker") or Watts

9

--------------------------------------------------------------------------------



Heatway, Inc. (now called Watts Radiant, Inc.) prior to its acquisition by the
Employer shall be taken into account for eligibility and vesting. However, such
Eligible Employee's Benefit Service shall be taken into account only with regard
to service with the Employer commencing January 1, 2001.

(xii)Effective November 1, 2001, an hourly employee of Power Process Controls
Division of Marks Controls Corporation ("PPC"). shall be come an Eligible
Employee under this Plan and shall become a Participant in the Plan as of the
later of November 1, 2001 or the date such Eligible Employee meets the
requirements of Section 3.01(a). Such Eligible Employee's service with PPC prior
to its acquisition by the Employer shall be taken into account for eligibility
and vesting. However, such Eligible Employee's Benefit Service shall be taken
into account only with regard to service with the Employer commencing
November 1, 2001.

(xiii)Effective January 1, 2002, an hourly employee of Premier Manufactured
Systems, Inc. shall become an Eligible Employee under this Plan and shall become
a Participant in the Plan as of the later of January 1, 2002 or the date such
Eligible Employee meets the requirements of Section 3.01(a). Such Eligible
Employee's service with Premier Manufactured Systems, Inc. prior to its
acquisition by the Employer, shall be taken into account for eligibility and
vesting. However, such Eligible Employee's Benefit Service shall be taken into
account only with regard to service with the Employer commencing January 1,
2002.

(xiv)Effective July 1, 2002, an hourly employee of Hunter Innovations, Inc.
("Hunter") who became an Employee as a result of Hunter's acquisition by the
Sponsoring Employer shall become an Eligible Employee under this Plan and shall
become a Participant in the Plan as of the later of July 1, 2002 or the date the
Eligible Employee meets the requirements of Section 3.01(a). Such Eligible
Employee's service with Hunter Innovation, Inc., Watts Industries, Inc. and Ames
Company, Inc. prior to Hunter's acquisition by the Sponsoring Employer shall be
taken into account for eligibility and vesting. However, such Eligible
Employee's Benefit Service shall be taken into account only with regard to
service with the Employer commencing July 1, 2002.

(xv)Effective June 20, 2005, an hourly employee of Alamo Water Refiners, Inc.
("Alamo") who became an Employee as a result of Alamo's acquisition by the
Sponsoring Employer shall become an Eligible Employee under this Plan and shall
become a Participant in the Plan as of the later of July 1, 2005 or the date the
Eligible Employee meets the requirements of Section 3.01(a). Such Eligible
Employee's service with Alamo prior to Alamo's acquisition by the Sponsoring
Employer shall be taken into account for eligibility and vesting. However, such
Eligible Employee's Benefit Service shall be taken into account only with regard
to service with the Employer commencing July 1, 2005.

(xvi)Effective January 1, 2006, an hourly employee of Flowmatic Systems, Inc.
("Flowmatic") who became an Employee as a result of Flowmatic's acquisition by
the Sponsoring Employer shall become an Eligible Employee under this Plan and
shall become a Participant in the Plan as of the later of January 1, 2006 or the
date the Eligible Employee meets the requirements of Section 3.01(a). Such
Eligible Employee's service with Flowmatic prior to acquisition by the
Sponsoring Employer shall be taken into account for eligibility and vesting.
However, such Eligible Employee's Benefit Service shall be taken into account
only with regard to service with the Employer commencing January 1, 2006.

(xvii)Effective January 1, 2006, an hourly employee of H.F. Scientific, Inc.
("HFS") who became an Employee as a result of HFS' acquisition by the Sponsoring
Employer shall

10

--------------------------------------------------------------------------------



become an Eligible Employee under this Plan and shall become a Participant in
the Plan as of the later of January 1, 2006 or the date the Eligible Employee
meets the requirements of Section 3.01(a). Such Eligible Employee's service with
HFS prior to acquisition by the Sponsoring Employer shall be taken into account
for eligibility and vesting. However, such Eligible Employee's Benefit Service
shall be taken into account only with regard to service with the Employer
commencing January 1, 2006.

(xviii)Effective January 1, 2006, an hourly employee of Orion Enterprises, Inc.
("Orion") who became an Employee as a result of Orion's acquisition by the
Sponsoring Employer shall become an Eligible Employee under this Plan and shall
become a Participant in the Plan as of the later of January 1, 2006 or the date
the Eligible Employee meets the requirements of Section 3.01(a). Such Eligible
Employee's service with Orion prior to acquisition by the Sponsoring Employer
shall be taken into account for eligibility and vesting. However, such Eligible
Employee's Benefit Service shall be taken into account only with regard to
service with the Employer commencing January 1, 2006.

(xix)Effective January 1, 2006, an hourly employee of Watts Seatech, Inc.
("Seatech") who became an Employee as a result of Seatech's acquisition by the
Sponsoring Employer shall become an Eligible Employee under this Plan and shall
become a Participant in the Plan as of the later of January 1, 2006 or the date
the Eligible Employee meets the requirements of Section 3.01(a). Such Eligible
Employee's service with Seatech prior to acquisition by the Sponsoring Employer
shall be taken into account for eligibility and vesting. However, such Eligible
Employee's Benefit Service shall be taken into account only with regard to
service with the Employer commencing January 1, 2006.

(xx)Effective January 1, 2006, an hourly employee of Core Industries, Inc.
("Core") who became an Employee as a result of Core's acquisition by the
Sponsoring Employer (the "Core Acquisition") shall become an Eligible Employee
under this Plan and shall become a Participant in the Plan as of the later of
January 1, 2006 or the date the Eligible Employee meets the requirements of
Section 3.01(a). Such Eligible Employee's service with Core prior to acquisition
by the Sponsoring Employer shall be taken into account for eligibility and
vesting. However, such Eligible Employee's Benefit Service shall be taken into
account only with regard to service with the Employer commencing January 1,
2006. In the case of any hourly Employee (a) who was employed by Core in its
DeZurik line of business in St. Pauls, North Carolina, and (b) who became an
Employee in June of 2006, such Employee's service with Core prior to the Core
Acquisition shall be taken into account for eligibility and vesting; however,
such Employee's Benefit Service shall be taken into account only with regard to
service with the Employer commencing July 1, 2006.


3.02    PARTICIPATION UPON REEMPLOYMENT

Each Participant who is reemployed following a Break in Service pursuant to
Section 2.02.1 shall participate as of his reemployment date provided he has met
the requirements of Section 2.02.2.

11

--------------------------------------------------------------------------------



ARTICLE 4—RETIREMENT DATES

4.01    NORMAL RETIREMENT DATE

The Normal Retirement Date of a Participant shall be the first day of the month
coinciding with or next following a Participant's attainment of Normal
Retirement Age.

4.02    EARLY RETIREMENT DATE

A Participant who was hired prior to January 1, 1992 (excluding a former
Participant of the Spence Plan or the Henry Pratt Plan) and who has reached his
fifty-fifth birthday and has also completed at least five years of Service may
elect upon written notice to the Committee an Early Retirement Date which may be
the first day of any month subsequent to the date of such election and prior to
his Normal Retirement Date.

Effective January 1, 1992, a Participant who was hired on or after January 1,
1992 and who has reached his fifty-fifth birthday and has also completed at
least ten years of Service may elect upon written notice to the Committee an
Early Retirement Date which may be the first day of any month subsequent to the
date of such election and prior to his Normal Retirement Date.

4.03    DEFERRED RETIREMENT DATE

If a Participant remains in the Service of the Employer or an Affiliated
Employer after his Normal Retirement Date, his Deferred Retirement Date shall be
the first day of the month which coincides with or next follows the date of his
actual retirement.

12

--------------------------------------------------------------------------------



ARTICLE 5—RETIREMENT BENEFITS

5.01    FORM OF NORMAL RETIREMENT BENEFIT

Except as provided in Section 5.02, a Participant's Normal Retirement Benefit
under the Plan shall be an annuity for life, payable monthly, commencing on the
Participants' Normal Retirement Date (as defined in Section 4.01) and
terminating with the monthly payment preceding his death.

5.02    SPOUSE JOINT AND SURVIVOR ANNUITY

In lieu of the life annuity payable under Section 5.01, a Participant who is
married on his Benefit Commencement Date shall receive his retirement benefit in
the form of a Spouse Joint and Survivor Annuity as described in Section 5.02.1,
provided he has not made an election under Section 5.02.2 to have his benefit
paid under the life annuity form described in Section 5.01 or under an optional
form described in Section 5.05.1 or Article 8.

5.02.1    AMOUNT OF SPOUSE JOINT AND SURVIVOR ANNUITY

The Spouse Joint and Survivor Annuity shall be a reduced amount payable to a
Participant for his lifetime with provision for continuation of 50% of such
reduced amount to the Participant's spouse for the duration of the spouse's
lifetime after the death of the Participant. All such amounts shall be the
Actuarial Equivalent of the benefits set forth hereafter in this Article 5 which
are payable on a single life basis.

5.02.2    ELECTION OUT OF SPOUSE JOINT AND SURVIVOR ANNUITY

A married Participant may elect, pursuant to Section 5.02.4, not to receive his
benefit in the form of the Spouse Joint and Survivor Annuity by delivering to
the Committee, during the election period described below, his written election
to have his benefits paid under the form described in Section 5.01 or under an
optional form described in Section 5.05.1 or Article 8. The election period with
respect to the life annuity form described in Section 5.01 and the Spouse Joint
and Survivor Annuity shall be a ninety (90) day period ending on the
Participant's Benefit Commencement Date. The Participant may revoke such
election by filing a written revocation with the Committee at any time during
such election period. The election by a married Participant of an optional form
described under Section 5.05.1 or Article 8 shall be made in accordance with the
provisions of Section 5.02.4, and Section 5.05.1 or Article 8, whichever is
applicable.

5.02.3    INFORMATION FURNISHED TO PARTICIPANT

No fewer than 30 days and no more than 90 days before a Participant's Benefit
Commencement Date, the Pension Committee shall furnish each Participant with
general information on the Spouse Joint and Survivor Annuity. Such general
information shall be in writing and shall include:

(a)The terms and conditions of the Spouse Joint and Survivor Annuity:

(b)The Participant's right to elect, and the effect of electing, to waive the
Spouse Joint and Survivor Annuity;

(c)The rights of the Spouse;

(d)The right to revoke, and the effect of revoking, an election to waive the
Spouse Joint and Survivor Annuity;

13

--------------------------------------------------------------------------------



(e)The eligibility conditions and material features of the optional forms of
payment available under the Plan;

(f)The relative values of the optional forms of payment available under the
Plan; and

(g)Such other information as may be required under applicable regulations.

The Committee shall also furnish the Participant, upon his written request made
within sixty (60) days following the date he is furnished such general
information, additional information explaining the financial effect upon his
pension (in terms of dollars per pension payment) of making such election. Such
additional information shall be furnished to the Participant within thirty
(30) days following the date the Participant's written request is received by
the Committee.

The notice described above is not required if the Actuarial Equivalent value of
the Participant's nonforfeitable Accrued Benefit is less than or equal to $3,500
($5,000 effective October 1, 2001) on the Participant's Benefit Commencement
Date.

The Benefit Commencement Date for a distribution in a form other than a
Qualified Joint and Survivor Annuity may be less than 30 days after receipt of
the written explanation described in the preceding paragraph provided: (a) the
Participant has been provided with information that clearly indicates that the
Participant has at least 30 days to consider whether to waive the Qualified
Joint and Survivor Annuity and elect (with spousal consent) to a form of
distribution other than a Qualified Joint and Survivor Annuity; (b) the
Participant is permitted to revoke any affirmative distribution election at
least until the Benefit Commencement Date or, if later, at any time prior to the
expiration of the 7-day period that begins the day after the explanation of the
Qualified Joint and Survivor Annuity is provided to the Participant' and (c) the
Benefit Commencement Date is a date after the date the written explanation was
provided to the Participant.

5.02.4    SPOUSAL CONSENT REQUIRED

Notwithstanding anything herein to the contrary, the election by a married
Participant of an optional form described in Article 8 or Section 5.05.1 or the
normal form described in Section 5.01 shall not take effect unless:

(a)his surviving spouse consents in writing to such an election, such election
specifies the Beneficiary and the form of benefit payment elected by the
Participant in lieu of the Spouse Joint and Survivor Annuity, and such consent
acknowledges the effect of such election and is witnessed by a Plan
representative or a notary public; or

(b)it is established to the satisfaction of the Committee that the consent
required under (a) above may not be obtained because there is no spouse or the
spouse cannot be located, or the Participant can show by court order that he is
legally separated from his spouse or has been abandoned by the spouse with the
meaning of local law, or because of other circumstances as the Secretary of the
Treasury may prescribe.

Any consent by a spouse under (a) above, or a determination by the Committee
with respect to such spouse under (b) above, shall be effective only with
respect to such spouse.

5.03    AMOUNT OF NORMAL RETIREMENT BENEFIT FOR REGTROL, INC. EMPLOYEES

Subject to the provisions of Section 5.04, the monthly Normal Retirement Benefit
payable to a Participant who is an Eligible Employee of Regtrol, Inc. and who
retires under the Plan shall be equal to the number of his years of Benefit
Service (including fractions thereof) multiplied by the

14

--------------------------------------------------------------------------------



benefit rate in effect on the date the Participant last performed an Hour of
Service as an Eligible Employee determined in accordance with the following
schedule:

Date of Last Hour of Service

--------------------------------------------------------------------------------

   
On or After


--------------------------------------------------------------------------------

  But Before

--------------------------------------------------------------------------------

  Benefit Rate

--------------------------------------------------------------------------------

January 1, 1997   October 1, 2001   $ 13.50 October 1, 2001   —   $ 15.00

See Appendix A for Benefit Rates in effect prior to January 1, 1997.

With regard to an hourly employee of the Jameco Industries, Inc. who was a
participant in the Local 888 Pension Fund Plan and who on or after January 1,
1997 transferred to Regtrol, Inc. (Transferred Jameco Participants), the
following provisions shall apply:

(a)The benefit formula set forth in the preceding paragraph shall apply to
Transferred Jameco Participants who are vested under the Local 888 Pension Fund
Plan at the time of transfer with regard to Benefit Service commencing on the
transfer date.

(b)With regard to Transferred Jameco Participants who are not vested under the
collectively bargained multi-employer plan at the time of transfer, such
Participants will be credited with benefit service with Jameco Industries, Inc.
while a participant in the Local 888 Pension Fund Plan prior to the transfer
date based upon the definition of Benefit Service set forth in Section 2.05. The
benefit formula set forth in the preceding paragraphs shall apply with regard to
such Benefit Service earned prior to the transfer and Benefit Service with the
Employer commencing on the transfer date.


5.03.1    AMOUNT OF NORMAL RETIREMENT BENEFIT FOR WEBSTER VALVE DIVISION
EMPLOYEES

Subject to the provisions of Section 5.04, the monthly Normal Retirement Benefit
payable to a Participant who is an Eligible Employee in the Webster Valve
Division and who retires under the Plan shall be equal to the number of his
years of Benefit Service (including fractions thereof) multiplied by the benefit
rate in effect on the Participant's Normal Retirement Date determined in
accordance with the following schedule:

Date of Last Hour of Service

--------------------------------------------------------------------------------

   
On or After


--------------------------------------------------------------------------------

  But Before

--------------------------------------------------------------------------------

  Benefit Rate

--------------------------------------------------------------------------------

January 1, 1997   October 1, 2001   $ 13.50 October 1, 2001   —   $ 15.00

See Appendix A for Benefit Rates in effect prior to January 1, 1997.

5.03.2    AMOUNT OF NORMAL RETIREMENT BENEFIT FOR WEBSTER FOUNDRY DIVISION
EMPLOYEES

Subject to the provisions of Section 5.04, the monthly Normal Retirement Benefit
payable to a Participant who is an Eligible Employee in the Webster Foundry
Division and who retires under the Plan shall be equal to the number of his
years of Benefit Service (including fractions thereof)

15

--------------------------------------------------------------------------------



multiplied by the benefit rate in effect on the date the Participant last
performed an Hour of Service determined in accordance with the following
schedule:

Date of Last Hour of Service

--------------------------------------------------------------------------------

   
On or After


--------------------------------------------------------------------------------

  But Before

--------------------------------------------------------------------------------

  Benefit Rate

--------------------------------------------------------------------------------

January 1, 1997   October 1, 2001   $ 13.00 October 1, 2001   —   $ 15.00

See Appendix A for Benefit Rates in effect prior to January 1, 1997.

5.03.3    AMOUNT OF NORMAL RETIREMENT BENEFIT FOR KF INDUSTRIES, INC. EMPLOYEES

Subject to the provisions of Section 5.04, the monthly Normal Retirement Benefit
payable to a Participant who is an Eligible Employee in KF Industries, Inc. and
who retires under the Plan shall be equal to the number of his years of Benefit
Service (including fractions thereof) multiplied by the benefit rate in effect
on the date the Participant last performed an Hour of Service as an Eligible
Employee determined in accordance with the following schedule:

Date of Last Hour of Service

--------------------------------------------------------------------------------

   
On or After


--------------------------------------------------------------------------------

  But Before

--------------------------------------------------------------------------------

  Benefit Rate

--------------------------------------------------------------------------------

January 1, 1997   October 18, 1999   $ 13.00

See Appendix A for Benefit Rates in effect prior to January 1, 1997. Effective
October 18, 1999, the assets and liabilities attributable to Participants
actively employed by KF Industries, Inc. were transferred to and assumed by
CIRCOR International Inc.

5.03.4    AMOUNT OF NORMAL RETIREMENT BENEFIT FOR LESLIE CONTROLS, INC.
EMPLOYEES

Subject to the provisions of Section 5.04, the monthly Normal Retirement Benefit
payable to a Participant who is an Eligible Employee of Leslie Controls, Inc.
and who retires under the Plan shall be equal to the number of his years of
Benefit Service (including fractions thereof) multiplied by the benefit rate in
effect on the date the Participant last performed an Hour of Service as an
Eligible Employee determined in accordance with the following schedule:

Date of Last Hour of Service

--------------------------------------------------------------------------------

   
On or After


--------------------------------------------------------------------------------

  But Before

--------------------------------------------------------------------------------

  Benefit Rate

--------------------------------------------------------------------------------

January 1, 1997   October 18, 1999   $ 13.00

See Appendix A for Benefit Rates in effect prior to January 1, 1997. Effective
October 18, 1999, the assets and liabilities attributable to Participants
actively employed by Leslie Controls, Inc. were transferred and assumed by
CIRCOR International Inc.

5.03.5    AMOUNT OF NORMAL RETIREMENT BENEFIT FOR RUDOLPH LABRANCHE, INC.
EMPLOYEES

Subject to the provisions of Section 5.04, the monthly Normal Retirement Benefit
payable to a Participant who is an Eligible Employee of Rudolph LaBranche, Inc.
and who retires under the Plan shall be equal to the number of his years of
Benefit Service (including fractions thereof)

16

--------------------------------------------------------------------------------



multiplied by the benefit rate in effect on the date the Participant last
performed an Hour of Service as an Eligible Employee determined in accordance
with the following schedule:

Date of Last Hour of Service

--------------------------------------------------------------------------------

   
On or After


--------------------------------------------------------------------------------

  But Before

--------------------------------------------------------------------------------

  Benefit Rate

--------------------------------------------------------------------------------

January 1, 1997   October 1, 2001   $ 13.50 October 1, 2001   —   $ 15.00

See Appendix A for Benefit Rates in effect prior to January 1, 1997.

5.03.6    AMOUNT OF NORMAL RETIREMENT BENEFIT FOR WATTS AUTOMATIC CONTROL
VALVE, INC. EMPLOYEES

Subject to the provisions of Section 5.04, the monthly Normal Retirement Benefit
payable to a Participant who is an Eligible Employee of Watts Automatic Control
Valve, Inc. and who retires under the Plan shall be equal to the number of his
years of Benefit Service (including fractions thereof) multiplied by the benefit
rate in effect on the date the Participant last performed an Hour of Service as
an Eligible Employee determined in accordance with the following schedule:

Date of Last Hour of Service

--------------------------------------------------------------------------------

   
On or After


--------------------------------------------------------------------------------

  But Before

--------------------------------------------------------------------------------

  Benefit Rate

--------------------------------------------------------------------------------

January 1, 1997   October 1, 2001   $ 13.00 October 1, 2001   —   $ 15.00

See Appendix A for Benefit Rates in effect prior to January 1, 1997.

5.03.7    AMOUNT OF NORMAL RETIREMENT BENEFIT FOR CIRCLE SEAL CONTROLS, INC.
EMPLOYEES

Subject to the provisions of Section 5.04, the monthly Normal Retirement Benefit
payable to a Participant who is an Eligible Employee of Circle Seal
Controls, Inc. and who retires under the Plan shall be equal to the number of
his years of Benefit Service (including fractions thereof) multiplied by the
benefit rate in effect on the date the Participant last performed an Hour of
Service as an Eligible Employee determined in accordance with the following
schedule:

Date of Last Hour of Service

--------------------------------------------------------------------------------

   
On or After


--------------------------------------------------------------------------------

  But Before

--------------------------------------------------------------------------------

  Benefit Rate

--------------------------------------------------------------------------------

January 1, 1997   October 18, 2001   $ 15.00

Effective October 18, 1999, the assets and liabilities attributable to
Participants actively employed by Circle Seal Controls, Inc. were transferred
and assumed by CIRCOR International Inc.

5.03.8    AMOUNT OF NORMAL RETIREMENT BENEFIT FOR EAGLE VALVE COMPANY, INC.
EMPLOYEES

Subject to the provisions of Section 5.04, the monthly Normal Retirement Benefit
payable to a Participant who was an Eligible Employee of Eagle Valve
Company, Inc. and who retires under the Plan shall be equal to the number of his
years of Benefit Service (including fractions thereof)

17

--------------------------------------------------------------------------------



multiplied by the benefit rate in effect on the date the Participant last
performed an Hour of Service as an Eligible Employee determined in accordance
with the following schedule:

Date of Last Hour of Service

--------------------------------------------------------------------------------

   
On or After


--------------------------------------------------------------------------------

  But Before

--------------------------------------------------------------------------------

  Benefit Rate

--------------------------------------------------------------------------------

January 1, 1997   October 1, 2001   $ 13.00 October 1, 2001   —   $ 15.00

See Appendix A for Benefit Rates in effect prior to January 1, 1997.

Effective October 18, 1999, the assets and liabilities attributable to
Participants actively employed by Eagle Value Company, Inc. were transferred and
assumed by CIRCOR International Inc.

5.03.9    AMOUNT OF NORMAL RETIREMENT BENEFIT FOR CONTROMATICS, INC. EMPLOYEES

Subject to the provisions of Section 5.04, the monthly Normal Retirement Benefit
payable to a Participant who was an Eligible Employee of Contromatics, Inc. and
who retires under the Plan shall be equal to the number of his years of Benefit
Service (including fractions thereof) multiplied by the benefit rate in effect
on the date the Participant last performed an Hour of Service as an Eligible
Employee determined in accordance with the following schedule:

Date of Last Hour of Service

--------------------------------------------------------------------------------

   
On or After


--------------------------------------------------------------------------------

  But Before

--------------------------------------------------------------------------------

  Benefit Rate

--------------------------------------------------------------------------------

January 1, 1997   October 18, 1099   $ 13.50

Effective October 18, 1999, the assets and liabilities attributable to
Participants actively employed by Contromatics, Inc. were transferred and
assumed by CIRCOR International Inc.

5.03.10    AMOUNT OF NORMAL RETIREMENT BENEFIT FOR ANDERSON-BARROWS EMPLOYEES

Subject to the provisions of 5.04, the monthly Normal Retirement Benefit payable
to a Participant who is an Eligible Employee of Anderson-Barrows Metals
Corporation and who retires under the Plan shall be equal to the number of his
years of Benefit Service (including fractions thereof) multiplied by the benefit
rate in effect on the date the Participant last performed an Hour of Service as
an Eligible Employee determined in accordance with the following schedule:

Date of Last Hour of Service

--------------------------------------------------------------------------------

   
On or After


--------------------------------------------------------------------------------

  But Before

--------------------------------------------------------------------------------

  Benefit Rate

--------------------------------------------------------------------------------

January 1, 1997   October 1, 2001   $ 13.00 October 1, 2001   —   $ 15.00

5.03.11    AMOUNT OF NORMAL RETIREMENT BENEFIT FOR AMES COMPANY EMPLOYEES

Subject to the provisions of 5.04, the monthly Normal Retirement Benefit payable
to a Participant who is an Eligible Employee of Ames Company, Inc. who became an
Eligible Employee under this Plan and who retires under this Plan shall be equal
to the number of years of Benefit Service (including fractions thereof)
multiplied by the benefit rate in effect on the date the Participant last

18

--------------------------------------------------------------------------------



performed an Hour of Service as an Eligible Employee determined in accordance
with the following schedule:

Date of Last Hour of Service

--------------------------------------------------------------------------------

   
On or After


--------------------------------------------------------------------------------

  But Before

--------------------------------------------------------------------------------

  Benefit Rate

--------------------------------------------------------------------------------

January 1, 1997   October 1, 2001   $ 13.00 October 1, 2001   —   $ 15.00

5.03.12    AMOUNT OF NORMAL RETIREMENT BENEFIT FOR AERODYNE CONTROLS CORPORATION
EMPLOYEES

Subject to the provisions of 5.04, the monthly Normal Retirement Benefit payable
to a Participant who is an Eligible Employee of Aerodyne Controls
Corporation, Inc. who became an Eligible Employee under this Plan and who
retires under this Plan shall be equal to the number of years of Benefit Service
(including fractions thereof) multiplied by the benefit rate in effect on the
date the Participant last performed an Hour of Service as an Eligible Employee
determined in accordance with the following schedule:

Date of Last Hour of Service

--------------------------------------------------------------------------------

   
On or After


--------------------------------------------------------------------------------

  But Before

--------------------------------------------------------------------------------

  Benefit Rate

--------------------------------------------------------------------------------

April 1, 1998   October 18, 1999   $ 13.00

Effective October 18, 1999, the assets and liabilities attributable to
Participants actively employed by Aerodyne Controls Corporation, Inc. were
transferred and assumed by CIRCOR International Inc.

5.03.13    AMOUNT OF NORMAL RETIREMENT BENEFIT FOR MCCRANEY, INC. (DBA
"SPACEMAKER") OR WATTS RADIANT, INC. EMPLOYEES

Subject to the provisions of Section 5.04, the monthly Normal Retirement Benefit
payable to a Participant who is an Eligible Employee of McCraney, Inc. (dba
"Spacemaker") or Watts Radiant, Inc. (formerly called Watts Heatway, Inc.) and
who retires under the Plan shall be equal to the number of his years of Benefit
Service (including fractions thereof) multiplied by the benefit rate in effect
on the date the Participant last performed an Hour of Service as an Eligible
Employee determined in accordance with the following schedule:

Date of Last Hour of Service

--------------------------------------------------------------------------------

   
On or After


--------------------------------------------------------------------------------

  But Before

--------------------------------------------------------------------------------

  Benefit Rate

--------------------------------------------------------------------------------

January 1, 2001   October 1, 2001   $13.50—McCraney October 1, 2001   —  
$13.50—Watts Radiant

19

--------------------------------------------------------------------------------



5.03.14    AMOUNT OF NORMAL RETIREMENT BENEFIT FOR PREMIER MANUFACTURED
SYSTEMS INC. EMPLOYEES

Subject to the provisions of Section 5.04, the monthly Normal Retirement Benefit
payable to a Participant who is an Eligible Employee of Premier Manufactured
Systems Inc. and who retires under the Plan shall be equal to the number of his
years of Benefit Service (including fractions thereof) multiplied by the benefit
rate in effect on the date the Participant last performed an Hour of Service as
an Eligible Employee determined in accordance with the following schedule:

Date of Last Hour of Service

--------------------------------------------------------------------------------

   
On or After


--------------------------------------------------------------------------------

  But Before

--------------------------------------------------------------------------------

  Benefit Rate

--------------------------------------------------------------------------------

January 1, 2002   —   $ 15.00

5.03.15    AMOUNT OF NORMAL RETIREMENT BENEFIT

Notwithstanding any provision of this Plan to the contrary and subject to
Section 5.04, the Monthly Normal Retirement Benefit payable to a Participant
(i) who is an Eligible Employee of an entity that is included as an Employer
under Section 1.13 as of January 1, 2006, (ii) who performed an Hour of Service
on or after January 1, 2006 and (iii) who retires under the Plan shall be equal
to the number of his years of Benefit Service (including fractions thereof)
multiplied by $16.00.

5.04    MAXIMUM ANNUAL BENEFIT

(a)For Plan Years beginning after 1986, the actual or projected annual amount of
a Participant's benefit payable within a Limitation Year shall not exceed the
lesser of (i) and (ii) below:

(i)the dollar limitation specified in Code Section 415(b)(1)(A). (The new limit
specified in Section 415(b)(1)(A) of the Code shall apply only to Participants
who are credited with at least one Hour of Service on or after the first day of
the first Limitation Year beginning after December 31, 2001.), or

(ii)100% of the Participant's average annual Section 415 Compensation (as
defined in paragraph (c) below) for the three consecutive calendar years (or, if
his period of employment is less than three years, for his entire period of
employment) as a Participant during which he received the greatest aggregate
Section 415 Compensation.

(b)In no event shall the limitations in paragraph (a) above be less than $10,000
if the Participant has not at any time participated in a defined contribution
plan maintained by the Employer or an Affiliated Employer.

(c)The term "Section 415 Compensation" means wages, salaries, and fees for
professional services and other amounts received from the Employer and all
Affiliated Employers during the Limitation Year (without regard to whether or
not an amount is paid in cash) for personal services actually rendered in the
course of employment with the Employer, to the extent such amounts are
includable in gross income, including, but not limited to, overtime pay, tips,
bonuses, commissions to paid salesmen, compensation for services on the basis of
a percentage of profits, commissions on insurance premiums, fringe benefits,
reimbursements, and expense allowances, and excluding the following:

(i)amounts contributed by the Employer or Affiliated Employer on behalf of the
Employee pursuant to a salary deferral agreement under this Plan or any other
cash or deferred arrangement described in Section 401(k) of the Code, to any
salary reduction agreement pursuant to a cafeteria plan established under
Section 125 of the Code, or to any other plan of deferred compensation, and
which are not includable in the Employee's gross

20

--------------------------------------------------------------------------------



income for the taxable year in which contributed, or any distributions from a
plan of deferred compensation;

(ii)amounts realized from the exercise of a non-qualified stock option, or when
restricted stock (or property) held by the Employee either becomes free
transferable or is no longer subject to a substantial risk of forfeiture;

(iii)amounts realized with respect to the sale, exchange, or other disposition
of stock acquired under a qualified stock option; and

(iv)other amounts which receive special tax benefits, or contributions made by
the Employer (whether or not under a salary reduction agreement) towards the
purchase of an annuity described in Section 403(b) of the Code (whether or not
the amounts are excludable from the Employee's gross income).

For purposes of applying the limitations of this Section, the term "Section 415
Compensation" means the compensation actually paid or includable in the
Employee's gross income for the Limitation Year.

Effective January 1, 1998, "Section 415 Compensation" shall include (i) any
elective deferral as defined in Code Section 402(g)(3), and (ii) any amount
which is contributed or deferred by the Employer at the election of the Employee
and which is not includable in the gross income of the employee by reason of
Code Section 125 or 457.

For Limitation Years beginning on or after January 1, 1998, for purposes of
determining Section 415 Compensation, amounts included pursuant to Section 125
of the Code shall include amounts not available to a Participant in cash in lieu
of group health coverage because the Participant is unable to certify that he or
she has other health coverage. An amount will be treated as an amount under
Section 125 only if the Employer does not request or collect information
regarding the Participant's other health coverage as part of the enrollment
process for the health plan.

Effective January 1, 2001, "Section 415 Compensation" shall include any amounts
deferred under Section 132(f)(4) of the Code.

(d)The dollar limitation described in paragraph (a)(i) above shall be increased
by the cost of living adjustment factor prescribed by the Secretary of the
Treasury under Section 415(d) of the Code. Such adjustment factor shall be
applied to all Participants, including Participants and Beneficiaries receiving
benefits from the Plan and to such items as the Secretary shall prescribe.

(e)For Limitation Years beginning prior to January 1, 2002, if the benefit
payable to a Participant commences prior to the Participant's Social Security
Retirement Age, but on or after the date he attains age 62, the maximum annual
amount determined under paragraph (a)(i) above shall be reduced as follows:

(i)if the Participant's Social Security Retirement age is 65, by 5/9ths of 1%
for each month by which the commencement of payment of his benefits precedes the
month in which he attains age 65; or

(ii)if the Participant's Social Security Retirement age is 66 or 67, by 5/9ths
of 1% for each of the first 36 months and 5/12ths of 1% for each additional
month by which the commencement of payment of his benefits precedes the month in
which he attains his Social Security Retirement Age.

For Limitation Years beginning on or after January 1, 2002, if the benefit
payable to a Participant commences prior to age 62, the maximum dollar
limitation defined in

21

--------------------------------------------------------------------------------



paragraph (a)(i), adjusted by paragraph (d), shall be the actuarial equivalent
of such amount payable at age 62. For purposes of this paragraph, actuarial
equivalent shall be based on the plan's early retirement reductions or the
mortality table specified in Code Section 417(e)(3)(A)(ii)(I) and an interest
rate of 5%, whichever produces the smaller amount.

For purposes of this paragraph (e), if the benefit is payable in the form of a
contingent annuity form (with the Participant's spouse as beneficiary) or in the
Spouse Joint and Survivor Annuity form of payment, the benefit shall be treated
as if it were paid in the normal form of payment and no adjustment in the
maximum benefit need be made

(f)Effective for Limitation Years beginning on or after January 1, 2002, if the
benefit payable to a Participant commences after his attainment of age 65, the
dollar limitation defined in paragraph (a)(i) above, adjusted by paragraph (d),
shall be increased so it is the actuarial equivalent of such amount payable
commencing at age 65. For purposes of this paragraph, actuarial equivalent shall
be determined using the assumptions in Section 1.02(d) of Part A, or the
mortality table specified in Code Section 417(e)(3)(A)(ii)(I) and an interest
rate of 5%, which produces the smaller increase.

(g)The annual benefit is a retirement benefit under the Plan which is payable
annually in the form of a single life annuity. If the benefit payable to a
Participant is not in the form of a single life annuity nor in the form of a
Spouse Joint and Survivor Annuity, then the maximum annual amount determined
under paragraph (a) above shall be reduced in accordance with the applicable
regulations so that it is the actuarial equivalent of such amount as payable in
the normal form. For purposes of this paragraph, actuarial equivalent shall be
determined using the assumptions in Section 1.02(d) of Part A except that
mortality shall be based on the mortality table specified in Code
Section 417(e)(3)(A)(ii)(I).

(h)If the Participant has completed less than 10 years of Plan participation,
the maximum annual amount determined under paragraph (a)(i) above shall be
adjusted by multiplying such amount by a fraction, the numerator of which is the
Participant's number of years of Plan participation (or parts thereof) and the
denominator of which is 10. To the extent provided in regulations or in other
guidance issued by the Internal Revenue Service, the preceding sentence shall be
applied separately with respect to each change in the benefit structure of the
Plan.

(i)If the Participant has completed less than 10 years of Service, the maximum
amount determined under Section paragraph (a)(ii) above (without regard to
paragraph (a)(i) above) shall be adjusted by multiplying such amount by a
fraction, the numerator of which is the Participant's number of years of Service
(or parts thereof) and the denominator of which is 10. To the extent provided in
regulations or in other guidance issued by the Internal Revenue Service, the
preceding sentence shall be applied separately with respect to each change in
the benefit structure of the Plan.

(j)In no event shall the provisions of paragraph (h) or paragraph (i) above
reduce the limitations in paragraph (a) to an amount less than one tenth of such
limitations, determined without regard to the provisions of paragraph (h) and
paragraph (i).

(k)If a Participant is, or has ever been, covered under more than one defined
benefit plan maintained by the Employer, the sum of the Participant's annual
benefits from all such plans may not exceed the maximum permissible amount.

(l)Notwithstanding any other Plan provision to the contrary, with respect to
distributions with Benefit Commencement Dates occurring on or after January 1,
2003, the mortality table used for purposes of adjusting any benefit or
limitation under Section 415(b)(2)(B), (C), or (D) of

22

--------------------------------------------------------------------------------



the Code as set forth in Subsections (e), (f), or (g) of this Section 5.04 of
Part A shall be the mortality table specified in Code
Section 417(e)(3)(A)(ii)(I).

(m)Notwithstanding any provision in the Plan to the contrary, for Plan Years
beginning in 2004 and 2005, when determining the maximum distribution under Code
Section 415(b)(2)(E)(ii), the adjustment for optional forms of payment subject
to Code Section 417(e)(3) will use an interest rate assumption of 5.5% or the
rate used in the Plan (whichever provides a greater straight life annuity).


5.04.1    LIMITATION APPLICABLE TO DEFINED CONTRIBUTION PLAN PARTICIPANTS

(a)If a Participant is also a participant in any defined contribution plan
maintained by the Employer or an Affiliated Employer, the sum of the defined
benefit plan fraction and the defined contribution plan fraction for any year
shall not exceed 1.0 as provided in Section 415(e) of the Code and any
regulations issued thereunder.

(b)The defined benefit fraction for any Limitation Year is a fraction, the
numerator of which is the sum of the Participant's projected annual benefits
under all defined benefit plans (whether or not terminated) maintained by the
Employer, and the denominator of which is the lesser of 1.25 times the dollar
limit determined under Sections 415(b) and 415(d) of the Code and adjusted in
accordance with Section 5.04(h) and (i) for the Limitation Year, or 1.4 times
100% of the Participant's highest average annual Section 415 Compensation
(including any adjustments under Section 415(b) of the Code) for any three
consecutive years.

Notwithstanding the above, if the Participant was a participant as of the first
day of the first Limitation Year beginning after December 31, 1986 in one or
more defined benefit plans maintained by the Employer which were in existence on
May 6, 1986, the denominator of this fraction will not be less than 1.25 times
the sum of the annual benefits under such plans which the Participant had
accrued as of the close of the last Limitation Year beginning before January 1,
1987, disregarding any changes in the terms and conditions of the Plan after
May 5, 1986. The preceding sentence applies only if the defined benefit plans
individually and in the aggregate satisfied the requirements of Section 415 of
the Code for all Limitation Years beginning before January 1, 1987.

(c)The defined contribution plan fraction for any Limitation Year is a fraction,
the numerator of which is the sum of the annual additions to the Participant's
accounts under all defined contribution plans (whether or not terminated)
maintained by the Employer for the current and all prior Limitation Years
(including the annual additions attributable to the Participant's nondeductible
employee contributions to all defined benefit plans, whether or not terminated,
maintained by the Employer, and the annual additions attributable to all welfare
benefit funds, as defined in Section 419(e) of the Code, and individual medical
accounts, as defined in Section 415(l)(2) of the Code, maintained by the
Employer), and the denominator of which is the sum of the maximum aggregate
amounts for the current and all prior Limitation Years of service with the
Employer (regardless of whether a defined contribution plan was maintained by
the Employer). The maximum aggregate amount in any Limitation Year is the lesser
of 1.25 times the dollar limitation determined under Sections 415(b) and 415(d)
of the Code in effect under Section 415(c)(1)(A) of the Code, or 35% of the
Participant's Section 415 Compensation (as defined in Section 5.04(c)) for such
Limitation Year.

23

--------------------------------------------------------------------------------





For purposes of calculating the numerator in the defined contribution plan
fraction, a Participant's after tax payroll deduction contributions made before
1987, if any, shall be taken into account to the extent such contributions
exceed the lesser of:

(i)6% of the Participant's Section 415 Compensation (as defined in
Section 5.04(c)) for the Limitation Year, or

(ii)50% of the amount of such payroll deduction contributions for the Limitation
Year.

If the Employee was a Participant as of the end of the first day of the first
Limitation Year beginning after December 31, 1986, in one or more defined
contribution plans maintained by the Employer which were in existence on May 6,
1986, the numerator of this fraction will be adjusted if the sum of this
fraction and the defined benefit fraction would otherwise exceed 1.0 under the
terms of this Plan. Under the adjustment, an amount equal to the product of
(1) the excess of the sum of the fractions over 1.0 times (2) the denominator of
this fraction, will be permanently subtracted from the numerator of this
fraction. The adjustment is calculated using the fractions as they would be
computed as of the end of the last Limitation Year beginning before January 1,
1987, and disregarding any changes in the terms and conditions of the Plan made
after May 5, 1986, but using the Section 415 limitation applicable to the first
Limitation Year beginning on or after January 1, 1987.

(d)For the purpose of determining the denominators in the preceding two
fractions, the maximum benefit allowable and the maximum annual additions shall
be deemed to be equal to the lesser of:

(i)140% of the percentage limits, or

(ii)125% of the dollar limits provided in Sections 415(b) and 415(c) of the Code
for each such year.

(e)Any adjustment necessary to comply with the limitations of this section shall
be made in the Participant's benefit payable under the relevant defined benefit
plan; but under no circumstances may the accrued benefit of a Participant in a
defined benefit plan decrease as a result of a Plan amendment to change the
combined plan limits.

(f)Effective January 1, 2001, the provisions of this Section 5.04.1 shall no
longer be effective.


5.04.2    AFFILIATED EMPLOYERS

For purposes of Sections 5.04 and 5.04.1, the Employer and all Affiliated
Employers shall be considered one employer, and the limitations shall be
applicable to the total benefits received from the Employer and all Affiliated
Employers. Further, in determining what is an Affiliated Employer for the
purposes of these Sections, the phrase "more than 50%" shall be substituted for
"at least 80%" each place it appears in Section 1563(a)(1) of the Code.

5.05    EARLY RETIREMENT BENEFIT

The Early Retirement Benefit of a Participant who elects to retire on an Early
Retirement Date (as defined in Section 4.02) on or after January 1, 1985 shall
be the benefit computed in (a) or (b) below, as elected by the Participant:

(a)a benefit commencing on his Normal Retirement Date (as defined in
Section 4.01) in an amount equal to his accrued Normal Retirement Benefit
determined in accordance with the provisions of Section 5.03, 5.03.1, 5.03.2,
5.03.3, 5.03.4, 5.03.5, 5.03.6, 5.03..7, 5.038, or 5.03.9,

24

--------------------------------------------------------------------------------



whichever is applicable, based on his years of Benefit Service (including
fractions thereof) and the rate of benefit in effect as of his Early Retirement
Date;

(b)a reduced benefit commencing on his Early Retirement Date or the first day of
any month thereafter but prior to his Normal Retirement Date, as elected by the
Participant, which benefit shall be computed as in (a) above, reduced by 5/9 of
1% for each of the first sixty months by which commencement of benefits precedes
his Normal Retirement Date, and by 5/18 of 1% for each month thereafter, if any,
by which commencement of benefits precedes his Normal Retirement Date.


5.05.2    SOCIAL SECURITY OPTION

A Participant who is entitled to receive an Early Retirement Benefit and has
elected to have such benefit commence prior to the date he is entitled to
receive benefits under Title II of the Social Security Act, may elect to receive
a Social Security Option under which he will receive a larger monthly benefit
prior to the date he is first entitled to receive benefits under Title II of the
Social Security Act and a smaller benefit after he is first entitled to receive
benefits under Title II of the Social Security Act so that, to the extent
possible, the Participant will receive a level monthly income when his payments
under the Plan and his income under Title II of the Social Security Act are
taken into account; provided, however, that his payments under the Social
Security Option will be the Actuarial Equivalent of the Early Retirement Benefit
he would have received if he had not elected such an option.

If a Participant elects a benefit under this Section, no benefits will be
payable to anyone upon his death.

5.06    DEFERRED RETIREMENT BENEFIT

(a)Retirement Prior to Age 701/2

Each Participant who continues in the employ of the Employer or an Affiliated
Employer after attaining his Normal Retirement Age and retires prior to age
701/2 shall be entitled upon actual retirement to receive a monthly Deferred
Retirement Benefit. The Deferred Retirement Benefit payable under this
paragraph (a) shall be determined in accordance with Section 5.03, 5.03.1,
5.03.2, 5.03.3, 5.03.4, 5.03.5, 5.03.6, 5.03.7, 5.03.8,5.03.9, 5.04 or 5.04.1,
whichever is applicable, based on the Participant's years of Benefit Service
(including fractions thereof) as of his retirement date, and the rate of benefit
in effect under the Plan on his retirement date.

(b)Commencement of Benefits While Actively Employed

Prior to January 1, 1997, the Deferred Retirement Benefit payable to a
Participant who attains age 701/2 and who continues to be an Employee shall be
equal to the Participant's accrued benefit determined as of the last day of the
Plan Year in which the Participant attains age 701/2. The Deferred Retirement
Benefit payable under this paragraph (b) shall be determined in accordance with
Section 5.03 or 5.03.1, 5.03.2, 5.03.3, 5.03.4, 5.03.5, 5.03.6, 5.03.7,
5.03.8,5.03.9, 5.04 or 5.04.1 whichever is applicable, and shall be payable in
the form of a single life annuity. The Deferred Retirement Benefit shall
commence no later than the January 1 immediately following the Plan Year in
which the Participant attains age 701/2.

The monthly benefit of a Participant who has begun receiving benefits and who
continues to be an Employee after his attainment of age 701/2 shall be adjusted,
effective on the January 1 following the Plan Year in which the Participant's
benefit commenced and on each succeeding January 1 prior to the Participant's
Deferred Retirement Date, to reflect the effect of changes in the Participant's
accrued benefit since the previous January 1. The final adjustment shall be

25

--------------------------------------------------------------------------------






made as of the Participant's Deferred Retirement Date. Adjustments required by
this paragraph shall include a reduction equal to the Actuarial Equivalent of
any payments already made with respect to the Participant. In no event, however,
will the benefit payable to the Participant be reduced as a result of this
paragraph. Furthermore, the operation of this paragraph will not affect the form
of benefit payment previously elected by the Participant.

Any Participant, other than a 5% owner as defined in Code Section 416(i), who
attains age 701/2 after December 31, 1996 but before January 1, 2002 shall have
the option to commence receiving retirement benefits at any time commencing on
or after the January 1 following the Plan Year in which such Participant attains
age 701/2. Any Participant, other than a 5% owner as defined in Code
Section 416(i), who attains age 701/2 on or after January 1, 2002, shall
commence receiving retirement benefits no later than the January 1, of the
calendar year following the calendar year in which he attains age 701/2 or the
calendar year in which he retires, whichever is later. Participants who are 5%
owners must continue to commence receiving benefits on the January 1 following
the Plan Year in which they attained age 701/2.

Effective January 1, 1997, a Participant's deferred Retirement Benefit shall be
equal to the greater of (i) the Actuarial Equivalent of his or her Deferred
Retirement Benefit determined as of April 1, of the calendar year following the
calendar in which the Participant attains age 701/2, or (ii) the Participant's
Deferred Retirement Benefit determined as of his or her Deferred Retirement
Date.

Upon such Participant's actual Deferred Retirement Date, he shall then be
eligible to make the election as described in Section 5.02.2.

5.07    SUSPENSION OF BENEFIT DISTRIBUTIONS

(a)Conditions for Suspension

If any Participant is reemployed by the Employer or an Affiliated Employer on or
after his Benefit Commencement Date and before age 701/2, or if any Participant
continues in employment with the Employer or an Affiliated Employer after his
Normal Retirement Date (as defined in Section 4.01), the benefit payable for a
calendar month will be permanently withheld if the Participant completes 40 or
more Hours of Service in the calendar month or in the four or five week payroll
period ending in the calendar month.

The benefit permanently withheld will be the actual amount scheduled to be paid
for the calendar month in which the conditions for suspension are met.

(b)Redetermination of Benefits

Upon the subsequent termination of employment of a Participant who was eligible
to begin receiving payments under the Plan on his prior termination of
employment date (whether or not such benefit payments had actually commenced),
the Participant's retirement benefit shall be redetermined in accordance with
the provisions of this Plan applicable to him as of his subsequent termination
of employment date, as if no prior benefit payments had been made. His
retirement benefit, as so redetermined, shall then be reduced by (i) the
Actuarial Equivalent of the benefit payments, if any, previously made to such
Participant prior to his Normal Retirement Date or (ii) in the case of a lump
sum payment, the Actuarial Equivalent of the payment other than the portion of
the payment attributable to the period (if any) after the Participant's Normal
Retirement Date and before his reemployment commencement date. The form of
payment of any retirement benefit to which he may thereafter become entitled
shall be determined in accordance with the provisions of Article 5 at the time
he subsequently retires without regard to the form in which his benefit had
previously been paid.

26

--------------------------------------------------------------------------------



The Participant's retirement benefit as so redetermined shall not be less than
his retirement benefit prior to the suspension of payments.

(c)Resumption of Benefits

In the case of a Participant who was receiving benefit payments prior to
reemployment, payment of such benefits shall resume no later than the first day
of the third calendar month following the month in which the Participant ceases
to satisfy the conditions for suspension described in paragraph (a) above.

If the period of suspension is less than three months, the Participant's benefit
shall continue to be paid in the same form of payment as was in effect before
the suspension.

The amount of the Participant's benefit shall be redetermined, taking into
account increased service and any benefits paid before suspension, and shall not
be less than the amount of benefit the Participant was receiving prior to
suspension.

(d)Notice of Suspension

If a Participant continues to be employed by the Employer or an Affiliated
Employer after his Normal Retirement Date (as defined in Section 4.01) and the
commencement of his benefit payments is delayed (or, in the case of
reemployment, suspended) in accordance with the provisions of paragraph (a)
above, the Committee shall give written notice to such Participant as required
under Department of Labor Regulations 2530.203-3(b)(4) no later than the end of
the first calendar month or payroll period in which the payment of benefits
would have commenced if the Participant had not remained in or returned to
employment.

5.08    RETIREMENT PRIOR TO JANUARY 1, 1985

Except as specified otherwise herein, the monthly retirement benefit of a
Participant who retired from the Service of the Employer prior to January 1,
1985 shall be determined in accordance with the applicable provisions of the
Prior Plan as in effect on the date of his retirement.

5.09    PARTICIPANTS WHO ATTAINED NORMAL RETIREMENT AGE OR WHO RETIRED PRIOR TO
JANUARY 1, 1986

Commencing January 1, 1986, the monthly retirement benefit of an active
Participant who attained Normal Retirement Age prior to January 1, 1986 or of a
Retired Participant who retired prior to January 1, 1986 shall be increased by
2.5% for each year between the date such active Participant attained Normal
Retirement Age or the date such Retired Participant retired and the anniversary
of such date which occurs in 1986; provided that such increase in the monthly
benefit shall not be less than $10.00.

5.10    TRANSFER ADJUSTMENT TO NORMAL RETIREMENT BENEFIT

Notwithstanding the provisions under Section 5.03, in the event a Participant
transfers to another subsidiary or division which provides a different benefit
rate under this Plan than provided under the transferor subsidiary or division
and such Participant is credited with more than 2080 Hours of Service during the
Plan Year of the transfer, such Participant's Normal Retirement Benefit will be
adjusted as follows:

(a)the Participant's fractional year of Benefit Service under each benefit rate
will be determined based on total Hours of Service credited for each subsidiary
or division;

27

--------------------------------------------------------------------------------



(b)the fraction calculated in (a) associated with the subsidiary or division
with the smaller benefit rate shall be adjusted to be equal to one minus the
fraction in (a) associated with the subsidiary or division with the larger
benefit rate; and

(c)the fractions calculated in (b) will be multiplied by the applicable benefit
rate to provide the total benefit earned in the Plan Year of the transfer.


5.11    DISABILITY RETIREMENT BENEFITS

Effective October 1, 2001, in the event a Participant becomes disabled while
employed with the Employer, so that he is receiving disability benefits under
Title II of the Social Security Act, such Participant shall continue to be
credited with years of Service for vesting and years of Benefit Service for the
period he remains disabled and such crediting shall cease upon the earlier of
the Participant's recovery from disability, death, election of Early Retirement
or Normal Retirement Date. If a Participant's disability continues until his
Normal retirement Date, his Normal Retirement Benefit shall commence as of the
date elected by the Participant in accordance with the normal form of benefit
described as Section 5.01 or 5.02, whichever is applicable, or the optional
retirement benefit, if elected by the Participant as set forth in Article 5.

5.12    MINIMUM DISTRIBUTION REQUIREMENTS

(a)General Rules (i)Effective Date.    The provisions of this Section 5.12 will
apply for purposes of determining required minimum distributions for calendar
years beginning with the 2003 calendar year.

(ii)Precedence.    The requirements of this article will take precedence over
any inconsistent provisions of the Plan.

(iii)Requirements of Treasury Regulations Incorporated.    All distributions
required under this Section 5.12 will be determined and made in accordance with
the Treasury regulations under Section 401(a)(9) of the Code.

(iv)TEFRA Section 242(b)(2) Elections.    Notwithstanding the other provisions
of this Section 5.12, other than paragraph (a)(iii) above, distributions may be
made under a designation made before January 1, 1984, in accordance with
Section 242(b)(2) of the Tax Equity and Fiscal Responsibility Act ("TEFRA") and
the provisions of the Plan that relate to Section 242(b)(2) of TEFRA.

(b)Time and Manner of Distribution (i)Required Beginning Date.    The
Participant's entire interest will be distributed, or begin to be distributed,
to the Participant no later than the Participant's Required Beginning Date.

(ii)Death of Participant Before Distributions Begin.    If the Participant dies
before distributions begin, the Participant's entire interest will be
distributed, or begin to be distributed, no later than as follows:

(A)If the Participant's surviving Spouse is the Participant's sole Designated
Beneficiary, then distributions to the surviving Spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 701/2, if later.

(B)If the Participant's surviving Spouse is not the Participant's sole
Designated Beneficiary, then distributions to the Designated Beneficiary will
begin by

28

--------------------------------------------------------------------------------



December 31 of the calendar year immediately following the calendar year in
which the Participant died.

(C)If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant's death, the Participant's entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant's death.

(D)If the Participant's surviving Spouse is the Participant's sole Designated
Beneficiary and the surviving Spouse dies after the Participant but before
distributions to the surviving Spouse begin, this Subsection 5.12(b)(ii), other
than Subsection 5.12(b)(ii)(A), will apply as if the surviving Spouse were the
Participant.

For purposes of this Subsection 5.12(b)(ii) and Subsection 5.12(e),
distributions are considered to begin on the Participant's Required Beginning
Date (or, if Subsection 5.12(b)(ii)(D) applies, the date distributions are
required to begin to the surviving Spouse under Subsection 5.12(b)(ii)(A). If
annuity payments irrevocably commence to the Participant before the
Participant's Required Beginning Date (or to the Participant's surviving Spouse
before the date distributions are required to begin to the surviving Spouse
under Subsection 5.12(b)(ii)(A), the date distributions are considered to begin
is the date distributions actually commence.

(iii)Form of Distribution.    Unless the Participant's interest is distributed
in the form of an annuity purchased from an insurance company or in a single sum
on or before the Required Beginning Date, as of the first Distribution Calendar
Year distributions will be made in accordance with Sections (c), (d) and (e) of
this Section 5.12. If the Participant's interest is distributed in the form of
an annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Section 401(a)(9) of the Code and
the Treasury regulations. Any part of the Participant's interest which is in the
form of an individual account described in Section 414(k) of the Code will be
distributed in a manner satisfying the requirements of Section 401(a)(9) of the
Code and the Treasury regulations that apply to individual accounts.



(c)Determination of Amount to be Distributed Each Year (i)General Annuity
Requirements.    If the Participant's interest is paid in the form of annuity
distributions under the plan, payments under the annuity will satisfy the
following requirements:

(A)the annuity distributions will be paid in periodic payments made at intervals
not longer than one year;

(B)the distribution period will be over a life (or lives) or over a period
certain not longer than the period described in Subsection (d) or (e);

(C)once payments have begun over a period certain, the period certain will not
be changed even if the period certain is shorter than the maximum permitted;

(D)payments will either be nonincreasing or increase only as follows:

(1)by an annual percentage increase that does not exceed the annual percentage
increase in a cost-of-living index that is based on prices of all items and
issued by the Bureau of Labor Statistics;

(2)to the extent of the reduction in the amount of the Participant's payments to
provide for a survivor benefit upon death, but only if the Beneficiary whose
life was being used to determine the distribution period described in
Subsection (d)

29

--------------------------------------------------------------------------------



dies or is no longer the Participant's Beneficiary pursuant to a Qualified
Domestic Relations Order within the meaning of Section 414(p);

(3)to provide cash refunds of employee contributions upon the Participant's
death; or

(4)to pay increased benefits that result from a Plan amendment.



(ii)Amount Required to be Distributed by Required Beginning Date.    The amount
that must be distributed on or before the Participant's Required Beginning Date
(or, if the Participant dies before distributions begin, the date distributions
are required to begin under Subsection 5.12(b)(ii)(A) or (B) is the payment that
is required for one payment interval. The second payment need not be made until
the end of the next payment interval even if that payment interval ends in the
next calendar year. Payment intervals are the periods for which payments are
received, e.g., bi-monthly, monthly, semi-annually, or annually. All of the
Participant's benefit accruals as of the last day of the first Distribution
Calendar Year will be included in the calculation of the amount of the annuity
payments for payment intervals ending on or after the Participant's Required
Beginning Date.

(iii)Additional Accruals After First Distribution Calendar Year.    Any
additional benefits accruing to the Participant in a calendar year after the
first Distribution Calendar Year will be distributed beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such amount accrues.



(d)Requirements For Annuity Distributions That Commence During Participant's
Lifetime

(i)Joint Life Annuities Where the Beneficiary Is Not the Participant's
Spouse.    If the Participant's interest is being distributed in the form of a
Joint and Survivor Annuity for the joint lives of the Participant and a
nonspouse Beneficiary, annuity payments to be made on or after the Participant's
Required Beginning Date to the Designated Beneficiary after the Participant's
death must not at any time exceed the applicable percentage of the annuity
payment for such period that would have been payable to the Participant using
the table set forth in Q&A-2 of Section 1.401(a)(9)-6T of the Treasury
regulations. If the form of distribution combines a Joint and Survivor Annuity
for the joint lives of the Participant and a nonspouse Beneficiary and a period
certain annuity, the requirement in the preceding sentence will apply to annuity
payments to be made to the Designated Beneficiary after the expiration of the
period certain.

(ii)Period Certain Annuities.    Unless the Participant's Spouse is the sole
Designated Beneficiary and the form of distribution is a period certain and no
life annuity, the period certain for an annuity distribution commencing during
the Participant's lifetime may not exceed the applicable distribution period for
the Participant under the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations for the calendar year that
contains the Benefit Commencement Date. If the Benefit Commencement Date
precedes the year in which the Participant reaches age 70, the applicable
distribution period for the Participant is the distribution period for age 70
under the Uniform Lifetime Table set forth in Section 1.401(a)(9)-9 of the
Treasury regulations plus the excess of 70 over the age of the Participant as of
the Participant's birthday in the year that contains the Benefit Commencement
Date. If the Participant's Spouse is the Participant's sole Designated
Beneficiary and the form of distribution is a period certain and no life
annuity, the period certain may not exceed the longer of the Participant's
applicable distribution period, as determined under this Subsection (d)(ii), or
the joint life and last survivor expectancy of the Participant and the
Participant's Spouse as determined under the Joint and Last Survivor Table set
forth in Section 1.401(a)(9)-9 of the Treasury

30

--------------------------------------------------------------------------------



regulations, using the Participant's and Spouse's attained ages as of the
Participant's and Spouse's birthdays in the calendar year that contains the
Benefit Commencement Date.

(e)Requirements For Minimum Distributions Where Participant Dies Before Date
Distributions Begin (i)Participant Survived by Designated Beneficiary.    If the
Participant dies before the date distribution of his or her interest begins and
there is a Designated Beneficiary, the Participant's entire interest will be
distributed, beginning no later than the time described in Subsection (b)(ii)(A)
or (B), over the life of the Designated Beneficiary or over a period certain not
exceeding:

(A)unless the Benefit Commencement Date is before the first Distribution
Calendar Year, the Life Expectancy of the Designated Beneficiary determined
using the Beneficiary's age as of the Beneficiary's birthday in the calendar
year immediately following the calendar year of the Participant's death; or

(B)if the Benefit Commencement Date is before the first Distribution Calendar
Year, the Life Expectancy of the Designated Beneficiary determined using the
Beneficiary's age as of the Beneficiary's birthday in the calendar year that
contains the Benefit Commencement Date.

(ii)No Designated Beneficiary.    If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant's death, distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death

(iii)Death of Surviving Spouse Before Distributions to Surviving Spouse
Begin.    If the Participant dies before the date distribution of his or her
interest begins, the Participant's surviving Spouse is the Participant's sole
Designated Beneficiary, and the surviving Spouse dies before distributions to
the surviving Spouse begin, this Subsection (e) will apply as if the surviving
Spouse were the Participant, except that the time by which distributions must
begin will be determined without regard to Subsection (b)(ii)(A).

(f)Definitions (i)Designated Beneficiary.    The individual who is designated as
the Beneficiary under Section 8.05 of Part A of the Plan and is the designated
beneficiary under Section 401(a)(9) of the Code and Section 1.401(a)(9)-1,
Q&A-4, of the Treasury regulations.

(ii)Distribution Calendar Year.    A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant's Required Beginning
Date. For distributions beginning after the Participant's death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin pursuant to Subsection (b)(ii).

(iii)Life Expectancy.    Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.

(iv)Required Beginning Date.    The date described in Section 5.06(b) of the
Plan.

31

--------------------------------------------------------------------------------





ARTICLE 6—TERMINATION OF SERVICE

6.01    REQUIREMENTS FOR VESTED BENEFITS

There are no benefits payable under the Plan if a Participant's employment
terminated prior to the date he is entitled to retire and receive a benefit
under the Plan, except as provided in this Article 6.

6.02    VESTED BENEFITS

A Participant who completes an Hour of Service on or after January 1, 1989 and
who ceases to be an Employee prior to Normal Retirement Age for any reason
except death or retirement under the Plan shall be entitled to a deferred vested
benefit commencing on his Normal Retirement Date (as defined in Section 4.01)
equal to his accrued Normal Retirement Benefit determined in accordance with the
provisions of Section 6.02.1 multiplied by his vesting percentage in accordance
with the following schedule:

Years of Service


--------------------------------------------------------------------------------

  Vesting Percentage

--------------------------------------------------------------------------------

  Less than 5 years   0 % 5 years or more   100 %

6.02.1    COMPUTATION OF A VESTED BENEFIT

The amount of deferred vested benefit payable to a Terminated Participant under
Section 6.02 shall be equal to the Normal Retirement Benefit he would be
entitled to under Section 5.03, 5.03.1, 5.03.2, 5.03.3, 5.03.4, 5.03.5, 5.03.6,
5.03.7, 5.03.8,5.03.9, 5.04 or 5.04.1, whichever is applicable, based on his
years of Benefit Service (including fractions thereof) and the rate of benefit
in effect as of the date he last performs an Hour of Service, as an Eligible
Employee

6.02.2    EARLY COMMENCEMENT OF A VESTED BENEFIT

A Terminated Vested Participant entitled to a Vested Benefit under Section 6.02
may elect to have such benefit commence at any time after he is eligible to
elect an Early Retirement Date pursuant to Section 4.02. In such case, his
benefit shall be the Actuarial Equivalent of the benefit determined under
Section 6.02.1.

Effective January 1, 1999 a Terminated Participant entitled to a Vested Benefit
under Section 6.02 may elect to have such benefit commence at any time after he
reaches his fifty-fifth birthday provided he has completed at least 10 years of
Service. Effective with respect to benefits commencing on or after January 1,
1999, such Participant shall be entitled to his benefit payable on his Normal
Retirement reduced by 5/9 of 1% for each of the first sixty months by which
commencement of benefits precedes his Normal Retirement Date, and by 5/18 of 1%
for each month thereafter, if any, by which commencement of benefits precedes
his Normal Retirement Date.

32

--------------------------------------------------------------------------------



ARTICLE 7—DEATH OF PARTICIPANT

7.01    DEATH PRIOR TO RETIREMENT

There are no death benefits payable under the Plan in the event of the death of
a Participant, Retired Participant, or Terminated Participant prior to the
commencement of his retirement benefits under the Plan, except as may be
provided under the Surviving Spouse Benefit described in Section 7.02 or as may
be provided under Section 7.04.

7.02    SURVIVING SPOUSE BENEFIT

The spouse of a Participant or a Terminated Participant shall be eligible to
receive a Surviving Spouse Benefit after the Participant's or Terminated
Participant's death if the Participant or Terminated Participant has fulfilled
the following requirements at the date of death:

(a)He has been legally married to such spouse throughout the twelve-month period
ending on the date of his death;

(b)He has met the requirements for a Vested Benefit under Section 6.02;

(c)He has not attained Normal Retirement Age; and

(d)He has not commenced receiving benefits under the Plan.


7.03    AMOUNT OF SURVIVING SPOUSE BENEFIT

If a Participant or Terminated Participant dies after fulfilling all the
requirements of Section 7.02, his spouse shall be entitled to a lifetime benefit
under the Plan. If the surviving spouse of the Participant or Terminated
Participant consents, such benefit shall commence on the first day of the month
following the later of the Participant's or Terminated Participant's death or
the date the Participant or Terminated Participant would have met the
requirements for Early Retirement under Section 4.02. If such surviving spouse
does not consent to receive benefits as described above, benefits shall commence
on the first day of any month thereafter, as elected by the surviving spouse,
but not later than the date the Participant or Terminated Participant would have
attained age 65.

The Surviving Spouse Benefit shall be equal to (a), (b) or (c) below:

(a)If the Participant or Terminated Participant dies after meeting the
requirements for Early Retirement as provided under Section 4.02, the Surviving
Spouse Benefit shall be equal to the amount which would have been payable to the
spouse if the Participant or Terminated Participant had retired on the date
preceding his date of death and he had been entitled to a Spouse Joint and
Survivor Annuity;

(b)If the Participant or Terminated Participant dies on or before meeting the
requirements for Early Retirement as provided under Section 4.02, the Surviving
Spouse Benefit shall be equal to the amount which would have been payable to the
spouse if the Participant or Terminated Participant had:

(i)terminated service on the date of his death;

(ii)survived to the earliest retirement age under Section 4.02;

(iii)retired at that time and was entitled to receive a Spouse Joint and
Survivor Annuity; and

(iv)died on the day following attainment of the earliest retirement age; or

33

--------------------------------------------------------------------------------



(c)If the Participant's or Terminated Participant's surviving spouse elects a
benefit commencement date other than the first day of the month following the
date of the Participant's or Terminated Participant's death or the date the
Participant or Terminated Participant would have met the requirements for Early
Retirement under Section 4.02, the Surviving Spouse Benefit under (a) or
(b) above, whichever is applicable, shall be actuarially adjusted to reflect the
actual date of benefit commencement.


7.04    DEATH AFTER COMMENCEMENT OF BENEFITS OR NORMAL RETIREMENT AGE

There are no death benefits payable under the Plan upon the death of a
Participant on or after his Normal Retirement Age or after a Participant has
commenced receiving retirement benefits under the Plan, except as follows:

(a)If a Participant is receiving a Spouse Joint and Survivor Annuity as
described in Section 5.02, any benefits becoming due will be paid in accordance
with the terms of such Spouse Joint and Survivor Annuity;

(b)If a Participant has elected an optional benefit under Article 8, any
benefits becoming due will be paid in accordance with the terms of such option;

(c)If a Participant dies after attaining his Normal Retirement Age but before
his Deferred Retirement Date, the Spouse Joint and Survivor Annuity as described
in Section 5.02 shall be deemed to be in effect on behalf of such Participant,
provided he has not made an election under Section 5.02.2 to receive his
benefits under another form of payment.

34

--------------------------------------------------------------------------------





ARTICLE 8—OPTIONAL FORMS OF BENEFIT

8.01    TIME FOR ELECTION

Subject to the restrictions set forth in Section 8.06, in lieu of receiving the
life annuity referred to in Section 5.01 or the Spouse Joint and Survivor
Annuity referred to in Section 5.02, a Participant may elect, by written
application filed with the Committee, to have his retirement benefit paid under
one of the forms of benefit set forth in this Article 8, provided that such
election is made prior to the earlier of: the Participant's actual retirement
under the Plan or the Participant's required beginning date under Section 5.06
and in accordance with the procedures set forth in Section 5.02.4 (if such
Participant is married) and in this Article 8. Neither Section 5.01 nor
Section 5.02 shall apply if an effective election is made under this Article;
provided, however, that a married Participant may, at any time during the
election period established by the Committee under Section 5.02.2, rescind his
election of an option under this Article 8 and receive his retirement benefit in
the form of an annuity for life under Section 5.01 or a Spouse Joint and
Survivor Annuity under Section 5.02 if he has met the requirements therefor.

8.02    CONTINGENT ANNUITANT OPTION

A Participant may elect an option in accordance with Section 5.02, under which
option he will receive an actuarially reduced benefit during his lifetime after
retirement and 100%, 662/3% or 50% of such reduced amount will be continued to a
person designated by the Participant at the time of election of the option (and
referred to as a Contingent Annuitant) for the duration of the Contingent
Annuitant's lifetime.

8.03    TEN YEAR CERTAIN LIFE ANNUITY OPTION

A Participant may elect an option in accordance with Section 5.02, under which
option he will receive an actuarially reduced benefit during his lifetime after
retirement with a provision that if he dies after his Normal Retirement Age or
after his Benefit Commencement Date but prior to receiving one hundred twenty
monthly retirement payments, the balance of such one hundred twenty monthly
retirement payments shall be paid to the Participant's Beneficiary.

8.04    WHEN OPTION EFFECTIVE

If a Participant who elects an option under this Article 8 dies prior to Normal
Retirement Age or prior to his Benefit Commencement Date, if earlier, the
election shall be void and no benefit will be paid under the option. If the
Participants Contingent Annuitant, or Beneficiary if applicable, dies prior to
the commencement of retirement benefits to the Participant and prior to the
Participant's Normal Retirement Age, the Participant may either (a) designate
another Contingent Annuitant, or Beneficiary, if applicable, prior to his Normal
Retirement Age, (b) receive the form of benefit at retirement which would have
been payable to him had the option not been elected, or (c) elect another
optional form of benefit under Article 8. Notwithstanding the first sentence of
this Section 8.04, if the Participant has elected a Deferred Retirement Date (as
defined in Section 4.03), and if the Participant dies after his Normal
Retirement Date (as defined in Section 4.01) but before his Deferred Retirement
Date, the Contingent Annuitant shall receive the reduced amount of retirement
benefit payable under the option. If the Participant has elected a Deferred
Retirement Date, and if either the Contingent Annuitant or Beneficiary, if
applicable, dies after the Participants Normal Retirement Date but before his
Deferred Retirement Date, the election shall be void and the Participant will
receive the benefit which would have been payable to him had the option not been
elected, unless another option is elected.

35

--------------------------------------------------------------------------------



8.05    BENEFICIARY

A Participant who elects an option under Section 8.03 shall designate, on a form
provided by the Committee, a Beneficiary or Beneficiaries to receive any death
benefit which may become payable under the designated option. The Participant
may change his designation of Beneficiary from time to time by written notice
filed with the Committee. If no designated Beneficiary survives to receive all
benefits which may become due under the Plan, any such benefits becoming due
shall be paid to any one or more of the following classes of successive
Beneficiaries surviving the Participant: the Participant's (a) spouse,
(b) issue, (c) parents, (d) brothers and sisters, or (e) executors and
administrators.

8.06    LIMITATION OF ELECTION OF OPTION

No option shall be effective under this Article if the anticipated effect would
be to extend the period of payments beyond the joint life expectancy of the
Participant and his Contingent Annuitant or Beneficiary; or would violate the
minimum distribution incidental benefit requirement of Section 1.401(a)(9)-2 of
the proposed regulations, or any provision of future law that amends,
supplements, or supersedes such provision.

8.07    SPOUSAL CONSENT REQUIREMENT

Notwithstanding anything herein contained to the contrary, the election by a
married Participant of an optional form of benefit shall not take effect unless
the requirements set forth in Section 5.02.4 have been satisfied.

36

--------------------------------------------------------------------------------



ARTICLE 9—CHANGE IN STATUS AND TRANSFER

9.01    CHANGE IN STATUS FROM ELIGIBLE EMPLOYEE TO NON-ELIGIBLE EMPLOYEE

If a Participant is included in this Plan for a part of his period of employment
with the Employer or an Affiliated Employer and then loses his status as an
Eligible Employee, as defined in this Plan, he will not accrue any further
benefits under this Plan; however, all Service with the Employer or an
Affiliated Employer will be taken into account in determining his eligibility
rights to receive any benefits previously accrued under this Plan.

In the event an Employee loses his status as an Eligible Employee, his benefit
shall be determined using the benefit rate in effect on the date he ceases to be
an Eligible Employee. If the Employee's status again changes and he becomes an
Eligible Employee and a Participant under the Plan, his years of Benefit Service
as an Eligible Employee shall be aggregated and his benefit shall be determined
using the benefit rate in effect on the latest date on which he ceases to be an
Eligible Employee.

9.02    CHANGE IN STATUS FROM NON-ELIGIBLE EMPLOYEE TO ELIGIBLE EMPLOYEE

If a Participant is included in this Plan after a period of Service with the
Employer when he was not an Eligible Employee, as defined in this Plan, all his
Service with the Employer or an Affiliated Employer will be counted only for
purposes of determining his eligibility to participate in the Plan and his
rights to receive benefits under this Plan.

9.02.1    NON-DUPLICATION OF BENEFITS

If benefits are payable on account of the same period of employment with the
Employer or an Affiliated Employer, under this Plan and another qualified
defined benefit plan toward which the Employer contributes (or has contributed),
the benefits payable under this Plan on account of such period shall be reduced
by the Actuarial Equivalent of any benefit payable to him under such other plan
calculated in the same form and manner as is the benefit payable under this Plan
on account of the same period of Service. However, if such other Plan provides
for a similar reduction of benefits, then this Section shall be disregarded with
respect to an Eligible Employee whose most recent period of participation in
this Plan is earlier than his most recent period of participation in such other
plan.

9.03    TRANSFER IN EMPLOYMENT

For purposes of determining vested benefits and eligibility, a direct transfer
in employment between the Employer and a wholly owned subsidiary of the
Employer, whether or not it adopts the Plan, shall not be deemed to effect any
break in Service as to the Eligible Employee or Participant so transferring, as
long as he retains his status as an Eligible Employee with such subsidiary. His
Benefit Service with such subsidiary prior to the date of its adoption of the
Plan shall be counted for purposes of the Plan to the extent specified in the
vote of the board of directors of such subsidiary adopting the Plan. The
Eligible Employee or Participant shall not lose his right to any Benefit Service
he had accrued with the Employer prior to the date of his transfer in employment
to the subsidiary, provided that there shall be no duplication in benefits based
on such Benefit Service.

9.03.1    EMPLOYMENT WITH AN AFFILIATED EMPLOYER

For purposes of determining a Participant's eligibility to participate in the
Plan and his right to a Vested Benefit under Section 6.02, any employment with
an Affiliated Employer shall be treated as Service with the Employer; such
Service to be determined by the Committee in accordance with the Service
provisions of Article 2 applied in a uniform, nondiscriminatory manner to all
Participants and to be based on the employment records of the Affiliated
Employer. In no event shall a person who has completed such Service enter the
Plan prior to his employment with the Employer or accrue any benefits under the
Plan in respect of such Service, except as provided in Section 9.03.

37

--------------------------------------------------------------------------------



ARTICLE 10—ADMINISTRATION

10.01    ALLOCATION OF RESPONSIBILITY AMONG FIDUCIARIES FOR PLAN AND TRUST
ADMINISTRATION

The Fiduciaries shall have only those powers, duties, responsibilities and
obligations as are specifically given to them under this Plan or the Trust. Any
power, duty, responsibility or obligation relating to the control, management,
or administration of the Plan or Trust Fund which is not specifically allocated
to any Fiduciary, or with respect to which the allocation is in doubt, shall be
deemed allocated to the Employer. In general, the Employer shall have the sole
responsibility for making the contributions, as specified in Article 11 and
subject to the provisions of Article 11, necessary to provide benefits under the
Plan. The Sponsoring Employer by action of its Board shall have the sole
authority to appoint and remove the Trustee and the members of the Committee and
to amend or terminate, in whole or in part, this Plan and the Trust. The
Committee shall have the sole responsibility for the administration of this
Plan, as specifically described in this Plan and the Trust. The Trustee shall
have the sole responsibility for the administration of the Trust and the
management of the Trust assets, except as otherwise specifically provided in
this Plan and the Trust.

The Sponsoring Employer, by written instrument filed with the records of the
Plan, may designate fiduciary capacities and/or Fiduciaries other than those
named herein. A Fiduciary may serve in more than one fiduciary capacity in
respect to the Plan. A Fiduciary shall have the authority to delegate
responsibilities, as provided above, and may employ one or more parties to
render advice with regard to any responsibility he has under the Plan.

10.02    INDEMNIFICATION

The Employer shall indemnify each member (and former member) of the Committee
and any other employee, officer or director (and former employee, officer or
director) of the Employer against any claims, loss, damage, expense and
liability (other than amounts paid in settlement not approved by the Employer)
reasonably incurred by him in connection with any action or failure to act to
which he may be party by reason of his membership on the Committee or
performance of an authorized duty or responsibility for or on behalf of the
Employer pursuant to the Plan or Trust unless the same is determined to be the
result of the individual's gross negligence or willful misconduct. Such
indemnification by the Employer shall be made only to the extent (a) such
expense or liability is not payable to or on behalf of such person under
liability insurance coverage; and (b) the Trust is precluded from assuming such
expense or liability because of the operations of ERISA Section 410 or other
applicable law. The foregoing right to indemnification shall be in addition to
any other rights to which any such person may be entitled as a matter of law.

10.03    APPOINTMENT OF COMMITTEE

The Plan shall be administered by a Committee consisting of at least three
(3) persons who shall be appointed by and serve at the pleasure of the Board. A
person who is selected as a member of the Committee also may serve in one or
more other fiduciary capacities with respect to the Plan and may be a
Participant. The Board shall have the right to remove any member of the
Committee at any time, and a member may resign at any time by written
resignation to the Board. The Board may fill by appointment any vacancy in the
membership of the Committee. All usual and reasonable expenses of the Committee
incurred by them in the administration of the Plan and Trust, including but not
limited to fees and expenses of professional advisors referred to above, shall
be paid by the Trust Fund unless such expenses are paid by the Employer. All or
part of such expenses may be paid by the Employer, but the Employer shall be
under no obligation to pay any

38

--------------------------------------------------------------------------------



such expenses. Any members of the Committee who are full-time employees of the
Employer shall not receive compensation with respect to their services as a
member of the Committee.

10.04    RECORDS AND REPORTS

The Committee shall exercise such authority and responsibility as it deems
appropriate in order to comply with the Code, ERISA, and governmental
regulations issued thereunder relating to records of Participants, Service and
Benefit Service, benefits, notifications to Participants, annual registration
with the Internal Revenue Service, and annual reports to the Department of
Labor. The Employer and the Committee shall each keep or cause to be kept such
Employee and Participant data and other records, and shall each reasonably give
notice to the other of such information, as shall be proper, necessary or
desirable to effectuate the purpose of the Plan. Neither the Employer nor the
Committee shall be required to duplicate any records kept by the other.

10.05    OTHER COMMITTEE POWERS AND DUTIES

The Committee shall have such duties and powers as may be necessary to discharge
its duties hereunder, including, but not by way of limitation, the following:

(a)To construe and interpret the Plan, including the supplying of any omissions
in accordance with the intent of the Plan, decide all questions of eligibility,
determine the amount, manner and time of payment of any benefits hereunder, and
to authorize the payment of benefits;

(b)To prescribe forms and procedures to be followed by the Participants,
spouses, and Beneficiaries filing applications for benefits;

(c)To prepare and distribute, in such manner as the Committee determines to be
appropriate, information explaining the Plan;

(d)To receive from the Employer and from Participants such information as shall
be necessary for the proper administration of the Plan;

(e)To furnish the Employer, upon request, such annual reports with respect to
the administration of the Plan as are reasonable and appropriate;

(f)To receive, review and keep on file (as it may deem convenient or proper)
reports of the financial condition, and of the receipts and disbursements, of
the Trust Fund from the Trustee;

(g)To appoint, employ or designate individuals to assist in the administration
of the Plan and any other agents it deems advisable, including legal and
actuarial counsel;

(h)To make such equitable and practical adjustments as may be necessary to
correct mistakes of fact or other errors; and

(i)To authorize amendments of the Plan by a Company officer, provided such
amendments are of a non-substantive nature and do not significantly increase the
cost of the Plan; and

(j)To exercise such other powers and duties as the Board may delegate to it.

The Committee may retain auditors, accountants, physicians, actuaries, legal
counsel and other professional advisors selected by it. The opinion of, or
information and data contained in any certificate or report or other material
prepared by any such auditor, physician, actuary, accountant, legal counsel, or
other professional advisors shall be full and complete authority and protection
in respect of any action taken, suffered or omitted by the Committee or other
Fiduciary in good faith

39

--------------------------------------------------------------------------------



and in accordance with such opinion or information and no member of the
Committee or other Fiduciary shall be deemed imprudent by reason of any such
action.

10.06    RULES AND DECISIONS

The Committee may adopt such rules as it deems necessary, desirable or
appropriate for the proper and efficient administration of the Plan and as are
consistent with the provisions of the Plan. Rules and decisions of the Committee
shall not discriminate in favor of officers, directors, or Highly Compensated
Employees of the Employer. When making a determination or calculation, the
Committee shall be entitled to rely upon information furnished by a Participant,
spouse, Contingent Annuitant or Beneficiary, the Employer, the legal counsel of
the Employer, an Actuary, consultant, or the Trustee. The Committee shall have
and shall exercise complete discretionary authority to construe, interpret and
apply all of the terms of the Plan, including all matters relating to
eligibility for benefits, amount, time or form of benefits, and any disputed or
allegedly doubtful Plan terms. Any such construction, administration,
interpretation or application shall be final, binding and conclusive upon all
persons including, but not by way of limitation, Employees, Participants,
spouses, Contingent Annuitants, Beneficiaries, and their heirs, and personal
representatives, and any other person claiming an interest under the Plan and
shall not be deemed imprudent. In exercising such discretion, the Committee
shall give controlling weight to the intent of the Plan.

10.07    COMMITTEE PROCEDURES

The Committee may act at a meeting or in writing without a meeting. All
decisions of the Committee shall be made by the vote of the majority including
actions in writing taken without a meeting. The Committee may adopt such
operating procedures and regulations as it deems desirable for the conduct of
its affairs and may authorize a member, or each member, of the Committee to act
on its behalf in certain administrative matters deemed by them to be routine in
nature, including the execution of documents. No Committee member who is a
Participant shall have any vote in any decision of the Committee made uniquely
with respect to such Committee member or his benefits hereunder.

10.08    AUTHORIZATION OF BENEFIT PAYMENTS

The Committee shall issue directions to the Trustee concerning all benefits
which are to be paid from the Trust Fund pursuant to the provisions of the Plan,
and certify that all such directions are in accordance with the Plan.

10.09    APPLICATION AND FORMS FOR PAYMENT

The Committee shall require a Participant to complete and file with the
Committee an application for distribution of benefits and all other forms
approved by the Committee for the purpose and to furnish all pertinent
information requested by the Committee. The Committee may rely upon all such
information furnished to it, including the Participant's current mailing
address. To the extent that the Committee shall prescribe forms for use by the
Participants, former Participants, and their respective spouses, Contingent
Annuitants, or Beneficiaries in communicating with the Employer or the
Committee, as the case may be, and shall establish periods during which
communications may be received, they and the Employer shall respectively be
protected in disregarding any notice or communication for which a form shall so
have been prescribed and which shall not be made on such form and any notice or
communication for the receipt of which a period shall so have been established
and which shall not be received during such period, or in accepting any notice
or

40

--------------------------------------------------------------------------------



communication which shall not be made on the proper form and/or received during
the proper period. The Employer and the Committee shall respectively also be
protected in acting upon any notice or other communication purporting to be
signed by any person and reasonably believed to be genuine and accurate, and
shall not be deemed imprudent by reason of so doing.

10.10    PROCEDURE FOR CLAIMING BENEFITS UNDER THE PLAN

(a)Claims for benefits under the Plan made by a Participant or Beneficiary
covered by the Plan must be submitted in writing to the Committee. Approved
claims will be processed and instructions issued to the Trustee authorizing
payments as claimed.

If a claim is denied in whole or in part, the Committee shall notify the
claimant of its decision by written notice, in a manner calculated to be
understood by the claimant. The Committee shall set forth in the notice:

(i)the specific reason or reasons for the denial of the claim;

(ii)the specific references to the pertinent Plan provisions on which the denial
is based;

(iii)a description of any additional material or information necessary to
perfect the claim, and an explanation of why such material or information is
necessary;

(iv)an explanation of the Plan's claim review procedure; and

(v)a statement of the claimant's right to bring a civil action in accordance
with section 502(a) of ERISA if the claimant's claim is denied upon review.

Such notification shall be given within 90 days after the claim is received by
the Committee. This period may be extended for another 90 days if the claimant
is notified that the extension is necessary due to matters beyond the control of
the Plan, before the end of the original 90-day period. Any notice for an
extension will explain the reason for the extension and the date by which the
Committee expects to rule on the claim.

(b)Upon denial of a claim in whole or in part, a claimant or his duly authorized
representative shall have the right to submit a written request to the Committee
for a full and fair review of the denied claim, to submit written comments,
documents, records, and other information relating to the claim, and to be
provided, upon request and free of charge, access to, and copies of, all
documents, records and other information relevant to the claimant's claim for
benefits. A request for review of a claim must be submitted within 60 days of
receipt by the claimant of written notice of the denial of the claim.

The Committee shall advise the claimant of the results of the review within
60 days after receipt of the written request for review. This period may be
extended for another 60 days if the Committee determines that special
circumstances require an extension of time for processing the request and if
written notice of such extension and circumstances is given to such claimant
within the initial 60 day period. Any notice for an extension will explain the
reason for the extension and the date by which the Committee expects to rule on
the claim.

In the event an appeal is denied, the claimant will be notified in writing. The
Committee shall set forth in the notice:

(i)the specific reason or reasons for the denial of the claim;

(ii)the specific references to the pertinent Plan provisions on which the denial
is based;

(iii)a statement of the claimant's right to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant's claim for benefits; and

41

--------------------------------------------------------------------------------



(iv)a statement of the claimant's right to bring a civil action in accordance
with Section 502(a) of ERISA.

The decision of the Committee by majority vote shall be final and binding upon
any and all claimants, including but not limited to Participants and their
Beneficiaries, and any other individuals making a claim through or under them.

10.11    APPEAL AND REVIEW PROCEDURE

If a claim has been denied by the reviewing Committee member, the claimant may
appeal the denial within sixty (60) days after his receipt of written notice
thereof by submitting in writing to the Committee a request for review of the
denial of such claim. A claimant may also submit a written statement of issues
and comments concerning his claim, and he may request an opportunity to review
the Plan, the Trust and any other pertinent documents (which shall be made
available to him by the Committee within thirty (30) days after its receipt of a
copy of the request) at a convenient location during regular business hours.

If an appeal is made, the Committee shall render its final decision with the
specific reasons therefor in writing and transmit it to the claimant by
certified mail within 60 days of its receipt of the request for review (or
within 120 days in the event a hearing is granted).

All interpretations, determinations, and decisions of the Committee or its
designated representative with respect to any matter herein will be final,
conclusive, and binding upon all interested parties.

10.12    EVIDENCE

Evidence required of anyone under the Plan may be given by certificate,
affidavit, document or in such other form as the person to whom such evidence is
given considers appropriate.

42

--------------------------------------------------------------------------------



ARTICLE 11—FUNDING OF THE PLAN

11.01    MEDIUM OF FUNDING

The Plan will be funded through one or more Trust Funds established by the
Employer.

11.02    CONTRIBUTIONS

The Employer shall make such contributions to the Trust Fund from time to time
as may be necessary to maintain the Plan on a sound actuarial basis and meet the
funding requirements of the ERISA. In determining such contributions, the
earnings of the Trust Fund and any amounts forfeited by Terminated Participants
shall be considered as a part of the Trust Fund in establishing the cost of
maintaining the Plan.

11.03    FUND TO BE FOR THE EXCLUSIVE BENEFIT OF PARTICIPANTS

The contributions made to the Trust Fund by the Employer under the Plan shall be
for the exclusive benefit of Participants, Retired Participants, and Terminated
Participants, and no part of the Trust Fund shall revert to the Employer, except
such amounts as may remain after the satisfaction of all liabilities to
Participants, Retired Participants, Terminated Participants, surviving spouses,
Contingent Annuitants, and Beneficiaries upon termination of the Plan.

11.04    FORFEITURES

All amounts forfeited by Terminated Participants shall be used to reduce the
Employer's cost of the Plan, and shall not be used to increase the benefits of
other Participants under the Plan.

11.05    INTERESTS OF PARTICIPANTS IN TRUST FUND

No Participant shall have any right, title or interest in any part of the assets
of any Trust Fund except as and to the extent expressly provided by the Plan.

11.06    PAYMENT OF EXPENSES

It is intended that the administrative and all other expenses of the Plan shall
be paid by the Trust Fund, unless such expenses are paid by the Employer. All or
part of such expenses may be paid by the Employer, but the Employer shall be
under no obligation to pay any such expenses.

43

--------------------------------------------------------------------------------



ARTICLE 12—PAYMENT OF RETIREMENT BENEFITS

12.01    PAYMENT OF SMALL AMOUNTS

(a)Effective for distributions determined on or after March 28, 2005, if the
Actuarial Equivalent of the accrued benefit payable to the Participant or the
death benefit payable to the Participant's surviving spouse under the Plan does
not exceed $1,000 on the date of distribution or does not exceed $5,000 as of a
distribution date on or after the Participant's Normal Retirement Date, such
amount shall be automatically paid to the Participant or surviving spouse in a
lump sum.

Distribution shall be made as soon as practicable after the Participant's
termination of employment or death.

(b)Effective for distributions determined on and after March 28, 2005, if the
Actuarial Equivalent of the accrued benefit payable to the Participant or the
death benefit payable to the Participant's surviving spouse under the Plan
exceeds $1,000 but is not in excess of $5,000 as of the date of distribution
prior to the Participant's Normal Retirement Date, the Participant or surviving
spouse may elect in writing, on a form provided by the Committee, to receive the
distribution in a lump sum at any time prior to the Participant's Normal
Retirement Date. If the Participant or surviving spouse does not make a timely
election, the lump sum option under this Section 12.01(b) will be available at
the Participant's or surviving spouse's election prior to the Participant's
Normal Retirement Date only if the Actuarial Equivalent of the accrued benefit
payable to the Participant or the death benefit payable to the Participant's
surviving spouse is not in excess of $5,000 as of any subsequent distribution
date. If the Actuarial Equivalent of the accrued benefit payable to the
Participant or the death benefit payable to the Participant's surviving spouse
exceeds $5,000, then the provisions of this Section 12.01(b) shall not apply.

(c)Payment of such small amounts shall be in final satisfaction of any rights
with respect to a Participant's benefits under the Plan. No distribution shall
be made under this Section 12.01 after a Participant's benefit commencement
date, unless the Participant and the Participant's spouse, or where the
Participant has died, the surviving spouse consents in writing to such
distribution.

(d)For purposes of this Section, the accrued benefit payable to the Participant
or the death benefit payable to a Participant's surviving spouse shall also
include any amounts payable under the Plan that are not attributable to this
Part A of the Plan.


12.02    DEEMED DISTRIBUTION

If the Actuarial Equivalent of the vested portion of a Participant's accrued
benefit is zero, the Participant shall be deemed to have received a single sum
distribution of the vested portion of his accrued benefit on his date of
termination of employment and the nonvested portion of his accrued benefit shall
thereupon be forfeited. If such Participant resumes employment covered under the
Plan before the date he incurs a break in Service on or after January 1, 1985
which equals or exceeds the greater of five years or the number of years of
Service which the Employee completed prior to the break in Service, the
nonvested portion of the accrued benefit forfeited pursuant to this
Section 12.02 shall be restored on the Participant's date of employment.

12.03    PAYMENTS FOR INCAPACITATED PERSONS

Whenever, in the Committee's opinion, a person entitled to receive any payment
of a benefit, or installment thereof, hereunder is under a legal disability or
is incapacitated in any way so as to be

44

--------------------------------------------------------------------------------



unable to manage his financial affairs, the Committee may direct the Trustee to
make payments to the legal representative of such person. Any payment of a
benefit or installment thereof in accordance with the provisions of this Section
shall be a complete discharge of any liability for the making of such payment
under the provisions of the Plan.

If any Beneficiary of any Participant or former Participant shall be a minor,
the Trustee shall be fully protected in making any payment required to be made
to such minor to any person who shall be a custodian or guardian for such minor.

12.04    SPENDTHRIFT

Except as provided in Section 12.05, no benefit payable at any time under the
Plan shall be subject in any manner to alienation, anticipation, sale, transfer,
assignment, pledge, attachment or encumbrance of any kind. No benefit and no
Trust Fund established in connection with the Plan shall in any manner be
subject to the debts or liabilities of any person entitled to such benefit.
Effective August 5, 1997, the Plan shall recognize judgements or settlements
described in Sections 401(a)(13)(C) and (D) of the Code.

12.05    PAYMENT UNDER QUALIFIED DOMESTIC RELATIONS ORDERS

Notwithstanding any provision of the Plan to the contrary, if there is entered
any qualified domestic relations order (within the meaning of Section 414(p) of
the Code and ERISA Section 206(d)(3)(B), as added by the Retirement Equity Act
of 1984) that affects the payment of benefits hereunder, such benefits shall be
paid in accordance with the applicable requirements of such order.

12.06    LATEST COMMENCEMENT OF BENEFITS

(a)In no case, unless the Participant otherwise elects in accordance with
Section 401(a)(14) of the Code and the Treasury Regulations promulgated
thereunder, will the payment of benefits to any Participant commence later than
the 60th day after the latest of the following: (i) the close of the Plan Year
of the Participant's Normal Retirement Date (as defined in Section 4.01);
(ii) the close of the Plan Year in which occurs the tenth anniversary of the
year in which the Participant commenced participation in the Plan; or (iii) the
close of the Plan Year in which the Participant terminates his service with the
Employer and all Affiliated Employers.

(b)Notwithstanding the foregoing, benefits from the Plan shall begin no later
than the required beginning dates described in Section 5.06.


12.07    COMMENCEMENT OF BENEFITS PRIOR TO NORMAL RETIREMENT AGE

Notwithstanding anything herein to the contrary, except as provided in
Section 12.01, no benefit shall commence to the Participant or the Participant's
spouse prior to the date the Participant attains or would have attained his
Normal Retirement Age without the consent of the Participant and the
Participant's spouse, if required by applicable law. Such consent must be
obtained not more than 90 days prior to the Benefit Commencement Date.

12.08    DISTRIBUTION OF BENEFITS BEGINNING BEFORE DEATH AND AFTER DEATH

(a)Distribution Beginning Before Death.    If distribution to the Participant
has begun and the Participant dies before his entire Vested Benefit has been
distributed, the remaining portion of

45

--------------------------------------------------------------------------------



such Vested Benefit shall be distributed to his Beneficiary or Contingent
Annuitant, as least as rapidly as under the method of payment in effect at the
Participant's date of death.

(b)Distribution Beginning After Death.    If the Participant dies before
commencement of his Vested Benefit, distribution of the Participant's entire
Vested Benefit shall be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant's death, except that:

(i)if the Participant's designated Beneficiary is an individual other than the
Participant's spouse, the Participant's interest may be distributed over the
life expectancy of his Beneficiary, beginning on or before December 31 of the
calendar year immediately following the calendar year in which the Participant
died; and

(ii)if the Participant's designated Beneficiary is his spouse, the Participant's
interest may be distributed over the life expectancy of his spouse, beginning on
or before the later of:

(A)December 31 of the calendar year next following the calendar year in which
the Participant died; or

(B)December 31 of the calendar year in which the Participant would have attained
age 701/2.


12.09    DISTRIBUTION LIMITATIONS

(a)For purposes of this Section 12.09, the following terms shall have the
indicated meaning:

(i)"Benefits" means the sum of the Participant's accrued benefit and all other
benefits to which he is entitled under the Plan, but excluding any death benefit
provided for by insurance on the Participant's life.

(ii)"Restricted Participant" means, with respect to a Plan Year, a Highly
Compensated Employee who is a Participant and who, if there are more than 25
Highly Compensated Employees, is one of the 25 Highly Compensated Employees with
the highest Total Annual Pay, as defined in subparagraph (iii) below.

An individual who is a Restricted Participant in a Plan Year shall be a
Restricted Participant in a subsequent Plan Year only if he satisfies the
conditions of the previous sentence in such subsequent Plan Year.

If more than one individual has the same Total Annual Pay, the younger
individual shall be deemed to have the higher Total Annual Pay.

(iii)"Total Annual Pay" means, with respect to any Plan Year:

(A)In the case of a Highly Compensated Employee who is not currently employed by
the Employer or an Affiliated Employer, the greater of his Section 415
Compensation (as defined in Section 5.04(c)) for the Plan Year in which he
ceased to be employed by the Employer or an Affiliated Employer, or his
Section 415 Compensation for the Plan Year immediately preceding that Plan Year,
and

(B)In the case of a Highly Compensated Employee who is currently employed by the
Employer or an Affiliated Employer, the greater of his Section 415 Compensation
for the Plan Year in question or for the prior Plan Year.



(b)Subject to paragraph (c) below, a Restricted Participant may not receive his
Benefits under this Plan in the form of a single lump sum payment, or other
benefit form under which payments during a single year would exceed the annual
payments that would be made on

46

--------------------------------------------------------------------------------



behalf of such Participant under a single life annuity that is the Actuarial
Equivalent of his benefits (other than the benefits described in
paragraph (c)(iii) below).

(c)The limitation of paragraph (b) above shall not apply:

(i)to any payment, if the value of Plan assets after such payment equals or
exceeds 110% of the value of the Plan's "current liabilities" (within the
meaning of Section 412(1)(7) of the Code); or

(ii)if the value of the Restricted Participant's Benefit is less than 1% of the
value of such current liabilities, or

(iii)to payment of benefits attributable to transferred balances from defined
contribution plans or to employee contributions.

(d)In the event that Congress provides by statute, or the Internal Revenue
Service provides by regulation or ruling, that the limitations set forth in this
Section 12.09 are not necessary for the Plan to meet the requirements of
Section 401(a) or other applicable provisions of the Code then in effect, such
limitations shall become void and shall no longer apply without the necessity of
further amendment to the Plan.

(e)Notwithstanding the foregoing, the limitations of paragraph (b) above shall
not apply to any Restricted Participant otherwise subject thereto who enters
into a prior written agreement with the Committee to the effect that if the Plan
is terminated and distribution of benefits has been or will be made to such
Participant regardless of the limitation of paragraph (b) above, such
Participant (or, in the case of his death, his estate or representatives) shall
repay to the Trustee a sum equal to the total amounts by which his benefits
under the Plan shall exceed benefits determined under the preceding limitation
("Restricted Benefits").


12.10    DIRECT ROLLOVER DISTRIBUTIONS

Notwithstanding any provision of the Plan to the contrary, if any distribution
to a Distributee (i) is made on or after January 1, 1993, (ii) totals $200 or
more, and (iii) constitutes an Eligible Rollover Distribution, the Distributee
may elect on a form provided by the Committee to have all or part of such
Eligible Rollover Distribution paid in a direct rollover to an Eligible
Retirement Plan selected by the Distributee. For this purpose, a Distributee, an
Eligible Rollover Distribution, and an Eligible Retirement Plan shall be defined
as follows:

(a)Distributee includes an Employee or former Employee. In addition, the
Employee's or former Employee's surviving spouse and the Employee's or former
Employee's spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Section 414(p) of the Code, are
Distributees with regard to the interest of the spouse or former spouse.

(b)Eligible Rollover Distribution means any distribution of all or any portion
of the balance to the credit of a Distributee, except that an Eligible Rollover
Distribution does not include any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee's designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Section 401(a)(9) of the Code;
and the portion of any distribution that is not includable in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities).

47

--------------------------------------------------------------------------------



Effective for distributions after December 31, 2001,

(1)an Eligible Rollover Distribution does not include any hardship distribution,
and

(2)a portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However, such portion
may be paid only to an individual retirement account or annuity described in
Section 408(a) or (b) of the Code, or to a qualified defined contribution plan
described in Section 401(a) or 403(a) of the Code which agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.



(c)Eligible Retirement Plan means a plan described below:

(i)an individual retirement account described in Section 408(a) of the Code;

(ii)an individual retirement annuity (other than an endowment contract)
described in Section 408(b) of the Code;

(iii)with respect to Participants and Distributees who are alternate payees
only, a qualified defined contribution plan and exempt trust described in
Sections 401(a) and 501(a) of the Code respectively, the terms of which permit
the acceptance of rollover contributions; or

(iv)with respect to Participants and Distributees who are alternate payees only,
an annuity plan described in Section 403(a) of the Code.

If an election is made to have only a part of an eligible rollover distribution
paid in a direct rollover, the amount of the direct rollover must total $500 or
more.

Direct rollovers shall be accomplished in accordance with procedures established
by the Committee.

Effective for distributions after December 31, 2001, an Eligible Retirement Plan
shall also mean an annuity contract described in Section 403(b) of the Code and
an eligible plan under Section 457(b) of the Code which is maintained by an
eligible employer described in Section 457(e)(1)(A) of the Code.

The definition of Eligible Retirement Plan shall also apply in the case of a
distribution to a surviving Spouse, or to a Spouse or former Spouse who is the
Alternate Payee under a qualified domestic relations order, as defined in Code
Section 414(p).

ARTICLE 13—AMENDMENTS TO OR TERMINATION OF THE PLAN

13.01    RIGHTS OF THE EMPLOYER TO AMEND OR TERMINATE

(a)While it is the intention of the Sponsoring Employer to continue the Plan
indefinitely, the Sponsoring Employer reserves the right to modify, amend or
terminate the Plan in whole or in part at any time by an instrument in writing
pursuant to authority of a vote of the Board of Directors; provided, however,
that the Plan shall not be amended in such manner as would cause or permit any
part of the Trust to be diverted for purposes other than for the exclusive
benefit of Participants, Retired Participants, and Terminated Participants;
decrease a Participant's accrued benefit or eliminate an optional form of
payment with respect to benefits accrued as of the later of the (a) the date
such amendment is adopted, or (b) the date the amendment becomes effective; or
to revert to or become the property of the Employer, prior to the satisfaction
of all liabilities under the Plan with respect to Participants, Retired

48

--------------------------------------------------------------------------------



Participants, Terminated Participants, surviving spouses, Contingent Annuitants,
and Beneficiaries.

(b)If any Plan amendment changes the vesting schedule set forth in Section 6.02,
each Participant who has completed at least three (3) years of Service on the
effective date of the change in the vesting schedule shall have his vesting
percentage computed in accordance with the vesting schedule which produces the
highest vested benefit.


13.02    TERMINATION OF THE PLAN

Upon termination of the Plan due to any reason, or partial termination in
accordance with the regulations of the Treasury Department, the rights of all
non-vested Participants affected by such termination to benefits accrued prior
to the date of such termination shall be nonforfeitable. The assets of the Plan
shall thereupon be allocated in accordance with the provisions of Sections 13.03
and 13.04. No Participant or any other person shall have the right to seek
payment of benefits directly from the Sponsoring Employer or Employer and all
persons shall look solely to the Trust Fund for payment of benefits. Such
payments shall be made only to the extent that the funds held in the Trust are
sufficient therefor, except as may be otherwise guaranteed by the Pension
Benefit Guaranty Corporation.

Upon termination of the Plan, benefits of missing participants shall be treated
in accordance with Section 4050 of ERISA.

13.03    LIMITATIONS ON BENEFITS UPON TERMINATION

The allocation of the amounts in Section 13.04 shall be based on the actuarial
value of the benefit payable under the Plan at Normal Retirement Age as a life
annuity, without death benefit, not in excess of the lesser of:

(a)100% of the Participant's monthly compensation averaged over the five
consecutive years in which his compensation was the highest; or

(b)such amount as determined according to the regulations of the Pension Benefit
Guaranty Corporation. Such amount shall be subject to adjustment each year to
reflect changes in the Social Security contribution and benefit base, any such
adjustments shall be in accordance with regulations issued by the Pension
Benefit Guaranty Corporation.


13.04    ALLOCATION OF ASSETS

After providing for the expenses incurred in terminating the Plan, the assets
shall be used and applied for the benefit of Retired Participants (including
surviving spouses, Contingent Annuitants, and Beneficiaries), Participants, and
Terminated Participants who at the date of retirement or termination of
employment may have been entitled to retirement benefits, to be allocated in the
following order:

(a)First:    Assets shall be allocated to provide pensions for life, on the
basis of the Plan provisions in effect at the beginning of the five-year period
ending on the date of Plan termination, to Retired Participants (including
surviving spouses, Contingent Annuitants, and Beneficiaries receiving benefits)
who have been receiving benefits for three years prior to the date of
termination and Participants and Terminated Participants who have met the
requirements for normal or early retirement benefit at least three years prior
to the date of termination.

49

--------------------------------------------------------------------------------



(b)Second:    If any assets remain after allocation for the purposes of
paragraph (a), they shall be allocated to provide a benefit for life, on the
basis of the Plan provisions in effect five years prior to the date of Plan
termination, to all other Retired Participants (including surviving spouses,
Contingent Annuitants, and Beneficiaries receiving benefits) and all other
Participants and Terminated Participants who are not included in paragraph (a)
and who have met the requirements for Normal or Early Retirement or for a Vested
Benefit under Article 6 at the date of termination.

(c)Third:    If any assets remain after allocation for the purposes of
paragraphs (a), and (b), they shall be allocated to provide the benefit, if any,
in excess of the benefit provided by the allocations under paragraphs (a), and
(b) necessary to bring the benefits of Retired Participants (including surviving
spouses, Contingent Annuitants, and Beneficiaries) and all Participants and
Terminated Participants who have met the requirements for Normal or Early
Retirement or a Vested Benefit under Article 6 at the date of Plan termination
up to the full amount of the accrued retirement benefit provided under the Plan
as of the date of Plan termination, such benefits to be determined without
regard to the maximum benefit stated in Section 13.03.

(d)Fourth:    If any assets remain after allocation for the purposes of
paragraphs (a), (b), and (c), they shall be allocated to provide benefits to all
other Participants of the Plan on the date of Plan termination, such benefits to
be determined without regard to the maximum benefit stated in Section 13.03.

(e)Fifth:    If any assets remain after the complete allocation for the
foregoing purposes of this Article 13, they shall be returned to the Employer.

If the allocable assets are insufficient to provide in full for the allocations
under any of the foregoing paragraphs after the provision for all allocations
under previous paragraphs, each allocation under such paragraph as to which
assets are insufficient shall be reduced pro-rata.

No allocations will be made under the foregoing Section with respect to any
benefits accrued under the Plan after the Secretary of the Treasury has issued
notice that the Plan does not meet the requirements of Section 401(a) of the
Code.

13.05    DISTRIBUTION MEDIA

The allocations for which provision is made in this Article 13 may be
accomplished through:

(a)group contracts or individual annuity contracts; or

(b)cash; or

(c)any combination of the foregoing.

50

--------------------------------------------------------------------------------





ARTICLE 14—TOP-HEAVY PROVISIONS

14.01    TOP HEAVY PROVISIONS

(a)For purposes of this Section, the following terms shall have the meanings
indicated below:

(i)"Aggregation Group" means either:

(A)A "Permissive Aggregation Group". The Committee may also include any other
qualified plan not required to be included in the Required Aggregation Group,
provided the resulting group, taken as a whole, would continue to satisfy the
provisions of Sections 401(a)(4) and 410 of the Code. Such group shall be known
as a Permissive Aggregation Group.

(B)A "Required Aggregation Group". In determining a Required Aggregation Group
hereunder, each qualified plan of the Employer or an Affiliated Employer in
which a Key Employee participates and each other plan of the Employer or an
Affiliated Employer, including terminated plans maintained within the one-year
period ending on the Determination Date, which enables any plan in which a Key
Employee participates to meet the requirements of Sections 401(a)(4) or 410 of
the Code will be required to be aggregated. Such group shall be known as a
Required Aggregation Group. Notwithstanding the foregoing, the Required
Aggregation Group will not include "safe harbor" plans described in
Section 401(k)(12) and 401(m)(11) of the Code.


Solely for purposes of determining if the Plan or any other qualified plan in
the Required Aggregation Group is a top heavy plan for a Plan Year, the accrued
benefits of Non Key Employees shall be determined for Plan Years beginning after
1986 under the method, if any, which is uniformly applied for accrual purposes
under all defined benefit plans maintained by the Employer or Affiliated
Employers or, if there is no such method, as if such benefit accrued not more
rapidly than under the slowest accrual rate permitted under Section 411(b)(1)(C)
of the Code.


In no event shall this Plan be considered a top heavy plan if it is part of a
Required Aggregation Group or a Permissive Aggregation Group that is not a top
heavy group.


Only those plans of the Employer or Affiliated Employers in which the
determination dates fall within the same calendar year shall be aggregated in
order to determine whether such plans are top heavy plans.

(ii)"Determination Date" means the last day of the preceding Plan Year, except
that for the first Plan Year the Determination Date is the last day of that Plan
Year.

(iii)"Employee", "Former Employee", "Key Employee" and "Non Key Employee" shall
also include Beneficiaries of such an employee.

(iv)"Key Employee" means any employee or former employee (including any deceased
employee) of the Employer or an Affiliated Employer who at any time during the
Plan Year containing the Determination Date for the Plan Year in question is:

(A)An officer of the Employer or Affiliated Employer, if such individual
received Section 415 Compensation of more than $130,000 as adjusted. No more
than 50 employees (or, if lesser, the greater of 3 employees or 10% of the
employees) shall be treated as officers (exclusive of employees described in
Section 414(q)(8) of the Code).

51

--------------------------------------------------------------------------------



(B)A 5% owner of the Employer or an Affiliated Employer. A "5% owner" means a
person owning (or considered as owning, within the meaning of Section 318 of the
Code) more than 5% of the outstanding stock of the Employer or an Affiliated
Employer, or stock possessing more than 5% of the total combined voting power of
all stock of the Employer or an Affiliated Employer (or having more than 5% of
the capital or profits interest in any Employer or Affiliated Employer that is
not a corporation determined under similar principles).

(C)A 1% owner of the Employer or an Affiliated Employer having Section 415
Compensation of more than $150,000. A "1% owner" means any person who would be
described in paragraph (a)(iv)(B) above if "1%" were substituted for "5%" in
each place where it appears in paragraph (a)(iv)(B).

A Key Employee shall be determined in accordance with the provisions of
Section 416(i) of the Code.

(v)"Non Key Employee" means an employee who is not a Key Employee, including any
employee who is a former Key Employee.

(vi)"Valuation Date" means the date used to calculate the value of accrued
benefits or account balances for purposes of determining the top heavy ratio
specified in paragraph (b) below.

For purposes of this Plan, the Valuation Date shall be the valuation date used
for computing the Plan's minimum funding requirements under Section 412 of the
Code. For each other plan, the Valuation Date shall be, subject to Section 416
of the Code, the most recent Valuation Date which falls within or ends within
the twelve consecutive months ending on the applicable determination date for
such plan.

(b)Top Heavy Plan

The Plan shall be deemed a top heavy plan for a Plan Year if, as of the
Valuation Date preceding the applicable Determination Date, the sum of (1) the
present value of accrued benefits of Key Employees under this Plan and all other
defined benefit plans in the Aggregation Group, and (2) the account balances of
Key Employees under all defined contribution plans in the Aggregation Group
exceeds 60% of the sum of (3) the present value of accrued benefits of all
Participants under this Plan and all other defined benefit plans in the
Aggregation Group (but excluding Participants who are former Key Employees); and
(4) the account balances of all Participants under all defined contribution
plans in the Aggregation Group.

For purposes of this test, the following rules shall apply:

(i)Subject to subparagraph (ii) below, any distributions from this Plan or any
other plan in the Aggregation Group, and any accrued benefit distributed from
any other plan in the Aggregation Group during the one-year period ending on the
Determination Date (in the case of any distribution made for a reason other than
separation from service, death or disability, the five-year period ending on the
Determination Date) shall be taken into consideration.

(ii)The benefits of and distributions to all former employees who have not been
credited with at least one Hour of Service during the one-year period ending on
the Determination Date shall be disregarded, provided, however, that if such
former Employee again completes an Hour of Service with the Employer after such
one-year period, such former Employee's accounts shall be taken into
consideration.

52

--------------------------------------------------------------------------------



Notwithstanding any provision of this paragraph (ii) to the contrary, in any
Plan Year in which this Plan is a top heavy Plan, each Non-Key Employee who is
also covered under a defined contribution plan of the Employer, shall accrue a
Minimum Benefit as provided by this Plan.

Notwithstanding any provision of this paragraph (ii) to the contrary, in any
Plan Year in which this Plan is a top heavy Plan, each Non-Key Employee who is
also covered under a defined contribution plan of the Employer, shall have
credited to his defined contribution plan account a minimum Employer
contribution equal to the minimum contribution provided by such defined
contribution plan; however, in no event shall the minimum Employer contribution
be less than 5% of such Participant's Section 415 Compensation. No Minimum
Benefit shall accrue under this Plan.

(iii)If an Employee is a Non Key Employee for the Plan Year containing the
Determination Date, but such individual was a Key Employee during any previous
Plan Year, the value of his or her benefits and distributions shall not be taken
into consideration.

(iv)Solely for purposes of determining if the Plan or any other plan in the
Required Aggregation Group is a top heavy plan for a Plan Year, the accrued
benefits under any defined benefit plans of Non Key Employees shall be
determined for Plan Years beginning after 1986 under the method, if any, which
is uniformly applied for accrual purposes under all defined benefit plans
maintained by the Employer or an Affiliated Employer or, if there is no such
method, as if such benefit accrued not more rapidly than under the slowest
accrual rate permitted under Section 411(b)(1)(C) of the Code.

(v)The determination of account balances under all defined contribution plans in
the Aggregation Group shall be increased for contributions due as of the
Determination Date to the extent required under Section 416 of the Code.

(vi)The determination of the present value of accrued benefits under all defined
benefit plans in the Aggregation Group shall be based on the interest rate and
mortality table specified in Section 1.01(a) of part A.

(vii)Distributions, rollovers and trust to trust transfers shall be taken into
consideration to the extent required under Section 416 of the Code.

(viii)"Deductible employee contributions" (within the meaning of
Section 501(c)(18)(D) of the Code) contributed to any plan in the Aggregation
Group shall not be taken into consideration.

The calculation of the top heavy ratio shall be made in accordance with the
provisions of Section 416 of the Code.

(c)Notwithstanding any other provision of the Plan to the contrary, for any Plan
Year in which the Plan is deemed to be a top heavy plan, the following
provisions shall apply:

(i)Minimum Vesting

Any Participant who completes an Hour of Service in a Plan Year in which the
Plan is deemed to be a top heavy plan shall have a nonforfeitable interest in a
percentage of his or her Accrued Benefit determined by multiplying the Accrued
Benefit by the applicable percentage from the following schedule:

Years of Vesting Service


--------------------------------------------------------------------------------

  Vested Percentage

--------------------------------------------------------------------------------

  Less than 3 years   0 % 3 or more years   100 %

53

--------------------------------------------------------------------------------



Furthermore, if the vesting schedule under the Plan for any Plan Year shifts
into or out of the above schedule because of the Plan's top heavy status, such
shift shall be regarded as an amendment to the Plan's vesting schedule.

The provisions of this paragraph (c)(i) shall not be applied to reduce the
Participant's vested percentage computed in accordance with the provisions of
the Plan.

(ii)Minimum Benefit

Each Participant who is a Non-Key Employee shall have an Accrued Benefit
calculated as of the last day of the top heavy Plan Year or, if earlier, as of
his or her Severance from Service Date occurring during such Plan Year, at least
equal to the product of (A) 2% of his or her Section 415 Compensation (as
defined in Section 415(c) of the Code) from an Employer or Affiliated Employer
during the five consecutive years for which the Participant had the highest
Compensation, and (B) his or her years of Benefit Service up to a maximum of ten
years. For purposes of this paragraph (ii), years of Benefit Service shall not
include Plan Years during which the Plan is not a top heavy plan nor a Plan Year
in which no Key or former Key Employee benefits under the Plan.For purposes of
this Plan, the minimum annual retirement benefit means a benefit payable
annually in the form of a single life annuity (with no ancillary benefits)
beginning at a Participant's Normal Retirement Date.

If a Non-Key Employee participates in a defined contribution plan included in
the Aggregation Group, the minimum benefit shall be provided under this
Subsection (ii).

(iii)In any Plan Year that the Plan ceases to be top heavy, the above provisions
shall no longer apply, except that the portion of a Participant's Accrued
Benefit which was vested pursuant to paragraph (i) above shall remain vested.

54

--------------------------------------------------------------------------------





ARTICLE 15—MISCELLANEOUS

15.01    RIGHTS AGAINST THE EMPLOYER

Neither the establishment of the Plan, nor the Trust Fund, nor any modification
thereof, nor the payment of benefits hereunder shall be construed as giving any
Employee or Participant the right to be retained in the service of the Employer
or as interfering with the right of the Employer to discharge any Employee at
any time.

15.02    RETURN OF CONTRIBUTIONS

(a)In the event that the Commissioner of Internal Revenue (or his or her
delegate) determines that the Plan is not initially qualified under the Code,
any Employer contributions made to the Plan shall be returned to the Employer
within one year after the date the initial qualification is denied, provided
application for qualification is made by the time prescribed by law for filing
the Employer's return for the fiscal year in which the Plan is adopted, or such
later date as the Secretary of the Treasury may prescribe.

(b)Nothing herein shall prohibit a return to the Employer, within one year after
payment, of excess sums contributed to the Trust Fund as a result of a mistake
of fact.

(c)Each Employer contribution is specifically conditioned on the deductibility
of the contribution under Section 404 of the Code, and to the extent such
contribution, or any part thereof, is disallowed, the contribution, or any part
thereof that is disallowed, shall be returned to the Employer within one year
after the date of disallowance.

(d)The return of a contribution to the Employer pursuant to paragraph (b) or
(c) above shall be permitted hereunder only if the amount so returned (i) is the
excess of the amount actually contributed over the amount which would have
otherwise been contributed, (ii) does not include the earnings attributable to
such contribution and (iii) is reduced by any losses attributable to such
contribution.


15.03    MERGER

Unless otherwise permitted by law or regulations, the Plan shall not be merged
into, or consolidated with, nor shall any assets or liabilities be transferred
to, any other pension or retirement plan under circumstances resulting in a
transfer of assets or liabilities from the Plan to such other plan unless
immediately after any such merger, consolidation or transfer each Employee would
if such other plan then terminated, receive a benefit which is equal to or
greater than the benefit he would have been entitled to receive immediately
before the merger, consolidation or transfer, if the Plan had then terminated.

15.04    LEASED EMPLOYEES

For purposes of the Plan, the term "leased employee" means any person who would
not otherwise be considered an Employee but who, pursuant to an agreement
between the Employer or an Affiliated Employer and a leasing organization
(within the meaning of Section 414(n)(2) of the Code) has performed services for
the Employer or Affiliated Employer on a substantially full time basis for a
period of at least one year, and such services are performed under the primary
direction and control of the Employer or Affiliated Employer. Contributions or
benefits provided a leased employee by the leasing organization which are
attributable to services performed for the Employer or Affiliated Employer shall
be treated as provided by the Employer or Affiliated Employer.

55

--------------------------------------------------------------------------------



A leased employee shall not be considered an Employee if:

(a)Such individual is covered by a money purchase pension plan providing (i) a
nonintegrated employer contribution rate of at least ten percent of his
"Section 415 Compensation" (as defined in Section 5.04(c)), but including
amounts contributed pursuant to a salary reduction agreement which are not
includable in gross income under Section 125, 402(a)(8), 402(h), or 403(b) of
the Code, (ii) immediate participation, and (iii) full and immediate vesting;
and

(b)leased employees constitute twenty percent or less of the Employer's or
Affiliated Employer's nonhighly compensated workforce (within the meaning of
Section 414(n)(5)(C)(ii) of the Code).


15.05    APPLICABLE LAW

The provisions of this Plan shall be governed and construed in accordance with
the laws of the Commonwealth of Massachusetts.

15.06    HEADINGS

The headings of the Plan are inserted for convenience of reference only, and
shall have no effect upon the meaning of the provisions hereof.

15.07    GENDER AND NUMBER

Wherever used in this instrument, a masculine person shall be deemed to include
the masculine and feminine gender, and a singular word shall be deemed to
include the singular and plural, in all cases where the context requires.

56

--------------------------------------------------------------------------------



APPENDIX A

PRIOR BENEFIT RATES

The following is a listing of the Benefit Rates in effect under the Watts
Industries, Inc. Hourly Pension Plan prior to January 1, 1997

 
  Last Hour of Service

--------------------------------------------------------------------------------

   
Entity


--------------------------------------------------------------------------------

  Benefit Rate

--------------------------------------------------------------------------------

  On or After

--------------------------------------------------------------------------------

  But Before

--------------------------------------------------------------------------------

Circle Seal Controls, Inc.    9/7/1990   1/1/1997   $ 15.00

--------------------------------------------------------------------------------

Regtrol, Inc.    1/1/1985   7/1/1988   $ 5.50

--------------------------------------------------------------------------------

    7/1/1988   1/1/1989   $ 7.00

--------------------------------------------------------------------------------

    1/1/1989   1/1/1991   $ 8.00

--------------------------------------------------------------------------------

    1/1/1991   1/1/1997   $ 11.00

--------------------------------------------------------------------------------

Webster Valve Division   1/1/1985   1/1/1988   $ 6.50

--------------------------------------------------------------------------------

    1/1/1988   7/1/1988   $ 8.50

--------------------------------------------------------------------------------

    7/1/1988   1/1/1989   $ 10.00

--------------------------------------------------------------------------------

    1/1/1989   1/1/1991   $ 11.00

--------------------------------------------------------------------------------

    1/1/1991   1/1/1997   $ 12.50

--------------------------------------------------------------------------------

Leslie Controls, Inc.    1/1/1989   1/1/1997   $ 13.00

--------------------------------------------------------------------------------

Webster Foundry Division   1/1/1985   1/1/1988   $ 6.50

--------------------------------------------------------------------------------

    1/1/1988   7/1/1988   $ 8.50

--------------------------------------------------------------------------------

    7/1/1988   1/1/1989   $ 10.00

--------------------------------------------------------------------------------

    1/1/1989   1/1/1991   $ 11.00

--------------------------------------------------------------------------------

    1/1/1991   1/1/1997   $ 12.50

--------------------------------------------------------------------------------

KF Industries, Inc.    1/1/1989   1/1/1991   $ 8.00

--------------------------------------------------------------------------------

    1/1/1991   1/1/1993   $ 10.00

--------------------------------------------------------------------------------

    1/1/1993   1/1/1997   $ 12.00

--------------------------------------------------------------------------------

Rudolph LaBranche, Inc.    1/1/1989   1/1/1991   $ 11.00

--------------------------------------------------------------------------------

    1/1/1991   1/1/1997   $ 12.50

--------------------------------------------------------------------------------

Watts Automatic Control Valve, Inc.    1/1/1989   1/1/1991   $ 8.00

--------------------------------------------------------------------------------

    1/1/1991   1/1/1997   $ 10.00

--------------------------------------------------------------------------------

Eagle Valve Company, Inc.    1/1/1991   1/1/1997   $ 10.00

--------------------------------------------------------------------------------

Contromatics, Inc.    1/1/1993   1/1/1997   $ 12.50

--------------------------------------------------------------------------------

57

--------------------------------------------------------------------------------



PART B

WATTS WATER TECHNOLOGIES, INC.
PENSION PLAN

JAMECO INDUSTRIES, INC. PENSION PLAN

STATEMENT OF PURPOSE

Jameco Industries, Inc. has had in effect since December 1, 1963 the Jamaica
Manufacturing Co., Inc. Employees Pension Plan, to which it made contributions
for providing benefits for its eligible employees and their beneficiaries, in
the manner and to the extent set forth in such plan.

The Jamaica Manufacturing Co., Inc. Pension Plan (As Amended 1969) and its
related amended trust agreement constituted an amendment in its entirety to the
Jamaica Manufacturing Co., Inc. Employees Pension Plan.

Effective October 1, 1969, the name of the Jamaica Manufacturing Co., Inc.
Pension Plan (As Amended 1969) was changed to Jameco Industries, Inc. Pension
Plan (As Amended 1969).

The plan was amended in its entirety again in 1976, 1982, 1984, and 1989.

Effective October 1, 1995, the Plan was merged into the Watts Industries, Inc.
Retirement Plan for Salaried Employees, now called the Watts Water
Technologies, Inc. Pension Plan (Watts Pension Plan) and the Plan's terms were
incorporated and made a part of the Watts Pension Plan as this Part B.

This Part B was restated effective January 1, 1997 and such later dates as may
be specified herein to comply with the General Agreement on Tariffs and Trade,
the Uniformed Services Employment and Reemployment Rights Act of 1994, the Small
Business Job Protection Act of 1996, the Taxpayer Relief Act of 1997, the
Internal Revenue Service Restructuring and Reform Act of 1998, and other
applicable laws.

The Plan has been amended since January 1, 1997.

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------


ARTICLE I—DEFINITIONS
 
1
1.01
 
Accrued Benefit
 
1 1.02   Actuarial Equivalent   1 1.03   Affiliated Employer   1 1.04   Annuity
Starting Date   1 1.06   Beneficiary   2 1.07   Board   2 1.08   Break in
Service, authorized leaves of absence, and maternity and paternity leaves of
absence   2 1.09   Break-in-Service Year   2 1.10   Code   2 1.11   Committee  
2 1.12   Compensation   2 1.13   Computation Period   3 1.14   Contingent
Annuitant   3 1.15   Contributions   3 1.16   Covered Compensation   3 1.17  
Credited Service   4 1.18   Delayed Retirement Date   4 1.19   Disability   4
1.20   Disability Retirement Date   4 1.21   Early Retirement Date   4 1.22  
Effective Date   4 1.23   Eligible Employee   4 1.24   Employee   4 1.25  
Employer   4 1.26   Employment Commencement Date   4 1.27   Entry Date   4 1.28
  Fiduciary   4 1.29   Fund   5 1.30   Highly Compensated Employee   5 1.31  
Hour of Service   5 1.32   Insurer   6 1.33   Key Employee   6 1.34   Month of
Service   6 1.35   Non-Highly Compensated Employees   6 1.36   Non-Key Employees
  6 1.37   Normal Form of Retirement Benefits   6 1.38   Normal Retirement Age  
6 1.39   Normal Retirement Date   6 1.40   Participant   7 1.41   Period of
Service   7 1.42   Period of Severance   7 1.43   Plan   7 1.44   Plan Sponsor  
7 1.45   Plan Year   7 1.46   Qualified Domestic Relations Order   7


i

--------------------------------------------------------------------------------



1.47   Reemployment Commencement Date   7 1.48   Service   7 1.49   Severance
From Service Date   7 1.50   Spouse   7 1.51   Trust   7 1.52   Trust Agreement
  7 1.53   Trustee.   7 1.54   Year of Service   7
ARTICLE II—ELIGIBILITY
 
8
2.01
 
Conditions Of Eligibility
 
8 2.02   Eligible Employee   8 2.03   Determination Of Eligibility   8 2.04  
Termination Of Eligibility   8 2.05   Determination of Service and Break in
Service for Eligibility   9
ARTICLE III—SERVICE, CREDITED SERVICE AND BREAKS IN SERVICE FOR VESTING AND
BENEFIT ACCRUAL
 
10
3.01
 
Service For Eligibility
 
10 3.02   Vesting Service   10 3.03   Severance From Service Date   10 3.04  
Additional Service Allowance   10 3.05   Credited Service   10 3.06   Service In
The Armed Forces   10 3.07   Military Service   10 3.08   Pre-ERISA Service   11
ARTICLE IV—RETIREMENT CONDITIONS
 
12
4.01
 
Normal Retirement
 
12 4.02   Delayed Retirement   12 4.03   Early Retirement   12 4.04   Disability
Retirement   12 4.05   Special Rules Upon Disability Retirement   12 4.06  
Continuation of Benefits upon Reemployment   13 4.07   Commencement Of Benefits
  13
ARTICLE V—RETIREMENT BENEFITS
 
14
5.01
 
Normal Retirement Benefit
 
14 5.02   Delayed Retirement Benefit   14 5.03   Early Retirement Benefit   15
5.04   Maximum Retirement Benefit   16 5.05   Required Benefit Commencement   21
ARTICLE VI—JOINT AND SURVIVOR AND PRERETIREMENT DEATH BENEFITS
 
22
6.01
 
Automatic Joint And Survivor Annuity
 
22 6.02   Qualified Election   22 6.03   Qualified Preretirement Survivor
Annuity   23 6.04   Qualified Election   24 6.05   Notice Requirements   25

ii

--------------------------------------------------------------------------------




ARTICLE VII—OPTIONAL METHODS OF RETIREMENT PAYMENTS
 
26
7.01
 
Optional Elections
 
26 7.02   Limitation On Optional Elections   26 7.03   Deferred Annuity Purchase
  27
ARTICLE VIII—REQUIRED COMMENCEMENT OF BENEFITS
 
28
8.01
 
Minimum Distribution Requirements
 
28
ARTICLE IX—BENEFITS ON TERMINATION OF EMPLOYMENT AND RETIREMENT UPON DISABILITY
 
32
9.01
 
Termination Generally
 
32 9.02   Conditions For Vested Retirement Benefits   32 9.03   Amount Of Vested
Retirement Benefit   32 9.04   Single Sum Payment Of Value Of Vested Retirement
Benefits   33 9.05   Participant And Spousal Consent For Immediately
Distributable Benefits   33 9.06   Disability Termination   34
ARTICLE X—FUNDING
 
36
10.01
 
Contributions By Participants
 
36 10.02   Contributions By Employer   36 10.03   Fund   36
ARTICLE XI—ADMINISTRATION
 
37
11.01
 
Assignment Of Administrative Authority
 
37 11.02   Organization And Operation Of Committee   37 11.03   Powers And
Duties   37 11.04   Records And Reports Of Committee   37 11.05   Payment Of
Expenses   38 11.06   Determination Of Benefits   38 11.07   Additional
Committee Duties   38 11.08   Reliance On Reports   38 11.09   Liability And
Indemnification   38 11.10   Limitation Of Powers Of Committee   39 11.11  
Procedure For Claiming Benefits Under The Plan   39
ARTICLE XII—AMENDMENT AND TERMINATION OF THE PLAN
 
41
12.01
 
Amendment Of Plan
 
41 12.02   Termination Of Plan   41 12.03   Limit For 25 Highest Paid Employees
  42
ARTICLE XIII—PARTICIPATING COMPANIES
 
44
13.01
 
Adoption By Other Entities
 
44 13.02   Actuarial Valuation   44 13.03   Right To Withdraw (Plan Spinoff)  
44
ARTICLE XIV—MISCELLANEOUS
 
45
14.01
 
Headings And Subheadings
 
45 14.02   Gender And Number   45 14.03   Participants' Rights: Acquittance   45


iii

--------------------------------------------------------------------------------



14.04   Receipt Or Release   45 14.05   Spendthrift Clause   45 14.06   Payments
To Legally Incompetent   45 14.07   Delegation Of Authority By The Board   46
14.08   Distribution Of Benefits Under Plan   46 14.09   Divestment Of Benefits
  46 14.10   Construction Of Plan   46 14.11   Execution Of Plan   46 14.12  
Deductibility Of Contributions   46 14.13   Lost Beneficiary Or Participant   46
14.14   Duplication Of Benefits   47 14.15   Merger Or Consolidation   47 14.16
  Return Of Contributions As A Result Of Mistake Of Fact   47 14.17   Direct
Rollover Of Eligible Rollover Distributions   47 14.18   Qualified Domestic
Relations Orders   48
ARTICLE XV—TOP-HEAVY PROVISIONS
 
51
15.01
 
Top Heavy Provisions
 
51

iv

--------------------------------------------------------------------------------



ARTICLE I

DEFINITIONS

1.01"Accrued Benefit" on behalf of any Participant shall be equal to the benefit
calculated at any point in time and payable at Normal Retirement Date determined
pursuant to Section 5.01.

1.02"Actuarial Equivalent" or any term of similar import, wherever used in the
Plan, means a benefit of equivalent value determined as follows: (a)For purposes
of any determination requiring actuarial equivalence under Article 15: (1)For
determination dates occurring prior to the Plan Year beginning January 1, 2006,
the Actuarial Equivalent will be determined using a 5% interest rate and the
UP-1984 Mortality Table;

(2)For determination dates occurring beginning on or after January 1, 2006, the
Actuarial Equivalent will be determined using a 5% interest rate and the
mortality table prescribed in Revenue Ruling 2001-62. (b)For purposes of
Section 9.04, 9.05, and for any lump sum distribution date occurring on or after
January 1, 2003, Actuarial Equivalent will be determined by using the mortality
table defined in Code Section 417(e)(3)(A)(ii)(I), and using an interest rate
equal to the rate defined in Section 417(e)(3)(A)(ii)(II) for the month of
November immediately preceding the Plan Year of the distribution date. For
purposes of this subsection, the term "distribution date" means the date as of
which an amount is paid.

(c)For purposes of Section 12.02 of Part B, the Actuarial Equivalent will be
determined as specified in regulations promulgated by the Pension Benefit
Guaranty Corporation.

(d)For all other purposes, the Actuarial Equivalent will be determined using a
6% interest rate and the mortality table prescribed in Revenue Ruling 2001-62.
Notwithstanding the foregoing, (i)If any benefit, other than the Disability
benefit calculated in accordance with Section 9.06(b), is payable to a
Participant eligible for Disability Retirement or Early Retirement before such
Participant's Normal Retirement Date, the Participant's Accrued Benefit will be
reduced by five-ninths percent (5/9%) for each of the first sixty (60) months
and five-eighteenths percent (5/18%) for each of the next sixty (60) months by
which the commencement of benefits precedes the Participant's Normal Retirement
Date. If any Disability benefit calculated in accordance with Section 9.06(b) is
to commence before age 55, the Accrued Benefit will be additionally reduced by a
five percent (5%) annual discount factor, charged monthly.

(ii)If any benefit determined as of or after a Participant's Normal Retirement
Date is payable at a later date, it shall be increased at the rate of eight
percent (8%) per year, compounded annually, with respect to the period
commencement is deferred. 1.03"Affiliated Employer" means any corporation which
is a member of a controlled group of corporations (as defined in Code
Section 414(b)) which includes the Employer; any trade or business (whether or
not incorporated) which is under common control (as defined in Code
Section 414(c)) with the Employer; any organization (whether or not
incorporated) which is a member of an affiliated service group (as defined in
Code Section 414(m)) which includes the Employer; any other entity required to
be aggregated with the Employer pursuant to Regulations under Code
Section 414(o).

1.04"Annuity Starting Date" means the first day of the first period for which an
amount is payable as an annuity or in the case of a benefit not payable in the
form of an annuity, the first day on which all events have occurred which
entitle the Participant to such benefit.

1

--------------------------------------------------------------------------------



1.05"Average Monthly Compensation" means 1/12th of the annual Compensation of a
Participant averaged over the five (5) consecutive completed calendar years,
including periods prior to the Effective Date of the Plan, which produce the
highest monthly average within the last ten (10) completed years of
participation. If a Participant has less than five (5) consecutive completed
calendar years from his date of participation to his date of termination, his
Average Monthly Compensation will be based on his Compensation from his date of
employment to his date of termination or during the actual period of his service
if less. Compensation before the calendar year preceding the date on which a
Participant first satisfies the Plan's age, Service and/or Hours of Service
requirements in accordance with Section 2.01, in effect as of his date of
participation, shall not be included in determining Average Monthly
Compensation.

1.06"Beneficiary" means the person designated to receive benefits which are
payable under the Plan upon or after the death of a Participant.

1.07"Board" means the Board of Directors of Jameco Industries, Inc. as from time
to time constituted.

1.08 (a) "Break in Service" means the applicable Computation Period of twelve
(12) consecutive months during which an Employee fails to accrue a Month of
Service. Further, solely for the purpose of determining whether a Participant
has incurred a 1-Year Break in Service, Hours of Service shall be recognized for
"authorized leaves of absence" and "maternity and paternity leaves of absence."
Years of Service and 1-Year Breaks in Service shall be measured on the same
Computation Period. An Employee shall not be deemed to have incurred a 1-Year
Break in Service if he completes an Hour of Service within twelve (12) months
following the last day of the month during which his employment terminated.
 
(b)
"Authorized Leave of Absence" means an unpaid, temporary cessation from active
employment with the Employer pursuant to an established nondiscriminatory
policy, whether occasioned by illness, or any other reason.
 
(c)
"Maternity or Paternity Leave of Absence" means, for Plan Years beginning after
December 31, 1984, an absence from work for any period by reason of the
Employee's pregnancy, birth of the Employee's child, placement of a child with
the Employee in connection with the adoption of such child, or any absence for
the purpose of caring for such child for a period immediately following such
birth or placement. For this purpose, Hours of Service shall be credited for the
twelve (12) month period of absence from work, only if credit therefore is
necessary to prevent the Employee from incurring a 1-Year Break in Service.

1.09"Break-in-Service Year" means a year which interrupts the continuous accrual
of Service or Credited Service.

1.10"Code" means Internal Revenue Code of 1986, as amended.

1.11"Committee" means the Administrative Committee appointed to administer the
Plan in accordance with Article XI hereof.

1.12"Compensation" means a Participant's wages paid for the calendar year, as
defined in Code Section 3401(a) for purposes of income tax withholding at the
source, but determined without regard to any rules limiting the remuneration
included in wages based on the nature or location of the employment or the
services performed (such as the exception for agricultural labor in Code
Section 3401(a)(2)).

For purposes of this Section, the determination of Compensation shall be made by
including salary reduction contributions made on behalf of an Employee to a plan
maintained under Code Section 125 or Section 401(k)(2). Compensation shall be
limited by the dollar amount set forth in Section 401(a)(17) of the Code as
adjusted by the Commissioner for increases in the cost of living

2

--------------------------------------------------------------------------------



in accordance with Section 401(a)(17)(B) of the Internal Revenue Code. The
cost-of living adjustment in effect for a calendar year applies to any period,
not exceeding 12 months, over which Compensation is determined (determination
period) beginning in such calendar year. If a determination period consists of
fewer than 12 months, Compensation limit will be multiplied by a fraction, the
numerator of which is the number of months in the determination period and the
denominator of which is 12.

Solely for purposes of determining if this Plan complies with the
nondiscrimination and coverage requirements of Code Sections 401(a)(4) and
410(b), Compensation shall include all amounts imputed during a period of
absence from Service on account of disability or leave of absence. Such imputed
Compensation shall be credited for either six months or the duration of the
absence, whichever is shorter; except, if the absence is for military duty or
jury duty, Compensation will be credited for the entire period of absence.
Determination of the amount of imputed Compensation will be based on
Compensation reasonably representative of what that Participant would have
received during the period if the Participant had continued to perform services.

For purposes of this definition of Compensation, contributions pursuant to a
cafeteria plan established under Section 125 of the Code shall include any
amounts not available to a Participant in cash in lieu of group health coverage
because the Participant is unable to certify that he or she has other health
coverage. An amount will be treated as a contribution under Section 125 of the
Code only if the Employer does not request or collect information regarding the
Participant's other health coverage as part of the enrollment process for the
health plan.

Notwithstanding any provision of the Plan the contrary, in no event shall a
Participant's Compensation taken into account under the Plan for any Plan Year
beginning on or after January 1, 2002 exceed the applicable limit specified in
Code Section 401(a)(17)(A) for any Plan Year. This dollar limit on Compensation
shall be adjusted for cost-of-living increases in accordance with
Section 401(a)(17)(B) of the Code. The cost-of-living adjustment shall apply
only to Compensation taken into account for Plan Years beginning with the Plan
Year in which such increase is effective.

For purposes of determining benefit accruals in Plan Years beginning after
December 31, 2001 for Participants who earn an Hour of Service after
December 31, 2001, Compensation for any prior Plan Year shall be limited to
$200,000.

1.13"Computation Period" means, for eligibility purposes, the period described
in Section 2.05. For all other purposes, "Computation Period" means the twelve
(12) month period beginning as of the first day of the month of employment and
each anniversary thereof.

1.14"Contingent Annuitant" means a person designated under an option of
Article VI or Article VII hereof to receive a retirement allowance during his or
her lifetime after the death of an Employee.

1.15"Contributions" means the payments to the Fund by the Employer which are
provided for herein.

1.16"Covered Compensation" for a Participant means the average (without
indexing) of the taxable wage bases in effect for each calendar year during the
35-year period ending with the last day of the calendar year in which the
Participant attains (or will attain) social security retirement age. No increase
in Covered Compensation shall decrease a Participant's Accrued Benefit under the
Plan. In determining a Participant's Covered Compensation for a Plan Year, the
taxable wage base for all calendar years beginning after the first day of the
Plan Year is assumed to be the same as the taxable wage base in effect as of the
beginning of the Plan Year. A Participant's Covered Compensation for a Plan Year
before the 35-year period ending with the last day of the calendar year in which
the Participant attains social security retirement age is the taxable wage base
in effect as of the beginning of the Plan Year. A Participant's Covered
Compensation for a Plan Year after such 35-year period is the Participant's.
Covered Compensation for the Plan Year during

3

--------------------------------------------------------------------------------



which the 35-year period ends. For purposes of determining benefits under the
Plan, Covered Compensation will be determined using the Covered Compensation
table as in effect for the Plan Year in which such determination is being made.

1.17"Credited Service" means the period of employment of the Participant used to
accumulate benefits under the Plan as set forth in Article III hereof. Credited
Service will be determined on the basis of elapsed time.

1.18"Delayed Retirement Date" means the date set forth in Article IV.

1.19"Disability" means a physical or mental condition of a Participant resulting
from bodily injury, disease, or mental disorder which renders him incapable of
continuing any gainful occupation and which condition constitutes total
disability under the federal Social Security Act.

The Employer shall have the right to require the Participant to submit
reasonable proof of such Disability. Such proof may include a requirement that
the Participant submit to. a medical examination from time to time by a
qualified physician or physicians selected by the Employer. Medical examinations
shall not be required more frequently than semiannually.

1.20"Disability Retirement Date" means the date set forth in Article IV.

1.21"Early Retirement Date" means the date set forth in Article IV.

1.22"Effective Date" means December 1, 1963. The provisions of this amended and
restated Plan shall be effective as of October 1, 1989.

1.23"Eligible Employee" means an Employee described in Section 2.02.

1.24"Employee" means any person employed by the Employer. The term "Employee"
shall also include any leased employee deemed to be an Employee of the Employer,
as provided in Code Sections 414(n) or (o), unless: (a)such individual is
covered by a money purchase pension plan providing (A) a nonintegrated employer
contribution rate of at least ten percent (10%) of compensation, as defined in
Section 415(c)(3) of the Code, but including amounts contributed by the employer
pursuant to a salary reduction agreement which are excludable from the Leased
Employee's gross income under Section 125, 401 (a)(8), 402(h) or 403(b) of the
Code; (B) immediate participation; and (C) full and immediate vesting and

(b)leased employees do not constitute more than twenty percent (20%) of the
Employer's Nonhighly Compensated Employee workforce. 1.25"Employer" means Jameco
Industries, Inc. (Watts Industries, Inc. effective October 1, 1995) and any
successor which shall maintain this Plan; and any other business entity which
duly adopts the Plan with the approval of the Board of Directors.

1.26"Employment Commencement Date" means the date on which an Employee first is
credited with an Hour of Service.

1.27"Entry Date" means the date defined in Section 2.01 of the Plan.

1.28"Fiduciary" means any Trustee, Plan Administrator and any other person who:
(a)Exercises any discretionary authority or discretionary control respecting
management of the Plan or exercises any authority or control respecting
management or disposition of its assets;

(b)Has any discretionary authority or discretionary responsibility in the
administration of the Plan; or

4

--------------------------------------------------------------------------------



(c)Is described as a "fiduciary" in Section 3(14) or (21) of ERISA or is
designated to carry out fiduciary responsibilities pursuant to this Agreement to
the extent permitted by Section 405(c)(1)(B) of ERISA.

1.29"Fund" means the funds and other assets held and administered by the Trustee
in accordance with the terms of the Trust Agreement.

1.30"Highly Compensated Employee" means any active Employee who performed
services for the Employer or an Affiliated Employer during the Determination
Year and who:

(a)was a 5% owner (within the meaning of Section 416(i)(l)(B)(i) of the Code at
any time during the Determination Year or the Look-Back Year; or

(b)received compensation from the Employer or an Affiliated Employer in excess
of $80,000 (as adjusted pursuant to 415(d) of the Code) during the Look-Back
Year, and was among the to 20% of Employees when ranked on the basis of
compensation paid during the Look-Back Year.

The term Highly Compensated Employee shall also include any former Highly
Compensated Employee who terminated employment with the Employer or an
Affiliated Employer prior to the Determination Year, performs no services for
the Employer or an Affiliated Employer during the Determination Year, and was a
Highly Compensated Employee in either his or her year of termination of
employment or in any Determination Year ending on or after his attainment of age
55.

For purposes of determining an Employee's compensation under this Section 1.30,
compensation shall mean the "Employee's Compensation" (as defined in
Section 5.04(d)) reportable on Form W-2, plus all contributions made on behalf
of the Employee by the Employer or an Affiliated Employer pursuant to a salary
deferral agreement maintained by the Employer or an Affiliated Employer under
any cash or deferred arrangement described in Section 401(k) of the Code or any
salary reduction agreement pursuant to a cafeteria plan established under
Section 125 of the Code by the Employer or Affiliated Employer, effective
January 1, 2001, any amounts deferred under Section 132(f)(4) of the Code.

For purposes of this Section, the "Look-Back Year" means the period of the
twelve consecutive months immediately preceding the Determination Year. Also for
purposes of this Section, "Determination Year" means the Plan Year that is being
tested for purposes of determining if an Employee is a Highly Compensated
Employee.

1.31(a) "Hour of Service" means:


(i)Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for the Employer. These hours will be credited to the
Employee for the Computation Period in which the duties are performed; and

(ii)Each hour for which an Employee is paid, or entitled to payment, by the
Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence. Hours under this paragraph will be
calculated and credited pursuant to Section 2530.200b-2 of the Department of
Labor Regulations which is incorporated herein by this reference; and

(iii)Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer. The same Hours of Service will not
be credited both under paragraph (a) or paragraph (b) as the case may be, and
under this paragraph (c). These hours will be credited to the Employee for the
Computation Period or Periods to which

5

--------------------------------------------------------------------------------



the award or agreement pertains rather than the Computation Period in which the
award, agreement or payment is made.

(b)Solely for purposes of determining whether a Break in Service, for
eligibility and vesting purposes has occurred in a Computation Period, an
individual who is absent from work for an authorized leave of absence or for a
maternity or paternity leave of absence shall receive credit for the Hours of
Service which would otherwise have been credited to such individual but for such
absence. For purposes of this paragraph, an absence from work for maternity or
paternity leave of absence means an absence (1) by reason of the pregnancy of
the individual, (2) by reason of a birth of a child of the individual, (3) by
reason of the placement of a child with the individual in connection with the
adoption of such child by such individual, or (4) for purposes of caring for
such child for a period beginning immediately following such birth or placement.
The Hours of Service credited under this paragraph shall be credited (1) in the
Computation Period in which the absence begins if the crediting is necessary to
prevent a Break in Service in that period, or (2) in all other cases, in the
following Computation Period.

1.32"Insurer" means any legal reserve life insurance company as elected by the
Committee which shall issue one or more insurance contracts under the Plan.

1.33"Key Employee" means any Employee or former Employee (and the Beneficiaries
of such Employee) who at any time during the determination period was an officer
of the employer if such individual's annual Compensation exceeds fifty percent
(50%) of the dollar limitation under Section 415(b)(1)(A) of the Code, an owner
(or considered an owner under Section 318 of the Code) of one of the ten largest
interests in the Employer if such individual's Compensation exceeds one hundred
percent (100%) of the dollar limitation under Section 415(c)(1)(A) of the Code,
a 5-percent owner of the Employer, or a 1-percent owner of the Employer who has
an annual Compensation of more than $150,000. Annual Compensation means
Compensation as defined in Section 415(c)(3) of the Code, but including amounts
contributed by the Employer pursuant to a salary reduction agreement which are
excludable from the Employee's gross income under Section 125,
Section 402(a)(8), Section 402(h) or Section 403(b) of the Code. The
determination period is the Plan Year containing the determination date and the
four (4) preceding Plan Years. The determination of who is a Key Employee will
be made in accordance with Section 416(i)(1) of the Code and the regulations
thereunder.

1.34"Month of Service" for purposes of eligibility, vesting and benefit accrual
means a calendar month any part of which is in a period of employment or
credited absence.

1.35"Non-Highly Compensated Employees" means all Employees who are not Highly
Compensated Employees and shall be construed in accordance with the provisions
of Code Section 414(q) and the regulations thereunder.

1.36"Non-Key Employees" means any Employee or former Employee (and any
Beneficiary of an Employee or former Employee) who is not a Key Employee.

1.37"Normal Form of Retirement Benefits" means a pension payable for life
beginning as of the Participant's retirement date or, if later, the income
commencement date, but in the event of the Participant's death, before receiving
one hundred twenty (120) monthly payments, his pension continues to his
Beneficiary until the balance of the one hundred twenty (120) monthly payments
has been paid.

1.38"Normal Retirement Age" means the date on which a Participant attains age
sixty-five (65), or, if later, the fifth anniversary of the date the Employee
became a Participant.

1.39"Normal Retirement Date" is the date described in Plan Section 4.01.

6

--------------------------------------------------------------------------------



1.40"Participant" means any Eligible Employee who participates in the Plan as
provided in Article II and any other Employee or former Employee having a right
or contingent right to benefits hereunder. "Active Participant" means an
Eligible Employee who participates in the Plan and has not for any reason become
ineligible to participate further in the Plan.

1.41"Period of Service" means a period of service of an Employee commencing on
his Employment Commencement Date or Reemployment Commencement Date, whichever is
applicable, and ending on his Severance From Service Date.

1.42"Period of Severance" means the period of time commencing on the Severance
From Service Date of an Employee and ending on the Reemployment Commencement
Date.

1.43"Plan" means the Jameco Industries, Inc. Pension Plan established by the
Employer as contained herein and wherever necessary or appropriate, includes the
Plan as it was previously constituted prior to this amendment.

1.44"Plan Sponsor" prior to October 1, 1995 means Jameco Industries, Inc.

1.45"Plan Year" means each twelve (12) consecutive month period commencing with
each October 1 and each anniversary thereafter.

1.46"Qualified Domestic Relations Order" means a domestic relations order as
defined in Section 14.18 in accordance with Section 414(p) of the Code.

1.47"Reemployment Commencement Date" means the first date, following a Period of
Severance on which the Employee performs an Hour of Service.

1.48"Service" means the period of employment required for eligibility and
vesting under the Plan, determined as set forth in Articles II and III hereof.
Service will be determined on the basis of elapsed time.

1.49"Severance From Service Date" means the date on which the continuous accrual
of Service and Credited Service is interrupted, as set forth in Article III
hereof.

1.50"Spouse" means the person to whom the Participant has been legally married
as of the Participant's death or Annuity Starting Date, whichever is earlier.
The term "spouse" will also include a surviving spouse of the Participant,
provided that a former spouse will be treated as the spouse or surviving spouse
and a current spouse will not be treated as the spouse or surviving spouse to
the extent provided under a qualified domestic relations order as described in
Section 4.14(p) of the Code.

1.51"Trust" means a trust established by the Employer in accordance with
Article X hereof.

1.52"Trust Agreement" means an agreement made between the Employer and the
Trustee in Accordance with Article X hereof.

1.53"Trustee" means a trustee or trustees of the Fund selected as provided in
Article X hereof, including any successor trustee or trustees.

1.54"Year of Service" for purposes of vesting and Credited Service means twelve
(12) Months of Service. For this purpose, if an Employee works one (1) Hour of
Service during a day, he will be credited with one (1) day of Service.

7

--------------------------------------------------------------------------------



ARTICLE II

ELIGIBILITY

2.01    Conditions Of Eligibility

(a)Prior to October 1, 1995, any Employee who was a Participant in the Plan
prior to the effective date of this amendment and restatement shall continue to
participate in the Plan. Any other Eligible Employee shall participate in the
Plan as of the Entry Date next succeeding completion of six (6) Months of
Service and the attainment of age twenty and one-half (201/2), provided such
Employee completes one thousand (1,000) Hours of Service with the Employer
during any applicable Computation Period. If an Employee has not satisfied the
one thousand (1,000) Hours of Service eligibility requirement when otherwise
eligible, he shall become a Participant as of the Entry Date next following the
applicable Computation Period during which he first completes one thousand
(1,000) Hours of Service with the Employer.

(b)Entry Date means the April 1 or October 1 next following the date an Eligible
Employee satisfies the eligibility requirements of Section 2.01(a) of the Plan.

(c)Effective October 1, 1995, no new Participants shall be admitted to
participation under this Part B.


2.02    Eligible Employee

"Eligible Employee" means any Employee except Employees whose employment is
governed by the terms of a collective bargaining agreement between Employee
representatives (within the meaning of Code Section 7701(1)(46)) and the
Employer under which retirement benefits were the subject of good faith
bargaining between the parties, unless such agreement expressly provides for
such coverage in this Plan, will not be eligible to participate in this Plan.

Employees of Affiliated Employers shall not be eligible to participate in this
Plan unless such Affiliated Employers have specifically adopted this Plan in
writing.

2.03    Determination Of Eligibility

The Committee shall determine the eligibility of each Employee for participation
in the Plan based upon information furnished by the Employer. Such determination
shall be conclusive and binding upon all persons, as long as the same is made
pursuant to this Article II.

2.04    Termination Of Eligibility

(a)In the event a Participant shall go from a classification of an Eligible
Employee to an ineligible Employee, such Participant shall continue to vest in
his Accrued Benefit under the Plan for each Year of Service completed while a
noneligible Employee, until such time as his Accrued Benefit shall be forfeited
or distributed pursuant to the terms of the Plan.

(b)In the event a Participant is no longer a member of an eligible class of
Employees and becomes ineligible to participate but has not incurred a 1-Year
Break in Service, such Employee will participate again immediately upon
returning to an eligible class of Employees. If such Participant incurs a 1-Year
Break in Service, eligibility will be determined under the break in service
rules of this Article II.

(c)In the event an Employee who is not a member of an eligible class of
Employees becomes a member of an eligible class, such Employee will participate
immediately if such Employee has

8

--------------------------------------------------------------------------------



satisfied the minimum age and service requirements and would have otherwise
previously become a Participant.

2.05    Determination of Service and Break in Service for Eligibility

(a)Years of Service for eligibility shall be determined based on the eligibility
Computation Period. The initial eligibility Computation Period shall be the
12-month period beginning on the participant's date of hire. The succeeding
12-consecutive month periods commence with the first Plan Year which commences
prior to the first anniversary of the Employee's employment commencement date.
Employment with an Affiliated Employer shall be recognized as employment with
the Employer for purposes of determining Service for eligibility under the Plan.

(b)All Years of Service with the Employer and Affiliated Employers shall be
recognized for purposes of determining eligibility hereunder except the
following:

In the case of a Participant who does not have any nonforfeitable right to his
Accrued Benefit, Years of Service before a period of consecutive 1-year Breaks
in Service will not be taken into account in computing eligibility service if
the number of consecutive 1-year Breaks in Service in such period equals or
exceeds the greater of five (5) or the aggregate number of Years of Service.
Such aggregate number of Years of Service will not include any Years of Service
disregarded under the preceding sentence by reason of prior Breaks in Service.

If a Participant's Years of Service are disregarded pursuant to the preceding
paragraph, such Participant will be treated as a new Employee for eligibility
purposes. If a Participant's Years of Service may not be disregarded pursuant to
the preceding paragraph, such Participant shall continue to participate in the
Plan, or, if terminated, shall participate immediately upon reemployment.

Such Year of Service will be measured by the 12-month period beginning on an
Employee's reemployment commencement date and, if necessary, Plan Years
beginning with the Plan Year which includes the first anniversary of the
reemployment commencement date. The reemployment commencement date is the first
day on which the Employee is credited with an Hour of Service for the
performance of duties after the first eligibility Computation Period in which
the Employee incurs a 1-year Break in Service.

(c)A Participant who terminates service and subsequently returns to service as
an Eligible Employee shall participate immediately upon reemployment or again
becoming an Eligible Employee.

9

--------------------------------------------------------------------------------





ARTICLE III

SERVICE, CREDITED SERVICE AND BREAKS IN SERVICE
FOR VESTING AND BENEFIT ACCRUAL

3.01    Service For Eligibility

Service for purposes of eligibility to participate is described in Article II of
the Plan.

3.02    Vesting Service

The Service of an Employee shall be the aggregate of his Periods of Service, as
of the date benefits are to be determined under any of the provisions of the
Plan. Periods of Service shall be expressed in terms of years and months and, in
determining the total aggregate years, any fraction in excess of complete years
shall be determined on the basis of the number of remaining Months of Service.
Employment with an Affiliated Employer shall be recognized as employment with
the Employer for purposes of determining Service for vesting and eligibility
under the Plan.

3.03    Severance From Service Date

A Severance From Service Date shall be deemed to occur on the earlier of:
(a) the date on which the Employee quits, retires, is discharged or dies; or
(b) the first anniversary of the first date of a period in which the Employee
remains absent from service (with or without pay) with the Employer for any
reason other than quit, retirement, discharge or death.

3.04    Additional Service Allowance

If an Employee performs an Hour of Service within twelve (12) months of the
Severance From Service Date, the Period of Severance shall be included as a
Period of Service for purposes of determining years of Service under any of the
provisions of the Plan.

3.05    Credited Service

"Credited Service" of a Participant, as of the date the benefits are to be
determined under the Plan, shall include all Periods of Service with the
Employer. Service performed for Continental Brass Products, Corp., Universal
Plumbing Sales Corp., Jamaica Manufacturing Co., Inc., Lipmans Imports, Inc. or
Jamaica International, Inc. shall be counted as Credited Service for purposes of
the Plan.

3.06    Service In The Armed Forces

Any Employee who left active employment of the Employer to enter the Armed
Forces of the United States, and whose reemployment rights are protected by
Federal law, shall receive the Service and Credited Service for the period of
his Military Service, that he would have earned had he instead continued his
prior employment with the Employer, provided that the Employee returns to work
in compliance with any requirements of such law.

3.07    Military Service

Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to military service will be provided in
accordance with Section 414(u) of the Code.

10

--------------------------------------------------------------------------------



3.08    Pre-ERISA Service

Prior to October 1, 1976, the uninterrupted period of employment with the
Employer and with Continental Brass Products, Corp., Universal Plumbing Sales
Corp., Jamaica Manufacturing Co., Inc., Lipmans Imports, Inc. or Jamaica
International, Inc. as determined under the provisions of the Plan in effect
before such date shall be counted for Service and Credited Service under the
Plan.

11

--------------------------------------------------------------------------------



ARTICLE IV

RETIREMENT CONDITIONS

4.01    Normal Retirement

The Normal Retirement Date of a Participant shall be the first day of the month
coinciding with or next following the date he attains Normal Retirement Age.

4.02    Delayed Retirement

If a Participant shall remain in employment beyond his Normal Retirement Date,
his Delayed Retirement Date shall be the first day of the month coinciding with
or next following the date such Participant notifies the Employer that his
retirement is to be effective. A Participant who remains in employment beyond
his Normal Retirement Date shall be deemed to have retired on the first day of
the first month in which he completes less than forty (40) Hours of Service.

4.03    Early Retirement

(a)A Participant may retire from the employment of the Employer prior to his
Normal Retirement Date on his Early Retirement Date, which is the first day of
any month coinciding with or following the date he both attains the age of sixty
(60) and completes twenty-five (25) Years of Service and elects to retire. A
Participant may further elect to have his retirement benefit commence on his
Early Retirement Date or may irrevocably elect to defer commencement of his
benefit to his Normal Retirement Date.

(b)If a Participant separates from service before satisfying the age requirement
for early retirement, but has satisfied the service requirement, the Participant
will be entitled to elect commencement of his retirement benefit upon
satisfaction of such age requirement.


4.04    Disability Retirement

Upon demonstration of a Participant's Disability, the Participant shall
automatically become fully vested and be eligible for disability retirement
under Section 9.06.

4.05    Special Rules Upon Disability Retirement

(a)As a condition of his continuing to receive Disability retirement income, the
Committee shall have the right to require a Participant to provide such evidence
as it considers appropriate for verifying his continued eligibility for
disability insurance benefit payments under the Social Security Act.

(b)The Committee shall require evidence that the application for such benefits
has been approved by the Social Security Administrator. The final determination
shall be made by the Committee on the basis of such evidence.

(c)Upon the cessation of the Participant's Disability, he shall not be entitled
to further benefits as the result of such Disability and he shall only be
entitled to such other benefits as may be provided under the terms of the Plan
for which he was eligible as of his Disability Retirement Date reduced in
accordance with Section 14.14. If such Participant is reemployed by the Employer
following the cessation of his Disability, he shall resume the classification of
an Eligible Employee and future benefits payable on his subsequent termination
of employment will be reduced in accordance with Section 14.14. The Participant
shall remain 100% vested in

12

--------------------------------------------------------------------------------



the Accrued Benefit determined as of his Disability Retirement Date, but his
vested interest with respect to additional accruals will be determined in
accordance with Article IX.

(d)If a Participant eligible for Disability Retirement is eligible for Early
Retirement, he may, in lieu of the Disability Retirement benefit payable under
this Section, elect to receive the benefit applicable under Section 9.02 or the
Early Retirement benefit.


4.06    Continuation of Benefits upon Reemployment

If, after a Participant begins receiving benefits under this Plan, he then
re-enters employment hereunder, his monthly benefit payments shall continue
unreduced. Upon subsequent termination of employment, his benefit amount shall
be recalculated on the basis of his Average Monthly Compensation determined as
of his subsequent retirement date and his Credited Service earned prior and
subsequent to his re-employment hereunder, reduced by the actuarial value of the
payments previously made, but in no event less than the benefit amount paid
prior to his reemployment.

4.07    Commencement Of Benefits

Unless the Participant elects otherwise, distribution of benefits will begin no
later than the 60th day after the latest of the close of the Plan Year in which:

(a)the Participant attains age sixty-five (65) (or Normal Retirement Age, if
earlier);

(b)occurs the tenth (10th) anniversary of the year in which the Participant
commenced participation in the Plan; or

(c)the Participant terminates service with the Employer.

Notwithstanding the foregoing, the failure of a Participant and Spouse to
consent to a distribution while a benefit is immediately distributable, within
the meaning of Section 9.05 of the Plan, shall be deemed to be an election to
defer commencement of payment of any benefit sufficient to satisfy this Section.

13

--------------------------------------------------------------------------------



ARTICLE V

RETIREMENT BENEFITS

5.01    Normal Retirement Benefit

(a)Upon retirement at his Normal Retirement Date, a Participant shall receive a
monthly retirement benefit which shall commence on such date and which shall be
payable under the Normal Form of Retirement Benefit defined in Section 1.37 of
the Plan. The amount of each such monthly retirement benefit shall be equal to
the sum of (i) plus (ii) as follows:

(i).375% of Average Monthly Compensation for each year of Credited Service,

(ii).25% of Average Monthly Compensation in excess of Covered Compensation for
each year of Credited Service.

(b)A Participant who remains in employment after his Normal Retirement Date may
elect to commence payment of his retirement benefit during employment on the
first day of any month coincident with or following his Normal Retirement Date.
The amount of such monthly retirement benefit shall be determined in the same
manner as for retirement at Normal Retirement Date except that Years of Credited
Service and Average Monthly Compensation shall be determined as of the date of
his actual retirement. However, the benefit described in the preceding sentence
shall be recalculated as of the first payment date each year thereafter to
reflect changes in Credited Service and Average Monthly Compensation. In no
event shall the retirement benefit payable be less than the benefit being paid
prior to such recalculations. Solely for purposes of Article VI, upon such
commencement of his retirement benefit, he shall be treated as a retired
Participant.


5.02    Delayed Retirement Benefit

If a Participant does not retire on his Normal Retirement Date and does not
elect to commence his benefits while employed, the Committee shall establish an
account and maintain a separate accounting in the name of the Participant as of
the first day of the Plan Year following the Plan Year in which the
Participant's Normal Retirement Date occurred. The Participant's account value
as of such date shall be the Actuarial Equivalent of the Participant's Normal
Form of Retirement Income as of such date.

(a)All such accounts shall be invested either (i) as part of the Trust Fund and
shall not be segregated or invested as a separate unit; or (ii) if the
Committee, with the approval of the Trustee determines, as part of a segregated
fixed income fund, which shall consist of such assets as the Trustee deems
appropriate. If implemented, all such separate accounts shall be invested and
administered as a unit. The Committee shall promulgate whatever regulations it
deems appropriate with respect to the implementation. of such fixed income fund.

(b)The Trust Fund (including the fixed income fund, if implemented) shall be
valued at fair market value on the last day of each Plan Year and all accounts
shall be adjusted as of such date to reflect a proportionate share of investment
income and realized and unrealized profits and losses as applicable under either
Subparagraph (a)(i) or (a)(ii).

(c)The benefits to which the Participant will be entitled upon his subsequent
retirement, or, in the event of the Participant's death, the benefits to which
the Beneficiary would be entitled, will normally be determined as of the last
day of the Plan Year during which the Participant's employment terminated. Such
benefits may, however, be determined by the Committee,

(i)as of any other date, in which event the Committee shall authorize the
Trustee to value such Participant's account as of such date; or

14

--------------------------------------------------------------------------------



(ii)as of the last day of the Plan Year before the Participant's termination of
employment, but such determination by the Committee may only be exercised with
the written consent of the Participant or, in the event of the Participant's
death, his Beneficiary. In determining such benefits, the Committee must also
consider changes in the market value of the Trust Fund.



(d)Subject to the provisions of Section 5.04, the Participant, or in the event
of the Participant's death, his Beneficiary, shall be entitled to such
retirement income (under the Normal Form of Retirement Benefit or such other
options as provided under Article VII) as may be Actuarially Equivalent to such
Participant's account value. Notwithstanding the above, in no event shall the
Normal Form of Retirement Benefit provided under these provisions be less than
the greater of 1) the Actuarial Equivalent of the Participant's Normal Form of
Retirement Benefit determined as of the date such benefit was segregated or
2) the Participant's benefit determined based on his years of Credited Service
and Average Monthly Compensation as of his Delayed Retirement Date.


5.03    Early Retirement Benefit

A Participant shall, upon retirement on Early Retirement Date, receive the
Actuarial Equivalent of his Accrued Benefit which shall commence on the date
elected in accordance with Section 4.03 and shall be payable under the Normal
Form of Retirement Benefit. The amount of such monthly retirement benefit shall,
subject to the provisions of Section 5.04 hereof, be determined in the same
manner as for retirement at his Normal Retirement Date, except that years of
Credited Service and Average Monthly Compensation shall be determined as of his
Early Retirement Date. The benefit shall be reduced based on the number of
months by which the Participant's early retirement precedes his Normal
Retirement Date using the factors in Section 1.02.

15

--------------------------------------------------------------------------------



5.04    Maximum Retirement Benefit

  The definition of certain words and phrases used in this Section 5.04 are
contained in Section 5.04(d) and shall, for purposes of this Section 5.04,
supersede definitions for such words and phrases contained in Article I. Defined
terms are capitalized.
 
(a)
This Section, except for Section (a)(ii), applies regardless of whether any
Participant is or has ever been a Participant in another qualified plan
maintained by the Employer. If any Participant is or has ever been a Participant
in another qualified plan maintained by the Employer, or a welfare benefit fund,
as defined in Section 419(e) of the Code, maintained by the Employer, or an
individual medical account, as defined in Section 415(1)(2) of the Code, which
provides an Annual Addition, Section 5.04(b) is also applicable to that
Participant's benefits.
 
 
(i)
The Annual Benefit otherwise payable to a Participant at any time will not
exceed the Maximum Permissible Amount. If the benefit the Participant would
Otherwise accrue in a Limitation Year would produce an annual benefit in excess
of the Maximum Permissible Amount, the rate of accrual will be reduced so that
the annual benefit will equal the Maximum Permissible Amount.
 
 
(ii)
The Maximum Permissible Amount limitation is deemed satisfied if the Annual
Benefit payable to a Participant is not more than $1,000 multiplied by the
Participant's number of Years of Service or portions thereof (not to exceed ten
(10)) with the Employer, and the Employer has not at any time maintained a
defined contribution plan, a welfare benefit plan as defined in Section 419(e)
of the Code, or an individual medical account as defined in Section 415(1)(2) of
the Code in which such Participant participated.
 
(b)
(i)
If a Participant is, or has ever been, covered under more than one defined
benefit plan maintained by the Employer, the sum of the Participant's Annual
Benefits from all such plans may not exceed the Maximum Permissible Amount.
 
 
(ii)
If the Employer maintains, or at any time maintained, one or more qualified
defined contribution plans covering any Participant in this Plan, a welfare
benefit fund, as defined in Section 419(e) of the Code, or an individual medical
account as defined in Section 415(1)(2) of the Code, the sum of the
Participant's Defined Contribution Fraction and Defined Benefit Fraction will
not exceed 1.0 in any limitation year.
 
 
(iii)
If in any Plan Year the sum of the Defined Benefit Fraction and the Defined
Contribution Fraction shall exceed 1.0 with respect to any Participant, the
Employer shall reduce any contribution to the defined contribution plan on
behalf of such Participant to the extent necessary to lower the numerator of the
Defined Contribution Fraction so that the sum of both fractions does not exceed
1.0.
 
 
(iv)
Effective January 1, 2000, the provisions of this subsection (b) shall no longer
be applicable.

(c)In the case of an individual who was a Participant in one or more defined
benefit plans of the Employer as of the first day of the first Limitation Year
beginning after December 31, 1986, the application of the limitations of this
Article V shall not cause the Maximum Permissible Amount for such individual
under all such defined benefit plans to be less than the individual's current
Accrued Benefit. The preceding sentence applies only if such defined benefit
plans met the requirements of Code Section 415, for all Limitation Years
beginning before January 1, 1987.

For this purpose, a Participant's Accrued Benefit under the Plan, shall be
determined as if the Participant had separated from service as of the close of
the last Limitation Year beginning

16

--------------------------------------------------------------------------------



before January 1, 1987, expressed as an Annual Benefit within the meaning of
Section 415(b)(2) of the Code.

In determining the amount of a Participant's current Accrued Benefit, the
following shall be disregarded:

(i)any change in the terms and conditions of the Plan after May 5, 1986; and

(ii)any cost of living adjustments occurring after May 5, 1986.



(d)Definitions.

(i)Annual Additions:    The sum of the following amounts credited to a
Participant's account for limitation year:

(A)Employer contributions;

(B)Employee contributions;

(C)Forfeitures, and

(D)Amounts allocated to an individual medical account, as defined in
Section 415(1)(2) of the Code, which is part of a pension or annuity plan
maintained by the Employer are treated as Annual Additions to a defined
contribution plan. Also, amounts derived from contributions paid or accrued
after December 31, 1985, in taxable years ending after such date, which are
attributable to post-retirement medical benefits allocated to the separate
account of a Key Employee, as defined in Section 419A(d)(3) of the Code, under a
welfare benefit fund, as defined in Section 419(e) of the Code, maintained by
the Employer, are treated as Annual Additions to a defined contribution plan.

(ii)Annual Benefit:    The annual benefit is a retirement benefit under the Plan
which is payable annually in the form of a single life annuity. If the benefit
payable to a Participant is not in the form of a single life annuity nor in the
form of a Spouse Joint and Survivor Annuity, then the maximum annual amount
determined above shall be reduced in accordance with the applicable regulations
so that it is the actuarial equivalent of such amount as payable in the normal
form. For purposes of this paragraph, actuarial equivalent shall be determined
using the assumptions in Section 1.02(d) of Part B except that mortality shall
be based on the mortality table specified in Code Section 417(e)(3)(A)(ii)(I).

(iii)Compensation:    A Participant's earned income, wages, salaries, and fees
for professional services, and other amounts received for personal services
actually rendered in the course of employment with the Employer maintaining the
Plan (including, but not limited to, commissions paid salesmen, compensation for
services on the basis of a percentage of profits, commissions on insurance
premiums, tips and bonuses), and excluding the following:

(A)Employer contributions to a plan of deferred compensation which are not
included in the Employee's gross income for the taxable year in which
contributed, or any distributions from a plan of deferred compensation;

(B)Amounts realized from the exercise of a nonqualified stock option, or when
restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

(C)Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and

17

--------------------------------------------------------------------------------



(D)Effective for limitation years beginning after December 31, 1997, earnings
shall include (i) any elective deferral as defined in Code Section 402(g)(3),
and (ii) any amount which is contributed or deferred by the Employee at the
election of the employee and which is not includible in the gross income of the
employee by reason of Code Section 125, or, effective January 1, 2001, any
amounts not includible in the gross income of the employee by reason of
Section 132(f)(4) of the Code.


Compensation for any limitation year is the compensation actually paid or
includible in gross income during such year.

For Limitation Years beginning on or after January 1, 1998, for purposes of
determining Section 415 Compensation, amounts included pursuant to Section 125
of the Code shall include amounts not available to a Participant in cash in lieu
of group health coverage because the Participant is unable to certify that he or
she has other health coverage. An amount will be treated as an amount under
Section 125 only if the Employer does not request or collect information
regarding the Participant's other health coverage as part of the enrollment
process for the health plan.

(iv)Defined Benefit Dollar Limitation:    The dollar limitation specified in
Code Section 415(b)(1)(A). Effective on January 1, 1988, and each January
thereafter, the dollar limitation specified in Code Section 415(b)(1)(A) above
will be automatically adjusted by multiplying such limit by the cost of living
adjustment factor prescribed by the Secretary of the Treasury under
Section 415(d) of the Code in such manner as the Secretary shall prescribe. The
new limitation will apply to Limitation Years ending within the calendar year of
the date of the adjustment. The new limit specified in Section 415(b)(1)(A) of
the Code shall apply only to Participants who are credited with at least one
Hour of Service on or after the first day of the first Limitation Year beginning
after December 31, 2001.

(v)Defined Benefit Fraction:    A fraction, the numerator of which is the sum of
the Participant's projected Annual Benefits under all the defined benefit plans
(whether or not terminated) maintained by the Employer, and the denominator of
which is the lesser of one hundred twenty-five percent (125%) of the dollar
limitation determined for the Limitation Year under Sections 415(b) and (d) of
the Code and in accordance with Section 5.04(d)(x)(B) below or one hundred forty
percent (140%) of the Participant's Highest Average Compensation, including any
adjustments under Section 415(b) of the Code.

Notwithstanding the above, if the Participant was a Participant as of the first
day of the first Limitation Year beginning after December 31, 1986, in one or
more defined benefit plans maintained by the Employer which were in existence on
May 6, 1986, the denominator of this fraction will not be less than one hundred
twenty-five percent (125%) of the sum of the Annual Benefits under such plans
which the Participant had accrued as of the close of the last Limitation Year
beginning before January 1, 1987, disregarding any changes in the terms and
conditions of the Plans after May 5,1986. The preceding sentence applies only if
the defined benefit plans individually and in the aggregate satisfied the
requirements of Code Section 415 for all Limitation Years beginning before
January 1, 1987.

Effective January 1, 2000, the provisions of this subsection (v) shall no longer
be applicable.

(vi)Defined Contribution Fraction:    A fraction, the numerator of which is the
sum of the Annual Additions to the Participant's account under all the defined
contribution plans

18

--------------------------------------------------------------------------------



(whether or not terminated) maintained by the Employer for the current and all
prior Limitation Years, (including the annual additions attributable to the
Participant's nondeductible Employee contributions to this and all other defined
benefit plans, (whether or not terminated) maintained by the Employer, and the
Annual Additions attributable to all welfare benefit funds, as defined in
Section 419(e) of the Code or individual medical accounts, as defined in
Section 415(1)(2) of the Code, maintained by the Employer), and the denominator
of which is the sum of the Maximum Aggregate Amounts for the current and all
prior Limitation Years of service with the Employer (regardless of whether a
defined contribution plan was maintained by the Employer).

The Maximum Aggregate Amount in any Limitation Year is the lesser of one hundred
twenty-five percent (125%) of the dollar limitation in effect under
Section 415(c)(1)(A) of the Code or thirty-five percent (35%) of the
Participant's Compensation for such year.

The Annual Addition for any limitation year beginning before January 1, 1987,
shall not be recomputed to treat all Employee contributions as Annual Additions.

Effective January 1, 2000, the provisions of this subsection (vi) shall no
longer be applicable.

(vii)Employer:    For purposes of this Article, Employer shall mean the Employer
that adopts this Plan, and all members of a controlled group of corporations (as
defined in Section 414(b) of the Code, as modified by Section 415(h)), all
commonly controlled trades or businesses (as defined in Section 414(c) as
modified by Section 415(h)), or affiliated service groups (as defined in
Section 414(m)) of which the adopting Employer is a part, and any other entity
required to be aggregated with the Employer pursuant to regulations under
Section 414(o) of the Code.

(viii)Highest Average Compensation:    The average compensation for the three
consecutive Years of Service with the Employer that produces the highest
average.

(ix)Limitation Year:    The Plan Year.

(x)Maximum Permissible Amount:

(A)The lesser of the Defined Benefit Dollar Limitation or one hundred percent
(100%) of the Participant's Highest Average Compensation.

(B)If the Participant has less than ten (10) years of participation with the
Employer, the Defined Benefit Dollar Limitation is reduced by one-tenth (1/10)
for each year of participation (or part thereof) less than ten (10).

To the extent provided in regulations or in other guidance issued by the
Internal Revenue Service, the preceding sentence shall be applied separately
with respect to each change in the benefit structure of the Plan. If the
Participant has less than ten (10) Years of Credited Service with the Employer,
the Compensation limitation is reduced by one-tenth (1/10) for each Year of
Credited Service (or part thereof) less than ten (10). The adjustments of this
Section (B) shall be applied in the denominator of the Defined Benefit Fraction
based upon Years of Service. Years of Service shall include future years
occurring before the Participant's Normal Retirement Age. Such future years
shall include the year which contains the date the Participant reaches Normal
Retirement Age, only if it can be reasonably anticipated that the Participant
will receive a Year of Credited Service for such year.

(C)[Reserved]

19

--------------------------------------------------------------------------------



(D)For limitation Years beginning on or after January 1, 2002, if the benefit
payable to a Participant commences prior to age 62, the maximum dollar
limitation defined in paragraph (d)(iv) shall be the actuarial equivalent of
such amount payable at age 62. For purposes of this paragraph, actuarial
equivalent shall be based on the plan's early retirement reductions or the
mortality table specified in Code Section 417(e)(3)(A)(ii)(I) and an interest
rate of 5%, whichever produces the smaller amount.

(E)If the Annual Benefit of a Participant commences after the Participant's
Social Security Retirement Age, the Defined Benefit Dollar Limitation, as
reduced in (B) above, if necessary, shall be adjusted so that it is the
actuarial equivalent of an Annual Benefit of such dollar limitation beginning at
the Participant's Social Security Retirement Age. Effective for Limitation Years
beginning on or after January 1, 1995, to determine actuarial equivalence, the
assumption set forth in Section 1.02(d) or an interest rate of 5% and the
mortality table specified in Code Section 417(e)(3) whichever produces the
smaller increase in the Defined Benefit Dollar Limitation shall be used.
Notwithstanding the foregoing, effective for Limitation Years beginning on or
after January 1, 2002, if the benefit payable to a Participant commences after
his or her attainment of age 65, the dollar limitation defined in
paragraph (d)(iv) above shall be increased so it is the actuarial equivalent of
such amount payable commencing at age 65. For purposes of this paragraph,
actuarial equivalent shall be determined using the assumptions in
Section 1.02(d), or the mortality table specified in Code Section 417(e)(3) and
an interest rate of 5%, whichever produces the smaller increase.



(xi)Projected Annual Benefit:    The Annual Benefit as defined in
Section (d)(ii), to which the Participant would be entitled under the terms of
the Plan assuming:

(A)The Participant will continue employment until Normal Retirement Age under
the Plan (or current age, if later), and

(B)the Participant's Compensation for the current Limitation Year and all other
relevant factors used to determine benefits under the Plan will remain constant
for all future Limitation Years.

(xii)Social Security Retirement Age:    Age sixty-five (65) in the case of a
Participant attaining age sixty-two (62) before January 1, 2000 (i.e., born
before January 1, 1938), age sixty-six (66) for a Participant attaining age
sixty-two (62) after December 31, 1999, and before January 1, 2017 (i.e., born
after December 31, 1937, but before January 1, 1955), and age sixty-seven
(67) for a Participant attaining age sixty-two (62) after December 31, 2016
(i.e., born after December 31, 1954).

(xiii)Year of Participation:    The Participant shall be credited with a Year of
Participation (computed to fractional parts of a year) for each accrual
Computation Period for which the following conditions are met: (1) The
Participant is credited with a Period of Service for benefit accrual purposes,
required under the terms of the Plan in order to accrue a benefit for the
accrual Computation Period, and (2) the Participant is included as a Participant
under the eligibility provisions of the Plan for at least one (1) day of the
accrual Computation Period. If these two conditions are met, the portion of a
Year of Participation credited to the Participant shall equal the amount of
benefit accrual service credited to the Participant for such accrual Computation
Period. A Participant who is permanently and totally disabled within the meaning
of Plan Section 9.06 for an accrual Computation Period shall receive a Year of
Participation with respect to that period. In addition, for a Participant to
receive a Year of Participation (or part thereof) for an

20

--------------------------------------------------------------------------------



accrual Computation Period, the Plan must be established no later than the last
day of such accrual Computation Period. In no event will more than one Year of
Participation be credited for any 12-month period.

(A)Notwithstanding any other Plan provision to the contrary, with respect to
distributions with benefit commencement dates occurring on or after January 1,
2003, the mortality table used for purposes of adjusting any benefit or
limitation under Section 415(b)(2)(B), (C) or (D) of the Code shall be the
mortality table specified in Section 417(e)(3)(a)(ii)(I) of the Code.



(e)Notwithstanding any provision in the Plan to the contrary, for Plan Years
beginning in 2004 and 2005, when determining the maximum distribution under Code
Section 415(b)(2)(E)(ii), the adjustment for optional forms of payment subject
to Code Section 417(e)(3) will use an interest rate assumption of 5.5% or the
rate used in the Plan (whichever provides a greater straight life annuity).


5.05    Required Benefit Commencement

Notwithstanding the Delayed Retirement provisions above, each Participant who
remains employed beyond his Required Beginning Date (as defined in
Article VIII), must begin to receive the minimum distributions required under
Article VIII. Such Participant's benefit shall be recalculated for each calendar
year following the initial required distribution on the basis of his Average
Monthly Compensation and Credited Service as of each January 1, but in no event
less than the benefit amount paid prior to the recalculation.

21

--------------------------------------------------------------------------------



ARTICLE VI

JOINT AND SURVIVOR AND PRERETIREMENT DEATH BENEFITS

6.01    Automatic Joint And Survivor Annuity

(a)Unless an optional form of benefit is selected, as described in Article VII,
pursuant to a qualified election described in Section 6.02, within the 90-day
period ending on the Annuity Starting Date, a married Participant's vested
Accrued Benefit will be paid in the form of an automatic joint and survivor
annuity and an unmarried Participant's vested Accrued Benefit will be paid in
the form of an immediate life annuity with 120 monthly payments certain. The
Participant may elect to have such annuity distributed upon attainment of the
earliest retirement age under the Plan.

(b)An "automatic joint and survivor annuity" is an immediate non transferable
annuity for the life of the Participant with a survivor annuity for the life of
the Spouse which is fifty percent (50%) of the amount of the annuity which is
payable during the joint lives of the Participant and the Spouse and which is
the Actuarial Equivalent of the Normal Form of Retirement Benefit.

(c)A Participant's "earliest retirement age" is the earliest date on which,
under the Plan, the Participant could elect to receive retirement benefits.

6.02    Qualified Election

A Participant may waive the automatic joint and survivor annuity described in
Section 6.01 only if:

(a)the Participant's Spouse consents in writing to the election;

(b)with the exception of a life annuity the election designates a specific
alternate Beneficiary, including any class of Beneficiaries or any contingent
Beneficiaries, which may not be changed without spousal consent, or the Spouse
expressly permits designations by the Participant without any further spousal
consent;

(c)the Spouse's consent acknowledges the effect of the election; and

(d)the Spouse's consent is witnessed by a plan representative or notary public.
Additionally, a Participant's waiver of the qualified joint and survivor annuity
will not be effective unless the election designates a form of benefit payment
which may not be changed without spousal consent, or the spouse expressly
permits designations by the participant without any further spousal consent.

If it is established to the satisfaction of the Committee that such written
consent may not be obtained because there is no Spouse or the Spouse cannot be
located, a waiver will be deemed a qualified election.

Any consent by a Spouse obtained under this provision (or establishment that the
consent of a Spouse may not be obtained) shall be effective only with respect to
such Spouse. A consent that permits designations by the Participant without any
requirement of further consent by such Spouse must acknowledge that the Spouse
has the right to limit consent to a specific Beneficiary, and a specific form of
benefit where applicable, and that the Spouse voluntarily elects to relinquish
either or both of such rights. A revocation of a prior waiver may be made by a
Participant without the consent of the Spouse at any time prior to the
commencement of benefits. The number of revocations shall not be limited. No
consent obtained under this provision shall be valid unless the Participant has
received notice as provided in subsection (e) below.

22

--------------------------------------------------------------------------------



(e)The Committee shall provide each Participant, no less than thirty (30) days
and no more than ninety (90) days prior to the payment commencement date, a
written explanation of:

(i)the terms and conditions of an automatic joint and survivor annuity;

(ii)the Participant's right to make and the effect of an election to waive the
automatic joint and survivor annuity form of benefit;

(iii)the rights of a Participant's Spouse;

(iv)the right to make, and the effect of, a revocation of a previous election to
waive the automatic joint and survivor annuity; and

(v)the relative values of the various optional forms of benefit under the Plan.

The benefit commencement date for a distribution in a form other than a
Qualified Joint and Survivor Annuity may be less than 30 days after receipt of
the written explanation of the Qualified Joint and Survivor Annuity, provided:
(i) the Participant has been provided with information that clearly indicates
that the employee has at least 30 days to consider whether to waive the
Qualified Joint and Survivor Annuity and elect (with spousal consent) to a form
of distribution other than a Qualified Joint and Survivor Annuity; (ii) the
Participant is permitted to revoke any affirmative distribution election at
least until the benefit commencement date or, if later, at any time prior to the
expiration of the 7-day period that begins the day after the explanation of the
Qualified Joint and Survivor Annuity is provided to the Participant; and
(iii) the benefit commencement date is a date after the date the written
explanation was provided to the Participant.

6.03    Qualified Preretirement Survivor Annuity

(a)If a vested Participant dies after the earliest retirement age, but prior to
the Annuity Starting Date, such Participant's surviving Spouse, if any, will
receive the same benefit that would be payable if the Participant had retired
with an immediate automatic joint and survivor annuity, as defined in
Section 6.01(b), payable on the day before such Participant's death.

(b)The surviving Spouse may elect to commence payment under such annuity on the
first day of any month after the Participant's death. The actuarial value of
benefits which commence later than the date on which payments would have been
made to the surviving Spouse under an automatic joint and survivor annuity
commencing at the Participant's earliest retirement age under the Plan in
accordance with this provision shall be adjusted to reflect the delayed payment.

(c)If a vested Participant dies on or before the earliest retirement age, the
Participant's surviving Spouse (if any) will receive the same benefit that would
be payable if the Participant had:

(i)separated from service on the date of death (or date of separation from
service, if earlier),

(ii)survived to the earliest retirement age,

(iii)retired with an immediate qualified joint and survivor annuity at the
earliest retirement age, and

(iv)died on the day after the earliest retirement age.

(d)Subject to the provisions of Section 8.04 of the Plan, a surviving Spouse
will begin to receive payments at the Participant's earliest retirement age.
Benefits commencing after the Participant's earliest retirement age will be the
Actuarial Equivalent of the benefit to which

23

--------------------------------------------------------------------------------



the surviving Spouse would have been entitled if benefits had commenced at the
earliest retirement age under an immediate automatic joint and survivor annuity.

(e)Before the commencement of a retirement benefit, upon the death of (i) a
Vested Participant subsequent to termination of employment (ii) a Retired
Participant who had elected to defer the commencement of his retirement benefit,
or (iii) a Participant for whom the commencement of benefits had been deferred,
an automatic joint and survivor annuity with 50% of such annuity continued to
his Spouse commencing on the earliest commencement date. In no event shall the
benefit provided to the Spouse be. benefit which may be provided from the
applicable portion of e accumulation value under a deferred annuity payable upon
the Participant's death before the commencement of a retirement benefit. For
Retired Participants in accordance with Subsection (ii) above, the applicable
portion shall be 100% of the accumulation value and for Participants in
accordance with Subsection (i) and (iii) above, 50% of the accumulation value.

In lieu of the benefits described in the above paragraph, the Participant may
elect to provide for the payment of the portion of the accumulation value under
the deferred annuity payable upon death to any designated Beneficiary, provided
the Participant's Spouse consents to such election. In the absence of a
surviving Spouse or designated Beneficiary, the death benefit shall be paid to
the Participant's estate. In the event of the Participant's death before the
purchase of the annuity contract, benefits will be provided as if the annuity
had been purchased on the day before the Participant's death.

6.04    Qualified Election

(a)A Participant may waive the 100% joint and survivor annuity with his Spouse
as Beneficiary in accordance Section 6.03(e) only if:

(i)the Participant's Spouse consents in writing to the election;

(ii)the election designates a specific alternate Beneficiary, including any
class of Beneficiaries or any contingent Beneficiaries, which may not be changed
without spousal consent, or the Spouse expressly permits designations by the
Participant without any further spousal consent;

(iii)the Spouse's consent acknowledges the effect of the election; and

(iv)the Spouse's consent is witnessed by a plan representative or notary public.

If it is established to the satisfaction of the Committee that such written
consent may not be obtained because there is no Spouse or the Spouse cannot be
located, a waiver will be deemed a qualified election. Any consent by a Spouse
obtained under this provision (or establishment that the consent of a Spouse may
not be obtained) shall be effective only with respect to such Spouse. A consent
that permits designations by the Participant without any requirement of further
consent by such Spouse must acknowledge that the Spouse has the right to limit
consent to a specific Beneficiary, and a specific form of benefit where
applicable, and that the Spouse voluntarily elects to relinquish either or both
of such rights. A revocation of a prior waiver may be made by a Participant
without the consent of the Spouse at any time prior to the commencement of
benefits. The number of revocations shall not be limited. No consent obtained
under this provision shall be valid unless the Participant has received notice
as provided in 6.05 below.

24

--------------------------------------------------------------------------------





6.05    Notice Requirements

The Committee shall provide each Participant within the applicable period for
such Participant, a written explanation of the qualified preretirement survivor
annuity in such terms and in such a manner as would be comparable to the
explanation provided for meeting the requirements applicable to an automatic
joint and survivor annuity in Section 6.02(e). The applicable period for a
Participant is whichever of the following periods ends last:

(a)the period beginning with the first day of the Plan Year in which the
Participant attains age thirty-two (32) and ending with the close of the Plan
Year preceding the Plan Year in which the Participant attains age thirty-five
(35);

(b)a reasonable period ending after the individual becomes a Participant;

(c)a reasonable period ending after this Article first applies to the
Participant.

Notwithstanding the foregoing, notice must be provided within a reasonable
period ending after separation of service in case of a Participant who separates
from service before attaining age thirty-five (35).

For purposes of the preceding paragraph, a reasonable period ending after the
enumerated events described in (b) and (c) is the end of the two (2) year period
beginning one (1) year prior to the date the applicable event occurs and ending
one (1) year after that date. In the case of a Participant who separates from
service before the Plan Year in which age thirty-five (35) is attained, notice
shall be provided within the two (2) year period beginning one (1) year prior to
separation and ending one (1) year after separation. If such a Participant
thereafter returns to employment with the Employer, the applicable period for
such Participant shall be redetermined.

25

--------------------------------------------------------------------------------



ARTICLE VII

OPTIONAL METHODS OF RETIREMENT PAYMENTS

7.01    Optional Elections

Each vested Participant whose Accrued Benefit has a present value in excess of
$5,000 shall have the right, at any time and from time to time prior to the
commencement of a retirement benefit hereunder, to elect to have such retirement
benefit payable under any one of the options hereinafter set forth in this
Section in lieu of the retirement benefit otherwise payable under any of the
provisions of the Plan. The amount of any optional retirement benefit shall be
the Actuarial Equivalent of the Normal Form of Retirement Benefit otherwise
payable to such Participant. The Participant shall make such an election by
written request to the Committee and such an election will be subject to the
spousal consent requirement of Article VI.

(a)Joint and Survivor Option:    A married Participant may elect to receive a
monthly retirement benefit during the lifetime of the Participant and have
either fifty percent (50%) or one hundred percent (100%) of such monthly
retirement benefit continued after the Participant's death to a Contingent
Annuitant or Spouse during the remaining lifetime of the Contingent Annuitant or
Spouse within the restrictions contained in Section 8.04(b)(ii).

(b)Lump-Sum Option:    Prior to October 1, 1995, a Participant who is eligible
for Early or Normal Retirement may elect to receive, in lieu of any other
benefits hereunder, a lump sum payment representing the Actuarial Equivalent of
the Participant's Accrued Benefit under the Plan. On or after October 1, 1995, a
Participant who is eligible for Early or Normal Retirement may elect to receive
a lump sum payment representing the Actuarial Equivalent of the Participant's
Accrued. Benefit under the Plan as of September 30, 1995, in addition to the
Participant's Accrued Benefit earned on and after October 1, 1995 in another
form of payment provided under the Plan.

(c)Period Certain Option:    A Participant may elect to receive a monthly
retirement benefit during the Participant's lifetime, with payments guaranteed
for one hundred eighty (180) months. Should a Participant who has elected this
option die before receiving the specified number of payments, such payments
shall be continued to a Beneficiary designated by the Participant until the
total payments made are equal to the guaranteed number.

(d)A Participant may elect to receive a monthly retirement benefit under any
optional form available under the Plan prior to the effective date of this
restated Plan of that portion of his benefit as accrued through such effective
date.

Notwithstanding the above, the Joint and 100% Survivor Option as described in
subsection (a) hereof and the one hundred eighty (180) month Period Certain
Option as described in subsection (c) hereof are not available to Participants
who are eligible for a Disability Retirement.

7.02    Limitation On Optional Elections

(a)Payments under any optional retirement benefit elected under the provisions
of Section 7.01 hereof shall be subject to the distribution period restrictions
of Sections 8.03 and 8.04.

(b)A Participant may not elect irrevocably before retirement any option which
would with certainty pay all or part of his non-forfeitable interest to a
designated Beneficiary after the Participant's death.

(c)Any annuity contract distributed by the Plan must be nontransferable.

26

--------------------------------------------------------------------------------



(d)Once distributions under an optional form of benefit have begun, such form of
payment shall be irrevocable.

(e)If a Participant's benefits are required to commence in accordance with
Article VIII, such Participant shall make an irrevocable election as to the
optional form of payment. All such benefits shall be paid directly from the
Trust Fund. Subject to Section 6.01 the options available will include options
available to retirees in accordance with Section 7.01. Upon subsequent
termination of employment for any reason, the optional form previously elected
will remain in effect.

(f)The distribution of a lump sum payment or an annuity to the Participant or
his Beneficiary will constitute the complete discharge of all obligations of the
Plan.

7.03    Deferred Annuity Purchase

A deferred annuity shall be purchased on behalf of

(a)a Vested Participant;

(b)a Retired Participant who makes an election to defer commencement of his
retirement benefit in accordance with Section 4.07 or 7.02(e); and

(c)a Participant's Spouse entitled to deferred benefits in accordance with
Article VIII or who makes an election to defer commencement in accordance with
Article VIII.

The retirement benefit under the deferred annuity will initially be payable
under the Normal Form of Retirement Benefit or one of the optional forms under
Section 7.01, as elected by the Participant. Subject to Section 6.01, a
Participant may, before the commencement of his retirement benefit, change such
optional form to any other form of retirement benefit available under the
annuity, including those available under Section 7.01 and the Normal Form of
Retirement Benefit, by filing a request with the insurance company and complying
with the terms and provisions of such annuity.

If a deferred annuity is purchased on behalf of a Participant or Beneficiary, a
lump sum distribution shall not be permitted at any later date.

27

--------------------------------------------------------------------------------





ARTICLE VIII

REQUIRED COMMENCEMENT OF BENEFITS

8.01    Minimum Distribution Requirements

(a)General Rules

(i)Effective Date.    The provisions of this Section 8.01 will apply for
purposes of determining required minimum distributions for calendar years
beginning with the 2003 calendar year.

(ii)Precedence.    The requirements of this article will take precedence over
any inconsistent provisions of the Plan.

(iii)Requirements of Treasury Regulations Incorporated.    All distributions
required under this Section 8.01 will be determined and made in accordance with
the Treasury regulations under Section 401(a)(9) of the Code.

(iv)TEFRA Section 242(b)(2) Elections.    Notwithstanding the other provisions
of this Section 8.01, other than paragraph (a)(iii) above, distributions may be
made under a designation made before January 1, 1984, in accordance with
Section 242(b)(2) of the Tax Equity and Fiscal Responsibility Act ("TEFRA") and
the provisions of the Plan that relate to Section 242(b)(2) of TEFRA.

(b)Time and Manner of Distribution

(i)Required Beginning Date.    The Participant's entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant's Required Beginning Date.

(ii)Death of Participant Before Distributions Begin.    If the Participant dies
before distributions begin, the Participant's entire interest will be
distributed, or begin to be distributed, no later than as follows:

(A)If the Participant's surviving Spouse is the Participant's sole Designated
Beneficiary, then distributions to the surviving Spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 701/2, if later.

(B)If the Participant's surviving Spouse is not the Participant's sole
Designated Beneficiary, then distributions to the Designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

(C)If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant's death, the Participant's entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant's death.

(D)If the Participant's surviving Spouse is the Participant's sole Designated
Beneficiary and the surviving Spouse dies after the Participant but before
distributions to the surviving Spouse begin, this Subsection 8.01(b)(ii), other
than Subsection 8.01(b)(ii)(A), will apply as if the surviving Spouse were the
Participant.

For purposes of this Subsection 8.01(b)(ii) and Subsection 8.01(e),
distributions are considered to begin on the Participant's Required Beginning
Date (or, if Subsection 8.01(b)(ii)(D) applies, the date distributions are
required to begin to the surviving Spouse under Subsection 8.01(b)(ii)(A). If
annuity payments irrevocably commence to the Participant before the
Participant's Required Beginning Date (or to the

28

--------------------------------------------------------------------------------



Participant's surviving Spouse before the date distributions are required to
begin to the surviving Spouse under Subsection 8.01(b)(ii)(A), the date
distributions are considered to begin is the date distributions actually
commence.

(iii)Form of Distribution.    Unless the Participant's interest is distributed
in the form of an annuity purchased from an insurance company or in a single sum
on or before the Required Beginning Date, as of the first Distribution Calendar
Year distributions will be made in accordance with Sections (c), (d) and (e) of
this Section 8.01. If the Participant's interest is distributed in the form of
an annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Section 401(a)(9) of the Code and
the Treasury regulations. Any part of the Participant's interest which is in the
form of an individual account described in Section 414(k) of the Code will be
distributed in a manner satisfying the requirements of section 401(a)(9) of the
Code and the Treasury regulations that apply to individual accounts.



(c)Determination of Amount to be Distributed Each Year

(i)General Annuity Requirements.    If the Participant's interest is paid in the
form of annuity distributions under the plan, payments under the annuity will
satisfy the following requirements:

(A)the annuity distributions will be paid in periodic payments made at intervals
not longer than one year;

(B)the distribution period will be over a life (or lives) or over a period
certain not longer than the period described in Subsection (d) or (e);

(C)once payments have begun over a period certain, the period certain will not
be changed even if the period certain is shorter than the maximum permitted;

(D)payments will either be nonincreasing or increase only as follows:

(1)by an annual percentage increase that does not exceed the annual percentage
increase in a cost-of-living index that is based on prices of all items and
issued by the Bureau of Labor Statistics;

(2)to the extent of the reduction in the amount of the Participant's payments to
provide for a survivor benefit upon death, but only if the Beneficiary whose
life was being used to determine the distribution period described in
Subsection (d) dies or is no longer the Participant's Beneficiary pursuant to a
Qualified Domestic Relations Order within the meaning of section 414(p);

(3)to provide cash refunds of employee contributions upon the Participant's
death; or

(4)to pay increased benefits that result from a Plan amendment.

(ii)Amount Required to be Distributed by Required Beginning Date.    The amount
that must be distributed on or before the Participant's Required Beginning Date
(or, if the Participant dies before distributions begin, the date distributions
are required to begin under Subsection 8.01(b)(ii)(A) or (B) is the payment that
is required for one payment interval. The second payment need not be made until
the end of the next payment interval even if that payment interval ends in the
next calendar year. Payment intervals are the periods for which payments are
received, e.g., bi-monthly, monthly, semi-annually, or annually. All of the
Participant's benefit accruals as of the last day of the first Distribution
Calendar Year will be included in the calculation of the amount of the annuity
payments for payment intervals ending on or after the Participant's Required
Beginning Date.

29

--------------------------------------------------------------------------------



(iii)Additional Accruals After First Distribution Calendar Year.    Any
additional benefits accruing to the Participant in a calendar year after the
first Distribution Calendar Year will be distributed beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such amount accrues.



(d)Requirements For Annuity Distributions That Commence During Participant's
Lifetime

(i)Joint Life Annuities Where the Beneficiary Is Not the Participant's
Spouse.    If the Participant's interest is being distributed in the form of a
Joint and Survivor Annuity for the joint lives of the Participant and a
nonspouse Beneficiary, annuity payments to be made on or after the Participant's
Required Beginning Date to the Designated Beneficiary after the Participant's
death must not at any time exceed the applicable percentage of the annuity
payment for such period that would have been payable to the Participant using
the table set forth in Q&A-2 of Section 1.401(a)(9)-6T of the Treasury
regulations. If the form of distribution combines a Joint and Survivor Annuity
for the joint lives of the Participant and a nonspouse Beneficiary and a period
certain annuity, the requirement in the preceding sentence will apply to annuity
payments to be made to the Designated Beneficiary after the expiration of the
period certain.

(ii)Period Certain Annuities.    Unless the Participant's Spouse is the sole
Designated Beneficiary and the form of distribution is a period certain and no
life annuity, the period certain for an annuity distribution commencing during
the Participant's lifetime may not exceed the applicable distribution period for
the Participant under the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations for the calendar year that
contains the Benefit Commencement Date. If the Benefit Commencement Date
precedes the year in which the Participant reaches age 70, the applicable
distribution period for the Participant is the distribution period for age 70
under the Uniform Lifetime Table set forth in Section 1.401(a)(9)-9 of the
Treasury regulations plus the excess of 70 over the age of the Participant as of
the Participant's birthday in the year that contains the Benefit Commencement
Date. If the Participant's Spouse is the Participant's sole Designated
Beneficiary and the form of distribution is a period certain and no life
annuity, the period certain may not exceed the longer of the Participant's
applicable distribution period, as determined under this Subsection (d)(ii), or
the joint life and last survivor expectancy of the Participant and the
Participant's Spouse as determined under the Joint and Last Survivor Table set
forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant's and Spouse's attained ages as of the Participant's and Spouse's
birthdays in the calendar year that contains the Benefit Commencement Date.

(e)Requirements For Minimum Distributions Where Participant Dies Before Date
Distributions Begin

(i)Participant Survived by Designated Beneficiary.    If the Participant dies
before the date distribution of his or her interest begins and there is a
Designated Beneficiary, the Participant's entire interest will be distributed,
beginning no later than the time described in Subsection (b)(ii)(A) or (B), over
the life of the Designated Beneficiary or over a period certain not exceeding:

(A)unless the Benefit Commencement Date is before the first Distribution
Calendar Year, the Life Expectancy of the Designated Beneficiary determined
using the Beneficiary's age as of the Beneficiary's birthday in the calendar
year immediately following the calendar year of the Participant's death; or

(B)if the Benefit Commencement Date is before the first Distribution Calendar
Year, the Life Expectancy of the Designated Beneficiary determined using the
Beneficiary's

30

--------------------------------------------------------------------------------



age as of the Beneficiary's birthday in the calendar year that contains the
Benefit Commencement Date.

(ii)No Designated Beneficiary.    If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant's death, distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death

(iii)Death of Surviving Spouse Before Distributions to Surviving Spouse
Begin.    If the Participant dies before the date distribution of his or her
interest begins, the Participant's surviving Spouse is the Participant's sole
Designated Beneficiary, and the surviving Spouse dies before distributions to
the surviving Spouse begin, this Subsection (e) will apply as if the surviving
Spouse were the Participant, except that the time by which distributions must
begin will be determined without regard to Subsection (b)(ii)(A).



(f)Definitions

(i)Designated Beneficiary.    The individual who is designated as the
Beneficiary and is the designated beneficiary under Section 401(a)(9) of the
Code and Section 1.401(a)(9)-1, Q&A-4, of the Treasury regulations.

(ii)Distribution Calendar Year.    A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant's Required Beginning
Date. For distributions beginning after the Participant's death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin pursuant to Subsection (b)(ii).

(iii)Life Expectancy.    Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.

(iv)Required Beginning Date.    The date described in Section 5.06(b) of the
Plan.

31

--------------------------------------------------------------------------------





ARTICLE IX

BENEFITS ON TERMINATION OF EMPLOYMENT
AND RETIREMENT UPON DISABILITY

9.01    Termination Generally

All rights of a Participant to all benefits under the Plan will cease upon his
termination of employment with the Employer prior to satisfaction of the
conditions for retirement set forth in Article IV of the Plan, for a reason
other than death, except as otherwise provided in the following Sections of this
Article. The only benefits of any kind payable under any of the provisions of
the Plan in the event of the death of a Participant prior to commencement of his
retirement benefit are those provided in Article VI and Article VII hereof.

9.02    Conditions For Vested Retirement Benefits

If a Participant is in the employment of the Employer on the date he attains
Normal Retirement Age, he shall have a one hundred percent (100%) vested
interest in his Accrued Benefit. If the Participant terminates employment with
the Employer at any time prior to his Normal or Early Retirement Date, other
than by death or Disability, the Participant shall have a vested interest in his
Accrued Benefit equal to the percentage determined in accordance with the
following schedule on the basis of his Years of Service:

Number of Years


--------------------------------------------------------------------------------

  Percentage of Accrued Benefit

--------------------------------------------------------------------------------

Less than 5 full years   0% 5 full years   100%

9.03    Amount Of Vested Retirement Benefit

(a)A terminated vested Participant shall receive his Accrued Benefit, determined
as provided in this Section 9.03, commencing on his Normal Retirement Date. The
amount of monthly retirement benefit payable shall be determined in the manner
provided in Section 5.01 with years of Credited Service and Average Monthly
Compensation determined as of the date of his termination of employment.

(b)If a Participant satisfies the requirement for the commencement of benefits
prior to his Normal Retirement Date in accordance with the provisions of
Section 4.03(b) the amount of such pension shall be the vested amount provided
in Section 9.02 reduced in accordance with the provisions of Section 1.02.

32

--------------------------------------------------------------------------------





9.04    Single Sum Payment Of Value Of Vested Retirement Benefits

  (a) (1) Effective for distributions determined on or after March 28, 2005, if
the Actuarial Equivalent of the Accrued Benefit payable to the Participant or
the death benefit payable to the Participant's surviving Spouse under the Plan
does not exceed $1,000 on the date of distribution or does not exceed $5,000 as
of a distribution date on or after the Participant's Normal Retirement Date,
such amount shall be automatically paid to the Participant or surviving Spouse
in a lump sum.
 
 
 
Distribution shall be made as soon as practicable after the Participant's
termination of employment or death.
 
 
(2)
Effective for distributions determined on and after March 28, 2005, if the
Actuarial Equivalent of the Accrued Benefit payable to the Participant or the
death benefit payable to the Participant's surviving Spouse under the Plan
exceeds $1,000 but is not in excess of $5,000 as of the date of distribution
prior to the Participant's Normal Retirement Date, the Participant or surviving
spouse may elect in writing, on a form provided by the Committee, to receive the
distribution in a lump sum at any time prior to the Participant's Normal
Retirement Date. If the Participant or surviving Spouse does not make a timely
election, the lump sum option under this Section 9.04(a)(2) will be available at
the Participant's or surviving Spouse's election prior to the Participant's
Normal Retirement Date only if the Actuarial Equivalent of the Accrued Benefit
payable to the Participant or the death benefit payable to the Participant's
surviving Spouse is not in excess of $5,000 as of any subsequent distribution
date. If the Actuarial Equivalent of the Accrued Benefit payable to the
Participant or the death benefit payable to the Participant's surviving Spouse
under the Plan exceeds $5,000, then the provisions of this Section 9.04(a)(2)
shall not apply.
 
 
(3)
Payment of such small amounts shall be in final satisfaction of any rights with
respect to a Participant's benefits under the Plan. No distribution shall be
made under this Section 9.04(a) after a Participant's benefit commencement date,
unless the Participant and the Participant's Spouse, or where the Participant
has died, the surviving Spouse consents in writing to such distribution.
 
 
(4)
For purposes of this Section, the Accrued Benefit payable to the Participant or
the death benefit payable to a Participant's surviving spouse shall also include
any amounts payable under the Plan that are not attributable to this Part B of
the Plan.

(b)If a Participant receives or is deemed to receive a distribution pursuant to
this Section at a time when his Accrued Benefit was not fully vested and the
Participant resumes covered employment under the Plan, he shall have the right
to restore his Employer-derived Accrued Benefit (including all optional forms of
benefits and subsidies relating to such benefits) to the extent forfeited upon
the repayment to the Plan of the full amount of the distribution plus interest,
compounded annually from the date of distribution at the rate of five percent
(5%). Such repayment must be made not later than five (5) years after the first
date on which the Participant is subsequently reemployed by the Employer.

(c)If a Participant receives or is deemed to receive a cashout under
paragraph (a) above, then all Periods of Service for which he receives payment
shall be disregarded for purposes of benefit accrual unless he makes the
repayment described in paragraph (b)above.

9.05    Participant And Spousal Consent For Immediately Distributable Benefits

If the Actuarial Equivalent of the vested Accrued Benefit payable to the
Participant or the death benefit payable to the Participant's surviving spouse
exceeds $5,000, and such Accrued Benefit or

33

--------------------------------------------------------------------------------



death benefit is immediately distributable prior to the Participant's Normal
Retirement Age, the Participant and the Participant's Spouse (or where either
the Participant or the Spouse has died, the survivor) must consent to any
distribution of such Accrued Benefit. The consent of the Participant and the
Participant's Spouse shall be obtained in writing within the 90-day period
ending on the Annuity Starting Date. The Committee shall notify the Participant
and the Participant's Spouse of the right to defer any distribution until the
Participant's Accrued Benefit is no longer immediately distributable. Such
notification shall include a general description of the material features, and
an explanation of the relative values of, the optional forms of benefit
available under Article VII of the Plan in a manner that would satisfy the
notice requirements of Code Section 417(a)(3), and shall be provided no less
than thirty (30) days and no more than ninety (90) days prior to the Annuity
Starting Date. Notwithstanding the foregoing, only the Participant need consent
to the commencement of a distribution in the form of an Automatic Joint and
Survivor Annuity, described in Section 6.01 of the Plan, while the Accrued
Benefit is immediately distributable. Neither the consent of the Participant nor
the Participant's Spouse shall be required to the extent that a distribution is
required to satisfy Section 401(a)(9) or Section 415 of the Code. An Accrued
Benefit is "immediately distributable" if any part of the Accrued Benefit could
be distributed to the Participant (or surviving Spouse) before the Participant
attains (or would have attained if not deceased) the later of Normal Retirement
Age or age sixty-two (62).

Notwithstanding the foregoing, the failure of a Participant and Spouse to
consent to a distribution while a benefit is immediately distributable shall be
deemed to be an election to defer commencement of any benefit sufficient to
satisfy this Section.

9.06    Disability Termination

(a)A Participant shall be eligible for a Disability Retirement as defined in
Section 4.04 if he has incurred, through some unavoidable cause, a total and
permanent Disability as defined in Article I. Disability shall be deemed to have
resulted from an unavoidable cause unless it was contracted, suffered, or
incurred while the Participant was engaged in a willful criminal enterprise or
resulted from a deliberate self-inflicted injury.

(b)Upon a Participant's retirement under this Section 9.06, the Participant
shall be automatically entitled to receive a monthly retirement benefit,
commencing on the first day of the month following his date of Disability, and
continuing on the first day of each month thereafter during his lifetime. Such
monthly retirement benefit shall be equal to (i) a benefit determined in the
same manner as the monthly retirement benefit payable upon retirement at the
Normal Retirement Date of the Participant, with Average Monthly Compensation and
Credited Service determined as of the date of his Disability Retirement but
reduced using the factors described in Article I for Early Retirement, or
(ii) if the Disability Retirement commences prior to January 1, 1995, $200
multiplied by his full Years of Service, if greater than (i) above. Upon the
election of the Participant, any pension payable under this Section 9.06 may be
paid in an optional method of retirement payment as provided in Section 7.01
hereof, subject to the limitations therein for Disability Retirement and subject
to the spousal consent provisions of Article VI.

(c)Benefits payable under this Section 9.06 shall be in lieu of any benefits
payable under any other Section of this Plan; provided however, any loss of
rights to benefits under this Section 9.06 shall not deprive a Participant of
any benefits that he might otherwise be entitled to receive under the Plan.

(d)If a Participant loses all rights to any benefits under this Section 9.06
because, prior to his Normal Retirement Date, his total and permanent Disability
has ceased, and if such Participant resumes employment for the Employer
immediately after the cessation of such

34

--------------------------------------------------------------------------------



Disability, then automatically after such resumption of employment he shall
resume participation in the Plan. The benefits to which such Participant will
subsequently be entitled, however, will be reduced by an amount which is the
Actuarial Equivalent of any benefits the Participant has received.

35

--------------------------------------------------------------------------------





ARTICLE X

FUNDING

10.01    Contributions By Participants

No contributions by Participants will be required or permitted under the Plan.

10.02    Contributions By Employer

(a)The cost of all benefits payable under the Plan will be borne by the
Employer. The Employer shall establish and maintain a policy for funding such
cost so that such policy causes the Plan to be funded consistent with Federal
law. Contributions by the Employer shall be paid to a Trustee or Life Insurance
Company at such times and in such amounts as shall be determined by the Board
acting under the advice of an actuary, who shall be an actuary enrolled by the
United States Government in accordance with Subtitle C of Title III of the
Employee Retirement Income Security Act of 1974, as amended. All contributions
shall be irrevocable and may be used only for the benefit of the Participants
and their Contingent Annuitants, Spouses and/or Beneficiaries. The actuarial
liabilities for benefits under the Plan that may be forfeited in the. event of
severance of employment, death, or for any other reason, shall be used in the
determination of Employer Contributions made immediately following such
forfeiture to effect a reduction in such contributions and shall in no event be
applied to increase any of the benefits under the Plan.

(b)In addition to its contributions, the Employer may elect to pay all the
administrative expenses of the Plan and all fees and retainers of the Plan's
Trustee, actuary, accountant, counsel, consultant, administrator, or other
specialist so long as the Plan or Trust Fund remains in effect. If the Employer
does not pay all or part of such expenses, the Trustee shall pay these expenses
from the Trust Fund. All expenses directly relating to the investments of the
Trust Fund, including taxes, brokerage commissions, and registration charges
must be paid from the Trust Fund.

10.03    Fund

The Employer, in order to establish a fund for payment of benefits under the
Plan, has entered into a Trust Agreement with the Trustee, whereby the
contributions are held, invested and applied to the payment of benefits
hereunder. The Trust Agreement shall contain such powers and reservations as to
investments, reinvestment, control and disbursements of the funds, and such
other provisions consistent with the provisions of the Plan and its nature and
purposes as shall be agreed upon and set forth therein. The Trustee shall, in
accordance with the terms of such agreement, accept and receive all sums of
money paid to it from time to time by the Employer and shall hold, invest,
reinvest, manage and administer such moneys and the increment, increase,
earnings and income thereof as a fund for the exclusive benefit of the
Participants and their Contingent Annuitants, Spouses and/or Beneficiaries. In
no event shall it be possible at any time prior to the satisfaction of all
liabilities, fixed or contingent, under the Plan for any part of the assets of
the Trust Fund, whether principal or income, to be used for, or diverted to,
purposes other than those stated herein. The Trustee shall not have the power to
inquire into the correctness of the amounts tendered to it as required by the
Plan, nor to enforce the payment of any contributions hereunder.

36

--------------------------------------------------------------------------------



ARTICLE XI

ADMINISTRATION

11.01    Assignment Of Administrative Authority

The Board shall appoint a Committee the members of which shall be officers or
other Employees, or any other individuals, who shall be appointed by and serve
at the pleasure of the Board. A member may resign, by written resignation to the
Board and Committee. Vacancies arising by virtue of resignation, death or
otherwise, shall be filled by the Board. The members of the Committee shall
exercise their duties on the Committee as fiduciaries, having due regard for the
standards that a prudent man would exercise under similar circumstances. No
member shall participate in the discussion or vote on any matter regarding his
own benefit.

11.02    Organization And Operation Of Committee

The Committee shall hold meetings upon such notice, at such place or places and
at such time or times, as the Committee may, from time to time, determine. The
Committee shall act by a majority of its members at the time in office, and such
action may be taken either by a vote at a meeting or in writing without a
meeting. The Committee may authorize any one or more of its members to execute
any document or documents on behalf of the Committee, in which event the
Committee shall notify the Trustee in writing of such action and the name or
names of its member or members so designated. Committee directions to the
Trustee must be performed in a manner consistent with the terms of the
applicable Trust Agreement. The Committee may adopt such bylaws and regulations
as it deems desirable for the conduct of its affairs. It may appoint such agents
who need not be members of the Committee, as it may deem necessary for the
effective performance of it's duties, and may delegate to such agents such
powers and duties, whether ministerial or discretionary, as the Committee may
deem expedient or appropriate. The compensation of such agents shall be fixed by
the Committee within limits set by the Board. Any delegates appointed by the
Committee pursuant to this Section 11.02 shall enjoy and be bound by the same
powers and duties accorded to the Committee by Section 11.03.

11.03    Powers And Duties

The Committee shall administer the Plan in accordance with its terms and
pursuant to uniform rules of procedure; it shall have full discretionary
authority and responsibility for administration of the Plan. The Committee shall
interpret the Plan and shall determine eligibility to participate and, all
questions arising in the administration, interpretation, and application of the
Plan. All disbursements of benefits under the Plan by the Trustee shall be made
upon, and in accordance with, the written instructions of the Committee. The
decisions by the Committee upon all matters within the scope of its authority
shall be conclusive and binding on all persons.

11.04    Records And Reports Of Committee

        The Committee shall keep a record of all its proceedings and acts, and
shall keep all such books of account, records, and other data as may be
necessary for proper administration of the Plan. The Committee shall notify the
Board of any action taken by the Committee and, when required, shall notify any
other interested person or persons.

37

--------------------------------------------------------------------------------




11.05    Payment Of Expenses

The members of the Committee shall serve without compensation for services as
such, but the Employer shall pay or reimburse the Committee for all expenses
reasonably incurred by the Committee, including the compensation of its agents.

11.06    Determination Of Benefits

(a)The Committee shall establish rules and procedures to. be followed by the
Participants, Spouses and Contingent Annuitants, in filing applications for
benefits and for furnishing and verifying proofs necessary to establish age,
Service, Credited Service, Average Monthly Compensation, and any other matters
required in order to establish the right to benefits in accordance with the
Plan.

(b)The Committee shall receive all applications for benefits. Upon receipt by
the Committee of such an application, it shall determine all facts which are
necessary to establish the right of the applicant to benefits under the
provisions of the Plan and the amount thereof as herein provided. Upon request,
the Committee will afford any applicant the right of a hearing with respect to
any finding of fact or determination.

(c)To enable the Committee to perform its functions, the Employer shall supply
full and timely information to the Committee of all matters relating to the
retirement, death or other cause for termination of employment of all
Participants and such other pertinent facts as the Committee may require; and
the Committee shall advise the Trustee of such of the foregoing facts as may be
pertinent to the Trustee's administration of the Fund.


11.07    Additional Committee Duties

The Committee shall prepare and distribute to the Participants, at the expense
of the Employer, and in such a manner as it shall deem appropriate, information
concerning the Plan.

11.08    Reliance On Reports

Members of the Committee and the Employer shall be entitled to rely upon all
tables, valuations, certificates and reports furnished by any actuary designated
by the Board, upon all certificates and reports made by an accountant selected
or approved by the Board, upon all opinions by any counsel selected or approved
by the Committee and upon all opinions by any counsel selected or approved by
the Board, and the members of the Committee and the Employer and its, officers
and the Trustee shall be fully protected in respect to any action taken or
suffered in good faith reliance upon the advice or opinion of any such actuary,
accountant, physician or counsel, provided such actuary, accountant, physician
or counsel was selected in a prudent manner, and all action so taken or suffered
shall be conclusive upon each of them and upon all Participants, Contingent
Annuitants, Spouses and/or Beneficiaries.

11.09    Liability And Indemnification

The members of the Committee shall act as fiduciaries with respect to all of the
provisions of the Plan, except with regard to the holding, investing,
reinvesting and managing the assets of the Fund, and shall act with respect to
all matters within their scope of authority as prudent men would act under like
circumstances. The Trustee designated hereof shall be a fiduciary or fiduciaries
solely with regard to the holding, investing, reinvesting and managing of the
assets of the Fund. Nevertheless, the Employer shall indemnify the members of
the Committee with regard to any

38

--------------------------------------------------------------------------------



expense the Trustee may incur in defending a suit arising out of the performance
of the duties imposed upon them by this Plan or any liability that may arise
with respect to the payment of any judgment or settlement arising from any
responsibility imposed by this Plan, except' for any willful misconduct or any
act done in bad faith. The Employer shall also indemnify any member of the Board
and any other Employee of the Employer with regard to any expense they may incur
in defending a suit arising out of the performance of the duties imposed upon
them by this Plan or any liability that may arise with respect to the payment of
any judgment or settlement from any responsibility imposed by this Plan, except
for any willful misconduct or any act done in bad faith.

11.10    Limitation Of Powers Of Committee

The Committee shall have no power in any way to modify, alter, add to or
subtract from any provision of the Plan without formal Plan amendment. Further,
actions taken or instructions given by the Committee shall be uniform in their
nature and applicable to all Participants in a non-discriminatory manner.

11.11    Procedure For Claiming Benefits Under The Plan

(a)Claims for benefits under the Plan made by a Participant or Beneficiary
covered by the Plan must be submitted in writing to the Committee. Approved
claims will be processed and instructions issued to the Trustee authorizing
payments as claimed.

If a claim is denied in whole or in part, the Committee shall notify the
claimant of its decision by written notice, in a manner calculated to be
understood by the claimant. The Committee shall set forth in the notice:

(i)the specific reason or reasons for the denial of the claim;

(ii)the specific references to the pertinent Plan provisions on which the denial
is based;

(iii)a description of any additional material or information necessary to
perfect the claim, and an explanation of why such material or information is
necessary;

(iv)an explanation of the Plan's claim review procedure; and

(v)a statement of the claimant's right to bring a civil action in accordance
with section 502(a) of ERISA if the claimant's claim is denied upon review.


Such notification shall be given within 90 days after the claim is received by
the Committee. This period may be extended for another 90 days if the claimant
is notified that the extension is necessary due to matters beyond the control of
the Plan, before the end of the original 90-day period. Any notice for an
extension will explain the reason for the extension and the date by which the
Committee expects to rule on the claim.

(b)Upon denial of a claim in whole or in part, a claimant or his duly authorized
representative shall have the right to submit a written request to the Committee
for a full and fair review of the denied claim, to submit written comments,
documents, records, and other information relating to the claim, and to be
provided, upon request and free of charge, access to, and copies of, all
documents, records and other information relevant to the claimant's claim for
benefits. A request for review of a claim must be submitted within 60 days of
receipt by the claimant of written notice of the denial of the claim.

The Committee shall advise the claimant of the results of the review within
60 days after receipt of the written request for review. This period may be
extended for another 60 days if the Committee determines that special
circumstances require an extension of time for processing the request and if
written notice of such extension and circumstances is given to

39

--------------------------------------------------------------------------------



such claimant within the initial 60 day period. Any notice for an extension will
explain the reason for the extension and the date by which the Committee expects
to rule on the claim.

In the event an appeal is denied, the claimant will be notified in writing. The
Committee shall set forth in the notice:

(i)the specific reason or reasons for the denial of the claim;

(ii)the specific references to the pertinent Plan provisions on which the denial
is based;

(iii)a statement of the claimant's right to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant's claim for benefits; and

(iv)a statement of the claimant's right to bring a civil action in accordance
with Section 502(a) of ERISA.

The decision of the Committee by majority vote shall be final and binding upon
any and all claimants, including but not limited to Participants and their
Beneficiaries, and any other individuals making a claim through or under them.

40

--------------------------------------------------------------------------------





ARTICLE XII

AMENDMENT AND TERMINATION OF THE PLAN

12.01    Amendment Of Plan

(a)The Employer shall, by written resolution of the Board, have the right at any
time, and from time to time, to amend, in whole or in part, any or all of the
provisions of the Plan. However, no such amendment shall authorize or permit any
part of the Fund (other than such part as is required to pay taxes and
administration expenses) to be used or diverted to purposes other than for the
exclusive benefit of the Participants or their Contingent Annuitants, Spouses or
Beneficiaries; no such amendment shall cause any reduction in the amount of
benefits which at the time of such amendment shall have accrued for the
Participants or their Contingent Annuitants, Spouses or Beneficiaries, or cause
or permit any portion of the Fund to revert to or become property of the
Employer, except as provided in Section 12.02 hereof in the event of the
termination of the Plan; and no such amendment which affects the rights, duties
or responsibilities of a Trustee may be made without the affected party's
written consent. No such amendment shall have retroactive effect except that an
amendment adopted during a Plan Year, or within two and one-half (21/2) months
after the close of the Plan Year, which does not reduce the Accrued Benefit of
any Participant may be made effective retroactively, but in no event shall the
retroactive date of the effect of such amendment be earlier than the first day
of the Plan Year.

(b)Furthermore, no amendment shall be made to the vesting provisions of
Article IX of the Plan which has the effect of reducing the nonforfeitable
benefit to which the Participant would have been entitled to in accordance with
the provisions of Article IX if he had terminated his employment with the
Employer on the date on which such amendment is to be effective, nor shall any
amendment affecting the vesting provisions in Article IX of the Plan be made
unless any Participant who has completed three (3) Years of Service on the date
on which such amendment is to be effective, is allowed to elect to have this
nonforfeitable percentage computed under the prior vesting schedule. For
Participants who do not have one (1) Hour of Service in any Plan Year beginning
after December 31, 1988, the preceding sentence shall be applied by substituting
"five (5)" for "three (3)" Years of Service.

The period during which the election may be made shall commence with the date
the amendment is adopted or deemed to be made and shall end on the latest of:

(i)sixty (60) days after the amendment is adopted;

(ii)sixty (60) days after the amendment becomes effective; or

(iii)sixty (60) days after the Participant is issued written notice of the
amendment by the Committee.



(c)Any amendment to the Plan shall become effective upon execution of an
appropriate written instrument, undertaken pursuant to authorization by the
Board, except that for the purposes of this Section 12.01, should the top heavy
provisions of Section 15.01 become operative, the vesting schedule in
Section 9.02 shall be deemed to have been amended.

12.02    Termination Of Plan

(a)The Trust established under Article X hereof, shall be an irrevocable Trust
and the Employer expects to continue the Plan indefinitely. However,
necessarily, the Employer by action of the Board reserves the right to terminate
the Plan at any time: If the Employer terminates the Plan, or it is otherwise
terminated, the Trustee shall continue to administer the Fund in accordance with
the provisions hereof. Under no conditions, however, will any portion of the
Fund at any time revert to or become the property of the Employer except as
provided in

41

--------------------------------------------------------------------------------



Subsection (e) of this Section 12.02. Upon termination or partial termination of
the Plan, the rights of each Participant involved in such termination to
benefits accrued to the date of such termination or partial termination are
nonforfeitable.

(b)However, any termination (other than a partial termination or an involuntary
termination pursuant to Section 4042 of ERISA) must satisfy the requirements and
follow the procedures outlined herein and in Section 4041 of ERISA for a
Standard Termination or a Distress Termination. Upon any termination (full or
partial), all amounts shall be allocated in accordance with the provisions
hereof and the Accrued Benefit, to the extent funded as of such date, of.each
affected Participant shall become fully vested and shall not thereafter be
subject to forfeiture.

(c)Standard Termination Procedure

(i)The Administrator shall first notify all "affected parties" (as defined in
Section 4001(a)(21) of ERISA) of the Employer's intention to terminate the Plan
and the proposed date of termination. Such termination notice must be provided
at least sixty (60) days prior to the proposed termination date. However, in the
case of a standard termination, it shall not be necessary to provide such notice
to the Pension Benefit Guaranty Corporation (PBGC). As soon as practicable after
the termination notice is given, the Administrator shall provide a follow-up
notice to the PBGC setting forth the following:

(A)a certification of an enrolled actuary of the projected amount of the assets
of the Plan as of the proposed date of final distribution of assets, the
actuarial present value of the "benefit liabilities" (as defined in
Section 4001(a)(16) of ERISA) under the Plan as of the proposed termination
date, and confirmation that the Plan is projected to be sufficient for such
"benefit liabilities" as of the proposed date of final distribution;

(B)a certification by the Administrator that the information provided to the
PBGC and upon which the enrolled actuary based his certification is accurate and
complete; and

(C)such other information as the PBGC may prescribe by regulation. The
certification of the enrolled actuary and of the Administrator shall not be
applicable in the case of a plan funded exclusively by individual insurance
contracts.

(ii)No later than the date on which the follow-up notice is sent to the PBGC,
the Administrator shall provide all Participants and Beneficiaries under the
Plan with an explanatory statement specifying each such person's "benefit
liabilities", the benefit form on the basis of which such amount is determined,
and any additional information used in determining "benefit liabilities" that
may be required pursuant to regulations promulgated by the PBGC.

(iii)A standard termination may only take place if at the time the final
distribution of assets occurs, the Plan is sufficient to meet all "benefit
liabilities" determined as of the termination date.

(d)Upon termination of the Plan, benefits of missing Participants shall be
treated in accordance with Section 4050 of ERISA.


12.03    Limit For 25 Highest Paid Employees

(a)In years beginning on or after January 1, 1992 and in the event of Plan
termination, the benefit of any Highly Compensated active or former Employee is
limited to a benefit that is nondiscriminatory under Section 401(a)(4).

42

--------------------------------------------------------------------------------





For Plan Years beginning on or after January 1, 1992, benefits distributed to
any of the twenty-five (25) most Highly Compensated active and former Highly
Compensated Employees are restricted such that the annual payments are no
greater than an amount equal to the payment that would be made on behalf of the
Employee under a single life annuity that is the Actuarial Equivalent of the sum
of the Employee's Accrued Benefit and the Employee's other benefits under the
Plan.

The preceding paragraph shall not apply if:

(i)after payment of the benefit to an Employee described in the preceding
paragraph, the value of plan assets equals or exceeds one hundred ten percent
(110%) of the value of current liabilities, as defined in Code
Section 412(1)(7), or

(ii)the value of the benefits for an Employee described above is less than one
percent (1%) of the value of current liabilities.

For purposes of this Section, benefit includes loans in excess of the amount set
forth in Code Section 72(p)(2)(a), any periodic income, any withdrawal values
payable to a living Employee, and any death benefits not provided for by
insurance on the Employee's life.

(b)Notwithstanding the otherwise applicable restrictions on distributions of
benefits incident to early Plan termination, a Participant's otherwise
restricted benefit may be distributed in full upon depositing with an acceptable
depository property having a fair market value equal to one hundred twenty-five
percent (125%) of the amount which would be repayable had the Plan terminated on
the date of the lump sum distribution. If the market value of the property held
by the depository falls below one hundred ten percent (110%) of the amount which
would be repayable if the Plan were then to terminate, additional property
necessary to bring the value of the property held by the depository up to one
hundred twenty-five percent (125%) of such amount will be deposited.

43

--------------------------------------------------------------------------------





ARTICLE XIII

PARTICIPATING COMPANIES

13.01    Adoption By Other Entities

Any corporation or other business entity may, by resolution of its own governing
body, and with the written approval of the Board, adopt the Plan and thereby
become an Employer. Notwithstanding the adoption of the Plan by other entities,
the Plan will be administered as a single plan and all Plan assets will be
available to pay benefits to all Participants under the Plan.

13.02    Actuarial Valuation

The Committee shall have the Plan's actuary make an annual actuarial valuation
with respect to the Plan to determine the contribution as required in accordance
with Article X.

13.03    Right To Withdraw (Plan Spinoff)

Each Employer having adopted the Plan shall have the right as of the last day of
any month to withdraw from 'the Plan and/or Trust Agreement by delivering to the
Board, the Committee and the Trustee written notification from its own governing
body of such action and setting forth the date as of which the withdrawal shall
be effective.

44

--------------------------------------------------------------------------------



ARTICLE XIV

MISCELLANEOUS

14.01    Headings And Subheadings

The headings and subheadings in the Plan have been inserted for convenience of
reference only and are to be ignored in any construction of the provisions
hereof.

14.02    Gender And Number

Wherever any words are used herein in the masculine gender they shall be
construed as though they were also used in the feminine gender in all cases
where they would so apply, and wherever any words are used herein in the
singular form they shall be construed as though they were also used in the
plural form in all cases where they would so apply.

14.03    Participants' Rights: Acquittance

Neither the establishment of the Plan, nor any modification thereof, nor the
creation of the Fund, nor the payment of any benefits, shall be construed as
giving to a Participant or other person any legal or equitable right against the
Employer, or any officer or Employee thereof, or a Trustee, or the Committee,
except as herein provided. Under no circumstances shall the terms of employment
of a Participant be modified or in any way affected hereby.

14.04    Receipt Or Release

Any payment to a Participant, Contingent Annuitant, Spouse or Beneficiary or to
their legal representatives, in accordance with the provisions of the Plan,
shall to the extent thereof be in full satisfaction of all claims hereunder
against the Trustee, the Committee and the Employer, any of whom may require
such Participant, Contingent Annuitant, Spouse, Beneficiary, or legal
representative, as a condition precedent to such payment, to execute a receipt
and release therefor in such form as shall be determined by a Trustee, the
Committee or the Employer as the case may be.

14.05    Spendthrift Clause

Except insofar as may be contrary to any applicable law, no payment of any
benefit under the Plan shall be assignable and no such payment or contribution
shall be subject to the claims of any creditor. The preceding sentence shall not
apply to the creation, assignment or recognition of a right to any benefit
payable with respect to a Participant, pursuant to a qualified domestic
relations order as defined in Section 414(p) of the Code, or any domestic
relations order entered before January 1, 1985. In any event, benefits shall be
paid from the Plan in accordance with the applicable requirements of such
qualified domestic relations order. The Committee shall set forth in writing,
reasonable procedures for determining the qualified status of a 'domestic
relations order and for administering distributions under such qualified order.

14.06    Payments To Legally Incompetent

If any Participant, Contingent Annuitant, Spouse or Beneficiary is a minor or
is, in the judgment of the Committee, otherwise legally incapable of personally
receiving and giving a valid receipt for any payment due him under the Plan, the
Committee may, unless and until claim shall have been made by a duly appointed
guardian or committee of such person, make such payment or any part thereof to
such person's Spouse, child, parent, brother or sister or other person deemed by
the Committee to have incurred expense for or assumed responsibility for the
expenses of such person.

45

--------------------------------------------------------------------------------



Any payment so made shall be a complete discharge of any liability under the
Plan for such payment.

14.07    Delegation Of Authority By The Board

Whenever the Employer, under the terms of the Plan, is permitted or required to
do or perform any act or matter or thing, it shall be done and performed by any
person thereunto duly authorized by the Board.

14.08    Distribution Of Benefits Under Plan

No benefits shall be distributed under the Plan except (a) in the event of the
retirement of a Participant as provided in Article IV hereof, (b) in the event
of death, disability, or other termination of employment of a Participant before
retirement for any cause as provided in Article VI and Article IX hereof, or
(c) in the event that a court of competent jurisdiction compels payment of
benefits from this Plan pursuant to an order which the Committee determines to
be a qualified domestic relations order, as described in Code Section 414(p).
The Committee shall establish rules to determine whether a court order is a
qualified domestic relations order.

14.09    Divestment Of Benefits

No payment of benefits provided under the Plan shall be forfeited, when due,
because of any action of a Participant or his Contingent Annuitant, Spouse or
Beneficiary, except for the lack of fulfillment of any requirement under any of
the terms of the Plan for the completion of any specified period of Service,
Credited Service or the attainment of any specified age, for qualification for
such benefits.

14.10    Construction Of Plan

The Plan shall be governed and construed under the laws of the State of New York
to the extent not preempted by ERISA.

14.11    Execution Of Plan

The Plan may be executed in any number of counterparts, each of which may be
deemed the original although the others shall not be produced.

14.12    Deductibility Of Contributions

Each Employer Contribution is specifically conditioned on the deductibility of
the contribution under Code Section 404, and to the extent such contribution, or
any part thereof, is disallowed, the contribution, or any part thereof that is
disallowed, shall be returned to the Employer within one year after the date of
disallowance.

14.13    Lost Beneficiary Or Participant

If a benefit is forfeited because the Participant, Spouse, Contingent Annuitant
or Beneficiary cannot be found, such benefit will be reinstated if a claim is
made by the Participant, Spouse, Contingent Annuitant or Beneficiary. In the
event that any check or final notice of payment of benefits under the Plan
remains outstanding at the expiration of six months from the date of mailing of
such check or notice to the last known address of the payee, the Committee shall
notify the Trustee to stop payment on all outstanding checks 'and to suspend the
issuance of further checks or notice, if any, to such payee. If, during the
three-year period (or such other period as specified in the Trust Agreement)
from the date of mailing of the first such check or of notice that

46

--------------------------------------------------------------------------------



a benefit is due under the Plan, the Committee cannot establish contact with the
payee by taking such action as it deems appropriate and the payee does not make
contact with the Committee, any benefits to which such payee is entitled shall
be forfeited. Any benefit so forfeited shall be restored if a claim is made for
the unpaid benefit at any subsequent date and the Plan has not been terminated
as of such date. Contributions required to be made in accordance with Article X
shall reflect such forfeitures and restoration in the same manner as expense
gains and losses are reflected in the funding method used by the Plan.

14.14    Duplication Of Benefits

(a)If a Participant is entitled to any retirement income or other benefits
attributable to Employer Contributions from any other qualified defined benefit
retirement plan or annuity maintained by the Employer, the benefits to which
such Participant may be entitled under this Plan shall be reduced by an amount
equal to such other retirement income or benefits, to the extent such benefits
are attributable to concurrent periods of employment.

(b)In the determination of any benefit to which a Participant or Beneficiary
will be entitled under the Plan, adjustments shall be made to reflect any
amounts previously distributed under the Plan and to reflect any amounts
required to be paid to the Participant's Spouse or former Spouse under any law
or qualified domestic relations order as described in Code Section 414(p).

14.15    Merger Or Consolidation

The Plan may be merged or consolidated with, or its assets or liabilities
transferred in whole or in part to, another Plan which meets the requirements of
Sections 401(a) and 501(a) of the Code only if each Participant would, if either
the Plan or the other plan terminated immediately after the merger,
consolidation or transfer, then receive a benefit which is equal to or greater
than the benefit he would have been entitled to receive immediately before the
merger, consolidation or transfer if the Plan then terminated.

14.16    Return Of Contributions As A Result Of Mistake Of Fact

Notwithstanding any other provision to the contrary the general prohibition
against diversion of plan assets does not preclude the return of contributions
made by an Employer to the Plan if the contribution was made by reason of a
mistake of fact and the return to the Employer of the amount involved is made
within one year of the mistaken payment of the contribution.

14.17    Direct Rollover Of Eligible Rollover Distributions

(a)With respect to distributions made on and after January 1, 1993, a
Distributee may elect, at the time and in the manner prescribed by the
Committee, to have any portion of an Eligible Rollover Distribution paid, in a
direct rollover, directly to an Eligible' Retirement Plan specified by the
Distributee, subject to the limitations and exceptions granted in proposed and
temporary regulations issued under Section 401(a)(31) of the Code and other
guidance issued for reliance by the Internal Revenue Service.

The Committee, in establishing administrative procedures and plan distribution
rules, shall comply with the provisions of Section 401(a)(31) of the Code and
proposed and temporary as well as any future final regulations thereunder,
including any guidance issued for reliance by the Internal Revenue Service.

(b)Definitions. (i)Eligible Rollover Distribution:    An Eligible Rollover
Distribution is any distribution of all or any portion of the balance to the
credit of the Distributee, except that an Eligible

47

--------------------------------------------------------------------------------



Rollover Distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee's designated
Beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Section 401(a)(9) of the Code;
effective January 1, 1999, any hardship distribution described in
Section 401(k)(2)(B)(i)(IV) of the Code and the portion of any distribution that
is not includible in gross income (determined without regard to the exclusion
for net unrealized appreciation with respect to employer securities).

Effective for distributions after December 31, 2001,

(1)an Eligible Rollover Distribution does not include any hardship distribution,
and

(2)a portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However, such portion
may be paid only to an individual retirement account or annuity described in
Section 408(a) or (b) of the Code, or to a qualified defined contribution plan
described in Section 401(a) or 403(a) of the Code which agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.

(ii)Eligible Retirement Plan:    An Eligible Retirement Plan is an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, or a qualified trust described in
Section 401(a) of the Code, that accepts the Distributee's Eligible Rollover
Distribution. However, in the case of an Eligible Rollover Distribution to the
surviving Spouse, an Eligible Retirement Plan is an individual retirement
account or individual retirement annuity.

Effective for distributions after December 31, 2001, an Eligible Retirement Plan
shall also mean an annuity contract described in Section 403(b) of the Code and
an eligible plan under Section 457(b) of the Code which is maintained by an
eligible employer described in Section 457(e)(1)(A) of the Code.

The definition of Eligible Retirement Plan shall also apply in the case of a
distribution to a surviving Spouse, or to a Spouse or former Spouse who is the
Alternate Payee under a qualified domestic relations order, as defined in Code
Section 414(p).

(iii)Distributee:    A distributee includes an Employee or former Employee. In
addition, the Employee's or former Employee's surviving Spouse or former Spouse
who is an alternate payee under a qualified domestic relations order as defined
in Section 414(p) of the Code, are Distributees with regard to the interest of
the Spouse or former Spouse.

(iv)Direct Rollover:    A Direct Rollover is a payment by the Plan to the
Eligible Retirement Plan specified by the Distributee.

14.18    Qualified Domestic Relations Orders

(a)Qualified Domestic Relations Order (i)A Qualified Domestic Relations Order
(hereinafter referred to as "QDRO") is a Domestic Relations Order which creates
or recognizes the existence of an Alternate Payee's right to, or assigns to an
Alternate Payee the right to, receive all or a portion of the benefits payable
with respect to a Participant under the Plan, and which the Committee has
determined meets the requirements of Paragraphs (ii) and (iii).

48

--------------------------------------------------------------------------------



(ii)A Domestic Relations Order meets the requirements of a QDRO only if the
order clearly specifies

(A)the name and the last known mailing address (if any) of the Participant and
the name and mailing address of each Alternate Payee covered by the order;

(B)the amount or percentage of the Participant's benefits to be paid by the Plan
to each such Alternate Payee, or the manner in which such amount or percentage
is to be determined;

(C)the number of payments or period to which such order applies; and

(D)that the order applies to this Plan.

(iii)A Domestic Relations Order meets the requirements of a QDRO only if the
order

(A)does not require the Plan to provide any type or form of benefits, or any
option, not otherwise provided under the Plan;

(B)does not require the Plan to provide increased benefits (determined on the
basis of actuarial value); and

(C)does not require the payment of benefits to an Alternate Payee which are
required to be paid to another Alternate Payee under another Domestic Relations
Order previously determined to be a QDRO.

(iv)In the case of any payment before a Participant has separated from service,
a QDRO shall not be treated as failing to meet the requirements of
Paragraph (iii)(A) above solely because the order requires the payment of
benefits to an Alternate Payee

(A)on or after the date on which the Participant attains(or would have attained)
the Earliest Retirement Age;

(B)as if the Participant had retired on the date such payment is to begin under
such order; and

(C)in any form in which such benefits may be paid under the Plan to the
Participant (other than in the form of a joint and survivor annuity with respect
to the Alternate Payee and his or her subsequent spouse).

(v)For purposes of Paragraph (iv), Earliest Retirement Age means the earlier of

(A)the date on which the Participant is entitled to a distribution under the
Plan; or

(B)the later of (1) the date the Participant attains age 50 or (2) the earliest
date on which the Participant could begin receiving benefits under the Plan if
such Participant separated from service.

Notwithstanding any provisions of the Plan to the contrary, for purposes of
Subparagraph (A) above, a distribution to an Alternate Payee may be made prior
to the date on which the Participant is entitled to a distribution under
Section 4.03 if requested by the Alternate Payee to the extent such distribution
is permitted under the QDRO. Nothing in this provision shall permit the
Participant to receive a distribution at a date otherwise not permitted under
Section 4.03 nor shall it permit the Alternate Payee to receive a form of
payment not permitted in Section 7.01.

49

--------------------------------------------------------------------------------



(b)Procedures

Upon receipt of a Domestic Relations Order, the Committee shall take, or cause
to be taken, the following actions:

(i)The Committee shall promptly notify the Participant, each Alternate Payee
covered by the order and each representative for these parties of the receipt of
the Domestic Relations Order. Such notice shall include a copy of the order and
these QDRO Procedures for determining whether such order is a QDRO.

(ii)Once a Domestic Relations Order has been received no distributions will be
made from the Plan to the Participant upon a subsequent termination until after
the payment to the Alternate Payee has been determined, unless the Committee
determines the order not to be a QDRO.

(iii)Within a reasonable period after receipt of a Domestic Relations Order, the
Committee shall determine whether it is a QDRO and shall notify the parties
indicated in Paragraph (i) of such determination. Such notice shall indicate
whether the benefits payable to the Alternate Payee in accordance with the QDRO
are subject to a previously existing QDRO.

(iv)Pending the Committee's determination of whether a Domestic Relations Order
is a QDRO, if payments are due to be paid to the Participant, the Committee
shall withhold payment and separately account for the amounts otherwise payable
to the Alternate Payee during such period if the order is subsequently
determined to be a QDRO (hereinafter referred to as the "segregated amounts").
If, within the 18-month period beginning with the date the first payment would
have been required to be made under the Domestic Relations Order, the Committee
determines the order to be a QDRO, the Committee shall pay the segregated
amounts, including any interest thereon, to the person or persons entitled
thereto. If, within such 18-month period, the Committee determines an order is
not a QDRO or the Committee fails to reach a decision, the Committee shall pay
the segregated amounts to the Participant. If, after the 18-month period, the
Committee subsequently determines that the order is a QDRO, the Committee shall
pay benefits subsequent to such determination in accordance with the order. If
action is taken in accordance with this Subsection (b), the Plan's obligation to
the Participant and each Alternate Payee shall be discharged to the extent of
any payment made pursuant to the QDRO.

(v)In determining the segregated amounts in accordance with Paragraph (iv), the
Participant's vested interest shall be prorated between the Participant and
Alternate Payee and the entire amount of any nonvested interest will be credited
to the Participant and not taken into consideration in making such
determination. Any future accruals will be credited to the Participant and not
the Alternate Payee.

(vi)Upon a determination by the Committee that a Domestic Relations Order is a
QDRO, the Committee shall arrange for benefits to be paid to the Alternate Payee
in accordance with such order and Sections 4.03 and 7.01 as if the Participant
had terminated employment at such time.

(vii)If benefits are not immediately distributable to the Alternate Payee, such
amount shall be separately accounted for until such time as the distribution is
made.

(viii)The Alternate Payee shall be treated as a Beneficiary for all purposes of
the Plan. The foregoing provisions are effective for QDROs entered into on or
after January 1, 1985, except that, in the case of a Domestic Relations Order
entered into before January 1, 1985, the Committee (i) may treat such order as a
QDRO even though such order fails to meet the requirements of
Subsections (a)(ii) and (iii) above, and (ii) must treat such order as a QDRO if
benefits were being paid pursuant to such order on January 1, 1985.

50

--------------------------------------------------------------------------------





ARTICLE XV

TOP-HEAVY PROVISIONS

15.01    Top Heavy Provisions

(a)For purposes of this Section, the following terms shall have the meanings
indicated below:

(i)"Aggregation Group" means either:

(A)A "Permissive Aggregation Group".    The Committee may also include any other
qualified plan not required to be included in the Required Aggregation Group,
provided the resulting group, taken as a whole, would continue to satisfy the
provisions of Sections 401(a)(4) and 410 of the Code. Such group shall be known
as a Permissive Aggregation Group.

(B)A "Required Aggregation Group". In determining a Required Aggregation Group
hereunder, each qualified plan of the Employer or an Affiliated Employer in
which a Key Employee participates and each other plan of the Employer or an
Affiliated Employer, including terminated plans maintained within the one-year
period ending on the Determination Date, which enables any plan in which a Key
Employee participates to meet the requirements of Sections 401(a)(4) or 410 of
the Code will be required to be aggregated. Such group shall be known as a
Required Aggregation Group. Notwithstanding the foregoing, the Required
Aggregation Group will not include "safe harbor" plans described in
Section 401(k)(12) and 401(m)(11) of the Code.

Solely for purposes of determining if the Plan or any other qualified plan in
the Required Aggregation Group is a top heavy plan for a Plan Year, the accrued
benefits of Non Key Employees shall be determined for Plan Years beginning after
1986 under the method, if any, which is uniformly applied for accrual purposes
under all defined benefit plans maintained by the Employer or Affiliated
Employers or, if there is no such method, as if such benefit accrued not more
rapidly than under the slowest accrual rate permitted under Section 411(b)(1)(C)
of the Code.

In no event shall this Plan be considered a top heavy plan if it is part of a
Required Aggregation Group or a Permissive Aggregation Group that is not a top
heavy group.

Only those plans of the Employer or Affiliated Employers in which the
determination dates fall within the same calendar year shall be aggregated in
order to determine whether such plans are top heavy plans.

(ii)"Determination Date" means the last day of the preceding Plan Year, except
that for the first Plan Year the Determination Date is the last day of that Plan
Year.

(iii)"Employee", "Former Employee", "Key Employee" and "Non Key Employee" shall
also include Beneficiaries of such an employee.

(iv)"Key Employee" means any employee or former employee (including any deceased
employee) of the Employer or an Affiliated Employer who at any time during the
Plan Year containing the Determination Date for the Plan Year in question is:
(A)An officer of the Employer or Affiliated Employer, if such individual
received Section 415 Compensation of more than $130,000 as adjusted. No more
than 50 employees (or, if lesser, the greater of 3 employees or 10% of the
employees) shall be treated as officers (exclusive of employees described in
Section 414(q)(8) of the Code).

51

--------------------------------------------------------------------------------



(B)A 5% owner of the Employer or an Affiliated Employer. A "5% owner" means a
person owning (or considered as owning, within the meaning of Section 318 of the
Code) more than 5% of the outstanding stock of the Employer or an Affiliated
Employer, or stock possessing more than 5% of the total combined voting power of
all stock of the Employer or an Affiliated Employer (or having more than 5% of
the capital or profits interest in any Employer or Affiliated Employer that is
not a corporation determined under similar principles).

(C)A 1% owner of the Employer or an Affiliated Employer having Section 415
Compensation of more than $150,000. A "1% owner" means any person who would be
described in paragraph (a)(iv)(B) above if "1%" were substituted for "5%" in
each place where it appears in paragraph (a)(iv)(B).

A Key Employee shall be determined in accordance with the provisions of
Section 416(i) of the Code.

(v)"Non Key Employee" means an employee who is not a Key Employee, including any
employee who is a former Key Employee.

(vi)"Valuation Date" means the date used to calculate the value of accrued
benefits or account balances for purposes of determining the top heavy ratio
specified in paragraph (b) below.

For purposes of this Plan, the Valuation Date shall be the valuation date used
for computing the Plan's minimum funding requirements under Section 412 of the
Code. For each other plan, the Valuation Date shall be, subject to Section 416
of the Code, the most recent Valuation Date which falls within or ends within
the twelve consecutive months ending on the applicable determination date for
such plan.

(b)Top Heavy Plan

The Plan shall be deemed a top heavy plan for a Plan Year if, as of the
Valuation Date preceding the applicable Determination Date, the sum of (1) the
present value of accrued benefits of Key Employees under this Plan and all other
defined benefit plans in the Aggregation Group, and (2) the account balances of
Key Employees under all defined contribution plans in the Aggregation Group
exceeds 60% of the sum of (3) the present value of accrued benefits of all
Participants under this Plan and all other defined benefit plans in the
Aggregation Group (but excluding Participants who are former Key Employees); and
(4) the account balances of all Participants under all defined contribution
plans in the Aggregation Group.

For purposes of this test, the following rules shall apply:

(i)Subject to subparagraph (ii) below, any distributions from this Plan or any
other plan in the Aggregation Group, and any accrued benefit distributed from
any other plan in the Aggregation Group during the one-year period ending on the
Determination Date (in the case of any distribution made for a reason other than
separation from service, death or disability, the five-year period ending on the
Determination Date) shall be taken into consideration.

(ii)The benefits of and distributions to all former employees who have not been
credited with at least one Hour of Service during the one-year period ending on
the Determination Date shall be disregarded, provided, however, that if such
former Employee again completes an Hour of Service with the Employer after such
one-year period, such former Employee's accounts shall be taken into
consideration.

52

--------------------------------------------------------------------------------





Notwithstanding any provision of this paragraph (ii) to the contrary, in any
Plan Year in which this Plan is a top heavy Plan, each Non-Key Employee who is
also covered under a defined contribution plan of the Employer, shall accrue a
Minimum Benefit as provided by this Plan.

Notwithstanding any provision of this paragraph (ii) to the contrary, in any
Plan Year in which this Plan is a top heavy Plan, each Non-Key Employee who is
also covered under a defined contribution plan of the Employer, shall have
credited to his defined contribution plan account a minimum Employer
contribution equal to the minimum contribution provided by such defined
contribution plan; however, in no event shall the minimum Employer contribution
be less than 5% of such Participant's Section 415 Compensation. No Minimum
Benefit shall accrue under this Plan.

(iii)If an Employee is a Non Key Employee for the Plan Year containing the
Determination Date, but such individual was a Key Employee during any previous
Plan Year, the value of his or her benefits and distributions shall not be taken
into consideration.

(iv)Solely for purposes of determining if the Plan or any other plan in the
Required Aggregation Group is a top heavy plan for a Plan Year, the accrued
benefits under any defined benefit plans of Non Key Employees shall be
determined for Plan Years beginning after 1986 under the method, if any, which
is uniformly applied for accrual purposes under all defined benefit plans
maintained by the Employer or an Affiliated Employer or, if there is no such
method, as if such benefit accrued not more rapidly than under the slowest
accrual rate permitted under Section 411(b)(1)(C) of the Code.

(v)The determination of account balances under all defined contribution plans in
the Aggregation Group shall be increased for contributions due as of the
Determination Date to the extent required under Section 416 of the Code.

(vi)The determination of the present value of accrued benefits under all defined
benefit plans in the Aggregation Group shall be based on the interest rate and
mortality table specified in Section 1.02.

(vii)Distributions, rollovers and trust to trust transfers shall be taken into
consideration to the extent required under Section 416 of the Code.

(viii)"Deductible employee contributions" (within the meaning of
Section 501(c)(18)(D) of the Code) contributed to any plan in the Aggregation
Group shall not be taken into consideration.

The calculation of the top heavy ratio shall be made in accordance with the
provisions of Section 416 of the Code.

(c)Notwithstanding any other provision of the Plan to the contrary, for any Plan
Year in which the Plan is deemed to be a top heavy plan, the following
provisions shall apply: (i)Minimum Vesting

Any Participant who completes an Hour of Service in a Plan Year in which the
Plan is deemed to be a top heavy plan shall have a nonforfeitable interest in a
percentage of his or her Accrued Benefit determined by multiplying the Accrued
Benefit by the applicable percentage from the following schedule:

Years of Vesting Service


--------------------------------------------------------------------------------

  Vested Percentage

--------------------------------------------------------------------------------

Less than 3 years   0% 3 or more years   100%

53

--------------------------------------------------------------------------------



Furthermore, if the vesting schedule under the Plan for any Plan Year shifts
into or out of the above schedule because of the Plan's top heavy status, such
shift shall be regarded as an amendment to the Plan's vesting schedule.

The provisions of this paragraph (c)(i) shall not be applied to reduce the
Participant's vested percentage computed in accordance with the provisions of
the Plan.

(ii)Minimum Benefit

Each Participant who is a Non-Key Employee shall have an Accrued Benefit
calculated as of the last day of the top heavy Plan Year or, if earlier, as of
his or her Severance from Service Date occurring during such Plan Year, at least
equal to the product of (A) 2% of his or her Section 415 Compensation (as
defined in Section 415(c) of the Code) from an Employer or Affiliated Employer
during the five consecutive years for which the Participant had the highest
Compensation, and (B) his or her years of Benefit Service up to a maximum of ten
years. For purposes of this paragraph (ii), years of Benefit Service shall not
include Plan Years during which the Plan is not a top heavy plan nor a Plan Year
in which no Key or former Key Employee benefits under the Plan.

For purposes of this Plan, the minimum annual retirement benefit means a benefit
payable annually in the form of a single life annuity (with no ancillary
benefits) beginning at a Participant's Normal Retirement Date.

If a Non-Key Employee participates in a defined contribution plan included in
the Aggregation Group, the minimum benefit shall be provided under this Plan.

(iii)In any Plan Year that the Plan ceases to be top heavy, the above provisions
shall no longer apply, except that the portion of a Participant's Accrued
Benefit which was vested pursuant to paragraph (i) above shall remain vested.

54

--------------------------------------------------------------------------------





FIRST AMENDMENT TO THE
WATTS WATER TECHNOLOGIES, INC. PENSION PLAN

        WHEREAS, Watts Water Technologies, Inc., formerly known as Watts
Industries, Inc. (the "Sponsoring Employer"), established the Watts Water
Technologies, Inc. Pension Plan (the "Plan"), formerly known as the Watts
Industries, Inc. Pension Plan, effective January 1, 1985 for the benefit of
Eligible Employees; and

        WHEREAS, the Sponsoring Employer has amended and restated the Plan from
time to time, most recently effective January 1, 2006; and

        WHEREAS, the Sponsoring Employer reserves the right to amend the Plan
pursuant to Section 13.01 of the Plan; and

        WHEREAS, the Sponsoring Employer desires to amend the Plan effective
January 1, 2008 to: (i) reflect certain required changes mandated by the Pension
Protection Act of 2006 ("PPA"); (ii) adopt an optional provision permitted
pursuant to PPA (relating to phased retirement); and (iii) reflect other changes
(relating to the hourly benefit rate and eligibility).

        NOW THEREFORE, in consideration of the foregoing, the Plan is hereby
amended as set forth herein effective January 1, 2008, except where noted.

1.Section 1.02(b) of the Plan shall be amended effective January 1, 2008 as
follows:

"(b) For purposes of Section 8.05, 12.01, 12.02, or for a form of payment that
decreases during the life of the Participant merely because of the cessation or
reduction of Social Security supplements, and for any lump sum distribution date
occurring on or after January 1, 2008, Actuarial Equivalent will be determined
by using the mortality table defined in Code Section 417(e)(3), and using an
interest rate based on the adjusted first, second and third segment rates
determined under Code Sections 417(e)(3)(C) and (D) for the November preceding
the first day of the Plan Year in which the distribution date occurs, as
prescribed by the Internal Revenue Service for purposes of calculating present
value and determining the amount of any single-sum distribution. For purposes of
determining the interest rate for Plan Years beginning in 2008, 2009, 2010 and
2011, Code Section 417(e)(3)(D)(iii) is applicable."

2.Effective January 1, 2008, Section 1.15 of the Plan shall be amended to add
the following sentence to the end thereof:

"Effective January 1, 2008, the term 'Employer' includes Calflex
Manufacturing, Inc."

3.Effective January 1, 2008, Section 3.01(b) of the Plan shall be amended to add
a new subsection (xxvi) as follows:

"(xxvi) Effective January 1, 2008, a salaried employee of Calflex
Manufacturing, Inc. ('Calflex'), who became an Employee as a result of Calflex's
acquisition by the Sponsoring Employer (the 'Calflex Acquisition') shall become
an Eligible Employee under this Plan and shall become a Participant in the Plan
as of the later of January 1, 2008 or the date the Eligible Employee meets the
requirements of Section 3.01(a). Such Eligible Employee's service with Calflex
prior to acquisition by the Sponsoring Employer shall be taken into account for
eligibility and vesting. However, such Eligible Employee's Benefit Service shall
be taken into account only with regard to service with the Employer commencing
June 2, 2006."

4.Effective January 1, 2008, the first paragraph of Section 4.02 of the Plan
shall be amended to read as follows:

"Except as provided below, a Participant who has reached his fifty-fifth
birthday and who has completed at least ten years of Service, or who has reached
his sixty-second birthday and who

1

--------------------------------------------------------------------------------



has completed at least five years of Service, may elect upon written notice to
the Committee on an Early Retirement Date which may be the first day of any
month subsequent to the date of such election and prior to his Normal Retirement
Date."

5.Effective January 1, 2008 a new Section 5.13 shall be added to the Plan, to
read as follows:

"5.13 IN-SERVICE DISTRIBUTION

Effective January 1, 2008, the following provisions shall apply. Any salaried
Participant with an Hour of Service on or after January 1, 2008 who:

(1)Has attained age sixty-two (62) and is credited with at least five (5) years
of Service, and

(2)Is party to an agreement with the Employer, pursuant to which he has reduced
his regularly scheduled hours by 25% or more,

may elect to commence the Actuarial Equivalent of his accrued benefit,
determined under Section 5.03.2 as of the first of the month following his
election on a form and under procedures established by the Committee. Such
amount shall be determined as an annuity for life only, payable monthly
commencing on the date elected by the Participant ('In-Service Distribution
Date') and ending on the earlier of the Participant's death, retirement under
Article 4, or resumption of employment that exceeds 75% of his regularly
scheduled hours. Upon the Participant's retirement under Article 4, such
Participant's accrued benefit shall be re-determined under the appropriate
provision of the Plan, and include an adjustment to offset the Actuarial
Equivalent of any payments already made with respect to the Participant under
this Section 5.13. In the event that the benefit under this Section 5.13 ceases
due to the death of the Participant, any death benefit payable under Article 7
to a surviving spouse shall be based on the Participant's accrued benefit
re-determined as of the date of his death and shall not include an adjustment to
offset the Actuarial Equivalent of any payments already made with respect to the
Participant under this Section 5.13. Notwithstanding the foregoing, such
redetermined accrued benefit shall not be less than the accrued benefit
determined as of the In-Service Distribution Date under this Section 5.13.

The provisions of this Section 5.13 shall not be construed as giving any
Employee the right to alter his regularly scheduled hours without the consent of
the Employer. It is intended that the provisions of this Section 5.13 shall
comply with Code Section 401(a)(36) and any future regulations and guidance
issued by the Internal Revenue Service."

6.Section 8.02 of the Plan shall be amended effective January 1, 2008 as
follows:

"8.02 CONTINGENT ANNUITANT OPTION

A Participant may elect an option in accordance with Section 5.02, under which
option he or she will receive an actuarially reduced benefit during his lifetime
after retirement and 100%, 662/3% or 50% of such reduced amount will be
continued to a person designed by the Participant at the time of election of the
option (and referred to as a Contingent Annuitant) for the duration of the
Contingent Annuitant's lifetime. Effective for benefits commencing on or after
January 1, 2008, the 662/3% Contingent Annuitant Option shall be eliminated, and
shall be replaced by the 75% Contingent Annuitant Option."

7.Section 1.01(b) of Part A of the Plan is amended effective January 1, 2008 as
follows:

"(b) For purposes of Section 12.01, 12.02, or for a form of payment that
decreases during the life of the Participant merely because of the cessation or
reduction of Social Security supplements, and for any lump sum distribution date
occurring on or after January 1, 2008, Actuarial Equivalent will be determined
by using the mortality table defined in Code Section 417(e)(3), and using an
interest rate based on the adjusted first, second and third

2

--------------------------------------------------------------------------------



segment rates determined under Code Sections 417(e)(3)(C) and (D) for the
November preceding the first day of the Plan Year in which the distribution date
occurs, as prescribed by the Internal Revenue Service for purposes of
calculating present value and determining the amount of any single-sum
distribution. For purposes of determining the interest rate for Plan Years
beginning 2008, 2009, 2010 and 2011, Code Section 417(e)(3)(D)(iii) is
applicable."

8.Effective January 1, 2008, Section 1.13 of Part A of the Plan shall be amended
to add the following sentence to the end thereof:

"Effective January 1, 2008, the term 'Employer' includes Calflex
Manufacturing, Inc."

9.Effective January 1, 2008, Section 3.01(b) of Part A of the Plan shall be
amended to add a new subsection (xxi) as follows:

        "(xxi) Effective January 1, 2008, an hourly employee of Calflex
Manufacturing, Inc. ('Calflex') who became an Employee as a result of Calflex's
acquisition by the Sponsoring Employer (the 'Calflex Acquisition') shall become
an Eligible Employee under this Plan and shall become a Participant in the Plan
as of the later of January 1, 2008 or the date the Eligible Employee meets the
requirements of Section 3.01(a). Such Eligible Employee's service with Calflex
prior to acquisition by the Sponsoring Employer shall be taken into account for
eligibility and vesting. However, such Eligible Employee's Benefit Service shall
be taken into account only with regard to service with the Employer commencing
June 2, 2006."

10.Effective January 1, 2008, Section 4.02 of Part A of the Plan shall be
amended to add the following paragraph at the end thereof:

"Effective January 1, 2008, a Participant who has reached his sixty-second
birthday and has also completed at least five years of Service may elect upon
written notice to the Committee an Early Retirement Date which may be the first
day of any month subsequent to the date of such election and prior to his Normal
Retirement Date."

11.Effective January 1, 2008, Section 5.0315 of Part A of the Plan shall be
amended to add the following at the end thereof:

"Notwithstanding any provision of this Plan to the contrary and subject to
Section 5.04, the Monthly Normal Retirement Benefit payable to a Participant
(i) who is an Eligible Employee of an entity that is included as an Employer
under Section 1.13 as of January 1, 2008, (ii) who performed an Hour of Service
on or after January 1, 2008, and (iii) who retires under the Plan shall be equal
to the number of his years of Benefit Service (including fractions thereof)
multiplied by $17.00."

12.Section 8.02 of Part A of the Plan is amended effective January 1, 2008 as
follows:

"8.02 CONTINGENT ANNUITANT OPTION

A Participant may elect an option in accordance with Section 5.02, under which
option he or she will receive an actuarially reduced benefit during his lifetime
after retirement and 100%, 662/3% or 50% of such reduced amount will be
continued to a person designed by the Participant at the time of election of the
option (and referred to as a Contingent Annuitant) for the duration of the
Contingent Annuitant's lifetime. Effective for benefits commencing on or after
January 1, 2008, the 662/3% Contingent Annuitant Option shall be eliminated, and
shall be replaced by the 75% Contingent Annuitant Option."

13.Section 1.02(b) of Part B of the Plan is amended effective January 1, 2008 as
follows:

"(b) For purposes of Section 9.04, 9.05 and for any lump sum distribution date
occurring on or after January 1, 2008, Actuarial Equivalent will be determined
by using the mortality table

3

--------------------------------------------------------------------------------



defined in Code Section 417(e)(3), and using an interest rate based on the
adjusted first, second and third segment rates determined under Code
Sections 417(e)(3)(C) and (D) for the November preceding the first day of the
Plan Year in which the distribution date occurs, as prescribed by the Internal
Revenue Service for purposes of calculating present value and determining the
amount of any single-sum distribution. For purposes of determining the interest
rate for Plan Years beginning 2008, 2009, 2010 and 2011, Code
Section 417(e)(3)(D)(iii) is applicable. For purposes of this subsection, the
term 'distribution date' means the date as of which an amount is paid."

14.Effective January 1, 2008, Section 4.03(a) of Part B of the Plan shall be
amended to read as follows:

"(a) A Participant may retire from the employment of the Employer prior to his
Normal Retirement Date on his Early Retirement Date, which is the first day of
any month coinciding with or following the date that he or she:

(i)both attains the age of sixty (60) and completes twenty-five (25) Years of
Service, or

(ii)both attains the age of sixty-two (62) and completes five (5) Years of
Service,

and elects to retire. A Participant may further elect to have his retirement
benefit commence on his Early Retirement Date or may irrevocably elect to defer
commencement of his benefit to his Normal Retirement Date."

15.Section 7.01(a) of Part B of the Plan is amended effective January 1, 2008 as
follows:

"(a) Joint and Survivor Option: A married Participant may elect to receive a
monthly retirement benefit during the lifetime of the Participant and have
either fifty percent (50%), seventy-five percent (75%) or one hundred percent
(100%) of such monthly retirement benefit continued after the Participant's
death to a Contingent Annuitant or Spouse during the remaining lifetime of the
Contingent Annuitant or Spouse within the restrictions contained in
Section 8.01(b)(ii)."

16.Except as otherwise provided herein, the Plan shall remain in full force and
effect.

IN WITNESS WHEREOF, the Sponsoring Employer has caused this amendment to be
executed by its duly authorized representative and its seal affixed hereto on
this 18th day of December, 2007.

    WATTS WATER TECHNOLOGIES, INC.
 
 
By:
/s/ William C. McCartney      

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------


